Exhibit 10.69

 

LOGO [g538801g17v02.jpg]

UK Search & Rescue Helicopter Service

General Conditions of Contract

 

Approved by Name         Name       Date         Date Position         Position
  

 

Page 1 of 50



--------------------------------------------------------------------------------

DOCUMENT INFORMATION

 

Master Location    Data Site File Name    23821581.X Distribution   

CHANGE HISTORY

 

Version No.

   Date   

Details of Changes included in Update

  

Author(s)

   Ref.   3.0    20.12.12    ISFT    DFT      19101051.14    1.0    17.01.13   
ISFT Draft    BRS    3.2    15.03.13    Proposed Final Version    DFT     
23821581.1    3.3    19.03.13    Proposed Final Version    DFT      23821581.2
   4.0    26.03.13    Execution Version    DFT      23821581.3       18.04.13   
Redacted Version    DFT/BRS   

 

Page 2 of 50



--------------------------------------------------------------------------------

Department for Transport

General Conditions of Contract for Search and Rescue Services

Contents

 

No.   Heading    Page   1.  

Definitions and Interpretations

     8    2.  

Duration of this Contract

     9    3.  

Contractor’s Performance

     9    4.  

Duty of Care

     10    5.  

Conflict of Interest

     10    6.  

Service of Notices

     11    7.  

Department’s Obligations

     11    8.  

Inspection

     11    9.  

Occupation of Department Premises

     12    10.  

Condition Not Used

     13    11.  

Contractor’s Property

     13    12.  

Facilities Provided

     13    13.  

Contractor’s Staff

     13    14.  

Offers of Employment

     14    15.  

Contract Price

     14    16.  

Invoices and Payment

     15    17.  

Value Added Tax

     16    18.  

Recovery of Sums Due

     16    19.  

Guarantee

     17    20.  

Prevention of Corruption

     17    21.  

Prevention of Fraud

     19    22.  

Official Secrets Act

     19   

 

Page 3 of 50



--------------------------------------------------------------------------------

23.   

Discrimination

     19    24.    Contractor’s Obligations in connection with the Transfer of
Undertakings (Protection of Employment) Regulations 2006 (the “TUPE
Regulations”)      20    25.   

Environmental Requirements

     20    26.   

Safety

     21    27.   

Special Health and Safety Hazards

     21    28.   

Accidents to Contractor’s Servants or Agents

     21    29.   

Data Protection

     21    30.   

Data Protection – Personal Data

     22    31.   

Disclosure of Information

     22    32.   

Department Data

     23    33.   

Removable Media

     24    34.   

Intellectual Property, Royalties and Licence Fees

     24    35.   

Drawings, Specifications, Software, Designs and Other Data

     24    36.   

Production and Retention of Documentation

     25    37.   

Change Control Procedure

     25    38.   

Meetings and Reports

     27    39.   

Assignment, Sub-Contractors and Suppliers

     28    40.   

Merger, Take-Over or Change of Control

     30    41.   

Disruption

     31    42.   

Unsatisfactory Performance

     31    43.   

Insolvency of the Contractor

     34    44.   

Termination of this Contract

     35    45.   

Break or Reduction in Services and Compensation Payment

     36    46.   

Consequences of Termination or Break

     36    47.   

Recovery upon Termination

     37    48.   

Insurance

     37    49.   

Liability for Loss or Damage Sustained by Third Parties

     40   

 

Page 4 of 50



--------------------------------------------------------------------------------

50.   

Liability for Other Loss or Damage

     40    51.   

Limitations on Liability

     40    52.   

Warranties and Representations

     41    53.   

Dispute Resolution

     42    54.   

Gainshare

     43    55.   

Aircraft Commander’s Discretion

     44    56.   

Accident Procedure and Grounding

     44    57.   

Use of Airfields (other than the Bases)

     45    58.   

Transfer of Responsibility

     45    59.   

Transparency Requirements

     45    60.   

Prohibition of Use of Offshore Tax Structures

     46    61.   

Force Majeure

     46    62.   

Change in Law

     47    63.   

Severability

     48    64.   

Waiver

     48    65.   

Rights of Third Parties

     48    66.   

Remedies Cumulative

     48    67.   

Law

     48    68.   

Counterparts

     48    69.   

Entire Agreement

     49   

 

Page 5 of 50



--------------------------------------------------------------------------------

SCHEDULES

General Conditions of Contract

Schedule 1 – Definitions

Schedule 2 – Requirements

Schedule 2.1 – Specification

Schedule 2.3 – Aircrew Training

Schedule 2.4 – Infrastructure Requirements

Schedule 2.5 – Transition and Acceptance

Schedule 2.6 – Aviation Safety Management Plan

Schedule 4 – Contractor’s Solution

Schedule 4.1 – Contractor’s Solution Matrix

Schedule 4.1 – Annex A Solution Description Documents

Schedule 4.1 – Annex B Technical Supporting Documentation

Schedule 4.2 – Commercially Sensitive Information

Schedule 4.3 – Contractor’s Aircrew Training Plan

Schedule 4.3 – Annex 1 Training Needs Analysis

Schedule 4.3 – Annex 2 MSP Training Plan

Schedule 4.3 – Annex 3 AgustaWestland Training Support Capability

Schedule 4.4 – Infrastructure Part 1 – Introduction

Schedule 4.4 – Infrastructure Part 2 – Generic Brief

Schedule 4.4 – Infrastructure Part 3 – Base Specific Solution

Schedule 4.4 – Infrastructure Part 4 – Remote Refueling Sites

Schedule 4.4 – Infrastructure – Annex A Infrastructure Supporting Documentation

Schedule 4.6 – Contractor’s Aviation Safety Management Plan

Schedule 5 – IPR Conditions – Contractor Ownership

Schedule 6 – Transition and Acceptance

Schedule 6.1 – Transition Plan

Schedule 6.1 – Annex A Contractor’s Transition Approach

 

Page 6 of 50



--------------------------------------------------------------------------------

Schedule 6.1 – Annex B Transition MS Project Plan

Schedule 6.2 – Acceptance Procedures

Schedule 6.2 – Annex A Contractor’s Acceptance Approach

Schedule 7 – Finance

Schedule 7.1 – Compensation Payment

Schedule 7.1 – Annex A Compensation Payment

Schedule 7.2 – Option Exercise Fee

Schedule 7.2 – Annex A Option Exercise Fee

Schedule 7.5 – Price Schedules

Schedule 7.5 – Price Schedules Annex A

Schedule 7.5 – Price Schedules Annex B

Schedule 7.5 – Price Schedules Annex C

Schedule 7.5 – Price Schedules Annex C Appendix Finance Supporting Documentation

Schedule 7.6 – Required Insurances

Schedule 7.6 – Annex A Insurance Response Table

Schedule 8 – Governance

Schedule 8.1 – Governance and Contract Management

Schedule 8.2 – Contract Incentive Scheme (KPIs)

Schedule 8.9 – Management Plan Requirements

Schedule 9 – Employment and Pensions

Schedule 10 – Exit Schedule

Schedule 11 – Parent Company Guarantee

 

Page 7 of 50



--------------------------------------------------------------------------------

THIS CONTRACT is made this [  •  ] day of [  •  ] 2013

BETWEEN:

 

(1) The Secretary of State for Transport acting through the Department for
Transport whose principal office is at Great Minster House, 33 Horseferry Road,
London SW1P 4DR (the “Department” or the “Authority”); and

 

(2) Bristow Helicopters Ltd (Company Registration No. 551102) whose registered
office is at Redhill Aerodrome, Redhill, Surrey RH2 5JZ (the “Contractor”).

WHEREAS:

 

(A) The Department published its Contract Notice (2011/S 233-377518) for the
supply of the UK Search and Rescue Helicopter Services in the Official Journal
of the European Union on 28 November 2011.

 

(B) Under the competitive dialogue procedure, the Contractor submitted its PQQ,
ISOP and Revised Proposals.

 

(C) The Department closed the Competitive Dialogue and issued an Invitation to
Submit Final Tender to the Contractor on 21 December 2012.

 

(D) The Contractor issued its Final Tender to the Department for the supply of
the UK Search and Rescue Helicopter Services on 17 January 2013 which the
Department has accepted on the terms and conditions set out in this Contract.

IT IS AGREED as follows:

 

1. Definitions and Interpretations

 

1.1 In this Contract, unless the context requires otherwise, the definitions set
out in Schedule 1 (Definitions) shall apply.

 

1.2 Unless the context requires otherwise, the singular shall include the plural
and vice versa, and words expressed in any gender shall include any other
gender.

 

1.3 The headings are inserted for convenience only and shall not affect the
interpretation of this Contract.

 

1.4 Save where express provision is made to the contrary, any reference to a
statute, statutory provision or subordinate legislation shall be construed as a
reference to that legislation, as amended and in force from time to time,
including any re-enactment, consolidation or replacement (with or without
modification). In the case of a statute or statutory provision, the reference
shall also be construed as a reference to all subordinate legislation made under
such statute or statutory provision.

 

1.5 Reference to a Condition is a reference to the whole of that Condition
unless stated otherwise.

 

1.6 Reference to any person shall include natural persons and partnerships,
firms and other incorporated bodies and all other legal persons of whatever kind
and however constituted and their successors and permitted assignees or
transferees.

 

Page 8 of 50



--------------------------------------------------------------------------------

1.7 The words “include”, “includes” and “including” are to be construed as if
they were immediately followed by the words “without limitation”.

 

1.8 References to a “day” or “days” are references to calendar days unless
specified as being “Working Days”.

 

2. Duration of this Contract

 

2.1 Subject to the Department’s rights of termination under the Conditions, this
Contract shall be in force from the Commencement Date until the latest Expiry
Date of a Base.

 

2.2 The Department may extend the duration of this Contract for any period and
for any combination of Bases for up to a further twenty four (24) Months from
any Expiry Date. The Department shall exercise this option, for each Base, no
later than six (6) Months prior to each Expiry Date.

 

2.3 The Planned Operational Delivery Date and the Expiry Date for each Base are
set out in Schedule 2.5 (Transition and Acceptance).

 

3. Contractor’s Performance

 

3.1 The Contractor shall supply the Services during the Term in accordance with
the Contract and all its Schedules and with the Department’s requirements as set
out in the Transition Plan, Specification, Solution, KPIs and the provisions of
this Contract in consideration of the payment of the Contract Price. The
Department may inspect and examine the manner in which the Contractor supplies
the Services at the Premises during normal business hours on reasonable notice.

 

3.2 If the Department informs the Contractor in writing that the Department
reasonably believes that any part of the Services does not meet the requirements
of the Contract or differ in any way from those requirements, and this is other
than as a result of a Default or negligence on the part of the Department, the
Contractor shall at its own expense re-schedule and carry out the Services in
accordance with the requirements of this Contract within such reasonable time as
may be specified by the Department.

 

3.3 The Contractor shall provide all the necessary facilities, Aircraft,
materials and any other equipment, and personnel of appropriate qualifications
and experience to undertake the Services at each Base for the Term.

 

3.4 All Key Personnel and other personnel deployed on work relating to this
Contract shall be appropriately qualified and competent and shall be acceptable
to the Department. The Contractor shall supervise and manage all such personnel
properly. If the Department gives the Contractor notice that any person is to be
removed from involvement in the Services, the Contractor shall take immediate
steps to comply with that notice. The decision of the Department regarding the
Contractor’s personnel shall be final and conclusive.

 

3.5 The Contractor shall:

 

  (a) give the Department, if so requested, the name, role and details of
relevant work experience of all persons who are or may be at any time employed
on this Contract; and

 

  (b) comply, and shall procure that its employees and Sub-contractors comply,
with any rules, regulations and any safety and security instructions notified by
the Department to the Contractor in writing, including completion of any
additional security clearance procedures required by the Department, and return
of any passes required.

 

Page 9 of 50



--------------------------------------------------------------------------------

3.6 The Contractor shall take all reasonable steps to avoid changes to the Key
Personnel, and shall make no changes to Key Personnel within the first
twenty-four (24) Months of the Award Date. The Contractor shall give at least
one (1) Month’s notice to the Contract Manager of any proposal to remove or
replace Key Personnel and the Department must agree any replacement in writing,
save that the Contractor shall be required to give such notice as is reasonable
in the circumstances in the event that Key Personnel are changed as a result of
illness, resignation or unusual personal circumstances.

 

3.7 Unless otherwise agreed by the Department, neither the Contractor nor any of
his employees or Sub-contractors shall carry out any business or trading
activity within or on the Premises and no advertisement, sign or notice of any
description shall be exhibited without prior written approval from the
Department.

 

3.8 The Contractor shall exercise due care and propriety when dealing with third
parties in connection with this Contract and ensure that no commitments that
might impose any obligations on the Department are entered into (unless
expressly required under this Contract) without the Department’s prior written
consent.

 

3.9 The Contractor warrants, represents and undertakes for the duration of the
Term that neither the Contractor nor any of its Staff, officers or other persons
associated with it:

 

  (a) has been convicted of any offence involving bribery or corruption;

 

  (b) to the best of its knowledge, has been or is the subject of any
investigation, inquiry or enforcement proceedings by any governmental,
administrative or regulatory body regarding any offence or alleged offence under
the Bribery Act 2010; or

 

  (c) has been or is listed by any government agency as being debarred,
suspended, proposed for suspension or debarment, or otherwise ineligible for
participation in government procurement programmes or other government
contracts.

 

3.10 At all times during the Term the Contractor shall be an independent
contractor and nothing in the Contract shall create a contract of employment, a
relationship of agency or partnership or a joint venture between the Parties and
accordingly neither Party shall be authorised to act in the name of, or on
behalf of, or otherwise bind the other Party save as expressly permitted by the
terms of the Contract.

 

4. Duty of Care

 

4.1 The Contractor shall perform the Services with the standard of skill, care
and diligence which a competent and suitably qualified person performing such
services could reasonably be expected to exercise and in accordance with all
relevant statutory requirements.

 

5. Conflict of Interest

 

5.1 The Contractor shall take appropriate steps to ensure that neither the
Contractor nor any Staff is placed in a position where, in the reasonable
opinion of the Department, there is or may be an actual conflict, or a potential
conflict, between the pecuniary or personal interests of the Contractor and the
duties owed to the Department under the provisions of this Contract. The
Contractor will disclose to the Department full particulars of any such conflict
of interest which may arise.

 

Page 10 of 50



--------------------------------------------------------------------------------

5.2 The Department reserves the right to terminate this Contract immediately by
notice in writing and/or to take such other steps it deems necessary where, in
the reasonable opinion of the Department, there is or may be an actual conflict,
or a potential conflict, between the pecuniary or personal interests of the
Contractor and the duties owed to the Department under the provisions of this
Contract. The actions of the Department pursuant to this Condition 5 shall not
prejudice or affect any right of action or remedy which shall have accrued or
shall thereafter accrue to the Department.

 

6. Service of Notices

 

6.1 Any notice required to be given or served under this Contract shall be in
writing and shall be served by:

 

  (a) delivery to the Contractor’s Representative, when it shall be deemed
served at the time of delivery, or

 

  (b) sending it to the Contractor’s Representative by first-class post, when it
shall be deemed served on the second Working Day after posting; or

 

  (c) delivery to the Contract Manager, when it shall be deemed served at the
time of delivery, or

 

  (d) sending it to the Contract Manager by first-class post, when it shall be
deemed served on the second Working Day after posting.

 

7. Department’s Obligations

 

7.1 Save as otherwise expressly provided, the obligations of the Department
under this Contract are obligations of the Department in its capacity as a
contracting counterparty and nothing in this Contract shall operate as an
obligation upon, or in any other way fetter or constrain the Department in any
other capacity, nor shall the exercise by the Department of its duties and
powers in any other capacity lead to any liability under the Contract (howsoever
arising) on the part of the Department to the Contractor.

 

8. Inspection

 

8.1 During the course of this Contract the Contract Manager and the Department,
or an auditor acting on behalf of the Contract Manager, shall have the power to
inspect and examine any of the Services on the Premises or the Contractor’s
premises at any reasonable time.

 

8.2 Where the Services are being performed on any other premises, the Contract
Manager and the Department, or an auditor acting on behalf of the Contract
Manager, shall, on giving reasonable notice to the Contractor, be entitled to
inspect and examine such Services. The right to inspect and examine the Services
shall not apply to the extent that an inspection or examination would jeopardise
the confidentiality of information relating to the Contractor’s other clients.

 

8.3 The Contractor shall provide all facilities required by the Contract Manager
and the Department, or an auditor acting on behalf of the Contract Manager, for
any inspection and examination free of charge.

 

8.4 In this Condition 8, Services includes all planning, preliminary and
preparatory work for the Services.

 

Page 11 of 50



--------------------------------------------------------------------------------

9. Occupation of Department Premises

 

9.1 Any land or premises (including temporary buildings) made available to the
Contractor by the Department in connection with this Contract (with exception to
the Lee-on-Solent Base which is the subject of a separate lease arrangement)
(the “Premises”) shall be made available to the Contractor free of charge and
shall be used by the Contractor solely for the purposes of performing this
Contract. The Contractor shall have the use of the Premises as licensee and
shall vacate the same:

 

  (a) upon completion or determination of this Contract; or

 

  (b) subject to the Department giving twelve (12) Months written notice to the
Contractor, at a date decided upon by the Department, whichever occurs first.

 

9.2 The allocation of the responsibilities and costs associated with the
Premises and other infrastructure items made available to the Contractor for the
purposes of the Contract will be agreed between the Parties. The Department and
the Contractor shall be responsible for the repair and maintenance of the
Premises and infrastructure items to the extent agreed between the Parties. The
cost of any utilities required by the Contractor at the Premises shall be paid
by the Contractor.

 

9.3 The Contractor shall not use the Premises for any purpose or activity other
than the provisions of the Services unless given prior written approval by the
Department.

 

9.4 Should the Contractor require modifications to the Premises, such
modifications shall be subject to prior approval and shall be carried out by the
Department at the Contractor’s expense. The Department shall undertake approved
modification work without undue delay. Ownership of such modifications shall
rest with the Department.

 

9.5 The Contractor shall limit access to the land or Premises to such Staff as
is necessary to enable it to perform its obligations under the Contract and the
Contractor shall co-operate (and ensure that its Staff co-operate) with such
other persons working concurrently on such land or Premises as the Department
may reasonably request.

 

9.6 The Contractor shall (and shall ensure that its Staff shall) observe and
comply with such rules and regulations as may be in force at any time for the
use of such Premises as determined by the Department, and the Contractor shall
pay for the cost of making good any damage caused by the Contractor or its Staff
other than fair wear and tear. For the avoidance of doubt, damage includes
damage to the fabric of the buildings, plant, fixed equipment or fittings
therein.

 

9.7 The Parties agree that there is no intention on the part of the Department
to create a tenancy of any nature whatsoever in favour of the Contractor or its
Staff and that no such tenancy has or shall come into being and, notwithstanding
any rights granted pursuant to the Contract, the Department retains the right at
any time to use any premises owned or occupied by it in any manner it sees fit.

 

9.8 Within seven (7) days of the Expiry Date or the termination of this Contract
or the date decided upon by the Department pursuant to Condition 9.1(a), the
Contractor and all staff and Sub-contractors shall leave the Premises and remove
all equipment and shall clear away from the Premises all waste arising from the
performance of the Services and shall leave the Premises in a clean and tidy
condition.

 

9.9 Save as the Department may otherwise direct, the Contractor is deemed to
have inspected the Premises before submitting its Tender and to have made
appropriate enquiries so as to be satisfied in relation to all matters connected
with the performance of its obligations under the Contract.

 

Page 12 of 50



--------------------------------------------------------------------------------

10. Condition Not Used

 

11. Contractor’s Property

 

11.1 All property of the Contractor while at the Premises or at the Contractor’s
premises shall be at the risk of the Contractor and the Department shall accept
no liability for any loss or damage to that property or caused by that property
except where any such loss or damage was caused or contributed to by any act,
neglect or default of any servant of the Crown at the Premises acting in the
course of his employment. The Department shall accept liability only to the
extent to which such loss or damage is so caused or contributed to.

 

12. Facilities Provided

 

12.1 The Contractor is to be responsible for the proper use and reasonable care
of facilities provided by the Department.

 

12.2 The Contractor shall ensure that services on the Premises are used with due
regard for the need for the efficient use and conservation of supplies and the
Department shall not bear the costs of any use of such supplies which does not
conform to the requirements of this Condition 12, whether through the negligence
or otherwise of the Contractor, or any Sub-contractor. The Contractor shall
observe any instructions issued by the Contract Manager or his authorised
representative in this connection.

 

12.3 Continuity of electricity, heating, telephone, cooking facilities, water
supplies and sewerage is not guaranteed and no liability will be accepted by the
Department for shut-down or restrictions due to any cause whatsoever.

 

13. Contractor’s Staff

 

13.1 The Department may, by written notice to the Contractor, refuse to admit
onto, or withdraw permission to remain on, the Premises:

 

  (a) any member of the Staff; or

 

  (b) any person employed or engaged by any member of the Staff,

 

     whose admission or continued presence would, in the reasonable opinion of
the Department, be undesirable.

 

13.2 At the Department’s written request, the Contractor shall provide a list of
the names and addresses of all persons who may require admission in connection
with the Contract to the Premises, specifying the capacities in which they are
concerned with the Contract and giving such other particulars as the Department
may reasonably request.

 

13.3 The Contractor’s Staff, engaged within the boundaries of the Premises,
shall comply with such rules, regulations and requirements (including those
relating to security arrangements) as may be in force from time to time for the
conduct of personnel when at or outside the Premises.

 

13.4 The Contractor shall comply with the Staff Vetting Procedures, as set out
in Schedule 4 (Solution), in respect of all persons employed or engaged in the
provision of the Services. The Contractor confirms that all persons employed or
engaged by the Contractor were vetted and recruited on a basis that is
equivalent to and no less strict than the Staff Vetting Procedures.

 

Page 13 of 50



--------------------------------------------------------------------------------

13.5 The Department may require the Contractor to ensure that any person
employed in the provision of the Services has undertaken a Criminal Records
Bureau check as per the Staff Vetting Procedures. The Contractor shall ensure
that no person who discloses that he/she has a Relevant Conviction, or is found
by the Contractor to have a Relevant Conviction (whether as a result of a police
check or through the Criminal Records Bureau check or otherwise) is employed or
engaged in the provision of any part of the Services.

 

13.6 If the Contractor fails to comply with Condition 13.2 within two (2) Months
of the date of the request and in the reasonable opinion of the Department, such
failure may be prejudicial to the interests of the Crown, then the Department
may terminate the Contract, provided always that such termination shall not
prejudice or affect any right of action or remedy which shall have accrued or
shall thereafter accrue to the Department.

 

13.7 The decision of the Department as to whether any person is to be refused
access to the Premises and as to whether the Contractor has failed to comply
with Condition 13.2 shall be final and conclusive.

 

13.8 The Contractor shall provide training for all persons employed or engaged
in the provision of the Services to ensure that these persons understand and
adhere to the Department’s Security Policy.

 

14. Offers of Employment

 

14.1 For the Term of the Contract and for a period of twelve (12) Months
thereafter neither the Department nor the Contractor shall employ or offer
employment to any of the other Party’s staff who have been associated with the
procurement and/or the contract management of the Services without that other
Party’s prior written consent.

 

15. Contract Price

 

15.1 From each Operational Delivery Date, for the proper performance of the
Services at each Base, the Department shall pay the Contractor each Month
(monthly in arrears) the Contract Price (or reduce the Contract Price if service
credits are payable under the KPIs) calculated in accordance with Schedule 7.5
(Price Schedules).

 

15.2 The Monthly Standing Charge shall be reduced by the total amount of service
credits due to the Department (if any) in that Month, as set out in Schedule 8.2
(Contract Incentive Scheme (KPI’s).

 

15.3 For the avoidance of any doubt:

 

  (a) the Contract Price in Condition 15.1 shall be fixed and firm in accordance
with Schedule 7.5 (Price Schedules) without any further changes or adjustments
whatsoever (including profit, overhead allocations, operating expenses and any
other costs incurred by the Contractor in the provision of the Services) other
than indexation (as set out in Schedule 7.5 (Price Schedules)) from a base date
of April 2013;

 

  (b) if any Month in Condition 15.1 is a part month then the Monthly Standing
Charge shall be pro rated accordingly;

 

  (c) the Contractor shall receive no payment of any kind during each
Pre-Operational Delivery Phase; and

 

Page 14 of 50



--------------------------------------------------------------------------------

  (d) if there is a Delay, the Contractor shall not receive any payment of the
Contract Price whatsoever for the period from the Planned Operational Delivery
Date to the actual Operational Delivery Date.

 

15.4 Throughout the Term, the Contractor shall use its best endeavours to obtain
the lowest price fuel for use at each Base taking into account the locality of
the Base and local market conditions. The actual and maximum price for fuel (set
out in Schedule 7.5 (Price Schedules)) shall be reviewed at the start of every
six (6) Months from each Operational Delivery Date throughout the Operational
Delivery Phase and the Contractor shall be required to produce to the Department
evidence relating to its best endeavours to obtain the lowest possible price for
fuel at each Base, including without limitation a breakdown of fuel costs
available within the vicinity of the relevant Base.

 

15.5 Where the review in Condition 15.4 demonstrates to the reasonable
satisfaction of the Department that the applicable price for fuel exceeds the
Maximum Fuel Price the Department shall pay the relevant price as calculated in
accordance with Schedule 7.5 (Price Schedules).

 

15.6 Where the review in Condition 15.4 demonstrates to the Department, or the
Department is able to demonstrate to the reasonable satisfaction of the
Contractor that fuel is available in the locality of the Base and taking into
account the local market conditions below the Minimum Fuel Price then the
Department shall pay the relevant price as calculated in accordance with
Schedule 7.5 (Price Schedules).

 

16. Invoices and Payment

 

16.1 Within seven (7) days of the end of each Month following each Operational
Delivery Date specified in Condition 15.1, the Contractor shall provide to the
Department a report in a form to be agreed between the Department and the
Contractor (or, in the absence of such agreement, such form as the Department
may specify) (the “Performance Report”). The Performance Report shall set out
the Contractor’s assessment of:

 

  (a) its level of performance at each Base against each of the KPIs set out in
Schedule 8.2 (Contract Incentive Scheme (KPIs), including any associated
reductions in the Monthly Standing Charge; and

 

  (b) a break-down of the different charges listed in Schedule 7.5 (Finance
Schedules).

 

16.2 The Contractor shall promptly provide such clarification of the Performance
Report as the Department may require. Within fourteen (14) days of receiving the
Performance Report the Department shall notify the Contractor in writing whether
or not it agrees with the contents of the Performance Report and any adjustments
to the charges. If the Department notifies the Contractor that it disagrees with
the Performance Report the Contract Manager and the Contractor’s Representative
shall arrange a discussion within seven (7) days to negotiate and agree the
report.

 

16.3 Neither acceptance of a Performance Report nor resolution of a dispute in
respect of a Performance Report shall prejudice any claim by the Department that
the Contractor is in breach of his obligations under the Contract.

 

16.4 When the Department accepts the Performance Report in writing, or any
dispute in relation to the report is resolved, the Contractor shall invoice the
Department for the Services provided in the relevant Month in accordance with
such report and this Contract. All invoices shall quote the contract number and,
where appropriate, the purchase order number.

 

Page 15 of 50



--------------------------------------------------------------------------------

16.5 With each invoice the Contractor shall submit a statement in respect of
sums claimed by the Contractor in respect of all the different charges listed in
Schedule 7.5 (Finance Schedules). Such application shall contain all appropriate
references, a detailed breakdown of the Contractor’s performance during the
relevant Month as required by Condition 16.1 above, any relevant prices or rates
and shall be supported by such other documentation as may be required by the
Contract Manager to substantiate the application.

 

16.6 Within seven (7) days of receiving an invoice the Department shall notify
the Contractor in writing whether or not it agrees with the contents of the
invoice. If the Department notifies the Contractor that it disagrees with or
requires additional information to support the invoice the Contractor shall
promptly provide such clarification of the invoice as the Department may require
and thereafter the Contract Manager and the Contractor’s Representative shall
negotiate and agree the amount payable.

 

16.7 To expedite the payment and invoice process, the Contractor shall make
available to the Department remote access to a real time web based application
containing certain key information relating to the Performance Report (such
information to be agreed between the Parties). The Department accept that such
information may be provisional and subject to later adjustment by the Contractor
in accordance with the provisions of this Condition 16.

 

16.8 The Contractor shall provide to the Department the name and address of its
bank, the account name and number, the bank sort code and any other details
requested by the Department.

 

16.9 The Department is committed to prompt payment and shall pay the Contractor
within thirty (30) days of the receipt of a valid invoice, provided that the
Services to which the invoice relates have been performed fully in accordance
with this Contract.

 

16.10 The Contractor shall comply with Guidance issued by HM Government from
time to time relating to the prompt payment of Sub-contractors.

 

17. Value Added Tax

 

17.1 Save to the extent that the Contractor has stated in Schedule 7.5 (Price
Schedules) that an item is exempt from or zero rated for Value Added Tax, the
Department shall pay to the Contractor the amount of any Value Added Tax
chargeable in respect of the performance of the Services.

 

18. Recovery of Sums Due

 

18.1 Whenever under this Contract any sums of money shall be recoverable from or
payable by the Contractor to the Department, that amount may be deducted from
any sum then due, or which at any later time may become due, to the Contractor
under this Contract or under any other contract with the Department or with any
other Department, Agency or Office of Her Majesty’s Government.

 

18.2 Any overpayment by either Party, whether of the Contract Price or of VAT or
otherwise, shall be a sum of money recoverable by the Party who made the
overpayment from the Party in receipt of the overpayment.

 

18.3 The Contractor shall make all payments due to the Department without any
deduction whether by way of set-off, counterclaim, discount, abatement or
otherwise unless the Contractor has a valid court order requiring an amount
equal to such deduction to be paid by the Department to the Contractor.

 

Page 16 of 50



--------------------------------------------------------------------------------

18.4 All payments due shall be made within a reasonable time unless otherwise
specified in the Contract, in cleared funds, to such bank or building society
account as the recipient Party may from time to time direct.

 

19. Guarantee

 

19.1 Before the Commencement Date, the Contractor shall procure that the
Guarantor shall:

 

  (a) execute and deliver to the Department the Guarantee as set out at Schedule
11 (Parent Company Guarantee); and

 

  (b) deliver to the Department a certified copy extract of the board minutes of
the Guarantor approving the execution of the Guarantee.

 

20. Prevention of Corruption

 

20.1 The Contractor shall (and shall procure that its Sub-contractors shall):

 

  (a) comply with the Department’s Ethics, Anti-bribery and Anti-corruption
Policies as provided by the Department from time to time (“Anti-Bribery
Policies”);

 

  (b) not engage in any activity, practice or conduct which would constitute an
offence under the Bribery Act 2010; and

 

  (c) not do, or omit to do, any act that may cause or lead the Department or
any of its employees, servants or agents to be in breach of any of the Bribery
Act 2010 and/or Anti-Bribery Policies.

 

     The Department shall have the right to review the books and records and
policies and procedures of the Contractor to audit compliance with this clause.
The Contractor shall within 14 days of receiving a written request from the
Department provide it and its agents with full access to all documents that it
reasonably requests to enable it to carry out the audit.

 

20.2 Within one (1) Month of the Award Date, and on each anniversary of the
Award Date, the Contractor shall provide to the Department a letter from its
managing director (or equivalent officer), having made due and careful enquiry
which certifies to the Department in writing compliance with this Condition 20
by the Contractor and all persons associated with it or other persons who are
performing the Services. The Contractor shall provide any supporting evidence of
compliance as the Department may reasonably request.

 

20.3 In addition to its obligations under Conditions 20.1 and 20.2 the
Contractor shall:

 

  (a) promptly report to the Department any request or demand for any undue
financial or other advantage of any kind received by the Contractor in
connection with the performance of this Contract; and

 

  (b) have and shall maintain its own adequate procedures, policies and training
for Staff in relation to the Bribery Act 2010, to ensure compliance with the
Bribery Act 2010 and the Anti-Bribery Policies, and shall enforce them where
appropriate.

 

20.4 Without prejudice to any other provision in this Contract, the Department
shall not be obliged to do, or omit to do, any act which would, in its
reasonable opinion, put the Department in breach of any of the Bribery Act 2010.

 

Page 17 of 50



--------------------------------------------------------------------------------

20.5 Notwithstanding Condition 53 (Dispute Resolution), any dispute relating to:

 

  (a) the interpretation of Conditions 20 or 44.1; or

 

  (b) the amount or value of any gift, consideration or commission,

 

     shall be determined by the Department and the decision shall be final and
conclusive.

 

20.6 For the purpose of this Condition 20, Conditions 3.9 and 38.7 the meaning
of “adequate procedures” and whether a person is “associated” with another
person shall be determined in accordance with section 7(2) of the Bribery Act
2010 (and any current guidance issued under section 9 of that Act), sections
6(5) and 6(6) of that Act, and section 8 of that Act respectively and, for the
purpose of this Condition 20, a person associated with the Contractor includes
any Sub-contractor or the Contractor’s employees.

 

20.7 If the Contractor, its Staff or anyone acting on the Contractor’s behalf,
engages in conduct prohibited by Condition 20.1, the Department may:

 

  (a) terminate the Contract and recover from the Contractor the amount of any
loss suffered by the Department resulting from the termination, including the
cost reasonably incurred by the Department of making other arrangements for the
supply of the Services and any additional expenditure incurred by the Department
throughout the remainder of the Term; or

 

  (b) recover in full from the Contractor any other loss sustained by the
Department in consequence of any breach of that Condition.

 

20.8 The Contractor represents and warrants to the Department that the
Contractor has not, prior to the date of this Contract, and shall not, during
the term of this Contract and shall procure that all persons who perform
services on the Contractor’s behalf shall not during the term of this Contract

 

  (a) pay or attempt to pay a bribe to any person in order to secure any
business, preferential business terms or favourable treatment whether in
connection with this Contract or any other agreement with the Department;

 

  (b) engage in any activity, practice or conduct which would constitute an
offence under sections 1, 2 or 6 of the Bribery Act 2010;

 

  (c) knowingly permit any violation of any applicable anti-bribery or
anti-money laundering laws including but not limited to the Bribery Act 2010 and
the Proceeds of Crime Act 2002.

 

20.9 The Contractor shall, during the term of this Contract, procure that all
persons who perform services on the Contractor’s behalf shall

 

  (a) agree written terms that include an anti-bribery clause that imposes on
that third party obligations equivalent to those of the Contractor under this
Condition 20; and

 

  (b) have and maintain in place, adequate procedures designed to prevent any
associated person from undertaking any conduct that would give rise to an
offence under section 7 of the Bribery Act 2010.

 

Page 18 of 50



--------------------------------------------------------------------------------

21. Prevention of Fraud

 

21.1 The Contractor shall take all reasonable steps, in accordance with Good
Industry Practice, to prevent Fraud by Staff and the Contractor (including its
shareholders, members and directors) in connection with the receipt of monies
from the Department.

 

21.2 The Contractor shall notify the Department immediately if it has reason to
suspect that any Fraud has occurred or is occurring or is likely to occur.

 

21.3 If the Contractor or its Staff commits Fraud in relation to this or any
other contract with the Crown (including the Department) the Department may:

 

  (a) terminate the Contract and recover from the Contractor the amount of any
loss suffered by the Department resulting from the termination, including the
cost reasonably incurred by the Department of making other arrangements for the
supply of the Services and any additional expenditure incurred by the Department
throughout the remainder of the Term; or

 

  (b) recover in full from the Contractor any other loss sustained by the
Department in consequence of any breach of this Condition 21.

 

22. Official Secrets Act

 

22.1 The Contractor shall take all reasonable steps to ensure that all his
employees and any Sub-contractor employed by him in connection with this
Contract are aware of the Official Secrets Acts 1911 to 1989 and section 182 of
the Finance Act 1989, and understand that these Acts apply to them during and
after performance of any Services under or in connection with this Contract.

 

23. Discrimination

 

23.1 The Contractor shall not discriminate directly or indirectly or by way of
victimisation or harassment against any person in respect of any protected
characteristic under the Equality Act 2010.

 

23.2 Where any employee or Sub-contractor employed by the Contractor is required
to carry out any activity on the Premises or alongside the Department’s
employees on any other premises the Contractor shall ensure that each such
employee and Sub-contractor complies with the Department’s employment policies
and codes of practice relating to discrimination and equal opportunities.

 

23.3 The Contractor shall notify the Contract Manager and the Department in
writing as soon as he becomes aware of any investigation or proceedings brought
against the Contractor under the Equality Act 2010 in connection with the
Contractor’s performance of this Contract. Where there is such an investigation
or proceedings the Contractor shall free of charge:

 

  (a) provide any information requested by the investigating body, court or
tribunal in the timescale allotted;

 

  (b) attend, and permit a representative from the Department to attend, any
associated meetings;

 

  (c) promptly allow access to any documents and information relevant to the
investigation or proceedings; and

 

Page 19 of 50



--------------------------------------------------------------------------------

  (d) co-operate fully and promptly with the investigatory body, court or
tribunal.

 

23.4 The Contractor shall indemnify the Department against all costs, charges,
expenses (including legal and administrative expenses) and payments made by the
Department arising out of or in connection with any such investigation or
proceedings.

 

23.5 The Contractor shall impose obligations on its Sub-contractors in terms
substantially similar to those set out in Conditions 23.1 to 23.4.

 

23.6 The Contractor shall:

 

  (a) provide such information and assistance reasonably required by the
Department to allow the Department to comply with its general equality duty
under section 149 of the Equality Act 2010 and any specific duties made under
section 151 of the Equality Act 2010; and

 

  (b) comply and shall procure that its Sub-contractors comply with their
respective obligations under section 149 of the Equality Act 2010 if and to the
extent that they carry out public functions.

 

24. Contractor’s Obligations in connection with the Transfer of Undertakings
(Protection of Employment) Regulations 2006 (the “TUPE Regulations”)

 

24.1 The Contractor shall provide the Department, or any other person authorised
by the Department who is to be invited to submit a tender in relation to the
provision of similar Services, with such information (including any changes to
and interpretations thereof) in connection with TUPE as the Department may
require. The Contractor shall provide the information within ten (10) days of
the Department’s request.

 

24.2 The Contractor shall comply with the obligations set out in Schedule 9
(Employment and Pensions).

 

24.3 The Contractor shall not knowingly do, or omit to do, anything which may
adversely affect the orderly transfer of responsibility for provision of the
Services.

 

25. Environmental Requirements

 

25.1 In providing the Services the Contractor shall comply with paragraph 6 of
Schedule 8.9 (Management Plan Requirements) and with the Department’s
Environmental Policy to conserve energy, water and other resources, reduce waste
and phase out the use of ozone depleting substances and minimise the release of
greenhouse gases, volatile organic compounds and other substances damaging to
health and the environment.

 

25.2 All written work, including reports, in connection with this Contract shall
(unless otherwise specified) be produced on recycled paper containing at least
eighty percent (80%) post consumer waste and used on both sides where
appropriate.

 

25.3 All timber or wood-derived products procured as part of this Contract must
originate from either legal or sustainable or FLEGT licensed or equivalent
sources, as set out in this Contract. The condition at
http://www.dft.gov.uk/about/procurement/dft/timber will also apply.

 

25.4 All goods purchased by the Contractor on behalf of the Department (or which
will become the property of the Department) must comply with the relevant
minimum environmental standards specified in the Government Buying Standards
(formerly “Quick Wins”) unless otherwise specified or agreed in writing. Please
go to the Department website at
http://dft.g2b.info/public/policies_environmental_issues.htm and select “find a
product”.

 

Page 20 of 50



--------------------------------------------------------------------------------

26. Safety

 

26.1 The Contractor shall be responsible for the observance by itself, its
employees and Sub-contractors of all safety precautions necessary for their
protection and the protection of any other persons, including all precautions
required to be taken by or under or pursuant to any Act of Parliament. For the
avoidance of doubt this includes the Department’s health and safety policies and
any regulations or by-laws issued by the Department, any other government
department, local authority or other body. The Contractor shall co-operate fully
with the Department to ensure the proper discharge of these duties.

 

27. Special Health and Safety Hazards

 

27.1 The Contractor shall comply with its Safety Plan and Safety Policy
Statement.

 

27.2 The Department shall throughout the life of this Contract notify the
Contractor of any known special health and safety hazards which may be involved
or introduced on the Premises and which may affect the Contractor. The
Contractor shall throughout the life of this Contract notify the Department of
any hazards which may affect the Department or its performance of the Services
or any breach of the Safety Plan and Safety Policy Statement.

 

27.3 The Contractor shall draw any such hazards to the attention of his
employees and Sub-contractors or any other persons under his control engaged on
the work being performed on the Premises or the Contractor’s premises.
Arrangements shall be made by the Contractor so that such persons and other
persons employed by or controlled by Sub-contractors and working on the
Contractor’s tasks on the Premises or the Contractor’s premises are adequately
informed and instructed on the hazards and any necessary associated safety
measures.

 

28. Accidents to Contractor’s Servants or Agents

 

28.1 Accidents to the Contractor’s Staff which require to be reported in
accordance with relevant health and safety legislation shall be reported
immediately to the Contract Manager or his authorised representative.

 

29. Data Protection

 

29.1 Where the Data Protection Act 1998 applies to any aspect of the Services to
be performed under this Contract, the Contractor shall take such measures as are
necessary to comply with its terms.

 

29.2 Without prejudice to Condition 29.1, the Contractor shall:

 

  (a) only accept instructions in respect of data processing from the
Department;

 

  (b) adopt all technical and organisational measures necessary to protect all
personal data processed by him on behalf of the Department against unauthorised
or unlawful processing, and accidental loss, damage or destruction; and

 

  (c) ensure that all employees and Sub-contractors involved in data processing
are suitable for the task.

 

Page 21 of 50



--------------------------------------------------------------------------------

30. Data Protection – Personal Data

 

30.1 The data controller in respect of such personal data as is held or acquired
by the Department in relation to this Contract is the Secretary of State for
Transport.

 

30.2 The data controller’s nominated representative for the purposes of the Data
Protection Act 1998 is the Department’s Data Protection Officer.

 

30.3 The Department shall use such personal data only for purposes relating
directly to:

 

  (a) the management and performance of this Contract by the Contractor; and

 

  (b) the provision by the Department of references within the Department and to
other Government Departments.

 

30.4 The Contractor hereby agrees and shall procure from any relevant individual
agreement to the publication by the Department in any format of the following
personal data: name and contact details. The Contractor shall provide a copy of
any relevant individual’s consent to the Department on request.

 

30.5 If, having regard to the circumstances in which the Department processes
such personal data, the Department requires the Contractor or any relevant
individual to provide additional information to enable the Department to process
that personal data fairly it shall notify the Contractor in writing and the
Contractor shall provide or procure the additional information within seven
(7) days of receipt of the request.

 

31. Disclosure of Information

 

31.1 The Contractor acknowledges that the Department is subject to the
requirements of the FOIA and the Environmental Information Regulations and shall
assist and cooperate with the Department to enable the Department to comply with
its Information disclosure obligations.

 

31.2 The Contractor shall and shall procure that any Sub-contractors shall
transfer to the Department all Requests for Information that it receives as soon
as practicable and in any event within two (2) Working Days of receiving a
Request for Information:

 

  (a) provide the Department with a copy of all Information in its possession,
or power in the form that the Department requires within five (5) Working Days
(or such other period as the Department may specify) of the Department’s
request; and

 

  (b) provide all necessary assistance as reasonably requested by the Department
to enable the Department to respond to the Request for Information within the
time for compliance set out in section 10 of the FOIA or Regulation 5 of the
Environmental Information Regulations.

 

31.3 The Department shall be responsible for determining in its absolute
discretion and notwithstanding any other provision in this Contract or any other
agreement whether the Commercially Sensitive Information and/or any other
Information is exempt from disclosure in accordance with the provisions of the
FOIA or the Environmental Information Regulations.

 

31.4 In no event shall the Contractor respond directly to a Request for
Information unless expressly authorised to do so by the Department.

 

Page 22 of 50



--------------------------------------------------------------------------------

31.5 The Contractor acknowledges that (notwithstanding the provisions of
Condition 31.2) the Department may, acting in accordance with the Secretary of
State for Constitutional Affairs Code of Practice on the Discharge of the
Functions of Public Authorities under Part 1 of the Freedom of Information Act
2000 (“the Code”), be obliged under the FOIA, or the Environmental Information
Regulations to disclose information concerning the Contractor or the Services in
certain circumstances:

 

  (a) without consulting the Contractor; or

 

  (b) following consultation with the Contractor and having taken their views
into account;

 

  (c) provided always that where Condition 31.5(a) applies the Department shall,
in accordance with any recommendations of the Code, take reasonable steps, where
appropriate, to give the Contractor advanced notice, or failing that, to draw
the disclosure to the Contractor’s attention after any such disclosure.

 

31.6 The Contractor shall ensure that all Information is retained for disclosure
and shall permit the Department to inspect such records as requested from time
to time.

 

31.7 The Contractor acknowledges that the Commercially Sensitive Information
listed in Schedule 4.2 (Commercially Sensitive Information) is of indicative
value only and that the Department may be obliged to disclose it in accordance
with this Condition 31.

 

31.8 Without prejudice to the Department’s obligations under the FOIA, neither
Party shall make any press announcement or publicise the Contract or any part
thereof in any way, except with the prior written consent of the other Party.

 

31.9 Both Parties shall take reasonable steps to ensure that their servants,
employees, agents, Sub-contractors, suppliers, professional advisors and
consultants comply with Condition 31.8.

 

32. Department Data

 

32.1 The Contractor shall not delete or remove any proprietary notices contained
within or relating to the Department Data.

 

32.2 The Contractor shall not store, copy, disclose, or use the Department Data
except as necessary for the performance by the Contractor of its obligations
under this Contract or as otherwise expressly authorised in writing by the
Department.

 

32.3 To the extent that Department Data is held and/or processed by the
Contractor, the Contractor shall supply that Department Data to the Department
as requested by the Department in the format specified.

 

32.4 The Contractor shall take responsibility for preserving the integrity of
Department Data and preventing the corruption or loss of Department Data.

 

32.5 The Contractor shall perform secure back-ups of all Department Data and
shall ensure that up-to-date back-ups are stored off-site in accordance with
Good Industry Practice. The Contractor shall ensure that such back-ups are
available to the Department at all times upon request.

 

32.6 The Contractor shall ensure that any system on which the Contractor holds
any Department Data, including back-up data, is a secure system that complies
with the Security Policy.

 

Page 23 of 50



--------------------------------------------------------------------------------

32.7 If the Department Data is corrupted, lost or sufficiently degraded as a
result of the Contractor’s Default so as to be unusable, the Department may:

 

  (a) require the Contractor (at the Contractor’s expense) to restore or procure
the restoration of Department Data to the extent and in accordance with the
requirements specified; and/or

 

  (b) itself restore or procure the restoration of Department Data, and shall be
repaid by the Contractor any reasonable expenses incurred in doing so to the
extent and in accordance with the requirements specified.

 

33. Removable Media

 

33.1 The Contractor shall only use encrypted Removable Media issued by the
Department when connected to the Department’s IT network and all use must be in
strict accordance with the rules about sensitivity and risks of information. In
particular, encrypted memory sticks may only be used for data marked up to and
including PROTECT, as per the Protective Marking System.

 

33.2 All losses of data must be reported to the Contract Manager as soon as
possible so that risk mitigation action can be taken. Any theft of Removable
Media must be reported to the Police and a crime/incident number obtained.

 

33.3 Floppy disks must not be used in the delivery of this Contract.

 

34. Intellectual Property, Royalties and Licence Fees

 

34.1 The Contractor shall ensure that all royalties, licence fees and similar
expenses in respect of all intellectual property or Intellectual Property Rights
used in connection with this Contract have been paid and are included in the
Contract Price.

 

34.2 In this Condition 34 the term “Intellectual Property Rights” means all
intellectual and industrial property rights of any nature whatsoever, including
all of the following: patents, copyrights, database rights, design rights; all
rights in or arising out of discoveries, inventions, improvements, know-how,
confidential information, trade marks, designs and works; the right to apply for
any form of protection for any of these, applications for and registrations of
any of these and all resulting registrations. In each case it includes these
rights and interests in every part of the world for their full terms, including
any renewals and extensions, and the right to receive any income from them and
any compensation in respect of their infringement.

 

35. Drawings, Specifications, Software, Designs and Other Data

 

35.1 The final ‘deliverable’ version of any data, including written reports,
calculations, software, designs, drawings, specifications, maps and photographs
completed or provided in connection with this Contract (each a “Deliverable”)
shall be delivered up to the Department on completion (or, if sooner,
termination) of the Services, subject to the retention of proper professional
records. The Deliverables shall be supplied by the Contractor in an agreed
format.

 

35.2 If this Contract is terminated by the Department pursuant to the provisions
of Conditions 43, 44, or 45 the provisions of Condition 35.1 shall apply to the
working version of each Deliverable (a “Working Deliverable”) that has not been
completed as at the date of termination of this Contract. The Department
acknowledges that Working Deliverables may contain information that is
incomplete and agrees that should it choose to rely upon any Working Deliverable
that reliance shall be at its own risk.

 

35.3 Subject to Condition 35.2, the Contractor shall be responsible for the
accuracy of all Deliverables supplied to the Department by the Contractor in
connection with the supply of the Services and shall pay the Department any
extra costs occasioned by any discrepancies, errors or omissions therein.

 

Page 24 of 50



--------------------------------------------------------------------------------

36. Production and Retention of Documentation

 

36.1 The Contractor shall keep and maintain until six (6) years after the end of
the Term, or as long a period as may be agreed between the Parties, full and
accurate records of the Contract including the Services supplied under it, all
expenditure reimbursed by the Department, and all payments made by the
Department. The Contractor shall on request afford the Department or the
Department’s representatives such access to those records as may be requested by
the Department in connection with this Contract. The right to these records
shall not apply to the extent that an examination would jeopardise the
confidentiality of information relating to the Contractor’s other clients.

 

36.2 Subject to the provision of reasonable notice to the Contractor, and for
the purpose of:

 

  (a) examining and certifying the Department’s accounts; or

 

  (b) any examination, pursuant to section 6(1) of the National Audit Act 1983,
of the economy, efficiency and effectiveness with which the Department has used
its resources;

 

36.2.2 the Comptroller and Auditor General shall have a right of access to such
relevant documents as are owned, held or otherwise within the control of the
Contractor.

 

36.3 The Contractor shall assist the Comptroller and Auditor General to
understand such documents and provide any oral and/or written information and
explanation of the documents as may reasonably be requested.

 

36.4 For the avoidance of doubt, nothing in this Condition 36 constitutes a
requirement or agreement for the purposes of section
6(3)(d) of the National Audit Act 1983 for the examination, certification or
inspection of the accounts of the Contractor.

 

37. Change Control Procedure

 

37.1 Where the Department or the Contractor sees a need to change this Contract,
the Department may at any time request, and the Contractor may at any time
recommend, such Change only in accordance with the Change Control Procedure set
out in sub-Conditions 37.5 to 37.10 below (the “Change Control Procedure”).

 

37.2 Until such time as a Change is made in accordance with the Change Control
Procedure, the Department and the Contractor shall, unless otherwise agreed in
writing, continue to perform this Contract in compliance with its terms prior to
such Change.

 

37.3 Any discussions which may take place between the Department and the
Contractor in connection with a request or recommendation before the
authorisation of a resultant Change shall be without prejudice to the rights of
either Party.

 

37.4 Any work undertaken by the Contractor and the Staff which has not been
authorised in advance by a Change, and which has not been otherwise agreed in
accordance with the provisions of this Condition 37, shall be undertaken
entirely at the expense and liability of the Contractor.

 

Page 25 of 50



--------------------------------------------------------------------------------

37.5 Discussion between the Department and the Contractor concerning a Change
shall result in any one of the following:

 

  (a) no further action being taken;

 

  (b) a request to change this Contract by the Department; or

 

  (c) a recommendation to change this Contract by the Contractor.

 

37.6 Where a written request for an amendment is received from the Department,
the Contractor shall, unless otherwise agreed, submit two (2) copies of a Change
Control Note signed by the Contractor to the Department within three (3) weeks
of the date of the request.

 

37.7 A recommendation to amend this Contract by the Contractor shall be
submitted directly to the Department in the form of two (2) copies of a Change
Control Note signed by the Contractor at the time of such recommendation. The
Department shall give its response to the Change Control Note within three
(3) weeks.

 

37.8 Each Change Control Note shall contain:

 

  (a) the title of the Change;

 

  (b) the originator and date of the request or recommendation for the Change;

 

  (c) the reason for the Change;

 

  (d) full details of the Change, including any specifications;

 

  (e) the price, if any, of the Change;

 

  (f) a timetable for implementation, together with any proposals for acceptance
of the Change;

 

  (g) a schedule of payments if appropriate;

 

  (h) details of the likely impact, if any, of the Change on other aspects of
this agreement including:

 

  (i) the timetable for the provision of the Change;

 

  (ii) the personnel to be provided;

 

  (iii) the Contract Price;

 

  (iv) the documentation to be provided;

 

  (v) the training to be provided;

 

  (vi) working arrangements;

 

  (vii) other contractual issues;

 

  (viii) the date of expiry of validity of the Change Control Note; and

 

  (ix) provision for signature by the Department and the Contractor.

 

Page 26 of 50



--------------------------------------------------------------------------------

37.9 For each Change Control Note submitted by the Contractor the Department
shall, within the period of the validity of the Change Control Note:

 

  (a) allocate a sequential number to the Change Control Note; and

 

  (b) evaluate the Change Control Note and, as appropriate:

 

  (i) request further information;

 

  (ii) arrange for two (2) copies of the Change Control Note to be signed by or
on behalf of the Department and return one of the copies to the Contractor; or

 

  (iii) notify the Contractor of the rejection of the Change Control Note.

 

37.10 A Change Control Note signed by the Department and by the Contractor shall
constitute an amendment to this Contract.

 

38. Meetings and Reports

 

38.1 The Contractor shall upon receipt of reasonable notice and during normal
business hours attend all meetings arranged by the Department for the discussion
of matters connected with the performance of the Services. Such performance
review meetings shall take place at least every three (3) months.

 

38.2 In addition to the Contractor’s reporting obligations under paragraph 6.3
of Schedule 2.1 (Specification), and without prejudice to any other requirement
in this Contract, the Contractor shall provide such reports on the performance
of the Services (“Management Information”) as the Contract Manager may
reasonably require within seven (7) days of such Department request, and in a
format agreed with the Contract Manager.

 

38.3 The Contractor agrees that the Department may provide Cabinet Office Major
Projects Authority with information relating to the Services procured and any
payments made under this Contract.

 

38.4 Upon receipt of the Management Information supplied by the Contractor in
response to a request under Condition 38.2 above or receipt of information
provided by the Department to Cabinet Office Major Projects Authority under
Condition 38.3, the Department and the Contractor hereby consent to Cabinet
Office Major Projects Authority:

 

  (a) storing and analysing the Management Information and producing statistics;
and

 

  (b) sharing the Management Information or any statistics produced using the
Management Information, with any other Contracting Authority.

 

38.5 In the event that Cabinet Office Major Projects Authority shares the
Management Information or information provided under Condition 38.4 in
accordance with Condition 38.4(b), any Contracting Authority receiving the
information shall be informed of the confidential nature of that information and
shall be requested not to disclose it to any body who is not a Contracting
Authority (unless required by law).

 

38.6 The Department may make changes to the Management Information which the
Contractor is required to supply and shall give the Contractor at least one
(1) Month’s written notice of any changes.

 

38.7 If the Department reasonably suspects the Contractor or any person
associated with the Contractor of breach of Condition 20.1, the Department and
its third party representatives shall have the right to immediately access and
take copies of any records and any other information held at the Contractor’s
premises and to meet with the Contractor’s Staff to audit the Contractor’s
compliance with its obligations under Condition 20.1. The Contractor shall give
all necessary assistance to the conduct of such audit during the Term of this
Contract and for a period of three (3) years after termination of this Contract.

 

Page 27 of 50



--------------------------------------------------------------------------------

39. Assignment, Sub-Contractors and Suppliers

 

39.1 The Contractor shall not sub-contract or transfer, assign, charge, or
otherwise dispose of this Contract or any part of it without the prior written
consent of the Department and the Contractor shall inform the Department of any
changes to Key Sub-contractors’ suppliers.

 

39.2 In making a request pursuant to Condition 39.1 the Contractor shall provide
the Department with the following information about the proposed Sub-contractor:

 

  (a) its name, registered office and company registration number;

 

  (b) a copy of the proposed Sub-contract;

 

  (c) the purposes for which the proposed Sub-contractor will be employed,
including the scope of any services to be provided by the proposed
Sub-contractor;

 

  (d) if relevant, confirmation that the Sub-contract requires the proposed
Sub-contractor to comply with any relevant KPIs;

 

  (e) where the proposed Sub-contractor is also an Affiliate of the Contractor,
evidence that demonstrates to the reasonable satisfaction of the Department that
the proposed Sub-contract has been agreed on “arms-length” terms; and

 

  (f) any further information reasonably requested by the Department including
without limitation how the use of such Sub-contractor complies with the
requirements of Condition 39.11.

 

39.3 If the supply of information required pursuant to Condition 39.2 would
amount to a breach of any rules and regulations of any exchange on which the
shares of the Contractor are admitted for listing and/or trading, or any other
rules or regulations with which the Contractor is obliged to comply as a result
of that listing, the Contractor shall provide the Department with the relevant
information to the fullest extent permitted by those rules and regulations.

 

39.4 Despite the Contractor’s right to sub-contract pursuant to this Condition
39, the Contractor shall remain responsible for all acts and omissions of its
Sub-contractors and the acts and omissions of those employed or engaged by the
Sub-contractors as if they were its own. An obligation on the Contractor to do,
or to refrain from doing, any act or thing shall include an obligation upon the
Contractor to procure that its employees, staff, agents and Sub-contractors’
employees, staff and agents also do, or refrain from doing, such act or thing.

 

39.5 Where the Contractor enters into a contract with a supplier or
Sub-contractor for the purpose of performing this Contract or any part of it, he
shall cause a term to be included in such contract which requires payment to be
made by the Contractor to the supplier or Sub-contractor within a specified
period not exceeding thirty (30) days from receipt of an invoice properly issued
in accordance with that contract.

 

39.6 The Department has consented to the engagement of the Sub-contractors
listed in Schedule 8.1 (Governance and Contract Management) subject to the
provision by the Contractor of the information listed in Condition 39.2 prior to
the Commencement Date (within three months from the Commencement Date or such
other period that the Department may permit and notify to the Contractor in
writing).

 

Page 28 of 50



--------------------------------------------------------------------------------

39.7 The Contractor shall not make use of a pre-existing contract with any Key
Sub-contractor, listed as such in Schedule 8.1 (Governance and Contract
Management), without the prior written consent of the Department, which shall
not be unreasonably withheld or delayed.

 

39.8 The Contractor shall be a party to all Key Sub-contracts and except where
the Department has given its prior written consent under Condition 39.7 the
Contractor shall ensure that each Key Sub-contract shall include:

 

  (a) a right under the Contracts (Rights of Third Parties) Act 1999 (or, where
requested by the Department, an equivalent legal right) for the Department to
enforce the terms of that Key Sub-contract as if it were the Contractor;

 

  (b) a provision enabling the Contractor to assign, novate or otherwise
transfer any of its rights and/or obligations under the Key Sub-contract to the
Department or any Replacement Contractor;

 

  (c) a provision restricting the ability of the Key Sub-contractor to further
Sub-contract elements of the service provided to the Contractor without first
seeking the consent of the Department;

 

  (d) a provision enabling the Contractor, the Department or any other person on
behalf of the Department to step-in on substantially the same terms as are set
out in Condition 42 (Unsatisfactory Performance);

 

  (e) a provision requiring the Key Sub-contractor to notify the Department
promptly in writing of any material non-payment or late payment of any sums
properly due to the Key Sub-contractor from the Contractor under the Key
Sub-contract, under a specified valid invoice and not subject to a genuine
dispute; and

 

  (f) a provision requiring the Key Sub-contractor to:

 

  (i) promptly notify the Contractor and the Department in writing of a
Sub-contractor Financial Distress Event or any fact, circumstance or matter
which could cause a Sub-contractor Financial Distress Event (and in any event,
provide such notification within ten (10) Working Days of the date on which the
Key Sub-contractor first becomes aware of the Sub-contractor Financial Distress
Event or the fact, circumstance or matter which could cause the Sub-contractor
Financial Distress Event); and

 

  (ii) co-operate with the Contractor and the Department in order to give full
effect to the provisions relating to Financial Distress provisions within
Schedule 8.1 (Governance and Contract Management) including meeting with the
Contractor and the Department to discuss and review the effect of the
Sub-contractor Financial Distress Event on the continued performance and
delivery of the Services, and contributing to and complying with any business
continuity plan.

 

39.9 As a condition of its consent under Condition 39.1, the Department may
require that the relevant Key Sub-contractor enters into a direct agreement with
the Department, in which case the Contractor shall procure that such Key
Sub-contractor enters into a direct agreement with the Department as soon as
reasonably practicable and on such terms as may be reasonably requested by the
Department.

 

39.10 Termination of Sub-contracts

 

Page 29 of 50



--------------------------------------------------------------------------------

39.10.1 The Contractor shall not terminate or materially amend the terms of any
Sub-contract without the Department’s prior written consent, which shall not be
unreasonably withheld or delayed.

 

39.10.2 The Department may terminate this Contract in accordance with Condition
44 (Termination of this Contract) and/or require the Contractor to terminate the
relevant Sub-contract if there is a Change of Control of a Key Sub-contractor on
the same terms as those set out in Condition 40.1.

 

39.11 Use of SMEs in the Supply Chain and Long Term Job-Seekers

 

39.11.1 The Department expects the Contractor and Key Sub-contractors to:

 

39.11.2 make best use of a variety of suppliers in its supply chain that should
include without limitation Small and Medium–sized Enterprises (“SME”) where the
respective Contractor and Key Sub-Contractor is not itself an SME; and

 

39.11.3 provide opportunities and training (which may include apprenticeships or
equivalent) for long-term job seekers.

 

39.11.4 The Contractor shall, where practicable, promote opportunities for
inclusion of SMEs within its supply chain. Where SMEs are used within the
Contractor’s supply chain, where practicable such usage should support the
Department’s targets that may be set by the Government for SME usage and spend.

 

39.11.5 Where required, the Contractor shall report monthly or such other period
as the parties agree to the Department in writing on:

 

  (a) the use of Sub-contractors in its supply chain including information on
use of SMEs, spend, performance, and payment; and

 

  (b) how opportunities and training (which may include apprenticeships or
equivalent) for long-term job seekers is being developed and implemented.

 

40. Merger, Take-Over or Change of Control

 

40.1 The Contractor shall obtain the Department’s written consent (which may be
given subject to conditions) prior to any Change of Control of the Contractor,
provided that where a Change of Control arises from any change in the beneficial
or legal ownership of shares that are listed on the stock exchange, such
approval shall be obtained promptly as soon as the Contractor becomes aware of
the same. Such consent may not be unreasonably withheld by the Department, other
than in situations involving national security, in which case any consent may be
at the Department’s absolute discretion. If such consent is not obtained when
required by this Condition 40.1, the Department has the right to terminate this
Contract at its election as set out in Condition 44 (Termination of this
Contract).

 

40.2 The Contractor shall inform the Department immediately in writing of any
Change of Ownership of the Contractor.

 

40.3 The Contractor shall inform the Department of any change, or proposed
change in the name of or status of the Contractor.

 

Page 30 of 50



--------------------------------------------------------------------------------

41. Disruption

 

41.1 The Contractor shall take reasonable care to ensure that in the performance
of its obligations under the Contract it does not disrupt the operations of the
Department, its employees or any other contractor employed by the Department.

 

41.2 The Contractor shall immediately inform the Department of any actual or
potential industrial action, whether such action by their own employees or
others, which affects or might affect its ability at any time to perform its
obligations under the Contract.

 

41.3 In the event of industrial action by the Staff, the Contractor shall seek
the written consent of the Department to its proposals to continue to perform
its obligations under the Contract.

 

41.4 If the Contractor’s proposals referred to in Condition 41.3 are considered
insufficient or unacceptable by the Department acting reasonably, then the
Contract may be terminated with immediate effect by the Department by notice in
writing.

 

41.5 If the Contractor is temporarily unable to fulfil the requirements of the
Contract owing to disruption of normal business of the Department, the
Contractor may request a reasonable allowance of time and in addition, the
Department will reimburse any additional expense reasonably incurred by the
Contractor as a direct result of such disruption.

 

42. Unsatisfactory Performance

 

42.1 Where in the opinion of the Department the Contractor has failed to perform
the whole or any part of the Services in accordance with this Contract
(including the KPIs), the Department may give the Contractor a notice specifying
the way in which his performance falls short of the requirements of this
Contract, or is otherwise unsatisfactory, and the corrective actions required to
remedy the situation within four (4) days.

 

42.2 Without prejudice to Condition 42.1, where the Contractor has failed to
perform the whole or any part of those Services, that are not measured by one of
the KPIs which is associated with a service credit regime, the Department may
withhold or reduce payments to the Contractor in such amounts as relate directly
to the Department’s claim for unsatisfactory performance.

 

42.3 Any notice served by the Department pursuant to Condition 42.1 may require
from the Contractor that it re-schedules and performs the Services to the
Department’s satisfaction within such period as shall be specified by the
Department in the notice and at his own expense, including where necessary, the
correction or re-execution of any Services already carried out.

 

42.4 Any notice served by the Department pursuant to Condition 42.1 shall be
without prejudice to the Department’s rights under these Conditions.

 

42.5 The Department may take step-in action under this Condition 42 in the
following circumstances:

 

  (a) there is a Default by the Contractor that is materially preventing or
materially delaying the performance of the Services or any part of the Services;

 

  (b) there is a Delay that has or the Department reasonably anticipates will
result in the Contractor’s failure to pass the Acceptance Procedure by any
Planned Operational Delivery Date;

 

  (c) a Force Majeure Event occurs which materially prevents or materially
delays the performance of the Services or any part of the Services;

 

Page 31 of 50



--------------------------------------------------------------------------------

  (d) where the Contractor is not in breach of its obligations under this
Contract but the Department considers that the circumstances constitute an
emergency;

 

  (e) because a serious risk exists to the health or safety of persons, property
or the environment;

 

  (f) to discharge a statutory duty; and/or

 

  (g) where the Department is entitled to terminate this Contract in accordance
with Condition 43 (Insolvency of the Contractor).

 

42.6 Before the Department exercises its right of step-in under this Condition
42 it shall permit the Contractor the opportunity to demonstrate to the
Department’s reasonable satisfaction within four (4) Working Days that the
Contractor is still able to provide the Services in accordance with the terms of
this Contract and/or remedy the circumstances giving rise to the right to
step-in without the requirement for the Department to take action.

 

42.7 If the Department is not satisfied with the Contractor’s demonstration
pursuant to Condition 42.6, the Department may:

 

  (a) where the Department considers it expedient to do so, require the
Contractor by notice in writing to take those steps that the Department
considers necessary or expedient to mitigate or rectify the state of affairs
giving rising to the Department’s right to step-in;

 

  (b) appoint any person to work with the Contractor in performing all or a part
of the Services (including those provided by any Sub-contractor); or

 

  (c) take the steps that the Department considers appropriate to ensure the
performance of all or part of the Services (including those provided by any
Sub-contractor).

 

42.8 The Contractor shall co-operate fully and in good faith with the
Department, or any other person appointed in respect of Condition 42.7(b) and
shall adopt any reasonable methodology in providing the Services recommended by
the Department or that person.

 

42.9 If the Contractor:

 

  (a) fails to confirm within ten (10) Working Days of a notice served pursuant
to Condition 42.7(a) that it is willing to comply with that notice; or

 

  (b) fails to work with a person appointed in accordance with Condition
42.7(b); or

 

  (c) fails to take the steps notified to it by the Department pursuant to
Condition 42.7(c),

 

  (d) then the Department may take action under this Condition 42 either through
itself or with the assistance of third party contractors, provided that the
Contractor may require any third parties to comply with a confidentiality
undertaking.

 

42.10 If the Department takes action pursuant to Condition 42.9, the Department
shall serve notice (“Step-In Notice”) on the Contractor. The Step-In Notice
shall set out the following:

 

  (a) the action the Department wishes to take and in particular the Services it
wishes to control;

 

Page 32 of 50



--------------------------------------------------------------------------------

  (b) the reason for and the objective of taking the action and whether the
Department reasonably believes that the primary cause of the action is due to
the Contractor’s Default;

 

  (c) the date it wishes to commence the action;

 

  (d) the time period which it believes will be necessary for the action;

 

  (e) whether the Department will require access to the Contractor’s premises
and/or the Bases; and

 

  (f) to the extent practicable, the effect on the Contractor and its
obligations to provide the Services during the period the action is being taken.

 

42.11 Following service of a Step-In Notice, the Department shall:

 

  (a) take the action set out in the Step-In Notice and any consequential
additional action as it reasonably believes is necessary (together, the
“Required Action”);

 

  (b) keep records of the Required Action taken and provide information about
the Required Action to the Contractor;

 

  (c) co-operate wherever reasonable with the Contractor in order to enable the
Contractor to continue to provide any Services in relation to which the
Department is not assuming control; and

 

  (d) act reasonably in mitigating the cost that the Contractor will incur as a
result of the exercise of the Department’s rights under this Condition 42.

 

42.12 For so long as and to the extent that the Required Action is continuing,
then:

 

  (a) the Contractor shall not be obliged to provide the Services to the extent
that they are the subject of the Required Action; and

 

  (b) subject to Condition 42.13, the Department shall pay to the Contractor the
Monthly Standing Charges after the deduction of any of the Department’s costs of
taking the Required Action.

 

42.13 If the Required Action results in:

 

  (a) the degradation of any Services not subject to the Required Action; or

 

  (b) the failure to meet the KPIs,

 

     beyond that which would have been the case had the Department not taken the
Required Action, then the Contractor shall be entitled to an agreed adjustment
of the Monthly Standing Charges, provided that the Contractor can demonstrate to
the reasonable satisfaction of the Department that the Required Action has led
to the degradation or failure to meet the KPIs.

 

42.14 Before ceasing to exercise its step-in rights under this Condition 42, the
Department shall deliver a written notice to the Contractor (“Step-Out Notice”),
specifying:

 

  (a) the Required Action it has actually taken; and

 

Page 33 of 50



--------------------------------------------------------------------------------

  (b) the date on which the Department plans to end the Required Action
(“Step-Out Date”) subject to the Department being satisfied with the
Contractor’s ability to resume the provision of the Services and the
Contractor’s plan developed in accordance with Condition 42.15.

 

42.15 The Contractor shall, following receipt of a Step-Out Notice and not less
than twenty (20) Working Days prior to the Step-Out Date, develop for the
Department’s approval a draft plan (“Step-Out Plan”) relating to the resumption
by the Contractor of the Services, including any action the Contractor proposes
to take to ensure that the affected Services satisfy the requirements of this
Contract.

 

42.16 If the Department does not approve the draft Step-Out Plan, the Department
shall inform the Contractor of its reasons for not approving it. The Contractor
shall then revise the draft Step-Out Plan taking those reasons into account and
shall re-submit the revised plan to the Department for the Department’s
approval. The Department shall not withhold or delay its approval of the draft
Step-Out Plan unnecessarily.

 

42.17 The Contractor shall bear its own costs in connection with any step-in by
the Department under this Condition 42, provided that the Department shall
reimburse the Contractor’s reasonable additional expenses incurred directly as a
result of any step-in action taken by the Department under:

 

  (a) Condition 42.5(c) or 42.5(d); or

 

  (b) Conditions 42.5(e) and 42.5(f) (insofar as the primary cause of the
Department serving the Step-In Notice is identified as not being the result of a
Contractor’s Default).

 

43. Insolvency of the Contractor

 

43.1 If the Contractor:

 

  (a) being an individual (or if the Contractor is a partnership any individual
being a partner of such partnership) has a bankruptcy order made against him;
applies to court for an interim order or makes an arrangement or composition
with his creditors; is subject to any distress, execution or other similar
process in relation to his assets; takes the benefit of any statutory provision
for the time being in force for the relief of insolvent debtors; takes any step
or any step is taken towards any of the matters referred to in this Condition
43.1(a); or

 

  (b) being a company, a limited liability partnership or a partnership has an
order made or a resolution passed for the winding up of the Contractor or
circumstances arise which entitle a court of competent jurisdiction to make a
winding-up order; is subject to an order made by a court of competent
jurisdiction or a resolution passed for the administration of the Contractor or
documents are filed with the court for the appointment of an administrator or
notice of intention to appoint an administrator is given by the Contractor or
its directors or by a qualifying floating charge holder (as defined by Paragraph
14 of Schedule B1 to the Insolvency Act 1986); has a receiver, administrative
receiver or manager appointed (or any step is taken to make such appointment) in
respect of the whole or any part of the assets and undertaking of the
Contractor; is subject to any distress, execution or other similar process in
relation to any of its assets; makes any arrangement or composition with its
creditors; or

 

  (c) takes or is subject to any similar or analogous action to any of the
matters referred to in Conditions 43.1(a) and 43.1(b) above in any other
jurisdiction,

 

     then without prejudice to any other rights available to it, the Department
may give notice in writing at any time to the Contractor terminating this
Contract with immediate effect.

 

Page 34 of 50



--------------------------------------------------------------------------------

43.2 The Contractor shall give notice in writing to the Department of the
occurrence of any of the events referred to in Conditions 43.1(a) to 43.1(c)
above immediately on becoming aware of the same.

 

44. Termination of this Contract

 

44.1 Without prejudice to any other power of termination, the Department may by
notice in writing terminate this Contract with immediate effect for any of the
following reasons:

 

  (a) breach by the Contractor of any of Conditions 20 (Prevention of
Corruption), 21 (Prevention of Fraud), 22 (Official Secrets Acts), 31
(Disclosure of Information) and 60 (Prohibition of use of Offshore Tax
Structures) of this Contract, or any other irremediable breach of contract;

 

  (b) failure by the Contractor to comply with a notice given under Condition 42
(Unsatisfactory Performance);

 

  (c) the Contractor ceases or proposes to cease to carry on its business;

 

  (d) a Change of Control occurs without the prior approval of the Department;

 

  (e) breach by the Contractor of the Bribery Act 2010 in relation to this
Contract or any other contract with the Department or any Crown Body;

 

  (f) the Guarantor is in breach or anticipatory breach (such anticipatory
breach arising in the reasonable view of the Department) of the Guarantee
(without the Guarantee being replaced with a comparable guarantee to the
satisfaction of the Department) or the Guarantor suffers an insolvency event (as
listed in Condition 43.1); or

 

  (g) the occurrence of

 

  (i) any breach; or

 

  (ii) any event which with the giving of notice, lapse of time, determination
of materiality or fulfilment of any other applicable condition or any
combination of the foregoing would constitute an event of breach,

 

       which is continuing, unremedied and unwaived, under or in connection with
any document or arrangement relating to any obligation (whether present or
future, contingent or otherwise, as principal or surety or otherwise) of the
Contractor or the Guarantor or any subsidiary undertaking of the Guarantor in
respect of money that has been borrowed exclusively for the purposes of
financing the provision of the Services by the Contractor.

 

44.2 Without prejudice to any other power of termination, the Department may by
notice in writing terminate this Contract for any other remedial material breach
of contract if the Contractor fails to remedy the same within four (4) days of
the breach occurring.

 

Page 35 of 50



--------------------------------------------------------------------------------

45. Break or Reduction in Services and Compensation Payment

 

45.1 In addition to its powers under any other of these Conditions the
Department shall, at any time during the Term, have the right to:

 

  (a) terminate the whole or any part of this Contract at any time; and

 

  (b) reduce the number of Bases from which the Services are provided,

 

     in each case by giving the Contractor at least six (6) Month’s written
notice upon payment of the Compensation Payment.

 

45.2 In calculating the Compensation Payment in Condition 45.1, the Contractor
agrees to take all reasonable steps to minimise and mitigate any Breakage Costs
and Unrecovered costs by:

 

  (a) the appropriation of assets, employees and resources for other purposes.
If such assets, employees and resources can be used for other purposes then
there shall be an equitable reduction in the Breakage Costs and Unrecovered
Costs payable by the Department or a third party to the Contractor; and

 

  (b) in relation to contracts entered into with third parties, termination by
the Contractor of those contracts at the earliest possible date without breach
or where contractually permitted, and, where required by the Department,
assigning such contracts to the Department or a third party acting on behalf of
the Department.

 

45.3 For the avoidance of doubt, the Department shall be entitled to set off any
outstanding liabilities of the Contractor against any amount it pays in
compensation pursuant to its rights set out in this Contract.

 

45.4 The value of the Compensation Payment shall be reduced or extinguished to
the extent that the Contractor has already received the Contract Price or the
financial benefit of any other remedy given under this Contract so that there is
no double counting in calculating the relevant payment.

 

46. Consequences of Termination or Break

 

46.1 Upon the expiry of any notice period, or immediately upon termination
without notice, this Contract shall be terminated without prejudice to any right
of action or remedy which shall have accrued or shall thereupon accrue to the
parties. Termination shall not affect the continued operation of Conditions 20,
22, 29, 30, 31, 36, 46, 48, 49 to 51, and 58, Schedule 1 (Definitions), Schedule
4.2 (Commercially Sensitive Information), Schedule 5 (IPR Conditions –
Contractor Ownership), Schedule 7.1 (Compensation Payment), Schedule 7.2 (Option
Exercise Fee), Schedule 7.5 (Price Schedules), Schedule 9 (Employment and
Pensions), Schedule 10 (Exit Schedule) and Schedule 11 (Parent Company
Guarantee).

 

46.2 Where this Contract is terminated under Condition 43 (Insolvency of the
Contractor) or 44 (Termination of this Contract), the following provisions shall
apply:

 

  (a) pending final ascertainment of such sums as are payable under this
Contract any sum due or accruing from the Department to the Contractor may be
withheld or reduced by such amount as the Department in either case considers
reasonable and appropriate;

 

  (b) the Department may make all arrangements which are in its view necessary
to procure the orderly completion of the Services, including the letting of
another contract or contracts. In the event that a different organisation is
required to take over the Services the Contractor shall co-operate in the
transfer and with any arrangements notified to him by the Department. The
transfer shall be arranged between the Department and the Contractor so as to
reduce to a minimum any interruption in the Services;

 

Page 36 of 50



--------------------------------------------------------------------------------

  (c) where the total costs reasonably and properly incurred by the Department
by reason of any arrangements made under Condition 46.2(b) exceed the amount
that would have been payable to the Contractor for the completion of the
Services, the excess shall be recoverable from the Contractor and the Department
reserves the right to recover such excess by way of set-off as provided for
under Condition 18 (Recovery of Sums Due).

 

46.3 Without prejudice to Condition 46.1, where this Contract is terminated or
reduced under Condition 45 (Break or Reduction in Services and Compensation
Payment), the Department shall pay to the Contractor the relevant Compensation
Payment. For the avoidance of doubt the Department shall have no other liability
to the Contractor in respect of such termination or reduction and shall not
indemnify the Contractor against the cost of the Aircraft, associated equipment,
loss of profit or consequential losses.

 

47. Recovery upon Termination

 

47.1 On the termination or expiry of the Contract for any reason, the Contractor
shall:

 

  (a) immediately return to the Department all Confidential Information,
Department Data, Deliverables and IP Materials in its possession or in the
possession or under the control of any permitted suppliers or Sub-contractors,
which was obtained or produced in the course of providing the Services;

 

  (b) immediately deliver to the Department all Property (including materials,
documents, information and access keys) provided to the Contractor during the
Term (if any). Such property shall be handed back in good working order
(allowance shall be made for reasonable wear and tear);

 

  (c) assist and co-operate with the Department to ensure an orderly transition
of the provision of the Services to the Replacement Contractor and/or the
completion of any work in progress; and

 

  (d) promptly provide all information concerning the provision of the Services
which may reasonably be requested by the Department for the purposes of
adequately understanding the manner in which the Services have been provided or
for the purpose of allowing the Department or the Replacement Contractor to
conduct due diligence.

 

47.2 If the Contractor fails to comply with Condition 47.1(a) and 47.1(b), the
Department may recover possession thereof and the Contractor grants a licence to
the Department or its appointed agents to enter (for the purposes of such
recovery) any premises of the Contractor or its permitted suppliers or
Sub-contractors where any such items may be held.

 

47.3 Where the end of the Operational Delivery Phase arises due to the
Contractor’s default or negligence, the Contractor shall provide all assistance
under Condition 47.1(c) and 47.1(d) free of charge. Otherwise, the Department
shall pay the Contractor’s reasonable costs of providing the assistance and the
Contractor shall take all reasonable steps to mitigate such costs.

 

47.4 The Contractor will comply with the provisions of Schedule 10 (Exit
Schedule).

 

48. Insurance

 

48.1 Requirement to maintain insurance

 

48.1.1 The Contractor shall for the periods specified in Schedule 7.6 (Required
Insurances) take out and maintain or procure the taking out and maintenance of
the Required Insurances described in Schedule 7.6 (Required Insurances) and any
other insurances as may be required by Law (together the “Required Insurances”).

 

Page 37 of 50



--------------------------------------------------------------------------------

48.1.2 The Contractor shall ensure that the Required Insurances are effective in
each case not later than the date on which the relevant risk commences which
shall be no later than each Operational Delivery Date.

 

48.2 Non invalidation

 

48.2.1 No party to this Contract shall take any action or fail to take any
action, or (insofar as is reasonably within its power) permit anything to occur
in relation to it, which would entitle any insurer to refuse to pay any claim
under any insurance policy in which that party is an insured.

 

48.3 Policy requirements

 

48.3.1 Where specified in Schedule 7.6 (Required Insurances) the Contractor
shall ensure that the Department is named as an insured party for its separate
interest.

 

48.3.2 The Contractor shall procure that each of the public and products
liability and the employer’s liability insurance to be maintained by the
Contractor under this Contract shall contain an indemnity to principals clause
under which the Department shall be indemnified under such insurances in respect
of claims made against the Department which arises from an incurred legal
liability by the Contractor in the performance of the Services.

 

48.4 Risk management

 

48.4.1 Without prejudice to its other obligations under this Contract the
Contractor shall:

 

  (a) take or procure the taking of all reasonable risk management and risk
control measures in relation to the Services as it would be reasonable to expect
of a Contractor acting in accordance with Good Industry Practice including but
not limited to the investigation and reporting of claims to insurers; and

 

  (b) promptly notify its insurers of any material change of which the
Contractor is or becomes aware in any risk insured against under any of the
Required Insurances.

 

48.5 Evidence of insurances

 

48.5.1 The Contractor shall provide to the Department, in respect of the
Required Insurances, on the Commencement Date and thereafter no later than each
anniversary thereof, evidence, in a form satisfactory to the Department, acting
reasonably, that such insurances are in full force and effect and satisfy in
full the requirements of this Condition 48 (Insurance) and Schedule 7.6
(Required Insurances), and that the premiums payable in respect of such
insurances have been paid in accordance with the applicable terms agreed with
the insurers.

 

48.5.2 The Contractor shall also provide any further information reasonably
requested by the Department in relation to the Required Insurances at any time
during the Term of this Contract, on reasonable notice.

 

48.5.3 Neither inspection nor receipt of such evidence shall constitute
acceptance by the Department of the terms thereof nor be a waiver of the
Contractor’s liability under this Contract.

 

48.6 Notice

 

Page 38 of 50



--------------------------------------------------------------------------------

48.6.1 The Contractor shall notify the Department no later than five (5) days
prior to the cancellation, suspension, termination, or non-renewal of any of the
Required Insurances and as soon as reasonably practicable of any avoidance or
attempted avoidance of any of the Required Insurances.

 

48.7 Breach

 

48.7.1 If the Contractor fails to maintain in force any of the insurances
referred to in Condition 48.1.1, the Department may (but shall not be obliged
to) pay any premiums required to keep such insurance in force in respect of this
Contract or itself procure such insurance in respect of this Contract and may,
in either case, recover from the Contractor on written demand as a debt the
amount of any premium it has paid, and any reasonable additional cost it has
incurred.

 

48.8 Notification of claims

 

48.8.1 The Contractor shall:

 

  (a) promptly notify to insurers any matter arising in connection with this
Contract in respect of which it may be entitled to claim under any of the
Required Insurances, and shall be responsible for any costs incurred in
connection with the preparation and notification of such claims;

 

  (b) (except where the Department is the claimant) notify the Department of any
claim in excess of one hundred thousand pounds sterling (£100,000) relating to
this Contract on any of the Required Insurances or which, but for the applicable
policy excess, would have been made on any of the Required Insurances and (if
required by the Department) give full details of the incident giving rise to the
claim.

 

48.9 Limit of Liability

 

48.9.1 Neither failure to comply, nor full compliance, with the insurance
provisions of this Contract shall limit or relieve the Contractor of its other
liabilities and obligations under this Contract.

 

48.10 Premiums

 

48.10.1 The insurance premiums for the Required Insurances shall at all times be
the responsibility of the Contractor.

 

48.11 Deductibles

 

48.11.1 The Contractor shall not be relieved from liability for losses, damages
or claims it is responsible for under this Contract, which would be insured
under any of the Required Insurances but for any applicable insurance policy
excess or deductible.

 

48.12 Quality of insurer

 

48.12.1 The Required Insurances shall be effected with insurers who are to the
best of the Contractor’s knowledge and belief, of good financial standing and
security and of good repute in the relevant insurance market.

 

48.13 Physical damage insurances

 

48.13.1 All insurance proceeds received under any of the physical damage
insurances referred to in Schedule 7.6 (Required Insurances) shall be applied to
repair, reinstate and replace each part or parts of the insured property in
respect of which the proceeds were received.

 

Page 39 of 50



--------------------------------------------------------------------------------

48.14 Sub-contractor

 

48.14.1 Where the Contractor sub-contracts part of this Contract it shall
procure that any Sub-contractor effects and maintains insurance to cover its
liabilities under that sub-contract.

 

49. Liability for Loss or Damage Sustained by Third Parties

 

49.1 The Contractor shall indemnify the Department, its servants and agents
against all actions, claims, demands, costs, expenses, charges, payments and
liabilities incurred by or made against the Department, its servants or agents,
in respect of any loss or damage sustained by a third party which arises out of
or in connection with this Contract which is caused directly or indirectly by
any act or omission of the Contractor (including any negligent act or omission).

 

49.2 In Condition 49.1 third party includes any servant or agent of any other
Department of State or Crown Body and loss or damage includes, without
limitation:

 

  (a) loss or damage to property;

 

  (b) personal injury and death;

 

  (c) loss of use; and

 

  (d) any other loss, including direct, and/or indirect consequential loss.

 

50. Liability for Other Loss or Damage

 

50.1 Subject to Condition 50.2, neither Party shall be liable to the other in
respect of any damage to or loss of the other’s property, equipment or materials
whether arising in contract, tort (including negligence) or as a result of a
breach of statutory duty or otherwise.

 

50.2 The Contractor shall indemnify the Department in respect of any damage to
or loss of Department property, equipment or materials carried on an Aircraft.

 

50.3 Subject to Condition 50.4 each Party shall indemnify and hold the other
Party harmless from and against any loss or liability (including all costs,
expenses, charges and payments) arising out of any actions, claims, demands in
respect of injuries to, disease or death of its personnel.

 

50.4 The Contractor shall indemnify the Department in respect of any loss or
liability arising as a result of injuries to or disease or death of the
Department’s personnel on board the Aircraft or in the course of any of the
operations of embarking or disembarking, including any direct, and/or indirect
consequential loss or liability sustained by any of such personnel and direct
consequential losses sustained by the Department but excluding indirect
consequential losses sustained by the Department in relation to the employment
of additional personnel.

 

51. Limitations on Liability

 

51.1 The Contractor’s liability for loss or damage:

 

  (a) under Condition 49 (Liability for Loss or Damage Sustained by Third
Parties), Condition 21 (Prevention of Fraud), Conditions 20 (Prevention of
Corruption) and 22 (Official Secrets Act);

 

  (b) which cannot lawfully be excluded or limited;

 

Page 40 of 50



--------------------------------------------------------------------------------

  (c) due to the wilful abandonment by the Contractor of its obligations in
relation to the provision of the Services or transition to a Replacement
Contractor; and

 

  (d) under Condition 34 (Intellectual Property, Royalties and Licence Fees) or
Schedule 5 (IPR Conditions—Contractor Ownership),

 

     shall be unlimited.

 

51.2 The Contractor’s liability under Condition 50.2 is limited to the amount of
insurance cover the Contractor holds in respect of cargo and luggage.

 

51.3 In all other cases liability under this Contract is limited to a total sum
of seven hundred and seventy million pounds XXXX*

 

51.4 Without prejudice to any other provision of this agreement (including,
without limitation, Conditions 46.2(c), 49, 50.4 and 51.1), neither party shall
be liable to the other in respect of any consequential loss sustained by the
other party.

 

51.5 Without prejudice to any other exclusion or limitation of liability in this
Contract, the liability of the Contractor for any claim or claims under this
Contract shall be limited to such sums as it would be just and equitable for the
Contractor to pay having regard to the extent of his responsibility for the loss
or damage giving rise to such claim or claims (“the loss and damage”) and on the
assumptions that:

 

  (a) any other contractors, Sub-contractors or advisers engaged in connection
with the performance of the Services have provided contractual undertakings on
terms no less onerous than those set out in these Conditions to the Department
in respect of the carrying out of their obligations; and

 

  (b) there are no exclusions or limitations of liability nor joint insurance or
co-insurance provisions between the Department and any other party referred to
in this Condition 51 and any such other party who is responsible to any extent
for the loss and damage is contractually liable to the Department for the loss
and damage; and

 

  (c) all such other contractors, Sub-contractors or advisers have paid to the
Department such sum as it would be just and equitable for them to pay having
regard to the extent of their responsibility for the loss and damage.

 

52. Warranties and Representations

 

52.1 The Contractor warrants and represents that:

 

  (a) it has full capacity and authority and all necessary consents (including
where its procedures so require, the consent of its parent company) to enter
into and perform its obligations under the Contract and that the Contract is
executed by a duly authorised representative of the Contractor;

 

  (b) in entering the Contract it has not committed any Fraud;

 

  (c) as at the Award Date, all information contained in the Tender remains
true, accurate and not misleading, save as may have been specifically disclosed
in writing to the Department prior to execution of the Contract;

 

  (d) no claim is being asserted and no litigation, arbitration or
administrative proceeding is presently in progress or, to the best of its
knowledge and belief, pending or threatened against it or any of its assets
which will or might have a material adverse effect on its ability to perform its
obligations under the Contract;

 

Page 41 of 50



--------------------------------------------------------------------------------

  (e) it is not subject to any contractual obligation, compliance with which is
likely to have a material adverse effect on its ability to perform its
obligations under the Contract;

 

  (f) no proceedings or other steps have been taken and not discharged (nor, to
the best of its knowledge, are threatened) for the winding up of the Contractor
or for its dissolution or for the appointment of a receiver, administrative
receiver, liquidator, manager, administrator or similar officer in relation to
any of the Contractor’s assets or revenue;

 

  (g) it owns, has obtained or is able to obtain, valid licences for all
Intellectual Property Rights that are necessary for the performance of its
obligations under this Contract;

 

  (h) in the three (3) years prior to the Commencement Date:

 

  (i) it has conducted all financial accounting and reporting activities in
compliance in all material respects with the generally accepted accounting
principles that apply to it in any country where it files accounts;

 

  (ii) it has been in full compliance with all applicable securities and tax
laws and regulations in the jurisdiction in which it is established; and

 

  (iii) it has not done or omitted to do anything which could have a material
adverse effect on its assets, financial condition or position as an ongoing
business concern or its ability to fulfil its obligations under the Contract.

 

53. Dispute Resolution

 

53.1 Where any dispute, difference or question (“Dispute”) between the
Department and the Contractor arising out of or in connection with this Contract
cannot be resolved by the Contract Manager and Contractor’s Representative,
either may refer the Dispute to a senior representative of the Department (a
member of the Senior Civil Service) and of the Contractor (a director or other
senior office holder) (the “Senior Representatives”).

 

53.2 Without prejudice to Condition 53.5, if any Dispute is not resolved within
fourteen (14) days of the referral to the Senior Representatives then the
Parties will attempt to settle it by mediation in accordance with the Centre for
Effective Dispute Resolution (“CEDR”) model conditions. To initiate the
mediation a Party must give a notice in writing (the “Mediation Notice”) to the
other Party requesting a mediation in accordance with this Condition 53.2. The
referring Party must send a copy of the Mediation Notice to CEDR.

 

53.3 Any mediation is to take place not later than twenty-eight (28) days after
service of the Mediation Notice. If there is any issue on the conduct of the
mediation which the Parties cannot agree within fourteen (14) days of the
Mediation Notice then CEDR will, at the request of either Party, decide the
issue. If the Dispute is not resolved within forty-two (42) days of service of
the Mediation Notice then, subject to Condition 53.4, the Parties may litigate
the Dispute in accordance with Condition 67.

 

53.4 Except where required to preserve the legal rights of the Department or the
Contractor, or to obtain interim relief, or where the Dispute concerns a matter
upon which the Department’s decision is final, neither the Department nor the
Contractor shall commence Court proceedings unless the Dispute remains
unresolved after having been referred to the Senior Representatives, to
mediation or to any other alternative means of resolving the Dispute chosen by
the parties pursuant to Condition 53.5.

 

Page 42 of 50



--------------------------------------------------------------------------------

53.5 After a failure of the Senior Representatives to resolve the Dispute the
Parties may by agreement in writing elect to pursue any means of alternative
dispute resolution including without limitation expert determination.

 

53.6 If required by the Department the Contractor shall continue to provide the
Services in accordance with the terms of this Contract until a Dispute has been
resolved.

 

54. Gainshare

 

54.1 At any time during the Contract, the Contractor may make a proposal to the
Department for a new or different way of providing the Services (the
“Proposal”). Any Proposal must clearly state that it is submitted for
consideration under this Condition 54.1 and shall include:

 

  (a) a business case for the new or different way the Contractor intends to
provide the Services;

 

  (b) a cost/benefit analysis which will consist of an outline of the costs
which might be saved by the Department (both direct and indirect);

 

  (c) the costs which might be incurred by the Contractor or the Department
(both direct and indirect);

 

  (d) the potential benefit(s) (financial or otherwise) to the Department;

 

  (e) any impact on the Contract; and

 

  (f) the ratio in which the investment costs and benefits of the Proposal shall
be provided by and shared by the Contractor and the Department (the “Gainshare
ratio”).

 

54.2 The parties shall meet to discuss the Proposal and shall use reasonable
endeavours to agree the investment (financial or otherwise) to be contributed by
both Parties, the estimated amount of savings, the Gainshare ratio, the timing
of any payments or adjustments and the proportion of the costs and losses to be
borne by both Parties should the Proposal be aborted or not meet its financial
objectives. The Contractor shall then submit a revised Proposal to the
Department (the “Revised Proposal”).

 

54.3 The Department shall assess the Revised Proposal and shall in writing
within thirty (30) days (or such other time as agreed between the parties)
either accept it in principle, reject it, or offer recommendations or
refinements in order for the Contractor to amend the Revised Proposal.

 

54.4 If and when the Revised Proposal is accepted in principle by the
Department, the Contractor shall formulate an implementation plan (the
“Implementation Plan”) which shall set out in detail:

 

  (a) the way in which the Contractor intends to implement the Revised Proposal,
and

 

  (b) the timetable for payments or adjustments to any element of the Contract
Price in accordance with the agreed Gainshare ratio.

 

54.5 Once the Implementation Plan has been agreed in writing between the
Parties:

 

  (a) the Contractor shall implement the Revised Proposal in accordance with the
Implementation Plan; and

 

Page 43 of 50



--------------------------------------------------------------------------------

  (b) the Parties shall comply with any obligations they have assumed in the
Implementation Plan, including obligations related to adjustments to the
Contract Price and obligations to make payments,

 

     in each case in accordance with the timetable agreed in the Implementation
Plan.

 

54.6 On completion of all the activities in the Implementation Plan the Parties
shall meet to discuss all aspects of the implementation of the Revised Proposal
and shall carry out a cost and benefit review.

 

55. Aircraft Commander’s Discretion

 

55.1 The Aircraft Commander shall not be required to take off under conditions
which he regards as unsatisfactory in any way. The Department shall accept any
decision made by the Aircraft Commander for the safety of the Aircraft, its
passengers and crew.

 

55.2 The Aircraft Commander shall decide the all-up weight of an Aircraft and
shall supervise its loading. The Aircraft Commander’s instructions as to the
placing of the load inside an Aircraft shall be complied with absolutely. The
Aircraft Commander shall be entitled on behalf of the Contractor to refuse to
permit the carriage of any load the nature and distribution of which would in
his opinion constitute a danger.

 

56. Accident Procedure and Grounding

 

56.1 Any incident or accident involving an Aircraft shall be reported by the
Contractor in accordance with the terms of all relevant legislative and
regulatory requirements including the Civil Aviation Act (Investigation of Air
Accidents and Incidents) Regulations 1996 and all such reports shall be copied
to the Contract Manager.

 

56.2 The Contractor shall not be liable to the Department for a failure to
perform its obligations under this Contract where such failure is caused by an
Occurrence or a Grounding.

 

56.3 Condition 56.2 shall apply notwithstanding negligence on the part of the
Contractor or any Sub-contractor and shall be subject to Conditions 56.4 and
56.5.

 

56.4 Condition 56.2 shall not apply to loss or damage caused:

 

  (a) otherwise than by an Occurrence or a Grounding; or

 

  (b) by Fraud on the part of the Contractor or Sub-contractor; or

 

  (c) by wilful misconduct or deliberate concealment by the Contractor or any
Sub-contractor except for those acts of wilful misconduct or deliberate
concealment which, in the opinion of a reputable independent insurance adviser
were insurable under a policy of insurance generally available in the insurance
market.

 

56.5 Condition 56.2 shall:

 

  (a) not prevent the Department from claiming an indemnity from the Contractor
or any Sub-contractor in respect of any claim by third parties (including
employees of the Department);

 

  (b) not operate to require the Department to indemnify the Contractor or any
Sub-contractor in respect of any claim by third parties (inducing employees of
the Department); and

 

Page 44 of 50



--------------------------------------------------------------------------------

  (c) not affect any right or remedy of the Department express or implied
relating in any way to the repair or replacement, cost of repair or cost of
replacement or inspection or transportation in connection therewith of any
Aircraft lost or damaged otherwise than by reason of an Occurrence.

 

56.6 A Sub-contractor engaged to provide goods, services or works in or towards
fulfilment of any obligation on the part of the Contractor under the Contract
shall be entitled in its own right to enforce the terms of Condition 56.2
against the Department but as if in Condition 56.4, references to the Contractor
were references to such Sub-contractor and references to any such sub-contractor
of such Sub-contractor at any level of sub-contracting.

 

57. Use of Airfields (other than the Bases)

 

57.1 Other than Bases or where usage has been identified within the Financial
Model, when airfields are used, including Ministry of Defence airfields, in the
execution of this Contract, any charges which shall be made on the Contractor
for landing, housing and parking fees or for cargo handling and loading, shall
be repaid by the Department at cost.

 

58. Transfer of Responsibility

 

58.1 The Contractor irrevocably grants the Department options to transfer at the
sole discretion of the Department:

 

  (a) the lease of any, some or all of the Aircraft on terms no more onerous
than those which the Contractor itself has been subject to; AND

 

  (b) ownership of any, some or all of the Aircraft with full title guarantee
free and clear of all liens, charges, mortgages and encumbrances;

 

     on the date of termination or expiry of the Contract to the Department or
Replacement Contractor as the Department may in its absolute discretion direct.

 

58.2 The option as specified in Condition 58.1 is exercisable by the Department
by notice in writing to the Contractor prior to the date of termination or
expiry of this Contract howsoever occasioned and the payment by the Department
of the Option Exercise Fee. The Contractor shall promptly execute all documents,
and do any and all acts as are necessary to give effect to the exercise of the
option by the Department at no cost to the Department.

 

58.3 Where an option has been exercised, the Contractor shall deliver the
Aircraft to a location as advised by the Department and where the option relates
to the purchase of the Aircraft and shall indemnify the Department for any
losses, costs and expenses arising in any way directly or indirectly out of the
Contractor’s ownership, management, use, operation or possession of the Aircraft
prior to delivery.

 

58.4 Where a Replacement Contractor has been selected the Contractor shall
co-operate in the transfer, under arrangements notified to him by the
Department.

 

59. Transparency Requirements

 

59.1 The Parties acknowledge that, except for any information which is exempt
from disclosure in accordance with the provisions of the FOIA, the content of
this Contract is not Confidential Information. The Department shall be
responsible for determining in its absolute discretion whether any of the
content of the Contract is exempt from disclosure in accordance with the
provisions of the FOIA. Notwithstanding any other term of this Contract, the
Contractor hereby gives his consent for the Department to publish the Contract
in its entirety, (but with any information which is exempt from disclosure in
accordance with the provisions of the FOIA redacted) including from time to time
agreed changes to this Contract, to the general public.

 

Page 45 of 50



--------------------------------------------------------------------------------

59.2 The Department may consult with the Contractor to inform its decision
regarding any exemptions but the Department shall have the final decision in its
absolute discretion. The Contractor shall assist and cooperate with the
Department to enable the Department to publish this Contract.

 

60. Prohibition of Use of Offshore Tax Structures

 

60.1 Subject to the principle of non-discrimination against undertakings based
in member countries of the European Union or in signatory countries of the World
Trade Organisation Agreement on Government Procurement, the Contractor shall
ensure throughout the Term of this Contract that neither it, nor its affiliates
or Sub-contractors, have in place any arrangements which:

 

  (a) involve the use of offshore companies or other offshore entities; and

 

  (b) have as their main purpose or one of their main purposes the reduction of
any UK taxes which would otherwise be payable by the Contractor, any affiliates
or Sub-contractors, on any transaction or agreement connected with or resulting
from this Contract,

 

     (a “Prohibited Transaction”), provided that a Prohibited Transaction shall
not include transactions on terms which are at arms length and are entered into
in the ordinary course of the transacting parties’ business.

 

60.2 The Contractor must notify the Department in writing of any proposal for it
or any affiliate or Sub-contractor to enter into any transaction which it
believes may be a Prohibited Transaction. The Contractor shall afford the
Department a reasonable period of time (and not less than twenty (20) Working
Days) in which to consider the proposed Prohibited Transaction before it is due
to be effected. The Department and the Contractor shall consider the proposed
Prohibited Transaction and, if the Department believes that it would be a
Prohibited Transaction, the Parties shall agree timely and appropriate changes
to the terms of such Prohibited Transaction to permit the Contractor to ensure
its compliance with Condition 60.1.

 

60.3 Any failure by the Contractor to comply with Condition 60.1 shall
constitute a material breach for the purposes of Condition 44.

 

61. Force Majeure

 

61.1 Neither Party shall be liable for any breach of its obligations under this
Contract if and to the extent that fulfilment has been delayed or temporarily
prevented by a Force Majeure occurrence which is beyond the control and without
the fault or negligence of the Party affected and which, by the exercise of
reasonable diligence, the said Party is unable to avoid.

 

61.2 Each Party shall use its reasonable endeavours to give notice to the other
upon becoming aware of an event of Force Majeure which materially affects its
ability to perform its obligations under this Contract, such notice to contain
details of the circumstances giving rise to the event of Force Majeure.

 

61.3 The Party unable to perform its obligations by reason of the event of Force
Majeure shall be excused performance for the duration of such event plus such
further period as may reasonably be necessary for it to resume the performance
of its obligations.

 

Page 46 of 50



--------------------------------------------------------------------------------

61.4 If the performance of the Contractor’s obligations under this Contract is
prevented, hindered or delayed by an event of Force Majeure for a period
exceeding thirty (30) days, the Department may in its absolute discretion
terminate this Contract on giving written notice of termination without
liability for any loss, damage cost or expense sustained by the Contractor as a
result but without prejudice to any rights the Contractor may have in respect of
charges unpaid at termination for Services carried out prior to such termination
in accordance with this Contract.

 

61.5 In this Condition 61, “Force Majeure” means:

 

  (a) riot, invasion, insurrection of military or usurped power, act of foreign
enemies, war, acts of terrorism, hostilities (whether war be declared or not),
civil war, rebellion or revolution;

 

  (b) earthquake, flood, fire, explosion and/or other natural physical disaster;

 

  (c) strikes or industrial disputes at national level or strikes or industrial
disputes by labour not employed by the Contractor, its Sub-Contractors or its
suppliers and which affect a substantial or essential portion of the Services;

 

  (d) ionising radiations or contamination by radio-activity from any nuclear
fuel or from any nuclear waste from the combustion of nuclear fuel or
radio-active, toxic, explosive or other hazardous properties of any explosive
nuclear assembly or nuclear component thereof;

 

  (e) pressure waves caused by aircraft or other aerial devices travelling at
sonic or supersonic speeds;

 

  (f) nationalisation, confiscation, sequestration or any other analogous event
involving the deprivation of property or possession by any governmental or
quasi-governmental body or agency, whether temporary or permanent.

 

62. Change in Law

 

62.1 Subject to the provisions of this Condition 62, the Contractor shall accept
the risk of any Change in Law and no change shall be made to the Contract Price
or any element thereof as a result of a Change in Law except in accordance with
the provisions of this Condition 62.

 

62.2 If the Contractor provides written notice to the Department of any Change
in Law not later than five (5) Months preceding the commencement of the year
during which the Change in Law is expected to take effect, then the procedure
set out in Condition 37 (Change Control Procedure) shall apply in relation to
any changes to this Contract which are necessary as a result of such Change in
Law.

 

62.3 In relation to Changes in Law which come into effect during any year and in
respect of which the Contractor has not provided written notice to the
Department by a date which is five (5) Months preceding the commencement of that
year, then any resulting costs of complying with such Change in Law during the
year in which the Change in Law takes effect shall be borne by the Contractor
(and there shall be no consequent increase in the Contract Price (or any element
thereof) unless such Change in Law could not reasonably have been foreseen by
the Contractor at the date which is five (5) Months preceding the commencement
of the year during which such Change in Law took effect.

 

Page 47 of 50



--------------------------------------------------------------------------------

63. Severability

 

63.1 If any provision of this Contract is held invalid, illegal or unenforceable
for any reason by any court, such provision shall be severed and the remainder
of the provisions of this Contract shall continue in full force and effect. In
the event that an invalid, illegal or unenforceable Condition is fundamental to
the performance of this Contract, the Department and the Contractor shall
immediately commence negotiations in good faith to remedy the invalidity.

 

64. Waiver

 

64.1 Any failure by the Department or the Contractor to exercise any right or
remedy shall not constitute a waiver of that right or remedy.

 

64.2 No waiver shall be effective unless it is communicated to either the
Department or the Contractor in writing.

 

64.3 A waiver of any right or remedy arising from a breach of contract shall not
constitute a waiver of any right or remedy arising from any other breach of this
Contract.

 

65. Rights of Third Parties

 

65.1 Other than set out at Condition 56.6, and/or 39.8(a), a person who is not a
Party to the Contract shall have no right to enforce any of its provisions
which, expressly or by implication, confer a benefit on him, without the prior
written agreement of both Parties. This Condition 65 does not affect any right
or remedy of any person which exists or is available apart from the Contracts
(Rights of Third Parties) Act 1999 and does not apply to the Crown.

 

66. Remedies Cumulative

 

66.1 Except as otherwise expressly provided by the Contract, all remedies
available to either Party for breach of the Contract are cumulative and may be
exercised concurrently or separately, and the exercise of any one remedy shall
not be deemed an election of such remedy to the exclusion of other remedies.

 

67. Law

 

67.1 This Contract shall be governed by and interpreted in accordance with
English law and, subject to Condition 53 (Dispute Resolution), any dispute
arising out of or in connection with it shall be subject to the exclusive
jurisdiction of the Courts of England and Wales.

 

68. Counterparts

 

68.1 This agreement may be executed in any number of counterparts, each of which
when executed shall constitute a duplicate original, but all the counterparts
shall together constitute the one agreement.

 

68.2 Transmission of an executed counterpart of this agreement (but for the
avoidance of doubt not just a signature page) by (a) fax or (b) e-mail (in PDF,
JPEG or other agreed format) shall take effect as delivery of an executed
counterpart of this agreement. If either method of delivery is adopted, without
prejudice to the validity of the agreement thus made, each party shall provide
the others with the original of such counterpart as soon as reasonably possible
thereafter.

 

68.3 No counterpart shall be effective until each party has executed at least
one counterpart.

 

Page 48 of 50



--------------------------------------------------------------------------------

69. Entire Agreement

 

69.1 The Contract constitutes the entire agreement between the Parties in
respect of the matters dealt with therein. The Contract supersedes all prior
negotiations between the Parties and all representations and undertakings made
by one Party to the other, whether written or oral, except that this Condition
68 shall not exclude liability in respect of any Fraud or fraudulent
misrepresentation.

 

69.2 In the event of, and only to the extent of, any conflict between the
Conditions of the Contract, any document referred to in those Conditions and the
Schedules, the conflict shall be resolved in accordance with the following order
of precedence:

 

  (a) the Conditions;

 

  (b) Schedule 1—Definitions;

 

  (c) Schedule 2.1—Specification;

 

  (d) the other Schedules from Schedule 2—Requirements;

 

  (e) Schedule 6—Transition and Acceptance, excluding the Annexes;

 

  (f) the other Schedules (excluding Schedule 4—Contractor Solution, Schedule
6—Transition and Acceptance and Schedule 7.5 – Appendix to Annex C Finance
Supporting Documentation);

 

  (g) Schedule 4.1—Contractor Solution excluding Annex B;

 

  (h) the other Schedules from Schedule 4—Contractor Solution, Schedule
6.1—Annex A Contractor’s Transition Approach and Schedule 6.2—Annex A
Contractor’s Acceptance Approach; and

 

  (i) Schedule 4.1—Annex B Technical Supporting Documentation, Schedule 4.4 –
Appendix A Infrastructure Supporting Documentation and Schedule 7.5—Appendix to
Annex C Finance Supporting Documentation.

 

69.3 If the Parties are unable to agree the precise scope of any Services, the
Department and the Contractor shall additionally have regard to the column in
the table at of Schedule 2.1 (Specification) which is labelled “Remarks”.

 

Page 49 of 50



--------------------------------------------------------------------------------

THE CORPORATE SEAL OF THE        ) SECRETARY OF STATE FOR TRANSPORT        ) is
hereunto affixed:        )

SIGNED for and on behalf of the Secretary of State for Transport

 

Signature:      Name:   Simon Lydiard Position:   Deputy Director, Group
Procurement Date:    

who is authorised by the Secretary of State in this regard.

 

SIGNED for and on behalf of Bristow Helicopters Limited

Signature:     Name:   Michael Murdoch Imlach / George Alexander Bruce Position:
    Date:    

 

* All information redacted in this section under sections 41(1) and 43(2) of the
Freedom of Information Act 2000.

 

Page 50 of 50



--------------------------------------------------------------------------------

 

LOGO [g538801g17v02.jpg]

UK Search & Rescue Helicopter Service

Schedule 1—Definitions

 

Approved by Name         Name       Date         Date Position         Position
  

 

Page 1 of 31



--------------------------------------------------------------------------------

DOCUMENT INFORMATION

 

Master Location      Data Site File Name      23821687.X Distribution     

CHANGE HISTORY

 

Version No.

   Date     

Details of Changes included in Update

  

Author(s)

   Ref.   3.0      20.12.12       ISFT    DFT      19103247.15    1.1     
17.01.03       ISFT Draft    BRS    3.2      15.03.13       Proposed Final
Version    DFT      23821687.1    4.0      26.03.13       Execution Version   
DFT      23821687.2         08.04.13       Redacted Version    DFT/BRS   

 

Page 2 of 31



--------------------------------------------------------------------------------

Contents

 

No.   Heading    Page  

1.

  Introduction      4   

 

Page 3 of 31



--------------------------------------------------------------------------------

1. Introduction

 

1.1 In this Contract, unless the context requires otherwise, the following words
and phrases shall have the meaning set out below.

 

1.2 Where in this Schedule a definition relates to the scope or details of the
Services or any part of this Contract which may be amended under the Change
Control procedure, then if a Change is made in accordance with that procedure,
the relevant definition shall be deemed to be amended to incorporate the
relevant Change.

 

Definition

  

Meaning

“Acceptance Plan”    the Contractor’s means of demonstrating compliance and how
this will be timetabled as set out in Schedule 6.2 XXXX “Acceptance Procedure”
   the acceptance procedures which will be performed by the Contractor for each
Base, as set out in Schedule XXXX “Acceptance Test Phase”        as set out in
Schedule 6.1, XXXX “ADF”    automatic direction finder; “Aeronautical Data”   
data and information on aerodromes, controlled airspace, navigation beacons and
airspace reservations; “Aeronautical Emergency Frequencies”    121.5 MHz and
243.0 MHz; “AFCS”    automatic flight control system; “Agreed Fuel Price”    the
price per litre for fuel to be used to calculate the Fuel Charge, which shall be
calculated in accordance with paragraph 4 of Schedule XXXX “Airborne System”   
at each Base, each Aircraft, the Crew and internal payload (including all SAR
Role Equipment and medical equipment) as specified in Schedule 2 (Requirements)
and Schedule XXXX “Aircraft”    at each Base, each aircraft provided by the
Contractor to provide the Services and as set out in the Financial Model, and
means the complete aircraft including its engines and all associated equipment;
“Aircraft Accommodation”    those parts of the Aircraft that are designed or
intended to be used by persons during Aircraft Operation; “Aircraft and Mission
Management System” or “AMMS”    AgustaWestland’s aircraft and mission management
system;

 

Page 4 of 31



--------------------------------------------------------------------------------

Definition

  

Meaning

“Aircraft Commander”    the pilot designated by a competent authority as being
in command of the Aircraft and responsible for its safe operation and
accomplishment of the assigned mission; “Aircraft Data”    search planning
information, navigational information and Aircraft technical data; “Aircraft
External Communication System”    the system provided by the Contractor on the
Aircraft to facilitate intercommunication with persons external to the Aircraft;
“Aircraft Internal Communication System”    the system provided by the
Contractor on the Aircraft to facilitate intercommunication between persons
onboard the Aircraft; “Aircraft Operation”    the Aircraft’s conducting of
Operations; “Aircrew”    the Pilots and Rearcrew; “Airframe Icing Conditions”   
temperatures of between 0 degrees centigrade and -30 degrees centigrade and
where visibility is reduced below 1000m due to the presence of water vapour;
“AIS”    the automatic identification system used for shipping; “ALSAR”    the
Association of Lowland SAR; “Ancillary Charges”    Ancillary Charges are as
referenced in paragraph 5 of Schedule XXXX “AOC”    Air Operator’s Certificate;
“APU”    auxiliary power unit; “ARCC”    aeronautical rescue co-ordination
centre; “Assessment”    the assessment (s) to be used for requirements when the
subsequent proposal may be subjective. The assessment will be based on evidence
provided (reports, OEM data etc) and supported by simulations / modelling
techniques where appropriate; “Assets”    means all assets and rights used by
the Contractor to provide the Services in accordance with this Contract but
excluding any Department owned assets; “Assets Register”    the register of
Assets, Sub-contracts and other relevant agreements to be created and maintained
by the Contractor throughout the Term pursuant to paragraph 2.1 of Schedule 10
(Exit Schedule);

 

Page 5 of 31



--------------------------------------------------------------------------------

Definition

  

Meaning

“Assigned Employee”                Employees who, following the Termination Date
or Partial Termination Date, become employed by the Department or an Incoming
Provider by virtue of the TUPE Regulations or by contractual provisions to
substantially the same effect as paragraph 1.1 of Schedule 9 (Employment and
Pensions); “ATC”    air traffic control; “Authority’s Tasking Authority
Instruction”    a tasking given to the Contractor by the Authority’s Tasking
Authority; “Avionics Suite”    the electronic systems on the Aircraft provided
by the Contractor including but not limited to the navigation, Cockpit and Rear
Cabin displays, collision and weather avoidance systems, Aircraft management,
mission avionics, radar and electro-optics (excluding the Aircraft External
Communication System and the Aircraft Internal Communication System); “AW”   
AgustaWestland; “AW189”    AgustaWestland 189 Aircraft; “Award Date”    the date
of the award of this Contract by the Department to the Contractor as specified
in the Department’s Award Letter; “Award Letter”    the letter or document,
without qualification, confirming award of this Contract to the Contractor by
the Department; “Background Material”    discoveries, inventions, designs,
drawings, works, know-how and information which have been used in producing the
Results (whether or not they form part of them) and any Intellectual Property
Rights in which are owned by or licensed to the Contractor; “Base”    one of the
locations from which the Services are to be provided: Sumburgh, Stornoway,
Humberside, Caernarfon, Newquay, Lee-on-Solent, Inverness, Cardiff, Prestwick or
Manston; “Base Operations Room”    the room provided by the Contractor and
identified as the SAR operations room at each Base, it includes all appropriate
elements of the Management Information System; “Before Flight Inspection”   
Pre-Flight Check (as defined); “BIEC”    basic immediate emergency care; “BLOS”
   beyond line of sight; “BNG”    British National Grid; “Board(s)”    the Joint
Steering Group, the Transition Management Board and Steady State Management
Board;

 

Page 6 of 31



--------------------------------------------------------------------------------

Definition

  

Meaning

“Board Member”        the Department and Contractor Board appointments set out
in Appendix A to Schedule 8.1 (Governance and Contract Management); “Breakage
Costs”    any costs (such as the Contractor’s own redundancy costs, and costs
payable for early termination of contracts entered into by the Contractor prior
to receipt of the termination notice) incurred by the Contractor directly as a
result of the termination of this Contract (in full or in part) which: would not
have been incurred had this Contract (in full or in part) continued until its
natural expiry; relate directly to the termination of the Services; are
unavoidable, proven, reasonable, and not capable of recovery; and are incurred
under arrangements or agreements that are consistent with terms that have been
entered into in the ordinary course of business and on reasonable commercial
terms; “Business Process Manual”    XXXX “C0”    Mild cold. In strict terms,
this definition applies only to those areas which experience mildly low
temperatures such as the coastal areas of Western Europe under prevailing
maritime influence. (Lowest temperatures -26°C); “CAA”    Civil Aviation
Authority; “Captain”    Aircraft Commander or PIC; “Casualty”    a sick or
injured person not in a place of primary medical care; “Change”    any change to
this Contract including to any of the Services; “Change Control Note”    the
written record of a Change agreed or to be agreed by the parties pursuant to the
Change Control Procedure; “Change Control Procedure”    the procedure for
changing this Contract, as set out in Condition 37; “Change in Law”       

the coming into effect after the Award Date of:

 

(a)    any Law other than a Law which on the Commencement Date has been
published: (i) in a draft Bill as part of a Government Departmental Consultation
Paper, (ii) in a Bill, (iii) in a draft statutory instrument or (iv) published
as a proposal in the Official Journal of the European Union;

 

(b)    any Guidance; or

 

(c)    any applicable judgement of a relevant court of law which changes a
binding precedent;

 

Page 7 of 31



--------------------------------------------------------------------------------

Definition

  

Meaning

“Change of Control”    an event where any single person, or group of persons
acting in concert, acquires control of the Contractor or any direct or indirect
interest in the voting share capital of the Contractor, as a result of which
that person or group of persons has a direct or indirect interest in more than
25% of the relevant share capital of the Contractor. For the purposes of the
operation of Condition 40 of this Contract, where the Contractor is a limited
company he shall be treated as though he were a public company; “Change of
Ownership”   

(a)     any material change to the direct or indirect legal or beneficial
ownership of any shareholding in the Contractor. A change in the ownership is
material if it relates directly or indirectly to a change of 3% or more of the
issued share capital of the Contractor, or

 

(b)     any material change in the composition of the Contractor’s partnership.
A change in the composition of the partnership is material if it directly or
indirectly affects the performance of this Contract by the Contractor;

“Chief Engineer”    Senior engineer of a Base; “Chief Pilot”    Senior person in
charge of a Base; “Civil Registered Aircraft”    those Aircraft on the civil
register; “Civil VHF ATC Comms Band”    the band encompassing transceivers in
the 118.00 to 136.99 MHz band utilising the current in-use channel bandwidths of
8.33 KHz, 12.5 KHz and 25 KHz; “Cockpit”    that part of the Aircraft from which
the Pilots control the Aircraft; “Commencement Date”    the date of execution of
this Contract; “Commercially Sensitive Information”   

the information listed in Schedule 4.2 (Commercially Sensitive Information) or
notified to the Department in writing (prior to the commencement of this
Contract) which has been clearly marked as Commercially Sensitive Information
comprised of information:

 

(a)     which is provided by the Contractor to the Department in confidence for
the period set out in that Schedule or notification; and/or

 

(b)     that constitutes a trade secret;

“Compensation Payment”    the total of the Forecast Profit, Unrecovered Costs
and Breakage Costs each as mitigated in accordance with Condition 45 and subject
to the limits of liability in Condition 51 and the Maximum Compensation Payment
as set out in Schedule 7.1 (Compensation Payment); “Computer Aided Instruction”
   instruction given by a trainer with the use of a computer;

 

Page 8 of 31



--------------------------------------------------------------------------------

Definition

  

Meaning

“Conditions”    the “General Conditions of Contract” for the Services;
“Confidential Information”    all Personal Data and any information, however it
is conveyed, that relates to the business, affairs, developments, trade secrets,
know-how, personnel, and suppliers of the Department, including all Intellectual
Property Rights, together with all information derived from any of the above,
and any other information clearly designated as being confidential (whether or
not it is marked “confidential”) or which ought reasonably be considered to be
confidential; “Contract”    the agreement concluded between the Department and
the Contractor, contained in the Conditions, Schedules (including any
appendices) and any documents expressly incorporated by reference; “Contract
Financial Year”    the period of twelve (12) Months starting 1 April and ending
31 March during which the Monthly Standing Charge and the Hourly Flying Rate per
Base remain constant; “Contract Fuel Price”    the price agreed at the
Operational Delivery Date in accordance with paragraph 4 of Schedule XXXX
“Contract Management Group”    the group responsible for the management of the
Contract from the Operational Delivery Date to the Expiry Date; “Contract
Manager”    such official of the Department (including without limitation from
the MCA), or other person, as the Department shall from time to time appoint to
act on its behalf for the purpose of managing this Contract, whose appointment
and contact details shall be notified in writing by the Department to the
Contractor; “Contract Price”    the price or prices (exclusive of Value Added
Tax) payable to the Contractor by the Department under this Contract for the
full and proper performance by the Contractor of this Contract, as set out in
Condition 15; “Contracting Authority”    any contracting authority as defined in
Regulation 3 of the Public Contracts Regulations 2006 other than the Department;
“Contractor” or “Bristow”    the person appointed by the Department for the
performance of the Services (including any successors), being Bristow
Helicopters Limited; “Contractor Contract Manager”    The person as described in
Schedule 8.1 (Governance and Contract Management) “Contractor Mark”        a
trade mark owned by the Contractor, which the Contractor uses, or has used, in
connection with the Services or the Results;

 

Page 9 of 31



--------------------------------------------------------------------------------

Definition

  

Meaning

“Contractor’s Certification”    used for requirements (usually statutory
standards) where the Contractor provides a written statement or certificate of
compliance; “Contractor’s Representative”    such competent person as the
Contractor shall from time to time appoint to be his representative in relation
to the performance of this Contract, who will receive and act on any directions
given by the Contract Manager and whose appointment and contact details shall be
notified in writing by the Contractor to the Department. This person may, in
Transition, be the Project Manager. This may be the Contractor Contract Manager
during the Service; “Conversion Training”    has the meaning set out in Schedule
2.1 (Specification) paragraph 2.2.2.1; “Co-ordinating Authority”    an authority
that has a responsibility for co-ordinating Search and Rescue assets; “Co-Pilot”
   the second or relief pilot of an Aircraft; “CPD”    continuing professional
development; “Crash Response Plan”    the Contractor’s plan activated in the
event of an Aircraft crash which details the appropriate response and meets all
applicable Legislation; “Critical Care Patient”    patients requiring life
support or organ support systems and prepared for transportation on a stretcher
compatible with the Contractors aircraft; “Crew”    the pilot, co-pilot, winch
operator and winchman, one of whom shall be the Aircraft Commander; “Crown”   
the government of the United Kingdom (including the Northern Ireland Executive
Committee and Northern Ireland Departments, the Scottish Executive and the
National Assembly for Wales), including, but not limited to, government
ministers, government departments, government and particular bodies and
government agencies; “Crown Body”    any department, office or agency of the
Crown; “Current Employer”    in respect of any Transferring Employee, his
employer immediately prior to the Relevant Transfer Date; “customer furnished
equipment”    equipment to be provided by the Contractor for the purpose of the
Contract; “DACS”    digital audio control system; “data”, “data controller”,
“personal data” and “processing”    as set out in section 1 of the Data
Protection Act 1998;

 

Page 10 of 31



--------------------------------------------------------------------------------

Definition

  

Meaning

“DC”    direct current; “Declared Operating Time”    the 24 hour time period
which the Department has stipulated that the Contractor must provide the
Services from a particular Base; “Dedicated SAR Units”    an organisation or
unit whose primary role is Search and Rescue; “Default”    a breach of the
obligations of the relevant Party (including but not limited to fundamental
breach or breach of a fundamental term) or any other default, act, omission,
negligence or statement of the relevant Party, its employees, servants, agents
or sub-contractors (including for the avoidance of doubt any Sub-contractors) in
connection with or in relation to the subject-matter of this Contract and in
respect of which such Party is liable to the other; “Delay”    for each Base,
the period of time by which the implementation of the Services by reference to
the Transition Plan is delayed arising from a failure to achieve the Planned
Operational Delivery Date; “Deliverable”    as set out in Condition 35.1;
“Demonstration”    a demonstration against an agreed operational scenario
designed to test the stated capability, the results of which will be reviewed by
the acceptance team consisting of the Contractor and the Department;
“Department” or “Authority”    the Department for Transport (DFT) and its
Executive Agencies, which for the avoidance of doubt shall include the Maritime
and Coastguard Agency (MCA); “Department Data”    any data (including Personal
Data) supplied by the Department, or others, in whatever format, related to the
delivery of this Contract; “Department Mark”    a trade mark owned by the
Department or the Crown; “DF”    direction finder; “Dispute”    as set out in
Condition 53.1; “Duty Hours”    24 hours a day, 365 days a year; “EASA”   
European Aviation Safety Authority; “EFIS”    electronic flight information
system; “Emergency Exit”    any termination of this Agreement which is a
(i) termination of the whole or part of this Agreement in accordance with
Condition 44 or Condition 45, except where the period of notice given under
those conditions is greater than or equal to six (6) Months; (ii) termination of
the provision of the Services for any reason prior to the expiry of any period
of notice of termination served pursuant to Condition 44 or Condition 45; or
(iii) wrongful termination or repudiation of this Agreement by either Party;

 

Page 11 of 31



--------------------------------------------------------------------------------

Definition

  

Meaning

“Emergency Response Teams”    the following based in the UK: police, fire and
rescue, coastguard mud and cliff rescue teams, mountain/cave rescue (civil and
military), SARDA, SPAG, EOD, NARG, diving rescue teams, RNLI, ALSAR and medical
practitioners / services; “Employee”    any individual employed by the
Contractor or any Sub-contractor who is or has been concerned with the Services
or any part thereof; “EMT”    emergency medical team; “Enforcement Branch
Reports”    a standard report to the MCA enforcement branch to record breaches
of maritime regulations. This report shall include date/time, geographical
position, day/night, aircraft crew, name of vessels, details of potential
breach, narrative, supporting evidence, photographic and video evidence with
appropriate date, time and positional overlay information and time of airborne
report. Such reports shall be forwarded to MCA Enforcement Branch within 24
hours of the Aircraft landing; “Engine Icing Conditions”    temperatures of
between 10 degrees centigrade and -30 centigrade where visibility is reduced to
less than 1000m due to the presence of water vapour; “Environmental Information
Regulations”    the Environmental Information Regulations 2004 and any guidance
and/or codes of practice issued by the Information Commissioner or relevant
government department in relation to such regulations; “Environmental Policy”   
the Department’s Sustainable Procurement Strategy which is available at:
http://www.dft.gov.uk/publications/dft-sustainable-procurement-strategy; “EOD”
   explosive ordnance disposal; “ERT Flying Training Exercises”    25 dedicated
flying hours per annum per Base to ensure those Emergency Response Teams are
capable of operating safely and more effectively with the Contractor’s UK SAR
solution as detailed in Schedule XXXX “Exit Manager”    the person appointed by
each party pursuant to paragraph 2.2 of Schedule 10 (Exit Schedule) for managing
the Parties’ respective obligations under Schedule 10 (Exit Schedule); “Exit
Plan”    the plan produced and updated by the Contractor during the Term in
accordance with paragraph 4 of Schedule 10 (Exit Schedule); “Expiry Date”    for
the Larger Minimum Capacity Aircraft Bases, the date that occurs on the tenth
anniversary of the Operational Delivery Date, and for the Smaller Minimum
Capacity Aircraft Bases, the date that occurs on the eighth anniversary of the
Operational Delivery Date;

 

Page 12 of 31



--------------------------------------------------------------------------------

Definition

  

Meaning

“Extreme Turbulence”    has the meaning given to it in DEFSTAN 00-970 as amended
or replaced from time to time; “FAA”    Federal Aviation Administration; “FAR”
   Federal Aviation Regulation; “Film”    any video and/or audio recording made
on any medium from which a moving image and/or audio file may by any means be
produced, during any flight by the Contractor, its Staff, or a third party on
board the Aircraft; “Financial Distress Event”    an event which the Department
reasonably believes could impact on the continued performance and delivery of
the Services in accordance with this Agreement. This includes, without
limitation: the relevant contractor’s credit ratings significantly dropping; the
relevant contractor issuing a profits warning to a stock exchange or making any
other public announcement about a material deterioration in its financial
position or prospects; there being a public investigation into improper
financial accounting and reporting, suspected fraud or any other impropriety of
the relevant contractor; the relevant contractor committing a material breach of
covenants to its lenders; notification from the relevant contractor that the
relevant contractor has not satisfied any material sums properly due under a
specified invoice and not subject to a genuine dispute; the commencement of any
litigation against the relevant contractor with respect to financial
indebtedness or obligation under a service contract; non payment by the relevant
contractor of any financial indebtedness; inability of the relevant contractor
to pay debts as they fall due; any fraudulent or wrongful trading by the
relevant contractor under s213 or s214 of the Insolvency Act 1986; any financial
indebtedness of the relevant contractor becoming due as a result of an event of
default; or the cancellation or suspension of any financial indebtedness in
respect of the relevant contractor; “Financial Model”    the pricing model
agreed between the Parties (as attached as Version 1.00 to Annex B of Schedule
XXXX)), setting out all the detailed calculation of the Flying Charges, Fuel
Burn Rate and the Monthly Standing Charge. For the avoidance of doubt, the
Financial Model excludes any linked spread-sheets which are not included in
Annex B of Schedule XXXX “Fleet Angle”    the displacement of the winch cable
from the vertical; “Flight Reference Card”    Aircraft checklist used by
Aircrew; “FLIR”    forward looking infra red; “Flying Accident Incident Report”
   a report filed by the Contractor following an aircraft incident or accident
in accordance with the applicable Regulatory Body’s definition of a recordable
incident or accident;

 

Page 13 of 31



--------------------------------------------------------------------------------

Definition

  

Meaning

“Flying Charge    the charge paid to the Contractor each Month per Base based on
Flying Hours x Hourly Flying Rate; “Flying Hour Returns”    a report filed by
the Contractor to the Department detailing all flying activities; “Flying Hours”
   the agreed number of hours flown per Month per Base in performance of the
Services, which is comprised solely of hours flown in the performance of a Task
and hours flown in the conduct of agreed Training; “FM”    frequency modulation;
“FMS”    flight management system; “FOIA”    the Freedom of Information Act 2000
and any subordinate legislation made under this Act from time to time together
with any guidance and/or codes of practice issued by the Information
Commissioner or relevant government department in relation to such legislation;
“Forecast Profit”    the amount of profit (as defined as mark up in the
Financial Model) that the Contractor would have demonstrably made during the
period that is the difference between the actual number of Months that the
Contractor has provided Services from the Operational Delivery Date to the date
of termination under Condition 45 and the number of Months in the period between
the Operational Delivery Date and the Expiry Date (or any properly notified and
exercised extension); “Foreign Objects”    objects the size of sand particles
upwards; “FOV”    field of view; “Fraud”    any offence under Laws creating
offences in respect of fraudulent acts or at common law in respect of fraudulent
acts in relation to the Contract or defrauding or attempting to defraud or
conspiring to defraud the Crown; “Fuel Burn Rate”    the rate, expressed in
litres per hour and covering all modes of flight, set out per Aircraft type at
table C of Annex A of Schedule 7.5 (Price Schedules); “Fuel Charge”    the
charge paid to the Contractor each Month per Base based on Flying Hours x Fuel
Burn Rate x Agreed Fuel Price; “Fuel Price Variation”    the value set out in
paragraph 4 of Schedule 7.5 (Price Schedules); “Further Development”       
means further work as defined in paragraph 5.1 of Schedule 5 (IPR Ownership);

 

Page 14 of 31



--------------------------------------------------------------------------------

Definition

  

Meaning

“Good Industry Practice”    standards, practices, methods and procedures
conforming to the Law and the necessary degree of skill and care, diligence,
prudence and foresight which would reasonably and ordinarily be expected from a
skilled and experienced person or body engaged in the delivery of the Services
or a similar type of services; “Grounding”    the complete and continuous
withdrawal from all flight operations at or about the same time of one or more
Aircraft due to a mandatory order of the Federal Aviation Administration of the
United States of America (FAA), or the Civil Aviation Authority of the United
Kingdom (CAA), or any other applicable airworthiness authority, because of an
existing, alleged or suspected defect, fault or condition affecting the safe
operation of two or more like Aircraft and which results from an Occurrence;
“Ground Crew”    those personnel of the Contractor providing and/or supporting
SAR at each Base and not being Aircrew; “Ground Effect”    a beneficial gain in
lifting power when operating near the surface, caused by the rotor downwash
field being altered from its free air state by the presence of the surface;
“Ground Familiarisation Training”    Training for Emergency Response Teams, the
Contractor allowing ERTs reasonable access of 2 hours per week at each Base to
ensure that ERT is capable of operating safely with SAR-H; “GSM”    global
system for mobile; “Guarantee”    the deed of guarantee in favour of the
Department entered into by the Guarantor on or about the date of this Agreement
(which is in the form set out in Schedule 11 (Parent Company Guarantee)), or any
guarantee acceptable to the Department that replaces it from time to time;
“Guarantor”    Bristow Group Inc., a company registered in Delaware, United
States of America and whose registered office is at Corporation Trust Center,
1209 Orange Street, Wilmington, Delaware, 19801, United States of America
“Guidance”    any policy, procedure, rule or requirement from time to time
published by the Department or HM Government or any external body, with which
the Contractor is obliged to comply or compliance with which constitutes Good
Industry Practice including without limitation the Health and Safety Executive,
an Aircraft manufacturer and/or the Civil Aviation Authority; “Gusting”    a
sudden brief increase in wind speed with duration of less than 20 seconds, the
peak wind speed must reach at least 10 kts greater than the mean; “Hail Stones”
   hailstones of sizes up to 25mm in diameter and at densities of up to
0.91kg/litre striking the Aircraft flying at 140kts IAS for a duration of 5
minutes;

 

Page 15 of 31



--------------------------------------------------------------------------------

Definition

  

Meaning

“Handling Pilot”    the Pilot in physical control of the Aircraft; “Hangar”   
place of storage for Aircraft; “HCPC”    Health and Care Professions Council;
“Health Hazards”    include, but are not limited to, petrol, oil, lubricants,
body fluids, organic matter from Casualties, medical chemicals and mud, but do
not include nuclear contaminants; “High Risk Areas”    those areas defined as
such in the document ‘Anatec Additional Analysis 2006’; “HOGE”    hover out of
ground effect; “Home”    the detection of a transmission such that the Aircraft
can be manoeuvred to overhead its source; “Hourly Flying Rate”    the rate set
out per Base at table B of Annex A of Schedule 7.5 (Price Schedules); “Hover”   
maintaining a constant position relative to a fixed or moving datum; “HUMS”   
means health and usage monitoring system on the Aircraft; “iaw”    in accordance
with; “ICAO”    the International Civil Aviation Organisation; “ICS”    internal
communications system; “IEC 529”    a publication that outlines an international
classification system for the sealing effectiveness of enclosures of electrical
equipment against the intrusion into the equipment of foreign bodies (i.e.,
tools, dust, fingers) and moisture. This classification system utilises the
letters ‘IP’ (Ingress Protection) followed by two digits; “IHCD”    Institute of
Health and Care Development; “IMC”    instrument meteorological conditions;
“Implementation Phase”    as set out in Schedule XXXX “Implementation Plan”   
as set out in Condition 54.4; “Incoming Provider”        any person which after
the termination of the Contract provides to the Department services which, prior
to that date, were provided under the Contract;

 

Page 16 of 31



--------------------------------------------------------------------------------

Definition

  

Meaning

“ING”    Irish National Grid; “Initial Period”    the ninety (90) day period
immediately following the relevant Operational Delivery Date; “Information”   
as given under section 84 of the FOIA; “Inspection”    used for simple
requirements where verification that the capability/facility/function will be
sufficient to accept that the solution meets the requirements; “Instrument
Flight Rules”    the set of regulations and procedures for flying an aircraft
whereby separation to other aircraft and terrain is maintained by reference to
aircraft instruments only; “Insured”    the Contractor; “Insured Property”   
the property at each Base from which the Contractor provides the Services;
“Intellectual Property Rights”    as set out at Condition 34.2; “Into Wind
Starting Limitations”    the conditions set out in Schedule 2.1 (Specification)
paragraph 5.6.1.5.3; “IP 67”    ‘Dust Tight’ and ‘Protected against effects of
short-term immersion’; “IP Materials”    Photographs and Films as defined in
Schedule 5 (IPR Ownership); “IR Sensor”    a SAR Sensor which provides images of
infrared radiation and daylight imagery; “ISA”    International Standard
Atmosphere; “Joint Commissioning Test”    test of the Contractor’s Solution that
is carried out jointly between the Department and the Contractor; “Joint
Steering Group”    the group described at Schedule 8.1 (Governance and Contract
Management); “Key Performance Indicator” or “KPI”    an indicator to performance
by the Contractor of an element of the Services which is linked to a Service
Level Category as set out in Schedule 8.2 (Contract Incentive Scheme (KPIs));
“Key Personnel”    any person who, in the Department’s opinion, is fundamental
to the performance of this Contract; “Key Sub-contractor”        any
Sub-contractor identified as being a key Sub-contractor in Schedule 8.1
(Governance and Contract Management), or as otherwise agreed in writing to be a
key Sub-contractor;

 

Page 17 of 31



--------------------------------------------------------------------------------

Definition

  

Meaning

“Land As Soon As Possible”    not continuing flight for longer than is necessary
to accomplish a safe but unhurried landing at the nearest suitable site for
landing; “Larger Minimum Capacity Aircraft Base”    one of the following
locations from which the Services are to be provided: Sumburgh, Stornoway,
Culdrose, Leconfield or Valley; “Law”    any applicable Act of Parliament,
subordinate legislation within the meaning of Section 21(1) of the
Interpretation Act 1978, exercise of the royal prerogative, enforceable
community right within the meaning of Section 2 of the European Communities Act
1972, regulatory policy, guidance or industry code, judgment of a relevant court
of law, or directives or requirements of any Regulatory Body with which the
Contractor is bound to comply; “LED”    light emitting diode; “Liaison Reports”
   the report compiled by the Contractor following formal meetings, exercises,
and formal communications with the Emergency Response Teams; “Lighting System”
   the components of the Aircraft specifically supplied by the Contractor to
provide external and/or internal illumination; “M2”    ‘Maritime Intermediate’.
The warmer, mid-latitude, regions of the seas, particularly temperate sea areas
where high humidity combined with moderately high temperatures are together the
principal climatic characteristics; “Management Information”    the information
required by the Department as specified in the Specification; “Management
Information System”    the management information system produced by the
Contractor and consisting of at least those aspects at Schedule 2.1
(Specification) paragraph 6.3.1; “Management Plans”    the Contractor’s
management plans as set out in Schedule 8.9 (Management Plan Requirements);
“Marine VHF Comms Band”    the band encompassing transceivers in the 156.00 to
173.975 MHz band; “Maritime Emergency Frequency”    Channel 16; “Market Fuel
Price”    the price agreed between the Contractor and the Department at the
Review Date; “MAUW”    maximum all-up weight;    

 

Page 18 of 31



--------------------------------------------------------------------------------

Definition

  

Meaning

“Maximum Compensation Payment”    as set out in paragraph 1.4 of Schedule XXXX
“Maximum Fuel Price”    the Contract Fuel Price plus the Fuel Price Variation;
“Maximum Score”    a maximum numeric score indicating full attainment of
performance; “Measurement Tool”    a measurement tool to measure each KPI’s
performance; “Measurement Window”    the time period over which a KPI is to be
measured; “Mediation Notice”    as set out in Condition 53.2; “Medical
Capability”    the provision by the Contractor of medically trained personnel
and medical equipment on each Airborne System in order to meet the required
pre-hospital standards of medical care; “Medical Data”    information on
casualty condition including but not limited to electro cardiogram outputs and
written information; “Medical Steering Committee”    a committee consisting of
the Contractor’s medical personnel and external advisers whose purpose is to
assure processes are compliant with regulatory requirements and the Contractor’s
policies and procedures; “Medical Training Records”    the formal recording of
achieved levels of medical training as directed by the Contractor’s medical
clinical governance pursuant to Schedule 2.1 (Specification) paragraph 6.8;
“Medium Risk Areas”    the areas defined as such in the document ‘Anatec
Additional Analysis 2006’; “MFD”    multi functional display; “MF Distress
Frequency”    the current maritime MF distress calling frequency 2182 KHz MF;
“Milestone”    the events described in Table 2.1 of Schedule XXXX which must be
completed by the relevant Milestone Date; “Milestone Date”    the required date
for the achievement of the relevant Milestone, as set out in Table 2.1 of
Schedule XXXX “Milestone Failure”    the events described in Schedule 6.1
(Transition Plan) paragraph 7.2(b); “Military UHF Comms Band”    the band
encompassing transceivers in the 225.00 to 399.975 MHz band; “Minimum Fuel
Price”    the Contract Fuel Price minus Fuel Price Variation;    

 

Page 19 of 31



--------------------------------------------------------------------------------

Definition

  

Meaning

“MIRG”    Maritime Incident Response Group; “MIRG Standard Load”    ten team
members, each member being 112 kg with a total of 3 equipment bags at 100kg per
bag with dimensions of 0.64m x 0.64m x0.92m; “MIS”    the Contractor’s
Management Information System; “Mission Planning and Debriefing System”    the
system provided by the Contractor which is used to plan missions, transfer data
to the Airborne System and /or the Avionics Suite, and the capability to exploit
any information recorded on the Aircraft; “MMS”    mission management system;
“Mobilisation Planning Phase”    as set out in Schedule XXXX “Month”    calendar
month, unless otherwise stated; “Monthly Standing Charge”    the charge set out
per Base at table A of Annex A of ScheduleXXXX “Mountainous Regions”    any
terrain in excess of 3000ft amsl; “Mountain Rescue Team”    Team of qualified
mountaineers who are associated with a recognised rescue organisation; “MRT”   
Mountain Rescue Team; “MRT Standard Load”    a team comprising of six member at
80kg each, plus 25kg for hill bags. Hill bag dimensions being 0.6m x 0.35m x
0.3m. Additional rescue kit to be carried as a separate lift: one stretcher at
25kg, dimensions of 1.2m x 0.6m x 0.4m. Four rope bags at 10kg per bag,
dimensions 0.6m x 0.3m. One crag bag at 15kg, dimensions 0.6m x 0.3m; “MSC”   
minimum separation clearance, being the authorised minimum separation distance
in all directions between part of the Aircraft in flight, and any obstacle
excluding the ground or water vertically beneath the Aircraft; “NARG”    Nuclear
Accident Response Group; “NAT”    National Airborne Technologies; “Net Book
Value”    the net book value of the relevant Asset(s) calculated in accordance
with the depreciation policy of the Contractor;

 

Page 20 of 31



--------------------------------------------------------------------------------

Definition

  

Meaning

“Non-Flying Accident Incident Report”    the report filed following a notifiable
accident or incident which shall comply with the Contractor’s policy and the
relevant Regulatory Body’s policy; “Non Handling Pilot”        the pilot who is
not in physical control of the Aircraft; “Normal Readiness”   

the ability for an Airborne System to safely take off from a Base throughout the
Base’s Declared Operating Time within:

 

(a)    15 minutes during the period 08:00 to 22:00 hours; and

 

(b)    45 minutes during the period 22:00 to 8:00;

“NOTAMS”    notices to Airmen created and transmitted by government agencies
under guidelines specified in Annex 15: Aeronautical Information Services of the
International Convention on Civil Aviation; “NVG”    night vision goggles;
“Occurrence”    an accident or incident (other than a Grounding) which arises
out of the provision, possession or handling or use of an Aircraft and causes
personal injury including bodily injury, sickness or disease, including death,
at any time resulting therefrom, or damage or destruction of property, including
the loss of such property. A series of Occurrences following an Occurrence shall
be deemed to be one Occurrence; “OEM”    original equipment manufacturer;
“Offshore Installation”    any man-made structure that protrudes from the
surface of the water beyond the mean low water mark; “OGC”    the Office of
Government Commerce or its successor body including without limitation the
Government Procurement Service; “OGE”    out of ground effect; “On State”    the
Airborne System is holding Normal Readiness, is serviceable, correctly roled for
SAR and ready to take off as soon as the Aircrew have completed their planning,
pre-start checks and starting procedures; “Operate”, “Operating”, “Operational”
and “Operations”    the undertaking of individual Aircrew and/or Aircraft
functions across all non-flying and flying activities including both operational
and training flights; “Operational Delivery Date”        for each Base, the
actual date at which the Department has declared, through the Acceptance
Procedure, that a Base can be declared available for SAR Tasking and the Tasking
Authority has been informed of this fact;

 

Page 21 of 31



--------------------------------------------------------------------------------

Definition

  

Meaning

“Operational Delivery Phase”    for each Base, the period from the Operational
Delivery Date to the Expiry Date (plus any extension permitted under Condition
2), or such earlier date of termination in accordance with Law or the provisions
of this Contract; “Option Exercise Fee”    the liquidated sums specified in
Schedule XXXX “Ordinary Exit”    any termination of this Contract which occurs:
(i) pursuant to Condition 44 or Condition 45 where the period of notice given by
the Party serving notice to terminate pursuant to such clause is greater than or
equal to six Months; or (ii) as a result of the expiry of the Initial Term or
any Renewal Period; “PA”    pressure altitude; “Paramedic”    an individual who
is a registered and accredited health care professional in accordance with the
Health Care Professionals Council (HCPC); “Partial Termination Date”    one (1)
minute before midnight on the date on which part of this Contract terminates for
any reason; “Party” or “Parties”    a party to this Contract; “Patient”    a
sick or injured person in a place of primary care; “Patient Report”    a medical
report of a Patient filed by the Contractor and in accordance with the
Contractor’s clinical governance rules as laid out in Schedule XXXX “Performance
Indicator Reports”    reports filed by the Contractor regarding performance
indicators as prescribed in Schedule 8.2 (Contract Incentive Scheme (KPIs));
“Performance Level”    a level of performance to be attained for each KPI;
“Performance Report”    as set out in Condition 16.1; “Personal Data”    as
given to it in the Data Protection Act 1998; “Personnel and Training System”   
the Contractor’s system that provides appropriate personnel including (but not
limited to) their initial training, continuation training and further
development; “Photograph”    means any photograph taken during any flight by the
Contractor, its Staff, or a third party on board the Aircraft; “PIC”    pilot in
command of Captain; “Pilots”    the pilot and/or co-pilot; “Planned Operational
Delivery Date”    for each Base, the date stated in the Transition Plan that,
through the Acceptance Procedure, a Base can be declared available for SAR
Tasking;    

 

Page 22 of 31



--------------------------------------------------------------------------------

Definition

  

Meaning

“Post Flight”    the return of the Aircraft to a Base; “Post-SAR Sortie Report”
   the post flight report to the Department containing details of a SAR
operation in the requirements as stated by the Department; “Pre-Flight Check”   
check of the Aircraft prior to flight by the PIC or engineer; “Pre-flight
Planning Process”    has the meaning given to it in Schedule 2.1 (Specification)
paragraph 2.1.1; “Premises”    as set out in Condition 9; “Pre-Operational
Delivery Phase”    for each Base, the period from the Commencement Date to the
Operational Delivery Date; “Programme”    any programme or timetable (including
the Transition Plan) agreed by the Department and Contractor which regulates or
specifies the period or periods for the performance of the Services (or any part
of them), any activities ancillary to the performance of the Services, or the
preparation and submission of reports; “Prohibited Transaction”    as set out in
Condition 60.1; “Project Mark”   

any trade mark that:

 

(a)    is not a Contractor Mark or a Department Mark; and

 

(b)    is used in, or arises out of, the performance by the Contractor of the
Services;

“Proposal”    as set out in Condition 54.1; “PROTECT”    the protective marking
level as defined in the Security Policy Framework; “Protective Marking System”
   the protective marking system as set out in the Security Policy Framework;
“Rear Cabin”    that part of the Aircraft Accommodation predominantly used by
the Rearcrew during the operation of the Aircraft; “Rearcrew”    the Winchman
and Winch Operator; “Reduced Cue Environment”    conditions in which sufficient
visual cues to control the Aircraft are not available to the Aircrew;
“Registers”        has the meaning set out in Schedule 10 (Exit Schedule)
paragraph 2.1;

 

Page 23 of 31



--------------------------------------------------------------------------------

Definition

  

Meaning

“Regulatory Bodies”    those government departments and regulatory, statutory
and other entities, committees, ombudsmen and bodies which, whether under
statute, rules, regulations, codes of practice or otherwise, are entitled to
regulate, investigate, or influence the matters dealt with in the Contract or
any other affairs of the Department and “Regulatory Body” shall be construed
accordingly; “Relevant Convictions”    a conviction that is relevant to the
nature of the Services or as listed by the Department and/or relevant to the
work of the Department; “Relevant Period”   

the period beginning on (as applicable):

 

(a)     the date on which notice of termination of the Contract is served on
either party and ending on the Termination Date or, in respect of a partial
termination of the Contract, the Partial Termination Date; or

 

(b)     the date of service of notice of unsatisfactory performance pursuant to
Condition 42.1 of the Contract and ending on the Termination Date or the earlier
rectification of the default event in accordance with Condition 44(1)(b); or

 

(c)     the day which is nine (9) Months prior to the expiry of the Operational
Delivery Phase and ending on the Termination Date;

“Relevant Transfer Date”    in respect of any particular Transferring Employee,
the date for commencement of the part of the Services to which he is assigned;
“Removable Media”    all physical items and devices than can carry and transfer
electronic information. Examples include but are not limited to DVDs, CDs,
floppy disks, portable hard disk drives, USB memory sticks, flash drives,
portable music and video players including mobile phones, hand held devices such
as Blackberries and Personal Digital Assistants and laptop computers;
“Replacement Contractor”    any third party service provider of Replacement
Services appointed by the Department; “Replacement Services”    any services
which are substantially similar to any of the Services and which the Department
receives in substitution for any of the Services following the expiry or
termination or part thereof of this Contract, whether those services are
provided by the Department internally and/or by any third party; “Request for
Information”    as set out in FOIA or the Environmental Information Regulations
as relevant (where the meaning set out for the term “request” shall apply);
“Required Action”        as set out in Condition 42.11(a); “Required Insurances”
   the minimum insurance cover the Contractor is required to provide under this
Contract, as set out in Condition 48.1.1 and Schedule 7.6 (Required Insurances);

 

Page 24 of 31



--------------------------------------------------------------------------------

Definition

  

Meaning

“Rescue Coordination System”    the connectivity between each Base and the ARCC;
“Results”    anything made, derived from or arising out of the performance by
the Contractor (or any Sub-contractor) of the Services, including all reports,
documents, computer software, computer software code, drawings, specifications,
items, materials, works, know-how and data save for Photographs and Films;
“Review”    used for most requirements throughout the acquisition process. A
review of documentation as a means of providing assurance that the capability
will be met; “Review Date”    the date for reviewing the Market Fuel Price,
which shall initially be six (6) Months from the Operational Delivery Date, and
subsequently six (6) Months from the previous Review Date; “Revised Proposal”   
as set out in Condition 54.2; “RIPS”    rotor ice protection system; “RNLI”   
the Royal National Lifeboat Institution; “RTU”    radio tuning unit; “S92”   
Sikorsky S92 Aircraft; “Safety Plan”    the Contractor’s safety plan as set out
in Schedule XXXX and Schedule XXXX “Safety Policy Statement”    the safety
policy statement as set out in Schedule XXXX and Schedule XXXX “SAR”    Search
and Rescue; “SARDA”    the Search and Rescue Dog Association; “SAR Endurance”   
the period of time (expressed in hours and minutes) that an Aircraft on
Operations can remain on scene before departing in order to effect a safe
landing at any location; “SAR Incident”    a Search and Rescue for which the
Contractor has received an Authority’s Tasking Body Instruction; “SAR Role
Equipment”    the equipment carried on board the aircraft necessary to perform
the role of Search and Rescue; “SAR Role Sensor Data”        data including but
not limited to radar return sensors and FLIR and other sensor equipment which
records data relevant to the Services;

 

Page 25 of 31



--------------------------------------------------------------------------------

Definition

  

Meaning

“SAR Sensor”    a sensor on the Aircraft which provides SAR Role Sensor Data;
“SARTs”    SAR transponders capable of being detected by radar; “SAR Tasking”   
search and rescue tasks assigned to the Contractor by the Tasking Authority;
“Search and Rescue”    the activity of locating and recovering persons either in
distress, potential distress or missing, and delivering them to a place of
safety; “Search Information”    information for SAR including but not limited to
search area co-ordinates, on-scene conditions, estimated time of arrival and
data passed at the conclusion of a search; “Security Policy”    the Department’s
security policies as advised to the Contractor by the Department; “Security
Policy Framework”    the HMG Security Policy Framework; “Senior Representatives”
   as set out in Condition 53.1; “Sensor Operator”    that member of the Aircrew
operating the relevant SAR Sensor; “Service Credits”    a monetary amount as
specified in accordance with the provisions of this Schedule 8.2 (Contract
Incentive Scheme (KPIs)) being payable as an abatement of the price (and not as
a penalty) for a failure of the Contractor to comply with its obligations under
this Contract; “Service Level Category” or “SLC”    a distinct element of the
Services as more particularly described in Schedule 8.2 (Contract Incentive
Scheme (KPIs)); “Services”    all the Services that the Contractor is required
to carry out under this Contract and all its Schedules; “Severe Turbulence”   
has the meaning given to it in Defstan00-970 as amended or replaced from time to
time; “SID”    standard instrument departure; “Smaller Minimum Capacity Aircraft
Base”    one of the following locations from which the Services are to be
provided: Lee-on-Solent, Chivenor, Prestwick, Lossiemouth or Wattisham;
“Solution”    the Contractor’s Solution, as set out in Schedule 4.1 (Contractor
Solution); “SPAG”        Submarine Parachute Action Group;

 

Page 26 of 31



--------------------------------------------------------------------------------

Definition

  

Meaning

“Specification”    the document describing the Services to be performed by the
Contractor, for each Base, as set out in Schedule 2.1 (Specification);
“Specification Requirement”    the Services to be performed by the Contractor
under this Contract as at the Award Date, as listed in the column labelled
“United Kingdom Search and Rescue Helicopters Technical Requirement” in Part 3
of Schedule 2.1 (Specification); “SRR”    Search and Rescue region; “Staff”   
all persons employed by the Contractor to perform its obligations under the
Contract together with the Contractor’s servants, agents, suppliers and
Sub-contractors used in the performance of its obligations under the Contract;
“Staff Vetting Procedure”    the Department’s procedures for the vetting of
personnel as set out in Schedule XXXX “Standard SAR Operating Weight”    the
weight of the Aircraft including the Aircrew and SAR Role Equipment, but
excluding fuel; “Standard Search Patterns”    those search patterns defined in
the extant edition of the International Aeronautical and Maritime SAR Manual
Volume 2; “STAR”    standard terminal arrival route; “Steady State Management
Board”    the management board described Schedule 8.1 (Governance and Contract
Management); “Step-In Notice”    as set out in Condition 42.10; “Step-Out Date
   as set out in Condition 42.14(b) “Step-Out Notice”    as set out in Condition
42.14; “Step-Out Plan    as set out in Condition 42.15; “Still Air Conditions”
   no lateral or vertical displacement of air; “Stretcher”        the stretchers
provided by the Contractor on each Aircraft; (as a minimum, at least one
stretcher must be certified for winching operations, the second stretcher must
fit inside of the winching stretcher if not certified for winching, i.e. spinal
boards or vacuum mattresses;

 

Page 27 of 31



--------------------------------------------------------------------------------

Definition

  

Meaning

“Sub-contract”   

(a)     any agreement or arrangement entered into by the Contractor (or any
Sub-contractor) pursuant to which a third party is to perform any of the
obligations of the Contractor under the Contract; and

 

(b)     any arrangement, agreement, lease, licence or other right to occupy any
Base or other location from which any of the Services are to be provided;

“Sub-contractor”    shall, as the context may require, include any person,
adviser, consultant or agent engaged by the Contractor to assist in the
performance of the Services; “Survivor”    an isolated person who requires
recovery or rescue by SAR-H and who is not in need of medical care; “System”   
the Aircraft, Avionics Suite, Airborne System, Aircraft Internal Communication
System, Aircraft External Communication System, Lighting System, Winchman’s
Individual Communication System and Winch System; “Target”    the subject of an
Authority’s Tasking Body Instruction including but not limited to a beacon,
Casualty, survivor, Vessel, vehicle, wreckage or any other object or person;
“Task”    a SAR task which the Tasking Authority has asked the Contractor to
perform; “Tasking Authority”    the Aeronautical Rescue Co-ordination Centre
(ARCC) or any subsequent successor organisation; “Tender”    the documents
submitted by the Contractor to the Department in response to the Department’s
invitation to suppliers for formal offers to supply it with the Services; “Term”
   the period from the Commencement Date to the latest date that any Services
are provided from a Base (including any permitted extension), all as set out
under Condition 2; “Termination Assistance Notice”    has the meaning set out in
paragraph 5.10 of Schedule 10 (Exit Schedule); “Termination Assistance Period”
   the period specified in the Termination Assistance Notice in which the
Contractor shall provide the Termination Services as may be extended pursuant to
paragraph 5.10 of Schedule 10 (Exit Schedule); “Termination Date”    one (1)
minute before midnight on the date on which this Contract terminates for any
reason; “Termination Services”    the services and activities to be performed by
the Contractor pursuant to the Exit Plan, including those activities listed in
paragraph 5.14 of Schedule 10 (Exit Schedule) and any other services required
pursuant to the Termination Assistance Notice; “TETRA”        terrestrial
trunked radio;

 

Page 28 of 31



--------------------------------------------------------------------------------

Definition

  

Meaning

“Threshold SAR Operating Area”    the area within the UK SRR which extends to
the area defined by the SRR boundaries off the south and east coasts of the UK,
250nm radius of Stornoway, 200nm radius of Prestwick, the Irish SRR boundary off
the west coast of the UK and 200nm off Culdrose; “TNA”    training needs
analysis; “Top Cover”    an aircraft that provides aerial safety cover during
extended range and remote SAR Operations; “Training”    the training to be
delivered by or on behalf of the Contractor in accordance with paragraph 2.2 of
Schedule 2.1 (Specification) and Schedule 2.3 (Aircrew Training) which will
provide the appropriate ratings and qualifications to operate in role and/or on
type; “Training Plan”    the Contractor’s training plan which includes (but is
not limited to) training notes, air and ground syllabi, and lesson plans;
“Training Record”    data (in whatever form of media) related to the recording
of training carried out by Crew Members in accordance with the Schedule 2.3
(Aircrew Training); “Transferring Contracts”    shall have the meaning set out
in paragraph 7.2(b) of Schedule 10 (Exit Schedule); “Transferring Employee”   
each of those persons who in the period immediately prior to the Relevant
Transfer Date are employed by their Current Employer and are assigned to the
provision of services to the Department which services will, after the Relevant
Transfer Date, be provided under the Contract; “Transition Management Board”   
the management board described in Schedule 8.1 (Governance and Contract
Management) responsible for managing the period from the Commencement Date to
the Operational Delivery Date for each Base in accordance with Schedule 8.1
(Governance and Contract Management); “Transition Plan”    the plan and
timescales (as set out in Schedule XXXX) which the Contractor shall implement in
order to provide the Services; “Transition Project Manager”    the person as
described in Schedule 8.1 (Governance and Contract Management) “Transition to
Steady State Phase”    transition whereby the Contractor becomes the service
provider at a Base and commences re-training of the incumbent staff as more
particularly set out Schedule XXXX “TSO”    technical standing order; “TUPE
Regulations”        the Transfer of Undertakings (Protection of Employment)
Regulations 2006.

 

Page 29 of 31



--------------------------------------------------------------------------------

Definition

  

Meaning

“UHF”    ultra high frequency; “UK SAR-H”    the United Kingdom Search and
Rescue Helicopter service provided by the Contractor; “Unprepared Surfaces”   
has the meaning in DEFSTAN 00-970 Vol 2 Leaflet 300/1 paras 1 and 2 (as replaced
or amended from time to time); “Unrecovered Costs”    the costs incurred by the
Contractor in the performance of this Contract (in full or in part) (as defined
in the Financial Model) to the extent that the same remain to be recovered
through the charges. Such costs must be demonstrable and will exclude internal
costs of financing, working capital or overheads associated with these costs but
include profit earned but not received accruing to these costs; “VDS”    video
display system; “Very High Risk Areas”    those areas defined as such in the
document ‘Anatec Additional Analysis 2006’; “Vessels”    nautical craft such as
ships, boats, submarines, yachts, lifeboats, rigs and rig support vessels; “VHF”
   very high frequency; “Visual Flight Rules”    the set of aviation regulations
under which a pilot may operate an aircraft in weather conditions sufficient to
allow the pilot, by visual reference to the environment outside the cockpit to
control an aircraft’s altitude, navigate, and maintain a safe separation from
obstacles such as terrain, buildings and other aircraft; “Waypoints”    the set
of co-ordinates, comprising of longitude, latitude and altitude used to identify
a point in physical space; “Winch”    the winch and/or winches on each Aircraft
which is part of the Winch System; “Winch Cable”    the Winch System’s cable;
“Winch Cycle”    a full winch out immediately followed by a full winch in;
“Winch Operator”    the member of the Aircrew who is primarily operating the
Winch; “Winch System”    the components of the Aircraft that are specifically
supplied by the Contractor to undertake winching functions; “Winching
Operations”    use of the Winch during Operations; “Winchman”        the member
of the Aircrew who conducts Winch Operations with the Winch Operator;

 

Page 30 of 31



--------------------------------------------------------------------------------

Definition

  

Meaning

“Winchman’s Individual Communication System”    the system provided by the
Contractor to enable the Winchman to exchange information with the Aircraft and
its Aircrew and persons or agencies external to the Aircraft; “Wire Strike”    a
strike by the Aircraft whilst Operating of any wire of any size or strength up
to a steel wire consisting of seven strands and being 3/8 of an inch in diameter
with a tensile strength of 11,500 lbs; “Working Day”    any day other than a
Saturday, Sunday or public holiday in England and Wales; and “Working
Deliverable”    as set out in Condition 35.2; “WTR”    working time regulations;

 

Page 31 of 31



--------------------------------------------------------------------------------

 

LOGO [g538801g17v02.jpg]

UK Search & Rescue Helicopter Service

Schedule 2—Requirements

Approved by

 

Name

        Name       Date         Date Position         Position   

 

Page 1 of 3



--------------------------------------------------------------------------------

DOCUMENT INFORMATION

 

Master Location    Data Site File Name    24224934.X Distribution   

CHANGE HISTORY

 

Version No.

   Date     

Details of Changes included in Update

   Author(s)    Ref.   0.1      15.03.13       Proposed Final Contract    DFT   
  24224934.1    4.0      26.03.13       Execution Version    DFT      24224934.2
  

 

Page 2 of 3



--------------------------------------------------------------------------------

This Schedule is comprised of the following documents:

Schedule 2.1 – Specification

Schedule 2.3 – Aircrew Training

Schedule 2.4 – Infrastructure Requirements

Schedule 2.5 – Transition and Acceptance

Schedule 2.6 – Aviation Safety Management Plan

 

Page 3 of 3



--------------------------------------------------------------------------------

 

LOGO [g538801g17v02.jpg]

UK Search & Rescue Helicopter Service

Schedule 2.1—Specification

 

Approved by Name         Name       Date         Date Position         Position
  

 

Page 1 of 76



--------------------------------------------------------------------------------

DOCUMENT INFORMATION

 

Master Location            Data Site    File Name    23822015.X    Distribution
     

CHANGE HISTORY

 

Version No.

   Date     

Details of Changes included in Update

   Author(s)    Ref.  

2.0

     20.12.12       ISFT    DFT      18783978.12   

2.2

      Proposed Final Version    DFT      23822015.2   

4.0

     26.03.13       Execution Version    DFT      23822015.3          Redacted
Version    DFT   

 

Page 2 of 76



--------------------------------------------------------------------------------

Contents

 

Heading    Page  

1.      COMMUNICATE

     4   

2.      PREPARE

     15   

3.      PROJECT

     22   

4.      OPERATE

     23   

5.      OPERATE

     54   

6.      SERVICE OBLIGATIONS

     69   

 

Page 3 of 76



--------------------------------------------------------------------------------

ID

  

Pty

  

United Kingdom Search And Rescue
Helicopters Technical Requirements

   Contractor’s
Proposals    Evaluation/Assurance
Supporting Documents    Acceptance
Approach   

Remarks

     

1.        COMMUNICATE

                 

1.1      Internal

                 

1.1.1   Display

            1935    K   

1.1.1.1 The Avionics Suite must, throughout operation of the relevant SAR
Sensor, display SAR Role Sensor Data to both Pilots and to the Rear Cabin in an
easily interpretable and readily understood format. Such display function must:

 

1.1.1.1.1 provide both Pilots and the Rearcrew with full interoperability
between SAR Role Sensor Data allowing multiple layers of SAR Role Sensor Data to
be displayed and overlaid concurrently; and

 

1.1.1.1.2 allow each of the Pilots and the Rearcrew, at the point of display,
the ability to easily and fully select between display of the outputs of each
SAR Sensor.

           

For the purposes of the requirement:

 

A non-exhaustive list of aircraft data might include:

 

• Search planning information

 

• Navigational information

 

• Aircraft technical data

 

A non-exhaustive list of standard aeronautical data might include positions of:

 

• Aerodromes

 

• Controlled Airspace

 

• Navigation Beacons

 

• Airspace reservations

 

Page 4 of 76



--------------------------------------------------------------------------------

ID

  

Pty

  

United Kingdom Search And Rescue
Helicopters Technical Requirements

   Contractor’s
Proposals    Evaluation/Assurance
Supporting Documents    Acceptance
Approach   

Remarks

1936    K    1.1.1.2 The Avionics Suite must, throughout Aircraft Operation, be
able to display Aircraft Data and Aeronautical Data to both Pilots and to the
Rear Cabin in an easily interpretable standard aviation EFIS display format.
Such display function shall allow each of the Pilots and the Rearcrew, at the
point of display, the ability to easily and fully select between the display of
any Aircraft Data and Aeronautical Data                  

1.1.2   Intercommunication

            (Cockpit and Cabin)

371

   K   

1.1.2.1 The Aircraft Internal Communication System must, throughout Aircraft
Operation:

 

1.1.2.1.1 provide safe, clear and audible voice intercommunication between all
persons onboard the Aircraft;

 

           

Communications should be undisturbed by noise levels in flight.

 

Current long lead system hampers movement of rearcrew and impedes egress of
personnel in an emergency. Could be met with a wireless intercom.

 

Back-up communication system.

 

Emergency conditions

 

This functionality is currently achieved on some aircraft by either having a
pilot over-ride or alarm signal.

1026

   K   

1.1.2.1.2 be accessible to the Rearcrew at all times, including whilst the
Rearcrew are moving throughout the Aircraft, without having to change any
communications connections; and

 

           

1892

   K    1.1.2.1.3 provide safe, clear and audible private voice
intercommunication between some and/or all of the persons onboard the Aircraft.
           

 

Page 5 of 76



--------------------------------------------------------------------------------

ID

  

Pty

  

United Kingdom Search And Rescue
Helicopters Technical Requirements

   Contractor’s
Proposals    Evaluation/Assurance
Supporting Documents    Acceptance
Approach   

Remarks

1893    K   

1.1.2.2 The Aircraft Internal Communication System must, throughout Aircraft
Operation:

 

1.1.2.2.1 have a back up intercom facility which:

 

1.1.2.2.1.1 is available to all Aircrew;

 

1.1.2.2.1.2 provides safe, clear and audible voice intercommunication; and

 

1.1.2.2.1.3 is independent of the system referred to in paragraph 1.1.2.1 above.

           

1032

   K    1.1.2.2.1.4 enable the passing of emergency information to all occupants
of the Aircraft with sufficient impact to ensure they are immediately aware of
an emergency.                  

1.2      External

                 

1.2.1   Comms Bands

           

This means having an appropriate number of presets (10-20 would be normal), with
a manually selected, fully tuneable option, giving frequency, channel bandwidth
options, AM, FM, SSB and any data modes required

 

 

1894

  

 

K

  

 

1.2.1.1 The Aircraft External Communication System must, throughout Aircraft
Operation, provide all the Aircrew with voice intercommunication throughout:

 

1.2.1.1.1 the Civil VHF ATC Comms Band;

           

 

Page 6 of 76



--------------------------------------------------------------------------------

ID

  

Pty

  

United Kingdom Search And Rescue
Helicopters Technical Requirements

   Contractor’s
Proposals    Evaluation/Assurance
Supporting Documents    Acceptance
Approach   

Remarks

1896

   K    1.2.1.1.2 the Military UHF Comms Band; and            

320

   K    1.2.1.1.3 the Marine VHF Comms Band including MRT frequencies Ch 24A and
62A                  

1.2.2    Intercommunication with Winchman

           

 

Currently provided by Polycon radio.

 

The facility should work in the water and be robust.

2022

   K   

 

1.2.2.1 The Aircraft External Communication System and Winchman’s Individual
Communication System must, throughout Aircraft Operation, enable:

 

1.2.2.1.1 the Winchman to have voice intercommunication with the occupants of
the Aircraft via the Aircraft’s Internal Communication System at least 5km away
from the Airborne System;

           

 

Page 7 of 76



--------------------------------------------------------------------------------

ID

  

Pty

  

United Kingdom Search And Rescue
Helicopters Technical Requirements

   Contractor’s
Proposals    Evaluation/Assurance
Supporting Documents    Acceptance
Approach   

Remarks

2023

   K    1.2.2.1.2 the Winchman to have voice intercommunication with third party
users of VHF FM Marine Band at least 5km away from the Winchman; and            

2024

   K    1.2.2.1.3 the muting from onboard the Aircraft of the Winchman’s voice
intercommunication with persons onboard or off the Aircraft whilst otherwise
maintaining full operability and the ability for the Winchman to mute Aircraft
intercom chatter from the Winchman’s location.            

2025

   K   

1.2.2.2 The Winchman’s Individual Communication System must be water resistant
to IEC 529 IP67 Classification.

 

                 

1.2.3    Intercommunication with Co-ordinating Authority

 

           

1.2.3 capability is currently achieved via HF communications for Military SAR
aircraft and satellite on MCA aircraft.

 

1.2.4 This capability is currently achieved via HF communications for Military
SAR aircraft and satellite on MCA aircraft

 

1.2.5 Maritime vessels are routinely equipped with SATCOM

1897

   K   

1.2.3.1 The Aircraft External Communication System must, throughout Aircraft
Operation, enable BLOS voice and data intercommunication between the Aircrew and
a Co-ordinating Authority with the ability to broadcast to more than one
recipient.

 

                 

1.2.4    Intercommunication with other SAR Units

           

 

Page 8 of 76



--------------------------------------------------------------------------------

ID

  

Pty

  

United Kingdom Search And Rescue
Helicopters Technical Requirements

   Contractor’s
Proposals    Evaluation/Assurance
Supporting Documents    Acceptance
Approach   

Remarks

1931

   K    1.2.4.1 The Aircraft External Communication System must, throughout
Aircraft Operation, enable BLOS voice and data intercommunication between the
Aircrew and other suitably equipped Dedicated SAR Units with the ability to
broadcast to more than one recipient.                  

1.2.5    Intercommunication with Vessels

           

1932

   K    1.2.5.1 The Aircraft External Communication System must, throughout
Aircraft Operation, enable voice intercommunication between the Aircrew and any
Vessels in distress using the MF Distress Frequency with the ability to
broadcast to more than one recipient.                  

1.2.6    BLOS Communications Redundancy

           

1898

   K    1.2.6.1 The Aircraft External Communication System must, throughout
Aircraft Operation, provide at least two immediately available BLOS
intercommunication facilities (one main and one backup) with no common single
point of failure.            

 

Page 9 of 76



--------------------------------------------------------------------------------

ID

  

Pty

  

United Kingdom Search And Rescue
Helicopters Technical Requirements

   Contractor’s
Proposals    Evaluation/Assurance
Supporting Documents    Acceptance
Approach   

Remarks

     

1.2.7    Intercommunication with mobile phones

 

            Should be cross-network and Access Overload Control enabled.

1273

   K   

1.2.7.1 The Contractor shall provide an Aircraft External Communication System
which, throughout Aircraft Operation, enables voice and text intercommunication
between the Aircrew and any user of a mobile phone connected to any UK mobile
phone network provider.

 

                 

1.2.8    Portable communications facilities

 

            The satellite communication facility should therefore be
disconnectable and portable.

1018

   K   

1.2.8.1 The Contractor shall provide an Aircraft External Communication System
which provides portable satellite communications facilities which can be used
off and/or on-board the Aircraft at any time; it must have an independent power
source for use away from the Aircraft.

 

                 

1.2.9    Transfer of Search Information

            Search and Rescue Units to include other SAR-H platforms

 

Page 10 of 76



--------------------------------------------------------------------------------

ID

  

Pty

  

United Kingdom Search And Rescue
Helicopters Technical Requirements

   Contractor’s
Proposals    Evaluation/Assurance
Supporting Documents    Acceptance
Approach   

Remarks

1901

   k   

1.2.9.1 The Aircraft External Communication System must, throughout Aircraft
Operation, enable the exchange of Search Information and the electronic transfer
of Search Information data directly to and from the Avionics Suite between the
Aircrew and:

 

1.2.9.1.1 a Co-ordinating Authority; and

           

1933

   k    1.2.9.1.2 other suitably equipped Dedicated SAR Units.            

1934

   k   

1.2.9.2 The Aircraft External Communication System must enable the manual
transfer of Search Information to the Base Operations Room Post Flight.

 

                 

1.2.10  Transfer of casualty information

 

           

Patient confidentiality to be maintained.

 

Modern satellite tracking systems can be set to automatically report position at
desired intervals.

 

100m accuracy is based on SME advice.

1902

   1   

1.2.10.1 The Aircraft External Communication System must, throughout Aircraft
Operation, enable the Rearcrew to transfer information on a Casualty’s
condition, including medical data via electronic means, to medical facilities
suitably equipped to receive such information.

 

               K   

1.2.11  TETRA Communications

           

 

Page 11 of 76



--------------------------------------------------------------------------------

ID

  

Pty

  

United Kingdom Search And Rescue
Helicopters Technical Requirements

   Contractor’s
Proposals    Evaluation/Assurance
Supporting Documents    Acceptance
Approach   

Remarks

2035

      1.2.11.1 The system shall be able to intercommunicate with all UK
emergency services using TETRA or its successor.                  

1.2.12  Position reporting

           

1755

   K   

1.2.12.1 The Aircraft External Communication System and Avionics Suite must,
throughout Aircraft Operation, be able to report the position of the Aircraft to
the Tasking Authority at intervals pre-selected by the Aircrew:

 

1.2.12.1.1 without the need for further attention by the Aircrew after initial
set up; and

 

1.2.12.1.2 to within 100 metres lateral accuracy of the Aircraft’s true position
at the time of position capture by the Avionics Suite.

                 

1.2.13  Monitor frequencies

           

1870

   K    1.2.13.1 The Aircraft External Communication System must, throughout
Aircraft Operation, enable the Aircrew to maintain a continuous listening watch
on the Aeronautical Emergency Frequencies whilst using other frequencies. Such
facility shall be deselectable by any of the Aircrew in relation to his or her
own functionality.            

 

Page 12 of 76



--------------------------------------------------------------------------------

ID

  

Pty

  

United Kingdom Search And Rescue
Helicopters Technical Requirements

   Contractor’s
Proposals    Evaluation/Assurance
Supporting Documents    Acceptance
Approach   

Remarks

1884

   K   

1.2.13.2 The Aircraft External Communication System must, throughout Aircraft
Operation, enable the Aircrew to maintain a continuous listening watch on the
VHF FM Ch16 being the Maritime Emergency Frequency whilst using other
frequencies. Such facility shall be deselectable by any of the Aircrew in
relation to his or her own functionality.

 

                 

1.2.14  AIS

 

            Systems such as chalk boards and white boards have proved effective
in the past.

1023

   K   

1.2.14.1 The Avionics Suite must, throughout Aircraft Operation, be able to
transmit Aircraft position and receive other users’ positions using AIS, and
display through any of the Aircraft avionics displays.

 

                 

1.2.15  Visual communications

 

           

1022

   K    1.2.15.1 The Aircraft External Communication System must, throughout
Aircraft Operation during the day and by night, enable the Rearcrew to pass
information from the Aircraft in a clear and readily understood visual format to
persons on the surface up to 100ft from the Aircraft.            

 

Page 13 of 76



--------------------------------------------------------------------------------

ID

  

Pty

  

United Kingdom Search And Rescue
Helicopters Technical Requirements

   Contractor’s
Proposals    Evaluation/Assurance
Supporting Documents    Acceptance
Approach   

Remarks

     

1.2.16  Base

 

            1.2.16.3 Currently achieved with radios at each Base.

1909

   K   

1.2.16.1 The Base Operations Room must support flight planning activities and
provide ready access to at least the following:

 

1.2.16.1.1 meteorological data;

 

1.2.16.1.2 NOTAMS;

 

1.2.16.1.3 air traffic control information;

 

1.2.16.1.4 digital and paper mapping;

 

1.2.16.1.5 Aircraft performance data;

 

1.2.16.1.6 tasking data;

 

1.2.16.1.7 AIS; and

 

1.2.16.1.8 Mission Planning and Debriefing System

 

           

1886

   K    1.2.16.2 The Base Operations Room must enable clear and audible voice
intercommunication between the Base Operations Room and the Tasking Authority
with guaranteed connectivity between the two from a single call at all times.   
        

 

Page 14 of 76



--------------------------------------------------------------------------------

ID

  

Pty

  

United Kingdom Search And Rescue
Helicopters Technical Requirements

   Contractor’s
Proposals    Evaluation/Assurance
Supporting Documents    Acceptance
Approach   

Remarks

1048

   K   

1.2.16.3 The Base Operations Room must enable continuous voice
intercommunication with the Airborne System.

 

                 

2.          PREPARE

 

                 

2.1        Plan mission

 

           

Examples of the functionality used in pre-flight planning:

 

Input Data

 

• Access

 

• Manipulate Data

 

• Calculate

 

• Display Information

 

• Output Data

 

SAR aircraft are often called upon to work away from their normal area abnd
operating areas, and need a wide variety of flight planning material.

819

   K   

2.1.1    The Mission Planning and Debriefing System must enable the Aircrew to
plan all Operations before flight through the utilisation of hard and soft copy
information (the “Pre-flight Planning Process”) such that Normal Readiness can
be met.

 

           

1906

   K   

2.1.2    The Mission Planning and Debriefing System must be able to transfer by
electronic means the output of the Pre-flight Planning Process into the Avionics
Suite such that it can be readily interpreted and used by the Aircrew.

           

 

Page 15 of 76



--------------------------------------------------------------------------------

ID

  

Pty

  

United Kingdom Search And Rescue
Helicopters Technical Requirements

   Contractor’s
Proposals    Evaluation/Assurance
Supporting Documents    Acceptance
Approach   

Remarks

1774

   K   

2.1.3   The Contractor must provide Aircrew with sufficient flight planning data
and materials to modify the inputted flight planning data during Aircraft
Operation and provide an Avionics Suite which is able to accept modifications.

           

The output of the pre-flight planning process is likely to be:

 

electronic mapping, navigation and communications data.

 

Examples of the functionality used in airborne planning and replanning:

 

• Input Data

 

• Access

 

• Manipulate Data

 

• Calculate

 

• Display Information

 

• Output Data

          2.2    Training                    

 

Page 16 of 76



--------------------------------------------------------------------------------

ID

  

Pty

  

United Kingdom Search And Rescue
Helicopters Technical Requirements

   Contractor’s
Proposals    Evaluation/Assurance
Supporting Documents    Acceptance
Approach   

Remarks

     

2.2.1    SAR organisations and emergency services

 

           

Captures need for ARCC/MRCC Training.

 

The response teams and specific training need will depend upon specific
geographical location.

 

This is currently achieved by the nomination of a liaison Officer at each Base
location.

1989    K   

2.2.1.1 The Contractor must provide at each Base:

 

2.2.1.1.1 Ground Familiarisation Training for Emergency Response Teams; and

 

            1071    K   

2.2.1.1.2 ERT Flying Training Exercises for Emergency Response Teams and other
available non-Contractor SAR assets including Ministry of Defence aircraft.

 

                 

2.2.2    Aircrew

 

                 

2.2.2.1  Conversion Training

 

           

To be assessed through the contractor’s training plan.

 

Required prior to assuming operational duties, refer to requirement 6.2.

1828    K   

2.2.2.1.1 The Personnel and Training System must:

 

2.2.2.1.1.1 ensure that all Pilots, at the time of the commencement of their
operational duties for the Contractor, are suitably qualified (having passed a
recognised type rating training course) and can Operate the Airborne System by
day and by night; and

           

 

Page 17 of 76



--------------------------------------------------------------------------------

ID

  

Pty

  

United Kingdom Search And Rescue
Helicopters Technical Requirements

   Contractor’s
Proposals    Evaluation/Assurance
Supporting Documents    Acceptance
Approach   

Remarks

1841

   K    2.2.2.1.1.2 ensure that all Rearcrew at the time of the commencement of
their operational duties for the Contractor are suitably trained to Operate the
Airborne System by day and by night.                   2.2.2.2 Aircrew
Continuation Training            

This requirement to include the provision of training for normal and abnormal
situations e.g. dunker training and simulator training

 

The ongoing training plan would be expected to provide periodic requirements for
individuals which would enable the overall skill level of the Base, and hence
the quality of the service provided by the Contractor, to be maintained

 

1850

  

 

K

  

 

2.2.2.2.1 The Contractor shall ensure that a total of 50 flying hours per Month
of SAR role flying training is completed at each location.

 

2.2.2.2.2 It is anticipated that all training hours should be consumed within
the Month. If this cannot be achieved a maximum of 10 hours can be carried over
to the following Month at the contractor’s discretion. Hours in excess of this
limit must be agreed with the Department.

 

2.2.2.2.3 In the event that monthly flying training targets are not achieved,
the Contractor shall ensure that such shortfalls are averaged out over the year.

 

2.2.2.2.4 The Contractor shall provide details of the proposed Crew training
programme.

           

 

Page 18 of 76



--------------------------------------------------------------------------------

ID

  

Pty

  

United Kingdom Search And Rescue
Helicopters Technical Requirements

   Contractor’s
Proposals    Evaluation/Assurance
Supporting Documents    Acceptance
Approach   

Remarks

1981    K    2.2.2.2.5 The Personnel and Training System must be able to
simulate to all Aircrew, all emergency situations and conditions that the
Aircrew might encounter during Operations and simulate, on the Aircraft during
flight, a range of emergency situations and conditions that the Aircrew might
encounter during Operations.                  

2.3      Crew experience

            1759    1   

2.3.1

 

2.3.1.1. The Contractor shall provide Aircraft Commanders with previous
experience of at least 2500 helicopter flying hours each.

 

2.3.1.1.1 The Contractor shall provide Aircraft Commanders with previous
experience of at least 1000 flying hours in multi-engined helicopters each.

 

2.3.1.1.2 The Contractor shall provide Aircraft Commanders with previous
experience of at least 50 flying hours on each type.

 

2.3.1.1.3 The Contractor shall provide Aircraft Commanders with at least 250
flying hours previous military/civilian SAR helicopter experience each.

           

 

Page 19 of 76



--------------------------------------------------------------------------------

ID

  

Pty

  

United Kingdom Search And Rescue
Helicopters Technical Requirements

   Contractor’s
Proposals    Evaluation/Assurance
Supporting Documents    Acceptance
Approach   

Remarks

      2.3.1.1.4 All Aircraft Commanders shall be instrument rated.            
1760    1   

2.3.1.2. The Contractor shall provide Crew Co-Pilots with previous experience of
at least 750 helicopter flying hours each.

 

2.3.1.2.1The Contractor shall ensure that all Co-Pilots are instrument rated.

            1761    1   

2.3.2    The contractor shall provide Winch Operators with at least one year’s
experience each in a dedicated military/civilian SAR unit.

 

2.3.2.1 The Contractor shall provide Rearcrew trained to a minimum of BIEC
standard (equivalent to the IHCD Emergency Medical Technician) and with at least
one Paramedic qualified Rearcrew on each shift.

            1762    1   

2.3.3    The Contractor shall provide Winchmen with at least 3 Month’s
experience each in a dedicated military/civilian SAR unit.

           

 

Page 20 of 76



--------------------------------------------------------------------------------

ID

  

Pty

  

United Kingdom Search And Rescue
Helicopters Technical Requirements

   Contractor’s
Proposals    Evaluation/Assurance
Supporting Documents    Acceptance
Approach   

Remarks

      2.3.3.1 The Contractor shall provide Rearcrew trained to a minimum of BIEC
standard (equivalent to the IHCD Emergency Medical Technician) and with at least
one Paramedic qualified Rearcrew on each shift.             2077    K   

2.3.4    The Contractor shall ensure the continuing professional development of
medically qualified Rearcrew to maintain medical standards and currency law
policy set by the clinical director.

                 

2.4        Availability

            Bidders to provide clear evidence to demonstrate how 98%
availability will be achieved at each base, reflecting the demanding nature of
SAR operations

 

1975

  

 

K

  

 

2.4.1    An Airborne System shall be On State for 98% of the Declared Operating
Time at each Base.

           

 

Page 21 of 76



--------------------------------------------------------------------------------

ID

  

Pty

  

United Kingdom Search And Rescue
Helicopters Technical Requirements

   Contractor’s
Proposals    Evaluation/Assurance
Supporting Documents    Acceptance
Approach   

Remarks

          3.      PROJECT                     1970    K   

3.1    [For Lot 1] The Contractor shall provide a service at, or in the vicinity
of, Sumburgh, Stornoway, Culdrose, Leconfield and Valley with a larger minimum
rescue capacity per Aircraft of 8 Casualties/Survivors (2 of which are capable
of being stretchered) and a minimum radius of action of 200nm (250nm at
Stornoway).

 

           

If alternative sites are used, Bidders are to provide evidence that there
proposal meets the vicinity definition in the ITPD and that there is no overall
increase in risk to loss of life.

 

The Department will need to satisfy itself that the Bidders Lot 2 proposal when
combined with Lot 1 proposals that the national SAR requirements continue to be
satisfied

1971    K   

3.2    [For Lot 2] The Contractor shall provide a service at Lee on the Solent,
at or in the vicinity of Chivenor, Prestwick, Lossiemouth and Wattisham with a
smaller minimum rescue capacity per Aircraft of 4 Casualties/Survivors (2 of
which are capable of being stretchered) and a minimum radius of action of 170nm.

            2048    K   

3.3    All of the Aircraft must be capable of being refuelled using pressure fed
aviation refuelling/defueling systems.

            2009    K   

3.4    The Contractor must, at any time, be able to deploy each On State
Airborne System for a period of 12 hours, including a total of 8 flying hours,
without the need for any external support or supplies other than aviation fuel.

           

 

Page 22 of 76



--------------------------------------------------------------------------------

ID

  

Pty

  

United Kingdom Search And Rescue
Helicopters Technical Requirements

   Contractor’s
Proposals    Evaluation/Assurance
Supporting Documents    Acceptance
Approach   

Remarks

          4.           OPERATE                          

4.1         General operations

                 

4.1.1      Manoeuvre

                 

4.1.1.1  Take off/landing

            467    K   

4.1.1.1.1 All Aircraft must be able to take off from and land on Unprepared
Surfaces without damage to any part of the Aircraft that renders it unable to
Operate.

 

           

Including landings with the nose pointing uphill and downhill.

 

Without undue oscillation.

 

No restrictions owing to external equipment, sensors or aerials.

 

Evidence of achievement of this shall include details of operations procedures
(SOPs)

587    K   

4.1.1.1.2 The Aircraft must be able to take off from, land, start up and shut
down on surfaces sloping at up to 10 degrees in any direction.

 

            1969    1   

4.1.1.1.3 The Aircraft must be able to, within ship operating limits, land, hold
on deck and subsequently depart from any Vessel that is capable of accepting the
Aircraft.

 

            1263    K    4.1.1.1.4 The Aircraft must at all times be fully
operable from both Pilot seats within the Aircraft throughout the flight
envelope.            

 

Page 23 of 76



--------------------------------------------------------------------------------

ID

  

Pty

  

United Kingdom Search And Rescue
Helicopters Technical Requirements

   Contractor’s
Proposals    Evaluation/Assurance
Supporting Documents    Acceptance
Approach   

Remarks

901    K   

4.1.1.1.5 The Aircraft and the Avionics Suite must, throughout Aircraft
Operation, be able to transition automatically after initiation by the Aircrew
from forward flight to the Hover (or relative Hover) over a designated
stationary or moving point at:

 

(i) all speeds technically achievable by the Aircraft; and

 

(ii) any height at or below 1000ft amsl, either in a coastal environment, or an
overwater environment and in zero visibility. At any time during the transition,
either Pilot must be able to immediately recover manual, lateral and/or vertical
control of the Aircraft.

            Evidence of achievement of this shall include details of operations
procedures (SOPs) 908    K    4.1.1.1.6 The Aircraft and Avionics Suite must,
throughout Aircraft Operation, be able to safely approach down to 150m of a
surface Vessel, fixed structure or coastline in a Reduced Cue Environment.      
      Evidence of achievement of this shall include details of operations
procedures (SOPs)

 

Page 24 of 76



--------------------------------------------------------------------------------

ID

  

Pty

  

United Kingdom Search And Rescue
Helicopters Technical Requirements

   Contractor’s
Proposals    Evaluation/Assurance
Supporting Documents    Acceptance
Approach   

Remarks

1968    K   

4.1.11.7 The Aircraft and Avionics Suite must, throughout Aircraft Operation, be
able to:

 

4.1.1.1.7.1 approach Offshore Installations in a lateral visibility of 150m or
greater; and

 

4.1.1.1.7.2 approach to and depart from Offshore Installations in 25m lateral
and vertical visibility.

            909    K    4.1.1.1.8 The Aircraft and Avionics Suite must,
throughout Aircraft Operation, be able to transition automatically after
initiation by the Aircrew from Hover over a stationary or moving point to
forward flight with an exit gate of 1000ft amsl and below and a speed at or
above Vmin plus 10 knots. At any time during this transition, either Pilot must
be able to immediately recover manual, lateral and/or vertical control of the
Aircraft.             Evidence of achievement of this shall include details of
operations procedures (SOPs)      

4.1.2     Winch Operations

                 

4.1.2.1 Automatic Hover

            959    K   

4.1.2.1.1 The Avionics Suite must, in a Reduced Cue Environment and whilst in an
automatic Hover:

 

i. enable the Aircraft to maintain that Hover to within 5 feet in the lateral
and vertical plane of the Aircraft’s desired position.

           

 

Page 25 of 76



--------------------------------------------------------------------------------

ID

  

Pty

  

United Kingdom Search And Rescue
Helicopters Technical Requirements

   Contractor’s
Proposals    Evaluation/Assurance
Supporting Documents    Acceptance
Approach   

Remarks

          ii. allow either Pilot a
graduated control input to
give a hovertaxy speed of up
to 10 knots in any lateral
direction.                          

4.1.2.2. Winch Operator Adjustments

 

            The Winch operator should have limited authority in the fore/aft and
lateral planes. 960    K    4.1.2.2.1 The Avionics Suite must, whilst in an
automatic hover, enable the Winch Operator a graduated method of adjusting the
lateral position of the Aircraft from the Winch Operator’s normal Crew position
within the Aircraft at up to 10 knots in any lateral direction without any
direct involvement of the Pilots. At any time during this activity, either Pilot
must be able to immediately recover manual, lateral control of the Aircraft.   
              

4.1.2.3 Spatial awareness

 

            The MoP for requirement 4.1.2.3 has too many variables to fully
populate, and contractors solutions will be assed by SME. 862    K   

4.1.2.3.1 The Avionics Suite must, throughout Aircraft Operation, be able to:

 

4.1.2.3.2 detect and display to the Aircrew the relative position of surface
contacts in the maritime environment down to a range of 150m with sufficient
resolution to detect Vessels and assist in collision avoidance against all
surface contacts; and

           

 

Page 26 of 76



--------------------------------------------------------------------------------

ID

  

Pty

  

United Kingdom Search And Rescue
Helicopters Technical Requirements

   Contractor’s
Proposals    Evaluation/Assurance
Supporting Documents    Acceptance
Approach   

Remarks

1990    1   

4.1.2.3.3 determine and display to the Aircrew the track to within +/- 5 degrees
of actual track and speed to within +/- 2 knots of actual speed of such detected
surface contacts in the maritime environment.

 

            868    K    4.1.2.3.4 The Avionics Suite must, throughout Aircraft
Operation, enable Operations over water, in the vicinity of coastlines and in a
Reduced Cue Environment down to 150m lateral visibility.                  

4.1.3    Navigation/Flight Guidance

            1945      

4.1.3.1. Operations in Controlled Airspace

 

            Requires avionics fit in accordance with the Air Navigation Order
and CAA regulations 477    K   

4.1.3.1.1 The Airborne System and Avionics Suite must enable Operations in all
classes of airspace:

 

4.1.3.1.1.1 at all times;

 

4.1.3.1.1.2 without restriction due to Avionic Suite limitations;

 

4.1.3.1.1.3 without restriction due to Aircrew qualifications;

           

 

Page 27 of 76



--------------------------------------------------------------------------------

ID

  

Pty

  

United Kingdom Search And Rescue
Helicopters Technical Requirements

   Contractor’s
Proposals    Evaluation/Assurance
Supporting Documents    Acceptance
Approach   

Remarks

     

4.1.3.1.1.4 under relevant Visual Flight Rules; and

 

4.1.3.1.1.5 under relevant Instrument Flight Rules.

 

4.1.3.2 Display

 

            1940    K   

4.1.3.2.1 The Avionics Suite must, throughout Aircraft Operation, be able to:

 

4.1.3.2.1.1 continuously display the Aircraft’s geographic position to both
Pilot seats within the Aircraft and to an additional display in the Rear Cabin;
and

 

            1942    K   

4.1.3.2.1.2 such display of the Aircraft’s geographic position shall be capable
of being displayed in the following formats: latitude, longitude, British
National Grid and Irish National Grid.

                 

4.1.3.3 Accuracy

 

            Based on availability and validity of sensor data, and manual
inputs. 1506    K   

4.1.3.3.1 The Avionics Suite must, throughout Aircraft Operation, be able to:

 

4.1.3.3.1.1 determine the optimal available navigational solution derived from
all navigational inputs available to the Avionics Suite; and

           

 

Page 28 of 76



--------------------------------------------------------------------------------

ID

  

Pty

  

United Kingdom Search And Rescue
Helicopters Technical Requirements

   Contractor’s
Proposals    Evaluation/Assurance
Supporting Documents    Acceptance
Approach   

Remarks

1528    K    4.1.3.3.1.2 ensure the accuracy of the navigational solution is
within 12 metres of the Aircraft’s true 3-D position.                  

4.1.3.4 Route Plans/Way Points

 

           

Route plans should be both temporary (input by the Crew during or immediately
before the SAR operation) and permanent.

 

Information will be selected as appropriate by the Crew.

 

Waypoints should be both temporary (able to be changed, could be moving) and
permanent.

1503    K   

4.1.3.4.1 The Avionics Suite must, throughout Aircraft Operation, be able to:

 

4.1.3.4.1.1 electronically store at least 20 user-defined route plans and retain
such stored route plans during periods when no power is supplied to the Avionics
Suite;

 

4.1.3.4.1.2 modify any stored route plan at any time from within the Aircraft;

 

            975    K    4.1.3.4.1.3 automatically execute stored route plans
without the need for further Aircrew intervention once executed but still allow
Aircrew the ability to modify once executed; and            

 

Page 29 of 76



--------------------------------------------------------------------------------

ID

  

Pty

  

United Kingdom Search And Rescue
Helicopters Technical Requirements

   Contractor’s
Proposals    Evaluation/Assurance
Supporting Documents    Acceptance
Approach   

Remarks

1943    1    4.1.3.4.1.4 electronically store and/or modify from within the
Aircraft at any time at least 200 fixed or moving Waypoints and be able to
retain such Waypoints, at the discretion of the Aircrew, during periods when no
power is supplied to the Avionics Suite.                  

4.1.3.5 Navigation Data Source Redundancy

 

            Contractors will be required to provide navigation solution drift
rates and expected errors after one hours operation in a degraded mode. 1524   
K    4.1.3.5.1 The Avionics Suite must, following failure of a single
navigational data source, maintain sufficient integrity to ensure that the
navigation solution allows continuity of Aircraft Operations and completion of
the Tasking Authority’s instruction.                  

4.1.3.6 SAR Specific Functions

 

           

Search patterns as presently defined in the extant edition of the International
Aeronautical and maritime SAR Manual Volume 2 are as follows:

 

• Creeping Line Ahead

 

• Sector Search

 

• Track Line search

 

• Expanding Square

 

• Parallel sweep search

830    1   

4.1.3.6.1 The Avionics Suite must, throughout Aircraft Operation:

 

4.1.3.6.1.1 enable the Aircraft to undertake Standard Search Patterns selected
by the Aircrew without the need for further Aircrew intervention once executed
and reduce the need for Aircrew monitoring and

 

            831    K    4.1.3.6.1.2 enable the Aircrew to select alternate
Standard Search Patterns, modify the dimensions of and suspend and/or resume
executed Standard Search Patterns.            

 

Page 30 of 76



--------------------------------------------------------------------------------

ID

  

Pty

  

United Kingdom Search And Rescue
Helicopters Technical Requirements

   Contractor’s
Proposals    Evaluation/Assurance
Supporting Documents    Acceptance
Approach   

Remarks

1508    1   

4.1.3.6.1.3 The Pilots must be able to input specific position and height
information into the Avionics Suite in order to provide for an automated
Aircraft letdown to such designated position and height. Position information
must be capable of being automatically derived and electronically passed
(preferably in a single operation) from SAR Sensors to the Avionics Suite to
provide an automated letdown to such position.

 

           

This search effectiveness is currently achieved with electronic search plans
within GPS fed navigation computers.

 

Factors such as relief, geography and weather will preclude use of Standard
Search Patterns. The aircrew should be able to plan and execute the most
appropriate search in any situation.

 

Standard Search Patterns are designated within IAMSAR; an extract of which is
included in Part 4.

 

SAR sensors could include:

 

• Radar

 

• FLIR

1962    K   

4.1.3.6.1.4 The Avionics Suite must, throughout Aircraft Operation, enable the
Aircrew to:

 

4.1.3.6.1.5 fix and record the position of stationary objects; and

 

4.1.3.6.1.6 fix, record and predict the future position of moving objects over
time.

           

 

Page 31 of 76



--------------------------------------------------------------------------------

ID

  

Pty

  

United Kingdom Search And Rescue
Helicopters Technical Requirements

   Contractor’s
Proposals    Evaluation/Assurance
Supporting Documents    Acceptance
Approach   

Remarks

                 

Electronic recording and display of a position in the Aircraft’s flight
Management System and electronic transfer of that position within the airborne
system.

 

(And to other emergency services)

     

4.1.4    Performance

 

            1822    1   

4.1.4.1 All On State Airborne Systems must be capable of retaining the Hover:

 

4.1.4.1.1 outside of Ground Effect whilst delivering an MRT Standard Load at or
below 4000ft amsl at ISA +15 degrees centigrade in still air; and

 

4.1.4.1.2 with 30 minutes SAR Endurance remaining, at the location of any SAR
Incident in the Mountainous Regions of the UK SRR.

 

            1973    1    4.1.4.2 The Airborne System must, throughout Aircraft
Operation, be capable of climbing to and maintaining 10,000ft PA at ISA
temperature.            

 

Page 32 of 76



--------------------------------------------------------------------------------

ID

  

Pty

  

United Kingdom Search And Rescue
Helicopters Technical Requirements

   Contractor’s
Proposals    Evaluation/Assurance
Supporting Documents    Acceptance
Approach   

Remarks

     

4.1.5    Storage, Recording and Playback

                 

4.1.5.1 Data Recording

 

           

To assist in Contract monitoring.

 

To provide data for subsequent analysis in post mission debriefs, training
exercise debriefs, ongoing searches etc

1775    K   

4.1.5.1.1 The Avionics Suite must, throughout Aircraft Operation, be able to
continuously electronically record the Aircraft IR Sensor imagery for greater
than or equal to the maximum un-refuelled endurance of the Aircraft. The
electronic recording of IR Sensor imagery must be:

 

4.1.5.1.1.1 capable of being turned on or off by the Sensor Operator;

 

4.1.5.1.1.2 of the same or better visual quality to that displayed to the
Aircrew by the relevant SAR Sensor; and

 

4.1.5.1.1.3 tagged with the same information as that displayed to the Aircrew by
the relevant SAR Sensor (including but not limited to date and time).

           

 

Page 33 of 76



--------------------------------------------------------------------------------

ID

  

Pty

  

United Kingdom Search And Rescue
Helicopters Technical Requirements

   Contractor’s
Proposals    Evaluation/Assurance
Supporting Documents    Acceptance
Approach   

Remarks

1914    K   

4.1.5.1.2 The Avionics Suite must, throughout Aircraft Operation, be able to
electronically record the imagery of persons on either of the Winches. The
electronic imagery recording of persons on the in-use Winch must:

 

4.1.5.1.2.1 be capable of being turned on and off by the Winch Operator;

 

4.1.5.1.2.2 be able to continuously record for the duration of use of the
relevant Winch during Operations; and

 

4.1.5.1.2.3 be of suitable visual quality to contribute to the debrief process
and public relations material.

 

4.1.5.1.2.4 not require Winch Operator input to swap between in-use Winches in
the event of an in flight Winch changeover.

            1915    K    4.1.5.1.3 The Avionics Suite must, throughout Aircraft
Operation, be able to electronically record on the Aircraft the surface track
flown by the Aircraft. The recording time available for recording shall be equal
to or greater than the maximum unrefueled endurance of the Aircraft.            

 

Page 34 of 76



--------------------------------------------------------------------------------

ID

  

Pty

  

United Kingdom Search And Rescue
Helicopters Technical Requirements

   Contractor’s
Proposals    Evaluation/Assurance
Supporting Documents    Acceptance
Approach   

Remarks

1916    1   

4.1.5.1.4 The Avionics Suite must, throughout Aircraft Operation, be able to
electronically record intercom audio data. The electronic recording of intercom
audio data must be:

 

4.1.5.1.4.1 capable of being turned on or off by the Aircrew;

 

4.1.5.1.4.2 able to continuously record for greater than or equal to the maximum
unrefueled endurance of the Aircraft; and

 

4.1.5.1.4.3 of suitable audio quality to contribute to the debrief process and
public relations material.

 

4.1.5.1.4.4 Neither the Department nor the Contractor shall use the electronic
recording of intercom audio data in 4.1.5.1.4 above without permission of all
persons on the recording.

                  4.1.5.2 Data Playback             1924    1               
1925    1    4.1.5.2.2 The Mission Planning and Debriefing System at the
Aircraft’s normal Base must be able to playback, off the Aircraft Post Flight,
electronic recordings of persons on the in-use Winch.             The visual or
IR data recorded in the Aircraft should be available for use within 5 mins of
the Aircraft landing.

 

Page 35 of 76



--------------------------------------------------------------------------------

ID

  

Pty

  

United Kingdom Search And Rescue
Helicopters Technical Requirements

   Contractor’s
Proposals    Evaluation/Assurance
Supporting Documents    Acceptance
Approach   

Remarks

1926    1    4.1.5.2.3 The Mission Planning and Debriefing System at the
Aircraft’s normal Base must be able to playback, off the Aircraft Post Flight,
electronic recordings of the surface track flown by the Aircraft and on the
Aircraft during that flight to the Winch Operator’s sensor station.            

Original copies of all media outputs of SAR Incidents shall be forwarded to the
MCA’s Press and Publicity Department in a format and at times to be agreed with
that Department

 

All other recorded outputs shall be managed and retained in a secure place by
the Contractor for the period of the Contract and shall not be disposed of
without the prior approval of the Department

 

Copies of all media outputs and incident data may be retained by the Service
Provider for the purposes of training/debriefing and in the event of any
investigations.

1927    1    4.1.5.2.4 The Mission Planning and Debriefing System at the
Aircraft’s normal Base must be able to playback, off the Aircraft Post Flight,
the intercom audio data recordings.                   4.2   SAR Operations      
     

 

Page 36 of 76



--------------------------------------------------------------------------------

ID

  

Pty

  

United Kingdom Search And Rescue
Helicopters Technical Requirements

   Contractor’s
Proposals    Evaluation/Assurance
Supporting Documents    Acceptance
Approach   

Remarks

     

4.2.1  Scramble

           

This is a ministerial endorsed requirement.

 

Threshold is today’s capability. For the objective, the Contractor will be
required to evidence how this can be safely achieved e.g. ‘fast start’ system.

 

Today’s capability—MCA/MOD 2001 Coverage Report:

 

A SAR helicopter should be able to take off as quickly and safely as possible,
normally 15mins by day and 45mins by night, from receiving notification of the
incident by the Co-ordinating Authority.

1978    K   

4.2.1.1 The Contractor must be able to respond rapidly with each On State
Airborne System to a Tasking.

 

            1244    K   

4.2.1.2 The Aircraft shall allow the safe and rapid embarkation and/or
disembarkation of the Aircraft’s occupants, whilst the Aircraft rotors are
turning at flying speed, without the use of any external equipment which is not
on or fixed to the Aircraft throughout Aircraft Operation.

                 

4.2.2    Search

 

                 

4.2.2.1 Visual Search

 

           

E.g. bubble windows, chin windows.

 

Examples of features which lead to an internal Aircraft environment conducive to
effective searching include: ergonomic seats, comfortable clothes, rotatable
seats, radios etc. positioned at search stations, climate control etc.

1790    1   

4.2.2.1.1 The Aircraft must be configured to enable the combined Crew to have,
without any electronic visual aids, an unrestricted:

 

4.2.2.1.1.1 360 degree view referenced to the Aircraft’s lateral axis; and

           

 

Page 37 of 76



--------------------------------------------------------------------------------

ID

  

Pty

  

United Kingdom Search And Rescue
Helicopters Technical Requirements

   Contractor’s
Proposals    Evaluation/Assurance
Supporting Documents    Acceptance
Approach   

Remarks

     

4.2.2.1.1.2 view from the edge of the rotor disk to directly beneath the
Aircraft.

 

           

Objective could be met by greater automation of the flight of the aircraft e.g.
automatic coupled search patterns.

 

2mlux is taken to be a near moonless clear night without cultural lighting.

 

Full NVG compatibility of the avionics suite would be a minimum pre-requisite to
achieving this capability.

 

For the purposes of this requirement, an aided visual search might include the
use of:

 

NVG

1938    1    4.2.2.1.2 The Airborne System must be ergonomically designed and
equipped to assist each member of the Aircrew (other than the Handling Pilot) to
conduct visual searches (without any electronic visual aids) for uninterrupted
periods, each period comprising of no less than 20 minutes.            

 

1792

  

 

K

  

 

4.2.2.1.3 The Avionics Suite must enable Aircrew to conduct aided visual
searches in low light conditions down to 2 mlux.

            848    K    4.2.2.1.4 The Aircrew must be able to view any enhanced
(through amplified intensity) external low light images seen when conducting the
aided visual searches in a monochrome display.            

 

Page 38 of 76



--------------------------------------------------------------------------------

ID

  

Pty

  

United Kingdom Search And Rescue
Helicopters Technical Requirements

   Contractor’s
Proposals    Evaluation/Assurance
Supporting Documents    Acceptance
Approach   

Remarks

                 

Flares

 

External Lighting

 

This requirement could be met through the use of NVG.

 

Any aircraft internal displays used to meet this requirement e.g. avionics and
FLIR, must be fully NVG compatible and not detract from the use of helmet
mounted NVG.

     

4.2.2.2 Sensor Search

 

            Aligning sensors allows a contact which is detected on radar for
example to be quickly viewed on the image displayed from the IR or low light
sensors. Thus the operator could manually mark a point on the radar screen and
low light sensor slews to “look” at this point or in this direction. 1794    K
   4.2.2.2.1 The Avionics Suite must, throughout Aircraft Operation, enable the
Aircrew to manually select and automatically align any individual SAR Sensor to
the output of any other SAR Sensor throughout the flight envelope of the SAR
Sensors.            

 

Page 39 of 76



--------------------------------------------------------------------------------

ID

  

Pty

  

United Kingdom Search And Rescue
Helicopters Technical Requirements

   Contractor’s
Proposals    Evaluation/Assurance
Supporting Documents    Acceptance
Approach   

Remarks

     

4.2.2.2.2 Radar Search

 

            Sufficient accuracy and resolution to “conduct an effective search”
has too many variables to fully populate, and Contractor’s solutions will be
assessed by SME 860    K   

4.2.2.2.2.1 the determination of a Target’s position (such a Target being
detected by radar) with sufficient accuracy and resolution to enable the Aircrew
to conduct an effective search; and

 

4.2.2.2.2.2 to undertake Operations over water below safety altitude in IMC.

 

            864    K    4.2.2.2.2.3 The Avionics Suite must be able to create a
minimum 120 degree arc radar picture (being fixed at 60 degrees either side of
the nose of the Aircraft) with a scanner tilt facility.             872    K   
4.2.2.2.2.4 The Avionics Suite must be able to interrogate SARTs on a 9GHz
frequency.                   4.2.2.2.3 IR Search            

Contractor must provide coverage diagram.

 

Coverage intended for below and around the Aircraft, although it is accepted
that there may be some limitations owing to permanent external fixtures.

858    1    4.2.2.2.3.1 The Avionics Suite must provide unrestricted IR Sensor
coverage of 360 degree in a lateral arc around the Aircraft.            

 

Page 40 of 76



--------------------------------------------------------------------------------

ID

  

Pty

  

United Kingdom Search And Rescue
Helicopters Technical Requirements

   Contractor’s
Proposals    Evaluation/Assurance
Supporting Documents    Acceptance
Approach   

Remarks

851    K   

4.2.2.2.3.2 The Avionics Suite must be able to distinguish persons against their
immediate environment (with reference to difference in emissivity) with
sufficient accuracy and resolution to permit detection of a person or persons in
the water at a slant range of at least 750 metres from the Aircraft and display
this to the Rear Cabin

 

           

Threshold equals current capability as at interim contract.

 

“Sufficient accuracy and resolution to permit detection of a person or persons
in the water at a slant range of at least 750m” has too many variables to fully
populate, and Contractor’s solutions will be assessed by SME.

 

NB. There may be regulatory issues in displaying certain sensor data to handling
pilots.

852    K    4.2.2.2.3.3 The Avionics Suite must enable the display of the
relative bearing of a Target detected by the IR Sensor relative to the Aircraft
on the IR Sensor image.                  

4.2.3    Locate

                  4.2.3.1 Homing             For 4.2.3.1.1.9 this would usually
be a visual or audio indication, or both; and may be provided in the form of
information which needs to be (simply) interpreted by the pilot such as a
direction indicator display that swings through 180 degrees. 1891    K   

4.2.3.1.1 The Avionics Suite must be able to:

 

4.2.3.1.1.1 Home onto the source of any MF Distress Frequency (2182 KHz);

           

 

Page 41 of 76



--------------------------------------------------------------------------------

ID

  

Pty

  

United Kingdom Search And Rescue
Helicopters Technical Requirements

   Contractor’s
Proposals    Evaluation/Assurance
Supporting Documents    Acceptance
Approach   

Remarks

1890    K    4.2.3.1.1.2 Home onto the source of any continuous UHF
transmission;             882    K    4.2.3.1.1.3 immediately display to the
Pilots, upon the detection of such transmissions, the directions relative to the
Aircraft of at least 2 simultaneous UHF transmissions on a frequency of 243 MHz;
            2015    K    4.2.3.1.1.4 immediately display to the Pilots, upon the
detection of such transmissions, the directions relative to the Aircraft of 2
simultaneous 406 MHz beacon transmissions and embedded data including GPS
positioning information;             1889    K    4.2.3.1.1.5 Home onto the
source of any continuous Marine VHF Comms Band or AM Airband transmission;      
      880    K    4.2.3.1.1.6 immediately display to the Pilots, upon the
detection of such transmissions, the directions relative to the Aircraft of 2
simultaneous VHF AM transmissions on a frequency of 121.5 MHz;            

 

Page 42 of 76



--------------------------------------------------------------------------------

ID

  

Pty

  

United Kingdom Search And Rescue
Helicopters Technical Requirements

   Contractor’s
Proposals    Evaluation/Assurance
Supporting Documents    Acceptance
Approach   

Remarks

2042    K    4.2.3.1.1.7 immediately display to the Pilots, upon the detection
of such transmissions, the directions relative to the Aircraft of 2 simultaneous
VHF FM Marine Band transmissions on a frequency of 156.8 MHz (Marine Channel 16
– distress);             1987    K    4.2.3.1.1.8 immediately display to the
Pilots, upon the detection of such transmissions, the directions relative to the
Aircraft of 2 simultaneous training beacon transmissions on frequencies of
122.55 MHz and/or 245.1 MHz;             887    K    4.2.3.1.1.9 indicate to the
Pilots in an easily and readily understandable format when the Aircraft is
directly overhead the source of any transmission to which it is homing and the
signal strength of the transmissions.                   4.2.3.2 Beacon Audio
Signals             889    K    4.2.3.2.1 The Avionics Suite must enable the
Aircrew to receive audio signals, through the homer aerials, from rescue beacons
transmitting on frequencies of 121.5 MHz, 243.0 MHz, 406 MHz, 122.55 MHz and
245.1 MHz and each member of the Aircrew must, at their own discretion, be able
to increase and/or reduce the volume, including down to zero.            

 

Page 43 of 76



--------------------------------------------------------------------------------

ID

  

Pty

  

United Kingdom Search And Rescue
Helicopters Technical Requirements

   Contractor’s
Proposals    Evaluation/Assurance
Supporting Documents    Acceptance
Approach   

Remarks

     

4.2.3.3 Air Deployable Marking

 

           

Such as a floating transmitter.

 

Can help to provide real time Target drift information to SMC and facilitate
gapped hand-overs.

 

Could be based on SONOBOUY technology.

 

Such as marking with smoke, fluorescent marker or floating strobe.

 

The use of a marker can also help in determining surface wind direction and
strength.

1961    1   

4.2.3.3.1 The Aircraft must be equipped with an air deployable device with an
endurance of at least one hour that the Aircrew can use to mark a position by
electronic means such that the position can be readily located again by any
Airborne System.

 

            1960    1    4.2.3.3.2 The Aircraft must be equipped with air
deployable devices that the Aircrew can use to mark positions by visual means
for a period of at least two minutes such that the position can be readily
located again by the Airborne System by day and night.                  

4.2.4    Rescue

                  4.2.4.1 Winching Operations                   4.2.4.1.1 Normal
Operations            

 

Page 44 of 76



--------------------------------------------------------------------------------

ID

  

Pty

  

United Kingdom Search And Rescue
Helicopters Technical Requirements

   Contractor’s
Proposals    Evaluation/Assurance
Supporting Documents    Acceptance
Approach   

Remarks

2050    K    4.2.4.1.1.1 The Winch System must comply with all applicable
European Aviation Safety Agency (EASA) and Civil Aviation Authority (CAA)
regulations.             Contractor to take particular note of the requirement
for cabin entry/stretcher handling. 1996    K    4.2.4.1.1.2 The Winch System
must be sited such that the Winch Operator has an unrestricted view during
Winching Operations of both the Target and any persons on the Winch. Pilots have
an optimum view of the Target.             2014    K    4.2.4.1.1.3 The Winch
System, through its configuration and equipment, must enable the Winch Operator
to operate the Winch System whilst carrying out concurrent duties.            
1997    K    4.2.4.1.1.4 The Winch System must, throughout Aircraft Operation,
allow for free and unimpeded entry into and exit out of the Aircraft of a
Stretcher and its occupants during Winch Operations, and in particular the
Stretcher must have full and free movement about the vertical axis and/or not be
pitched more than 30 degrees about the lateral axis.             1806    K   
4.2.4.1.1.5 The Winch System must, throughout Aircraft Operation, be
independently controllable from the Winch Operator’s normal station and the
Aircraft Commander’s seat during Winch Operations in the Aircraft and the
Co-Pilot’s seat in the Aircraft.            

 

Page 45 of 76



--------------------------------------------------------------------------------

ID

  

Pty

  

United Kingdom Search And Rescue
Helicopters Technical Requirements

   Contractor’s
Proposals    Evaluation/Assurance
Supporting Documents    Acceptance
Approach   

Remarks

913    K   

4.2.4.1.1.6 The Winch System must, throughout Aircraft Operation:

 

4.2.4.1.1.6.1 have a Winch Cable length of at least 290 feet and have no
restrictions on the minimum Winch Cable length for Winching Operations;

            2016    K    4.2.4.1.1.6.2 be able to winch continuously without the
need to pause between Winch Cycles;             2017    K    4.2.4.1.1.6.3 be
able to undertake Winching Operations without any restrictions due to Fleet
Angle.             915    K    4.2.4.1.1.6.4 be able to, in a single Winching
Operation, lift any weight up to and including 600 lbs;             1992    K   
4.2.4.1.1.6.5 be able to winch a 400 lb load at any speed in excess of 250 feet
per minute with variable speed control, fully proportional to displacement of
the control for the Winch by the Winch Operator;            

 

Page 46 of 76



--------------------------------------------------------------------------------

ID

  

Pty

  

United Kingdom Search And Rescue
Helicopters Technical Requirements

   Contractor’s
Proposals    Evaluation/Assurance
Supporting Documents    Acceptance
Approach   

Remarks

1804    K    4.2.4.1.1.6.6 be able to winch precisely and safely (including by
means of a precision winching facility and safety clutch) without causing injury
due to sudden take up of the load on the Winch; and             922    K   
4.2.4.1.1.6.7 be able to respond to commands from the Winch Operator with no
detectable time delay between the Winch Operator displacing of the control for
the Winch and the Winch correctly responding.                  

4.2.4.1.2 Abnormal Operations

 

            A single operation would involve the lifting of a ‘switch guard’ or
equivalent. 929    K    4.2.4.1.2.1 The Winch System must have a secondary winch
facility and such system shall have performance equal to the primary Winch
System and allow inter-Winch transfers from either Winch System to the other
Winch System whilst under load.             916    K    4.2.4.1.2.2 The Winch
System must, throughout Aircraft Operation, enable the Winch Operator and the
Pilots to each, acting independently, be able to instantaneously and in a single
operation sever the in-use Winch Cable (being either the primary or secondary
Winch Cable, as the case may be) provided always that the primary or secondary
Winch Cables cannot be severed inadvertently without either Pilot releasing the
flight controls.            

 

Page 47 of 76



--------------------------------------------------------------------------------

ID

  

Pty

  

United Kingdom Search And Rescue
Helicopters Technical Requirements

   Contractor’s
Proposals    Evaluation/Assurance
Supporting Documents    Acceptance
Approach   

Remarks

1995    K    4.2.4.1.2.3 The Winch System must, throughout Aircraft Operation,
be capable of Winching Operations in the event of a failure of any or all
systems on the Aircraft (other than those directly associated with the Winch
System).                  

4.2.4.2 Casualties/Survivors

 

            Could be met through ramp access/egress 1802    K    4.2.4.2.1 The
Airborne System must allow Casualties and Survivors to freely embark on and
disembark from the Airborne System when on the ground without any adverse affect
to their physical condition.                   4.2.4.2.2 Numbers               
  

4.2.4.2.2.1 Larger Minimum Rescue Capacity

 

            Bidders to declare the range of the aircraft achievable with their
selected aircraft within 120 minutes of take off and provide all assumptions
used in the calculation supported by OEM evidence (i.e. Rotor Flight Manual)
2071    K    4.2.4.2.2.1 [For Lot 1] The Contractor must, throughout Aircraft
Operation be able to rescue up to 8 Casualties and/or Survivors (2 of which are
capable of being stretchered) with one Airborne System anywhere within the
Threshold SAR Operating Area within 120 minutes of take off in Still Air
Conditions.            

 

Page 48 of 76



--------------------------------------------------------------------------------

ID

  

Pty

  

United Kingdom Search And Rescue
Helicopters Technical Requirements

   Contractor’s
Proposals    Evaluation/Assurance
Supporting Documents    Acceptance
Approach   

Remarks

     

4.2.4.2.2.2 Smaller Minimum Rescue Capacity

 

            Bidders to declare the range of the aircraft achievable with their
selected aircraft within 120 minutes of take off and provide all assumptions
used in the calculation supported by OEM evidence (i.e. Rotor Flight Manual)
2072    K    4.2.4.2.2.2.1 [For Lot 2] The Contractor must, throughout Aircraft
Operation be able to rescue up to 4 Casualties and/or Survivors (2 of which are
capable of being stretchered) with one Airborne System anywhere within the
Threshold SAR Operating Area.                  

4.2.4.2.3 Anthropometrics

 

           

Consider door size, stretcher size and loading, winch loading.

 

300lb equals standard aviation calculation for adult plus 50%.

 

May require the use of specialist rescue equipment should routine equipment not
be safe/suitable for babies and children.

933    K    4.2.4.2.3.1 The Airborne System must, throughout Aircraft Operation,
be able to rescue an adult weighing 300lbs.             934    K    4.2.4.2.3.2
The Airborne System must, throughout Aircraft Operation, be able to rescue
babies and children.            

 

Page 49 of 76



--------------------------------------------------------------------------------

ID

  

Pty

  

United Kingdom Search And Rescue
Helicopters Technical Requirements

   Contractor’s
Proposals    Evaluation/Assurance
Supporting Documents    Acceptance
Approach   

Remarks

      4.2.4.2.4 Casualty Incapacity             Some specialist equipment
available. E.g. scoop stretcher

 

948

  

 

K

  

 

4.2.4.2.4.1 The Airborne System must, throughout Aircraft Operation, be able to
rescue immobile and/or unconscious Casualties who are incapable of self-help.

                 

4.2.4.3 Recovery

 

            For the purposes of this requirement, a body may not be complete,
and may represent a health hazard to the aircrew. 1965    K    4.2.4.3.1 The
Airborne System must be capable of recovering up to 4 human bodies.            
     

4.2.5    Incident Location

            950    K    4.2.5.1 The Airborne System must, throughout Aircraft
Operation, provide the Winchman with specialist equipment to rescue Casualties
and/or Survivors from entangled situations.             This will require
specialist equipment (such a J knife) and Winchman training. 1963    K   
4.2.5.2 The Airborne System must, throughout Aircraft Operation, be able to
rescue Casualties and/or Survivors whilst the Aircraft is Operating in proximity
to obstructions down to 10 feet MSC.            

 

Page 50 of 76



--------------------------------------------------------------------------------

ID

  

Pty

  

United Kingdom Search And Rescue
Helicopters Technical Requirements

   Contractor’s
Proposals    Evaluation/Assurance
Supporting Documents    Acceptance
Approach   

Remarks

     

4.2.6    Medical

                  4.2.6.1 Medical treatment             1798    K   

4.2.6.1.1 The Medical Capability must, throughout Aircraft Operation, be able to
concurrently deliver, through separate Rearcrew, NHS Paramedic and NHS EMT
medical care on each Airborne System:

 

4.2.6.1.1.1 from first contact with the Casualty at the scene of an incident
outside of the Aircraft;

 

4.2.6.1.1.2 within the Aircraft; and

 

4.2.6.1.1.3 after shutdown of the Aircraft,

 

until handover of the Casualty to a person suitably qualified and experienced in
medical care to accept responsibility for the Casualty at the end of the
Operation.

 

Note: exemption available to the NHS Paramedic element of this requirement where
this standard of medical care will be deemed to be met by the Contractor
utilising EMT qualified Rearcrew who are undergoing Health Professionals Council
recognised training towards full NHS Paramedic qualification.

           

 

Page 51 of 76



--------------------------------------------------------------------------------

ID

  

Pty

  

United Kingdom Search And Rescue
Helicopters Technical Requirements

   Contractor’s
Proposals    Evaluation/Assurance
Supporting Documents    Acceptance
Approach   

Remarks

1964

   K    4.2.6.1.2 The Aircraft must be able to transport either one Critical
Care Patient or one incubator, together with any associated equipment required
to support the Critical Care Patient or the incubator and a medical team of 3
persons.             4.2.6.1.2 is to provide transport only. 1234    K   

4.2.6.1.3 The Aircraft must, throughout Aircraft Operation, have appropriate:

 

4.2.6.1.3.1 lighting;

 

4.2.6.1.3.2 power supplies for all onboard medical equipment;

 

4.2.6.1.3.3 one British Standard 240 Volt AC, 50 Hz, 13 Amp, 3 pin socket;

 

4.2.6.1.3.4 oxygen supplies;

 

4.2.6.1.3.5 heating;

 

4.2.6.1.3.6 sterile environment; and

 

4.2.6.1.3.7 accessibility to the Patient,

 

to enable medically trained persons to provide pre-hospital medical care within
the Aircraft throughout Aircraft Operation.

           

 

Page 52 of 76



--------------------------------------------------------------------------------

ID

  

Pty

  

United Kingdom Search And Rescue
Helicopters Technical Requirements

   Contractor’s
Proposals    Evaluation/Assurance
Supporting Documents    Acceptance
Approach   

Remarks

     

4.2.6.2 Medical Equipment

            1232    K   

4.2.6.2.1 The Medical Capability must, throughout Aircraft Operation, provide
appropriate and sufficient medical supplies and equipment on board each Aircraft
to enable medically trained personnel to concurrently treat and monitor 4
Casualties.

 

           

The carriage, handling and storage of medical supplies (including drugs) must
conform to applicable legislation, including:

 

Misuse of Drugs Act 1971

 

Misuse of Drugs (Safe Custody) Regulations 1973 (S.I. 1973/798) (as amended)

1801    K   

4.2.6.2.2 The Aircraft must, throughout Aircraft Operation, enable the Rearcrew
to easily access, readily, and safely deploy, and retrieve any of the medical
equipment that may be required to support the treatment by the Rearcrew of a
Casualty outside of the Aircraft. Such medical equipment shall have secure and
crashworthy stowage within the Aircraft and (where appropriate) have an
independent power source available for use by the Rearcrew.

            1233    K    4.2.6.2.3 The Contractor must for all of the medical
supplies (including drugs) and equipment that are required to be carried on the
Aircraft, record, stow and transport these in accordance with any applicable
legal and manufacturers’ requirements.            

 

Page 53 of 76



--------------------------------------------------------------------------------

ID

  

Pty

  

United Kingdom Search And Rescue
Helicopters Technical Requirements

   Contractor’s
Proposals    Evaluation/Assurance
Supporting Documents    Acceptance
Approach   

Remarks

     

4.2.7    Transport

 

            1203    K    4.2.7.1 All On State Airborne Systems must be capable
of deploying from and retrieving to the Aircraft an MRT Standard Load in a
single trip and from the air or on the ground.                  

5.          OPERATE

                 

 

5.1        Livery/Visibility

           

Livery and Marking to be proposed by the contractor and agreed by the
Department.

 

VFM proposals which contain the contractors logo will be considered by the
Department.

 

1166

  

 

K

  

 

5.1.1    All Aircraft shall be immediately recognisable as a SAR Aircraft and be
in the standard MCA white/red livery.

 

            1758   

K

 

1

  

All Aircraft must have a conspicuous and highly visible external finish that, at
all times, assists persons in readily seeing and identifying the Aircraft from
both in the air and on the ground.

 

The Aircraft shall have no visual indication of aircraft ownership.

           

 

Page 54 of 76



--------------------------------------------------------------------------------

ID

  

Pty

  

United Kingdom Search And Rescue
Helicopters Technical Requirements

   Contractor’s
Proposals    Evaluation/Assurance
Supporting Documents    Acceptance
Approach   

Remarks

     

5.2     Avoid Collision

            502    K   

5.2.1  The Avionics Suite must, throughout Aircraft Operation, enable the
Handling Pilot to automatically receive clear and readily interpretable warnings
of any approaches to terrain or other obstacles whilst being able to
continuously look out of the Cockpit.

            503    K   

5.2.2  The Avionics Suite must, throughout Aircraft Operation, automatically
provide the Pilots with immediate, clear and readily interpretable warnings of
any potential air traffic conflicts to at least a TCAS I.

                 

5.3    One Engine Inoperative

 

           

The Aircraft should be able to remain safely in the hover long enough to
complete the task that was being carried out at the time of failure, for example
winching a person on board.

 

It is recognized that many Aircraft do not possess this capability in full.

1623    1   

5.3.1  The Aircraft must, throughout Aircraft Operation, be able to remain
airborne and be able to safely fly away or remain in the Hover following a
single engine failure where:

 

                 

5.3.1.1 the Aircraft is at the Standard SAR Operating Weight;

 

5.3.1.2 there is 10 knots of wind;

           

 

Page 55 of 76



--------------------------------------------------------------------------------

ID

  

Pty

  

United Kingdom Search And Rescue
Helicopters Technical Requirements

   Contractor’s
Proposals    Evaluation/Assurance
Supporting Documents    Acceptance
Approach   

Remarks

     

5.3.1.3 the Aircraft has at least 90 minutes of fuel remaining;

 

5.3.1.4 it is International Standard Atmosphere;

 

5.3.1.5 the Aircraft is at 500ft PA; and

 

5.3.1.6 the Aircraft is Operating OGE at a height of 50ft agl/asl.

            Should the proposed platform have poor single engine performance, it
is expected that this would be offset with performance improving facilities such
as fuel jettison.      

5.4      Low Light Operations

                 

5.4.1  General Illumination

 

           

Currently achieved with external lights and NVG.

 

Should NVGs be a Contractor solution to low light operations, then all internal
illumination will be required to be NVG compatible and all external illumination
should minimise disruption to the NVG picture. Non-NVG mandatory light sources
such as navigation lights should be dimmable.

 

The use of blackout or light-tight barrier to prevent disruption to the
Operating crew (in particular the Pilots) may be a suitable solution.

1810

   K   

5.4.1.1 The Lighting System must provide sufficient illumination to carry out
Operations in low external light levels down to 2mlux.

 

           

1157

   K   

5.4.1.2 The Lighting System must not adversely affect the ability of any member
of the Aircrew to Operate and in particular not restrict flying Operations and
the ability to provide NHS Paramedic standard of care.

 

 

 

 

 

           

 

 

Page 56 of 76



--------------------------------------------------------------------------------

ID

  

Pty

  

United Kingdom Search And Rescue
Helicopters Technical Requirements

   Contractor’s
Proposals    Evaluation/Assurance
Supporting Documents    Acceptance
Approach   

Remarks

     

5.4.2    External Illumination

 

           

5.4.2.1 May be achieved through the use of tip path lights and tail illumination
lights.

 

5.4.2.2 Currently achieved with an external light that is attached to the
airframe/winch and that can be pointed in a selected direction and then fixed.

 

5.4.2.3 Currently achieved with Hover floodlights/scene illumination lights.

 

5.4.2.4 Currently achieved by manoeuvrable spotlights providing hover
references, usually in the 12 o’clock and 2 o’clock positions. These lights
provide a strong beam of light.

1151    K   

5.4.2.1 The Lighting System must, throughout Aircraft Operation, provide an
easily interpretable reference to the Aircrew of the positions of the rotor and
the tail rotor tips relative to any obstructions to enable the Hover to be
maintained with sufficient clearance between the Aircraft and any obstacles.

 

            1155    K   

5.4.2.2 The Lighting System must, throughout Winching Operations, provide a
light source (and an independent immediately available back-up light source)
that is:

 

5.4.2.2.1 fully controllable and steerable by the Winch Operator;

 

5.4.2.2.2 stowable; and

 

5.4.2.2.3 capable of use by the Winch Operator to illuminate the specific
winching area during Winching Operations

           

 

Page 57 of 76



--------------------------------------------------------------------------------

ID

  

Pty

  

United Kingdom Search And Rescue
Helicopters Technical Requirements

   Contractor’s
Proposals    Evaluation/Assurance
Supporting Documents    Acceptance
Approach   

Remarks

1152    K   

5.4.2.3 The Lighting System must, throughout Aircraft Operation, include a light
source that provides:

 

5.4.2.3.1 360 degree coverage beneath the Aircraft; and

 

5.4.2.3.2 sufficient illumination to provide visual references for the Aircrew
to manoeuvre the Aircraft and to assist in the location and winching phases of
Operations

 

            5.4.2.5 Currently achieved with Dragon Lights and Winchman’s
headtorch

1998

   K   

5.4.2.4 The Lighting System must, throughout Aircraft Operation, include a light
source that:

 

5.4.2.4.1 is fully steerable by either of the Pilots without the need to release
flying controls;

 

5.4.2.4.2 is retractable; and

 

5.4.2.4.3 can be used to provide additional illumination to the specific area of
an incident of sufficient brightness to illuminate objects which might endanger
safe operation of the Aircraft.

           

 

Page 58 of 76



--------------------------------------------------------------------------------

ID

  

Pty

  

United Kingdom Search And Rescue
Helicopters Technical Requirements

   Contractor’s
Proposals    Evaluation/Assurance
Supporting Documents    Acceptance
Approach   

Remarks

1159    1   

5.4.2.5 The Lighting System must, throughout Aircraft Operation, include a light
source that:

 

5.4.2.5.1 is deployable outside of the Aircraft;

 

5.4.2.5.2 has an independent power supply;

 

5.4.2.5.3 can be operated on a hands free basis; and

 

5.4.2.5.4 is sufficient to enable the appropriate NHS Paramedic standard of care
to be administered.

           

1158

     

5.4.3     Internal Illumination

 

           

Facilities in the cockpit and cabin, e.g. ‘Wander lights’.

 

Illumination is still required when Aircraft engines are not running.

1161

   K   

5.4.3.1 The Lighting System must, throughout Aircraft Operation, include a light
source that:

 

5.4.3.1.1 is available at each of the Aircrew’s seats on the Aircraft and can be
controlled independently by the relevant Aircrew member at that seat; and

 

5.4.3.1.2 provides illumination of sufficient quality to enable reading and map
interpretation.

 

5.4.3.1.3 is fully NVG compatible.

           

 

Page 59 of 76



--------------------------------------------------------------------------------

ID

  

Pty

  

United Kingdom Search And Rescue
Helicopters Technical Requirements

   Contractor’s
Proposals    Evaluation/Assurance
Supporting Documents    Acceptance
Approach   

Remarks

1160    K   

5.4.3.2 The Lighting System must, throughout Aircraft Operation, include light
sources in the Aircraft’s internal cabin that:

 

5.4.3.2.1 are capable of having their intensity controlled by the Rearcrew; and

 

5.4.3.2.2 can provide sufficient illumination for administering appropriate NHS
Paramedic standard of care.

 

5.4.3.2.3 are capable of being operated in an NVG compatible mode.

                 

5.4.4    Safety and Emergency Illumination

 

            The contractor must provide specific aircraft details on the
system/s that will meet these requirements.

1097

   K    5.4.4.1 The Lighting System must, throughout Aircraft Operation, provide
a light source that, in the event of a failure of the electrical system(s) in
the Aircraft, provides immediate safety and emergency lighting.            

1163

   K    5.4.4.2 The Lighting System shall provide a back-up light source that,
in the event of a failure of the normal electrical system(s) of the Aircraft,
provides sufficient illumination to ensure the continued treatment and
monitoring of Casualties.            

 

Page 60 of 76



--------------------------------------------------------------------------------

ID

  

Pty

  

United Kingdom Search And Rescue
Helicopters Technical Requirements

   Contractor’s
Proposals    Evaluation/Assurance
Supporting Documents    Acceptance
Approach   

Remarks

     

5.5        Decontamination

 

            Contaminants include petrol, oil, lubricants as well as organic
matter from casualties. Does not include nuclear contaminant. 1951    K   

5.5.1    The Contractor shall provide decontamination facilities for the Aircrew
and Ground Crew at each Base to remove all external Health Hazards that have
come into contact with clothing and body in the course of performing their
duties, without the risk of cross contamination.

 

            1952    K   

5.5.2    The Contractor shall provide decontamination facilities at each Base to
remove all Health Hazards from the Aircraft, without the risk of cross
contamination.

 

                 

5.6        Environmental Hazards

 

                 

5.6.1    Meteorological/Natural

           

 

Page 61 of 76



--------------------------------------------------------------------------------

ID

  

Pty

  

United Kingdom Search And Rescue
Helicopters Technical Requirements

   Contractor’s
Proposals    Evaluation/Assurance
Supporting Documents    Acceptance
Approach   

Remarks

     

5.6.1.1 Reduced Visibility

 

           

Examples of this capability might include:

 

The ability to ensure self-separation from surface contacts and terrain.

 

The ability to ensure a safe escape route away from obstructions in event of an
Aircraft emergency.

 

The operation of the Aircraft not being impaired by excessive operator workload.

1813

   K   

5.6.1.1.1 The Avionics Suite must, throughout Aircraft Operation, enable
Operations over water:

 

5.6.1.1.1.1 below safety altitude; and

 

5.6.1.1.1.2 in lateral and vertical visibility down to 50 feet.

                  5.6.1.2 Weather Display            

869

   K   

5.6.1.2.1 The Avionics Suite must, throughout Aircraft Operation, enable the
viewing of the real time location of adverse weather. This view shall:

 

5.6.1.2.1.1 be displayed in standard ICAO processed colour to represent the
intensity of weather;

 

5.6.1.2.1.2 be visible to both Pilots (from their respective seats in the
Aircraft) and on the Rear Cabin display;

 

5.6.1.2.1.3 be selectable by the Sensor Operator.

           

 

Page 62 of 76



--------------------------------------------------------------------------------

ID

  

Pty

  

United Kingdom Search And Rescue
Helicopters Technical Requirements

   Contractor’s
Proposals    Evaluation/Assurance
Supporting Documents    Acceptance
Approach   

Remarks

     

5.6.1.3 Climate Categories

 

            The contractor is to provide evidence that supports their compliance
to this requirement 1742      

5.6.1.3.1 The Airborne System must at all time be able to Operate in the
following climatic conditions C0 and M2.

 

                 

5.6.1.4 Temperature

 

            The contractor is to provide the aircraft technical and limitations
data to demonstrate that they comply with these requirements. 1666    1   

5.6.1.4.1 The Aircraft must, without any additional protection measures and
after having being subjected to an external temperature of down to minus 26
degrees centigrade for a continuous period of eight hours, not be adversely
affected and be capable of being started using Aircraft internal means without
requiring any pre-warming or component replacement.

 

            1668    1    5.6.1.4.2 The Aircraft must, without any additional
protection measures and after having been subjected to an external temperature
of up to 40 degrees centigrade for a continuous period of eight hours, not be
adversely affected and be capable of being started using Aircraft internal means
without requiring any pre-cooling or component replacement.            

 

Page 63 of 76



--------------------------------------------------------------------------------

ID

  

Pty

  

United Kingdom Search And Rescue
Helicopters Technical Requirements

   Contractor’s
Proposals    Evaluation/Assurance
Supporting Documents    Acceptance
Approach   

Remarks

     

5.6.1.5 Wind

 

           

The contractor is to provide the aircraft technical and limitations data to
demonstrate that they comply with these requirements.

1670

   1   

5.6.1.5.1 The Aircraft must be able to Hover:

 

5.6.1.5.1.1 into wind without limitation;

 

5.6.1.5.1.2 downwind in winds of no less than 18 knots; and

 

5.6.1.5.1.3 in cross-winds of no less than 30 knots.

           

1672

   K   

5.6.1.5.2 Each On State Airborne System must carry sufficient equipment to
enable the Aircrew to immobilise the main and tail rotors.

 

            1939    K    5.6.1.5.3 The Contractor must ensure that all Bases are
able to continue to support Operations in wind speeds of at least up to and
including the Into Wind Starting Limitations of the Aircraft.            

 

Page 64 of 76



--------------------------------------------------------------------------------

ID

  

Pty

  

United Kingdom Search And Rescue
Helicopters Technical Requirements

   Contractor’s
Proposals    Evaluation/Assurance
Supporting Documents    Acceptance
Approach   

Remarks

1676    K   

5.6.1.5.4 The Aircraft must be able to engage and shutdown rotors in winds at a
steady speed or with maximum gusts of no less than:

 

5.6.1.5.4.1 45 knots from a direction 45 degrees either side of the Aircraft
nose;

 

5.6.1.5.4.2 30 knots from a direction between 45 degrees and 135 degrees either
side of the Aircraft nose; and

 

5.6.1.5.4.3 18 knots from the remaining sectors of the Aircraft not detailed in
5.6.1.5.4.1 and 5.6.1.5.4.2 above.

 

                 

5.6.1.6 Lightning

 

           

The contractor is to provide evidence that supports their compliance to this
requirement.

 

1678

   1   

5.6.1.6.1 In the event of a lightning strike:

 

5.6.1.6.1.1 the Aircraft must maintain sufficient structural integrity to be
able to Land As Soon As Possible; and

 

5.6.1.6.1.2 the Avionics Suite must be protected from any damage due to a power
surge.

 

                 

5.6.1.7 Precipitation

 

            The contractor is to provide evidence that supports their compliance
to this requirement

1681

   1    5.6.1.7.1 The Aircraft and Avionics Suite must be able to Operate
(without restriction) in rainfall rates of up to 200mm per hour.            

 

Page 65 of 76



--------------------------------------------------------------------------------

ID

  

Pty

  

United Kingdom Search And Rescue
Helicopters Technical Requirements

   Contractor’s
Proposals    Evaluation/Assurance
Supporting Documents    Acceptance
Approach   

Remarks

1815    1   

5.6.1.7.2 The Aircraft and Avionics Suite must be able to resist Hail Stones,
retaining sufficient structural integrity to Land As Soon As Possible.

 

                 

5.6.1.8 Snow and Ice

 

            The contractor is to provide evidence that supports their compliance
to these requirements

1683

   1   

5.6.1.8.1 The Aircraft and Avionics Suite must, in snow, continue unrestricted
Operations for at least 1 hour.

 

           

1816

   1   

5.6.1.8.2 The Contractor must, in the event of Airframe Icing Conditions,
continue to support Operations (without restriction) anywhere throughout the
Threshold SAR Operating Area for all Lots and within 120 minutes of take off in
Still Air Conditions for Lot One.

 

           

1817

   1   

5.6.1.8.3 The Aircraft must, in the event of Engine Icing Conditions, continue
Operations without restriction.

 

           

1690

   K    5.6.1.8.4 The Aircraft and/or Avionics Suite must provide, in an easily
interpretable and readily understandable format, a warning to the Pilots of the
presence of Airframe Icing Conditions and Engine Icing Conditions.            

 

Page 66 of 76



--------------------------------------------------------------------------------

ID

  

Pty

  

United Kingdom Search And Rescue
Helicopters Technical Requirements

   Contractor’s
Proposals    Evaluation/Assurance
Supporting Documents    Acceptance
Approach   

Remarks

         

5.6.1.9 Turbulence

 

                 

The contractor is to provide
evidence that supports their
compliance to these
requirements

 

The associated intensity is
given in DEF STAN 00-970,
Part 7/2, Section 6, Leaflet
600/4. See SRD Part 4.

 

For the purposes of this
requirement ‘Land As Soon
As Possible’ means a safe
and unhurried landing at the
nearest suitable site—this
does not include ditching or
being forced to land in an
area that will cause damage
to the airframe.

 

1698    K   

5.6.1.9.1 The Aircraft must, in the event of Extreme Turbulence, maintain
sufficient structural integrity to either continue flight or depart from the
area of Extreme Turbulence or Land As Soon As Possible.

 

            1699    K   

5.6.1.9.2 The Aircraft and Avionics Suite must resist Severe Turbulence, and
continue Operations after such an encounter.

 

                 

5.6.2 Physical

 

5.6.2.1 Impact Damage

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

            Contractor to provide evidence of the rotor blade integrity to the
satisfaction of SMEs.                  

 

Page 67 of 76



--------------------------------------------------------------------------------

ID

  

Pty

  

United Kingdom Search And Rescue
Helicopters Technical Requirements

   Contractor’s
Proposals    Evaluation/Assurance
Supporting Documents    Acceptance
Approach   

Remarks

1711

   1   

5.6.2.1.1 The Aircraft must, after the occurrence of a rotor tip strike,
maintain sufficient structural integrity in order to Land As Soon As Possible.

 

           

E.g. Wire cutters and impact protection for vulnerable areas such as throttles.

 

For the purposes of this requirement, a wire is assumed to have the following
characteristics:

 

steel

 

7 strand

 

3/8 inch diameter

 

11,500 lbs tensile strength.

 

Contractor to provide evidence of salt accretion rate/total amount versus power
available to the satisfaction of SMEs.

 

Department recognises that potential power reduction may be more critical to
certain Aircraft types than others.

1712    1   

5.6.2.1.2 The Aircraft must, after the occurrence of a Wire Strike, maintain
sufficient structural integrity to Land As Soon As Possible.

 

                 

5.6.2.2 Salt Water Exposure

 

            1823    K   

5.6.2.2.1 The Aircraft must minimise loss of performance during flight due to
salt accretion in the Aircraft’s engines and must mitigate the effect of any
such salt accretion after flight.

 

            1988    K   

5.6.2.2.2 The functionality of the SAR Role Equipment utilised by the Rearcrew
during Operations must not be adversely affected by any exposure to salt water.

 

                 

5.6.2.3 Foreign Object Damage

 

            1820    K    5.6.2.3.1 The Aircraft engines shall be protected from
ingestion of Foreign Objects in order to continue Operations.            

 

Page 68 of 76



--------------------------------------------------------------------------------

ID

  

Pty

  

United Kingdom Search And Rescue
Helicopters Technical Requirements

   Contractor’s
Proposals    Evaluation/Assurance
Supporting Documents    Acceptance
Approach   

Remarks

     

6.          SERVICE OBLIGATIONS

                 

6.1        Regulation of the Service

 

            Bidders are to provide detail of the proposed air operators
certificate and how it will be obtained or provide a copy of an existing SAR air
operators certificate, if already held, give details of how it will be amended
to reflect UK SAR-H operations. 1985    K   

6.1.1    The Contractor must ensure that for Civil Registered Aircraft, they
provide and maintain a bespoke SAR air operators certificate from the
appropriate regulatory authority to permit live training and Operations.

                 

6.2        Training Plan

 

            2044    K   

6.2.1    The Contractor must provide and maintain a Training Plan, in accordance
with response requirements in Schedule 2.3 (Aircrew Training), to meet all the
training requirements set out in the Contract; and

 

6.2.1.1 enables Aircrew to obtain full functionality from each System.

           

 

Page 69 of 76



--------------------------------------------------------------------------------

ID

  

Pty

  

United Kingdom Search And Rescue
Helicopters Technical Requirements

   Contractor’s
Proposals    Evaluation/Assurance
Supporting Documents    Acceptance
Approach   

Remarks

     

6.3        Reporting

 

           

This information should be provided through a web based application. Prior to
service commencement the exact format is to be agreed with the Department

 

Details of the Enforcement Branch reporting is contained within the MCA
Helicopter SOPs.

 

Post Training Sortie Reports should contain the following:

 

take off and landing times and

 

an outline of the training that was conducted

1958    K   

6.3.1    The Contractor shall collect metrics and deliver reports to the
Department on the provision of SAR through the MIS consisting of at least:

 

6.3.1.1 Post-SAR Sortie Reports;

 

6.3.1.2 Flying Hour Returns correlated against HUMS;

 

6.3.1.3 Enforcement Branch Reports;

 

6.3.1.4 Training Records;

 

6.3.1.5 Liaison Reports;

 

6.3.1.6 Medical Training Records;

 

6.3.1.7 Flying Accident Incident Reports;

 

6.3.1.8 Non-Flying Accidents Incident Reports; and

 

6.3.1.9 other Key Performance Indicator (KPI) Reports

                 

6.4        Crash Response Plan

 

            Demonstration of inclusion in a larger airfield crash plan can be
accepted in lieu of this requirement. 1050    K    6.4.1 The Contractor must
maintain at each Base a Crash Response Plan that meets all applicable Law.      
     

 

Page 70 of 76



--------------------------------------------------------------------------------

ID

  

Pty

  

United Kingdom Search And Rescue
Helicopters Technical Requirements

   Contractor’s
Proposals    Evaluation/Assurance
Supporting Documents    Acceptance
Approach   

Remarks

                             

The Crash Response Plan
should be integrated with
Base Emergency Response
plans.

 

Applicable legislation may
include (but is not limited
to):

 

EASA regulations

     

6.5        Provide Equipment

 

           

The contractor is to provide the specifications and numbers of dinghies that
will be carried on each aircraft.

 

175 gals per minute equals flow rate of current MCA rescue pump.

 

Rescue pump may be loaded in reaction to tasking and not routinely carried.

911    K   

6.5.1    The Contractor must provide, on each On State Airborne System:

 

6.5.1.1 a dingy or dinghies individually capable of taking at least five adults;
and

 

6.5.1.2 sufficient life saving jackets each suitable for an adult, to meet the
maximum capacity of the dinghy carried and;

 

which are readily deployable from the Aircraft by the Crew or passengers.

           

 

Page 71 of 76



--------------------------------------------------------------------------------

ID

  

Pty

  

United Kingdom Search And Rescue
Helicopters Technical Requirements

   Contractor’s
Proposals    Evaluation/Assurance
Supporting Documents    Acceptance
Approach   

Remarks

1808    1   

6.5.2    The Contractor must have available at each Base a pump which:

 

6.5.2.1 can be stowed on the Aircraft;

 

6.5.2.2 is diesel powered;

 

6.5.2.3 has a capacity of at least 175 gallons per minute; and

 

6.5.2.4 can be winched,

 

to assist in keeping Vessels afloat.

 

            1770    K   

6.5.3    The Contractor must provide all SAR Role Equipment on each On State
Airborne System; this equipment must be capable of being raised and lowered on
the Winch.

                 

6.6        Safety, Health, Environment and Fire

 

            The Contractor must demonstrate and provide evidence of full
compliance with all current legislation relating to these requirements      

6.6.1    Safety/Security

 

            1094    K    6.6.1.1 The Contractor must provide and maintain all
necessary safety equipment on each Airborne System and at each Base that is
required to meet all applicable Law.            

 

Page 72 of 76



--------------------------------------------------------------------------------

ID

  

Pty

  

United Kingdom Search And Rescue
Helicopters Technical Requirements

   Contractor’s
Proposals    Evaluation/Assurance
Supporting Documents    Acceptance
Approach   

Remarks

1139    K    6.6.1.2 The Contractor must respond to and report all non flying
related incidents and accidents in accordance with all applicable Law and to the
level of detail agreed in the MIS.             1140    K    6.6.1.3 The
Contractor must respond to and report all flying related incidents and accidents
in accordance with all applicable Law and to the level of detail agreed in the
MIS.                  

6.6.2    Noise

            1129    K    6.6.2.1 The Contractor must comply with all applicable
Law on each Base and each Airborne System to protect all persons from harm and
injury due to noise exposure.                  

6.6.3    Vibration

            1825    K    6.6.3.1 The Contractor must comply with all applicable
Law on each Base and each Airborne System to protect all persons from harm and
injury due to vibration.                  

6.6.4    Crashworthiness

           

 

Page 73 of 76



--------------------------------------------------------------------------------

ID

  

Pty

  

United Kingdom Search And Rescue
Helicopters Technical Requirements

   Contractor’s
Proposals    Evaluation/Assurance
Supporting Documents    Acceptance
Approach   

Remarks

1955    K   

6.6.4.1 The Aircraft must contain:

 

6.6.4.1.1 crashworthy seats for all occupants, with seatbelts;

 

6.6.4.1.2 harnesses which permit at least two persons to move freely around the
Rear Cabin whilst remaining secure,

 

all of which must comply with all applicable Law.

                 

6.7        Presentational Standard

 

            2005    K   

6.7.1    The Contractor must ensure that all aspects of the Service that are in
public view are clean and maintained to a high presentational standard.

                 

6.8        Clinical Governance

 

            The Clinical Director is responsible for medical policy and
standards 1229    K   

The Contractor must provide and comply with a policy for medical clinical
governance in accordance with Healthcare Commission instructions.

 

The Contractor shall arrange for a suitably experienced doctor to act as
clinical director for the Contract.

                 

6.9        Infrastructure

            .

 

Page 74 of 76



--------------------------------------------------------------------------------

ID

  

Pty

  

United Kingdom Search And Rescue
Helicopters Technical Requirements

   Contractor’s
Proposals    Evaluation/Assurance
Supporting Documents    Acceptance
Approach   

Remarks

2074    K   

6.9.1      The Contractor shall provide the proposed infrastructure arrangements
for each base in accordance with response requirements in Schedule 2.4
(Infrastructure Requirements).

                 

6.10        Transition

            2073    K   

6.10.1    The Contractor shall provide a Transition Plan in accordance with
response requirements in Schedule 2.5 (Transition and Acceptance).

                 

6.11        Acceptance

            2075    K   

6.11.1    The Contractor shall provide an Acceptance plan in accordance with
response requirements in Schedule 2.5 (Transition and Acceptance).

                 

6.12        Aviation Safety Management Plan

            2076    K   

6.12.1    The Contractor shall provide an aviation safety Management Plan in
accordance with response requirements in Schedule 2.6

           

 

Page 75 of 76



--------------------------------------------------------------------------------

ID

  

Pty

  

United Kingdom Search And Rescue
Helicopters Technical Requirements

   Contractor’s
Proposals    Evaluation/Assurance
Supporting Documents    Acceptance
Approach   

Remarks

     

              (Aviation Safety Management Plan Requirements).

           

 

Page 76 of 76



--------------------------------------------------------------------------------

 

LOGO [g538801g17v02.jpg]

UK Search & Rescue Helicopter Service

Schedule 2.3 – Aircrew Training

 

Approved by Name         Name       Date         Date Position         Position
  

 

Page 1 of 5



--------------------------------------------------------------------------------

DOCUMENT INFORMATION

 

Master Location

   Data Site   

File Name

   23827778.X   

Distribution

  

CHANGE HISTORY

 

Version No.

   Date   

Details of Changes included in Update

  

Author(s)

   Ref.   2.0    20.12.12    ISFT    DFT      20953877.4    2.2    15.03.13   
Proposed Final Version    DFT      23827778.1    4.0    26.03.13    Execution
Version    DFT      23827778.2   

 

Page 2 of 5



--------------------------------------------------------------------------------

Contents

 

Heading         Page   1.    Introduction      4    2.    Aircrew Training Plan
Requirements      4   

 

Page 3 of 5



--------------------------------------------------------------------------------

1. Introduction

 

     This Schedule 2.3 (Aircrew Training) describes the Department’s
requirements for the Aircrew Training Plan, which will form part of the
Contractor’s Solution.

 

2. Aircrew Training Plan Requirements

 

     The Contractor’s Solution must contain an Aircrew Training Plan which
should detail all of the following points, although the list is not exhaustive:

 

  (a) Personnel strategy:

 

  (i) recruiting strategy;

 

  (ii) retention strategy;

 

  (iii) continual development and training;

 

  (iv) planning assumptions regarding numbers of aircrew the Contractor expects
to recruit from the current military SAR service;

 

  (v) schedule for recruitment and training activities leading up to the
Operational Delivery Date at each base;

 

  (vi) measures the Contractor will introduce for recruiting staff from the
military SAR service to minimise the impact on the current capability (i.e. to
prevent all staff leaving for employment with the Contractor immediately after
contract signature) including their process for engaging with the military
manning agencies leading up to and during the transition to the new Service.

 

  (b) Training strategy:

 

  (i) training implementation;

 

  (ii) sustainment of training;

 

  (iii) balance between initial, on-job-training and continuation training;

 

  (iv) balance between synthetic and live training;

 

  (v) assessment and standardisation; and

 

  (vi) key risks in the training strategy and an assessment of the overall level
of risk;

 

  (c) Initial training:

 

  (i) instructor student ratios;

 

  (ii) experience criteria for instructor posts;

 

  (iii) construct of training team;

 

  (iv) assessment and standardisation;

 

Page 4 of 5



--------------------------------------------------------------------------------

  (v) balance between ‘training unit’ and ‘operational unit’ training;

 

  (vi) flexibility to accommodate students with a broad range of skills;

 

  (vii) availability of aircraft, and role equipment;

 

  (viii) hours identified for initial training; and

 

  (ix) flying hours identified for initial training;

 

  (d) Continuation training:

 

  (i) hours identified for continuation training;

 

  (ii) flying hours identified for continuation training;

 

  (iii) provision of training and associated equipment;

 

  (iv) continuation of medical training; and

 

  (v) continual improvement;

 

  (e) Assessment and standardisation:

 

  (i) regulation and independent assessment;

 

  (ii) interface with the Authority;

 

  (iii) input standard assessment;

 

  (iv) output standard assessment; and

 

  (v) a high level personnel and training programme showing key dependencies
during the transition period, as a sub-element of the Transition Plan.

 

Page 5 of 5



--------------------------------------------------------------------------------

LOGO [g538801g17v02.jpg]

UK Search & Rescue Helicopter Service

Schedule 2.4 – Infrastructure Requirements

 

Approved by Name         Name       Date         Date Position         Position
  

 

Page 1 of 10



--------------------------------------------------------------------------------

DOCUMENT INFORMATION

 

Master Location

   Data Site   

File Name

   23822049.X   

Distribution

  

CHANGE HISTORY

 

Version
No.

   Date   

Details of Changes included in Update

  

Author(s)

   Ref.   2.0    20.12.12    ISFT    DFT      20954534.7    2.2    15.03.13   
Proposed Final Version    DFT      23822049.1    4.0    26.03.13    Execution
Version    DFT      23822049.2          Redacted Version      

 

Page 2 of 10



--------------------------------------------------------------------------------

Contents

 

Heading         Page   1.    Introduction      4    2.    Remote Refuelling
Sites      4    3.    Infrastructure Requirements      5    4.    Generic Brief
     5    5.    Base Specific Proposals      7   

 

Page 3 of 10



--------------------------------------------------------------------------------

1. Introduction

 

1.1 The Contractor must provide the infrastructure information requested in this
Schedule 2.4 (Infrastructure Requirements) for all Bases from which the
Contractor provide the Services (including any permanent training facility to be
used either primarily or solely for training).

 

1.2 The Contractor does not need to supply the same level of information on
locations or sites which are merely ancillary to the delivery of the service
(e.g. a corporate headquarters or a spares and maintenance depot or an OEMs
training facility), although the Contractor must provide sufficient evidence to
satisfy the Department that the infrastructure at such locations is suitable to
support the Service.

 

2. Remote Refuelling Sites

 

2.1 The Contractor must supply information on the infrastructure required at any
remote refuelling site that it intends to use as part of Service delivery. This
information should include, but is not limited to:

 

  (a) lease arrangements;

 

  (b) equipment provision;

 

  (c) logistics of maintaining supplies of fuel at any sites for which the
Contractor is solely responsible;

 

  (d) safety and security of the equipment and site; and

 

  (e) any other information that Contractor feels will assist the Department.

 

3. Lee-on-Solent

 

3.1 The Contractor is required to use Lee-on-Solent as part of their
infrastructure Solution for Lot 2 and Lot 3.

 

3.2 At Lee-on-Solent the Contractor shall be responsible for the supply and
maintenance of the facilities. The Contractor must provide all technical
furniture and equipment, racking and storage facilities required for the
Services plus any additionally required office furniture. The MCA will retain on
site some non-operational non-fixed assets for use by the Contractor: these
assets are provided without warranty. Details of the assets have been provided
to the Contractor on the Data Site.

 

3.3 The Contractor shall not carry out any works or alterations to the Premises
without the prior written authority of the Department. The Contractor shall
ensure that all works on the Premises are planned and executed in accordance
with the appropriate planning legislation and in support of DfT/MCA policies.

 

3.4 The Contractor and the Department shall enter into a formal occupation
agreement (a commercial lease) in respect of those Premises owned or leased by
the Department. As part of the agreement a photographic schedule of condition
will need to be carried out and appended to the lease.

 

3.5 The Contractor is required to put and keep the Premises leased to it by the
Department in good and substantial repair and condition.

 

Page 4 of 10



--------------------------------------------------------------------------------

4. Infrastructure Requirements

 

4.1 The Contractor must provide sufficient information to provide clarity and
confidence in all infrastructure proposed for operating the Services at each
Base irrespective of the extent of works proposed and/or whether the solution is
based upon the use of existing buildings or new build.

 

4.2 The Contractor must provide sufficient evidence of interaction with third
parties, where appropriate, that satisfies the Department that the Contractor’s
Solution in respect of infrastructure is sufficiently mature. Such evidence
could include, but is not limited to:

 

  (a) draft heads of terms;

 

  (b) letters of comfort; and

 

  (c) correspondence with local planning authorities.

 

4.3 The Contractor’s Solution should consist of a generic brief and base
specific proposals as detailed below.

 

4.4 The Contractor’s Solution must be to a standard equivalent to RIBA Stage D,
specifically:

 

  (a) development of concept design to include structural and building services
systems, updated outline specifications and cost plan; and

 

  (b) completion of project brief.

 

4.5 The Contractor’s Solution for infrastructure must demonstrate that the
Contractor has established a comprehensive and appropriately skilled design team
within the Contractor’s supply chain, and provide evidence of this and the
management and championing of design within their infrastructure proposals.

 

4.6 The Contractor’s Solution for infrastructure must include details for each
Base during the Operational Delivery Phase.

 

5. Generic Brief

 

5.1 The Contractor’s Solution must include a generic brief for infrastructure
setting out the following:

 

5.1.1 A design vision for delivering infrastructure facilities for the Services;

 

5.1.2 A design approach demonstrating how the Contractor will consistently meet
the Requirements across all Bases;

 

5.1.3 User requirements analysis identifying key functions and activities
required at each Base;

 

5.1.4 Schedule of accommodation;

 

5.1.5 A translation of user requirement analysis into area schedule:

 

  (a) This should identify net areas of all key rooms and spaces with unique
reference number, together with an area addition to factor net spaces to gross
internal area, inclusive of all circulation, internal partitions, plant and
other facilities;

 

5.1.6 Functional relationship diagrams (qualitative interpretation), including:

 

Page 5 of 10



--------------------------------------------------------------------------------

  (a) a set of appropriate diagrams (annotated as required) to illustrate the
functional interrelationship of all key spaces. This should clearly demonstrate:

 

  (i) key adjacencies and linkages;

 

  (ii) key separations and barriers; and

 

  (iii) different functional zones: operation, servicing, hangar,
administration, welfare, rest rooms, sleeping areas etc.

 

5.1.7 Area data sheets

 

  (a) A room data sheet should be provided for each key area setting out
required design parameters, finishes, equipment and environmental quality. This
should be in standard tabular format, and consist of:

 

  (i) area description: functionality, performance, adjacency;

 

  (ii) key finishes: floor, walls, ceiling (generic types only);

 

  (iii) environmental specification: daylight, lighting level, heating and
ventilation, internal noise level etc; and

 

  (iv) fixture furniture and equipment: schedule of key components.

 

5.1.8 Design statements

 

  (a) Generic design statements on approach to: architecture; structural design;
building services design; and communications systems.

 

  (b) These statements are required to emphasise approach to sustainability and
innovation.

 

5.1.9 The Contractor must detail how it will comply with all necessary
legislation and other regulatory frameworks as appropriate, including, but not
limited to:

 

  (a) EASA part 145 / part 147 / part M;

 

  (b) storage of hazardous or explosive materials;

 

  (c) Equality Act 2010;

 

  (d) any relevant health and safety legislation;

 

  (e) any relevant environmental legislation; and

 

  (f) where relevant, MoD JSPs or other requirements.

 

5.1.10   Programme

 

  (a) A high-level programme to show sequential implementation of infrastructure
proposals across the Bases for the Services.

 

5.1.11   Transition strategy

 

Page 6 of 10



--------------------------------------------------------------------------------

  (a) The Contractor must explain their overall strategy for infrastructure
transition up to the Operational Delivery Date for each Base.

 

5.1.12   Sustainable development

 

  (a) The Contractor must demonstrate that it has, and applies, sustainable
development policies (including environmental management systems “EMS”) which,
as a minimum, deliver compliance with all applicable environment laws and
regulations.

 

  (b) The Contractor must demonstrate that it has an understanding of the wider
policies and commitments on sustainable development issues applied by, and to,
the Department and to demonstrate consistency with those policies and
commitments.

 

6. Base Specific Proposals

 

6.1 For each Base the Contractor must clearly set out the infrastructure for
that Base. Each of these base specific proposals should contain the following:

 

6.1.1 Lease Plan

 

  (a) Annotated A3 plan at consistent scale, setting out the proposed leasing or
other arrangements of all components of the infrastructure solution. The plan
should use a standard colour key as set out below:

 

  (i) land and buildings, which the Contractor will use and maintain exclusively
under lease (edged in red);

 

  (ii) land and buildings, which the Contractor will use for occasional use
(edged in dark blue);

 

  (iii) land for which the Contractor will have a permanent right of access
(shared use) (shaded yellow).

 

6.1.2 Site Plan

 

     A 1:500 scale site plan (with inset location plan if required) annotated
and colour coded to identify all functional zones, activities and relationships,
cross referenced to the generic brief, as appropriate. The site plan should be
an ‘aerial view’ to show roof layouts.

 

6.1.3 Annotated Transition Plan(s)

 

     A duplicate version of the site plan (1:500) to identify the transition
process and particularly the requirement/location of any temporary accommodation
or other infrastructure on Bases where the facilities will be shared:

 

6.1.4 Floor Plans 1:200

 

  (a) Plans of each level (excluding roof) clearly showing the function and
arrangement of each space. Plans should be cross referenced by number reference
and/or colour code – to schedule of accommodation within generic brief.

 

  (b) Where the Contractor’s Solution includes substantial retention and re-use
of existing buildings, additional information and clarity will be required, as
follows, irrespective of the level of change or capital works proposed:

 

Page 7 of 10



--------------------------------------------------------------------------------

  (i) additional annotation or diagram to illustrate the efficient
use/functional organisation of existing buildings to meet target space and
arrangement as per generic brief (schedule and bubble diagrams); and

 

  (ii) additional works information indicating (before and after)
conversion/refurbishment works, such as:

 

  (A) existing structure fabric or components;

 

  (B) demolished/removed elements; and

 

  (C) new elements.

 

6.1.5 Sections 1:200

 

     Minimum of two “intersecting” sections for each main building (e.g. hangar,
ops building). These should be annotated to illustrate operational aspects and
particularly, the approach to structural/building services integration/zones
etc.

 

6.1.6 Elevations 1:200

 

     Minimum two per main building.

 

6.1.7 Other Detail

 

     Additional drawings to illustrate particular aspects of the Contractor’s
Solution at an appropriate scale. These may include 3D models, photographs or
other relevant images. Enlarged plans or sections should be provided to
demonstrate internal layouts of rooms where the Contractor feels that this would
be beneficial to the Department’s understanding of the solution.

 

6.1.8 Comparative Schedule of Accommodation

 

     Schedule of actual areas compared to target areas as set within the generic
brief. Actual areas and totals should be set side by side with target areas.

 

6.1.9 Design Statements

 

     Series of narratives with specific reference to the basing proposal at each
location, setting out:

 

  (a) leasing arrangements, the extent of the leased area should be indicated as
detailed above, and the contents (including landing rights, service dependencies
and lease type) must be clearly explained. The Contractor must provide evidence
of engagement with land owners that stratifies the Department that the proposal
is sufficiently mature;

 

  (b) details of the necessary planning approvals/consents (including where the
proposal falls within permitted development rights), construction consents for
the facility (including where the current bite is an MOD site, an MOD siting
board approval), and where they believe that an Environmental Impact Assessment
is required, that they understand to be necessary. The Contractor must also
demonstrate how it will implement and discharge all conditions attached to such
consents, including a timetable of actions if appropriate. The Contractor must
provide evidence of engagement with those responsible for granting such consents
that satisfies the Department that the proposal is sufficiently mature;

 

Page 8 of 10



--------------------------------------------------------------------------------

  (c) compliance statement – state any non-compliant aspects. Note particularly
the sustainability and innovation aspects;

 

  (d) structural statement – structural system or adaptation of existing;

 

  (e) building services – set out approach to new or adopted systems, specifying
each in order of IEMP Listings, as shown below, and specifically to address all
existing and proposed M&E systems within existing facilities:

 

  (i) ventilation and air conditioning;

 

  (ii) electrical;

 

  (iii) plumbing/heating;

 

  (iv) drainage and waste water treatment;

 

  (v) ancillary equipment;

 

  (vi) mechanical;

 

  (vii) fire alarms;

 

  (viii) building management system (BMS);

 

  (ix) communication systems;

 

  (x) all utilities on a Base including connection (and interfaces), capacity,
condition and metering;

 

  (xi) infrastructure such as roads, dispersal, access etc; and

 

  (xii) fire fighting;

 

  (f) hazardous materials – state how the Contractor will comply with policies
and procedures for the handling, use and storage of hazardous materials that may
be required for the Services;

 

  (g) refuelling of Aircraft – state how and where Aircraft refuelling will take
place, who will carry out the operations, how they will ensure that Aircraft can
be refuelled twenty four (24) hours a day, seven (7) days a week and what
equipment they will use;

 

  (h) crash response – state what rescue and fire fighting services will be
available, how this will be provided twenty four (24) hours a day, seven
(7) days a week and to what standard; and

 

  (i) ATC – set out the dependencies for ATC, and how this will be met twenty
four (24) hours a day, seven (7) days a week.

 

6.1.10   Risk Schedule

 

       Base specific schedule of all identified infrastructure risks and their
allocation (Contractor/Department/shared). The parties agree that where the
Contractor identifies a risk as having a dependency on the Department, such a
risk is for information only, and does not create a contractual requirement or
dependency on the Department.

 

Page 9 of 10



--------------------------------------------------------------------------------

6.1.11 Maintenance Schedule

 

  (a) life-cycle schedule – to identify maintenance works required to building
fabric and finishes, building services and infrastructure.

 

  (b) schedule to identify works over and above routine maintenance – such as
replacing boilers or reroofing etc.

 

  (c) routine maintenance to be identified under frequency headings such as
daily, weekly, monthly, annually etc.

 

6.1.12 Constraints and assumptions

 

     The Contractor must list and state for each Base in detail any assumptions
and constraints made by the Contractor.

 

6.1.13 Sustainable Development

 

     The Contractor must demonstrate how for each Base it has delivered
compliance with all applicable environment laws and regulations and how it has
met the requirements for sustainability as detailed in the Contractor’s generic
brief, including any innovative approaches or installations to be used by the
Contractor at a Base.

 

6.1.14 Stakeholder Management

 

     The Contractor must detail the stakeholder management plan, both for the
transition phase and for the operational phase.

 

Page 10 of 10



--------------------------------------------------------------------------------

 

LOGO [g538801g17v02.jpg]

UK Search & Rescue Helicopter Service

Schedule 2.5 – Transition and Acceptance

 

Approved by Name         Name       Date         Date Position         Position
  

 

Page 1 of 12



--------------------------------------------------------------------------------

DOCUMENT INFORMATION

 

Master Location

   Data Site   

File Name

   23822077.X   

Distribution

  

CHANGE HISTORY

 

Version No.

   Date   

Details of Changes included in Update

   Author(s)    Ref.   2.0    20.12.12    ISFT    DFT      20954985.5    2.2   
15.03.13    Proposed Final Version    DFT      23822077.1    4.0    26.03.13   
Execution Version    DFT      23822077.2          Redacted Version      

 

Page 2 of 12



--------------------------------------------------------------------------------

Contents

 

Heading         Page  

1.

   Introduction to Transition      4   

2.

   Transition into UK SAR      4   

3.

   Acceptance      8   

 

Page 3 of 12



--------------------------------------------------------------------------------

1. Introduction to Transition

 

1.1 The delivery of a high standard of service throughout the transition period
and following handover of total responsibility is absolutely critical during the
transition from the current SAR provisions to the Contractor. The Transition
Plan will provide the Department with the confidence that the Contractor’s
approach is effective, realistic and achievable within the required and proposed
timescales.

 

1.2 The precise order of transition has been defined by the Department to assist
in effectively managing the drawdown of existing MOD and MCA delivered service
cover and the introduction of new services. (See Table 2.3.4 below). This order
takes into account the need to prioritise early withdrawal of the lesser capable
and more difficult to support airframes in the MOD fleet, as well as the likely
logistics challenges for the Contractor, arising from transitioning.

 

1.3 The Contractor will be required to establish a rolling transition programme
with a nominal 3 month periodicity between successive service commencement
points, starting in April 2015. In most instances, service commencement will
occur simultaneously at pairs of Bases at a time, with a small and heavy
requirement airframe in each pair.

 

1.4 The Contractor must demonstrate that it is fully prepared to assume
operational responsibility and control, including the provision of fully capable
SAR aircraft, trained aircrew, support engineers and with fully functioning
training/operating facilities in place, by the respective MOD or MCA base
service withdrawal dates.

 

1.5 The UK SAR Service will be delivered from 10 Bases at or in the vicinity of
the bases listed in Table 2.3.4.

 

2. Transition into UK SAR

 

2.1 MOD

 

2.1.1 All SAR helicopter services delivered by MOD’s RAF and RN SAR Sea Kings
will be withdrawn by March 2016. Transition of SAR service responsibilities to
the UK SAR Service must be complete by this time.

 

2.1.2 Delivery of UK SAR Service will originate from Bases at or in the vicinity
of seven of the existing eight MOD sites. There will be no requirement to assume
responsibility for delivery of SAR service from the existing RAF Boulmer site,
following the planned cessation of the current service in September 2015.

 

2.2 MCA

 

2.2.1 The contract for SAR service provision from the four MCA bases situated in
the UK expires in early 2017.

 

2.2.2 Delivery of UK SAR Service will occur from Bases at or in the vicinity of
three of the existing four MCA sites. There will be no requirement to assume
responsibility for delivery of SAR service from the existing MCA Portland site,
following the planned cessation of the current service in June 2017.

 

2.3 UK SAR Service – Lots

 

2.3.1

As a reflection of the variation on service demand across the UK SAR region, the
UK SAR Service may be delivered through a combination of differing minimum
aircraft capability

 

Page 4 of 12



--------------------------------------------------------------------------------

  operating from specific base locations. The allocation of Lots across the UK
SAR base locations is defined in Table 2.3.4.

 

2.3.2 Lot 1 capability will be delivered at or in the vicinity of: Sumburgh,
Stornoway, Culdrose, Leconfield and Valley, using helicopters with a minimum
rescue capacity per aircraft of 8 casualties/survivors, 2 of which are capable
of being stretchered and with a minimum radius of action of 200nm (250 nm at
Stornoway)

 

2.3.3 Lot 2 capability will be delivered at or in the vicinity of: Lossiemouth,
Wattisham, Chivenor, Prestwick and from Lee-on-Solent, using helicopters with a
minimum rescue capacity per aircraft of 4 casualties/survivors, 2 of which are
capable of being stretchered and with a minimum radius of action of 170nm.

 

2.3.4 Lot 3 is a combined Lot 1 and Lot 2 capability, featuring all 10 base
locations and their respective helicopter capacity and range as defined in Lot 1
and Lot 2 above.

 

Base

  

Current Service Provider

   Planned Operational
Delivery Date    Base Expiry
Date    UK SAR
Service Lot

Lossiemouth

   MOD-RAF    01 April 2015    31 March 2023    Lot 2

Leconfield

   MOD-RAF    01 April 2015    31 March 2025    Lot 1

Valley

   MOD-RAF    01 July 2015    30 June 2025    Lot 1

Wattisham

   MOD-RAF    01 July 2015    30 June 2023    Lot 2

Chivenor

   MOD-RAF    01 October 2015    30 September 2023    Lot 2

Prestwick

   MOD-RN    01 January 2016    31 December 2023    Lot 2

Culdrose

   MOD-RN    01 January 2016    30 September 2025    Lot 1

Sumburgh

   MCA    01 April 2017    31 December 2025    Lot 1

Lee-on-Solent

   MCA    01 April 2017    31 March 2024    Lot 2

Stornoway

   MCA    01 July 2017    31 March 2026    Lot 1

Boulmer

   MOD service planned to conclude 30th Sept 2015

Portland

   MCA service planned to conclude 30th June 2017

Schedule 2.5 (Transition and Acceptance): Table 2.3.4, Base Transition Dates

 

2.4 Transition out of UK SAR

 

Page 5 of 12



--------------------------------------------------------------------------------

2.4.1 To facilitate a smooth transfer to any follow on service arrangements, the
Contractor must provide a plan for transitioning out of the UK SAR Service
contract. The precise order and timing of transitioning out will be subject of
contract management activity planned towards the end of the UK SAR Service
contract(s).

 

2.4.2 It is anticipated that contracted service duration for Lot 1 Bases will be
for a maximum of approximately 13 years, with an associated operational delivery
phase of approximately 10 years and a further 24 month optional extension.

 

2.4.3 It is anticipated that contracted service duration for Lot 2 Bases will be
for a maximum of approximately 11 years, with an associated operational delivery
phase of approximately 8 years and a further 24 month optional extension.

 

2.5 The Transition Plan

 

2.5.1 The Contractor Solution must contain the element of the Transition Plan
relating to aircraft availability as identified in paragraph 2.5.5(c).

 

2.5.2 The Contractor Solution must contain a Transition Plan at Schedule 6.1
(Transition Plan).

 

2.5.3 The Transition Plan should contain a detailed method statement setting out
how the Contractor will implement the UK SAR Service seamlessly, ensuring
continuity of local SAR provision, and the delivery of UK SAR Service in
accordance with the Contract.

 

2.5.4 The Transition Plan is seen as an extremely important deliverable in the
Contractor Solution and must give the Department the confidence that the
Contractor Solution is realistic and achievable within the required and proposed
timescales.

 

2.5.5 The Contractor should provide a single Transition Plan which clearly deals
with any differences between basing proposals. The Transition Plan should detail
all of the following points, although the list is not exhaustive:

 

  (a) Transition programme (in Microsoft Project) clearly identifying the
following:

 

  (i) start date of the Contractor’s transition programme;

 

  (ii) approach to transition, taking due account of the prescribed Transition
Profile defined by the Department and detailed in Table 2.3.4; and

 

  (iii) Planned Operational Delivery Date at each Base.

 

  (b) Continuity of service:

 

  (i) in the event of full UK SAR Service not being available on the
required/proposed dates, details of Contractor’s plans to overcome any gap and
maintain continuity of the SAR provision.

 

  (c) Availability of aircraft:

 

  (i) acquisition schedule (if relevant) including sufficient detail of key
acquisition dates and events. (e.g. aircraft production dates, installation of
SAR specific equipment, manufacturers system and sub system integration
testing);

 

  (ii) schedule of aircraft availability for both Training and subsequent
Operations; and

 

Page 6 of 12



--------------------------------------------------------------------------------

  (iii) schedule of planned maintenance programmes during transition and through
out SAR Service.

 

  (d) Availability of personnel:

 

  (i) availability of trained crews;

 

  (ii) availability of trained engineering support staff;

 

  (iii) availability of personnel transferring under TUPE;

 

  (iv) recruitment of any additional personnel required;

 

  (v) details of training required to reach standard required to deliver the UK
SAR Service, (if Base by Base basis provide schedule for each Base), including:

 

  (A) aircraft type training (if relevant);

 

  (B) SAR specific training; and

 

  (C) medical training;

 

  (vi) training schedule (if Base by Base basis provide schedule for each Base):

 

  (A) training start;

 

  (B) initial crews fully trained; and

 

  (C) date all crews fully trained;

 

  (e) Infrastructure availability for proposed basing solution(s):

 

  (i) infrastructure acquisition / leasing activity;

 

  (ii) condition surveys;

 

  (iii) infrastructure handover / refurbishment / build schedule including
sufficient detail of key infrastructure dates and events;

 

  (iv) temporary provision of additional/alternative infrastructure during
transition programme (if applicable);

 

  (v) acquisition plan and schedule for any additional equipment/transport
required to support SAR operations;

 

  (vi) schedule of infrastructure planned maintenance programmes during
transition and throughout the provision of the SAR Service;

 

  (vii) provision of utilities for each Base including metering and approach to
Aquatrine;

 

  (viii) liaison and interaction with other users of the Bases;

 

  (ix) carrying out of Environmental Impact Assessments;

 

Page 7 of 12



--------------------------------------------------------------------------------

  (x) plan and schedule for planning consents and all environmental licences,
permissions and consents; and

 

  (xi) handback arrangements / Base closure arrangements during Contract (if
applicable).

 

  (f) Regulatory environment

 

  (i) interface with the CAA/EASA;

 

  (ii) details of plans for compliance with relevant legislation, guidance and
policies; and

 

  (iii) details of your plan to negotiate any necessary exemptions;

 

  (g) Interface with MOD and MCA incumbent SAR providers:

 

  (i) process / approach to managing the interface;

 

  (ii) any requirement for incumbent to extend beyond agreed dates either
required by transition plan, or as a fall-back; and

 

  (iii) release of incumbent crews for training;

 

  (h) Transition management:

 

  (i) maintenance of the Transition Plan;

 

  (ii) sharing of transition information with the Department including:

 

  (A) reporting of progress against the plan; and

 

  (B) identification and management of transition risks; and

 

  (i) Transition out of the UK SAR Service

 

  (i) utline approach to the transition out of the UK SAR Service covering both
the physical transition and the participation in and provision of information
for Replacement Contractor(s). This should address most of the issues identified
above.

 

3. Acceptance

 

3.1 Introduction to Acceptance

 

3.1.1 The aim of the UK SAR Service acceptance process is to ensure that the
Service meets the requirements of the users throughout the life of the project.

 

3.1.2 Following the Commencement Date, the Department will require the
Contractor to demonstrate contractual compliance with the Department’s
requirements prior to full acceptance through the presentation of evidence or
the demonstration of capability. The testing regime will need to demonstrate
that the Contractor can meet all the requirements and deliver the specified
levels of Service in accordance with the Contract. The acceptance process will
be carried out in accordance with the agreed approach contained within Schedule
6.2 (Acceptance Procedures).

 

Page 8 of 12



--------------------------------------------------------------------------------

3.2 Acceptance Process

 

3.2.1 Introduction to Process

The Contractor’s Solution must contain an Acceptance Plan that details the
Contractor’s approach to system acceptance. This shall address acceptance
through two integrated packages of work. The first will be demonstration of
requirements compliance and the second, capability demonstration.

 

3.2.2 Requirements Compliance

To gain system acceptance, the Contractor shall demonstrate, through the
presentation of appropriate evidence, full compliance of all contracted
requirements. The Contractor’s Solution must explain the process the Contractor
will employ to demonstrate compliance. The Department would typically expect to
inspect aspects of the contractor’s solution to support the contractor’s claims
of contractual compliance or verify compliance through the review of supporting
certification documentation or reviewing the performance of aspects of the
airborne system against OEM documentation.

 

3.3 The Contractor should detail in the appropriate column in Schedule 4.1, The
Contractor’s Solution, the ‘Acceptance Approach’ which enables the Department to
verify contractual compliance. The Contractor will have completed the column by
describing its approach to acceptance in terms of:

 

  (a) a demonstration

 

  (b) an inspection;

 

  (c) an assessment; and/or

 

  (d) a review

 

3.4 The Department views the approach to user acceptance as a progressive
activity which will take place over a period of time leading up to service
commencement at any given Base; it is the contractor’s responsibility to
schedule acceptance testing that will collectively demonstrate full compliance
against the technical matrix prior to service commencement at any given Base and
enable the Department to formally accept the service according to the procedures
set down in Schedule 6.2.

 

3.5 Capability Demonstration

 

3.6 Prior to the Operational Delivery Date, The Contractor will be expected to
perform a number of desktop and live flown demonstrations to demonstrate the
complete service and the contractor’s capability and measured against the
relevant KPIs. The scenarios for these demonstrations may include (but not be
limited to) rescue scenarios for:

 

  (a) reach;

 

  (b) surge;

 

  (c) concurrency;

 

  (d) rapid response;

 

  (e) visual search;

 

Page 9 of 12



--------------------------------------------------------------------------------

  (f) multiple rescue

 

  (g) over water

 

  (h) reduced visibility; and

 

  (i) overland/mountainous terrain.

 

3.7 The scenarios will be developed to test certain capabilities and will be
linked back to individual requirements. It is anticipated that initial
acceptance demonstrations, in realistic or simulated weather conditions, will be
performed before service commencement at the first site using UK SAR aircrew (as
opposed to dedicated test personnel).

 

3.7.1 The Contractor will be responsible for planning and conducting all
demonstration activity. Each scenario will be observed by a Department
representative(s). All demonstration scenarios shall be undertaken at no
additional costs to the Department.

 

3.7.2 In addition to the demonstration scenarios, the Department and/or its
representatives will perform a ‘Base audit’ to ensure that all other aspects of
the Service are being delivered. This will include, but is not limited to:-

 

  (a) Aircrew training records;

 

  (b) engineering practices;

 

  (c) Base processes & procedures and how the central company discharges its
responsibilities;

 

  (d) local safety procedures and hazard analysis;

 

  (e) Base governance & information and how the central company discharges its
responsibilities;

 

  (f) equipment check against the contract on and off the aircraft; and

 

  (g) infrastructure and accommodation.

Approval will need to be given by the Department and/or their representatives at
each Base, prior to the commencement of the service.

 

3.8 Capability Integration and Interoperability

 

3.8.1 All scenario demonstrations will be designed to reflect the real life
environment wherever possible. Demonstrations will be structured such that each
sub-system is tested with its parent system and controlled by the relevant
management system.

 

3.8.2 Once the tasking message has been received, the Contractor shall be
expected to respond to the SAR scenario as if it were for real. The exception to
this is that training limits and safety shall not be compromised.

 

3.9 Through Life Verification

 

3.9.1 Regardless of the pronouncement of “acceptance” of the service, it should
be noted that it is a core obligation of the Contractor to deliver the Services
throughout the Term in accordance with the Contract, in particular Schedule 2
(Requirements) and Schedule 4 (Contractor’s Solution).

 

Page 10 of 12



--------------------------------------------------------------------------------

3.9.2 The Department will undertake continued verification of Contractor’s
performance and customer satisfaction, through the monitoring of the projects
agreed key performance indicators and the Contractor’s quality assurance system
This is to ensure that Service Levels are maintained in accordance with the
contract throughout the life of the UK SAR Service.

 

3.9.3 The Department will expect to apply the same acceptance procedure to any
modifications throughout the life of the contract.

 

3.10 Acceptance Plan

 

3.10.1 The Contractor’s Solution must contain an agreed Acceptance Plan at
Schedule 6.2 (Acceptance Procedures).

 

3.10.2 The Acceptance Plan must give the Department the confidence that activity
is realistic and achievable within the required and proposed timescales.

 

3.10.3 The Acceptance Plan should detail all of the following points, although
the list is not exhaustive:

 

  (a) methodology of commissioning approach;

 

  (b) detail of proposed method of capturing and presentation of evidence to
demonstrate compliance with every contracted requirement;

 

  (c) detail of proposed capability demonstration scenarios and their linkage to
demonstrate of system requirements;

 

  (d) acceptance schedule including sufficient detail of key commissioning
dates, events and locations;

 

  (e) explanation of how the commissioning tests addresses the Contractor’s
highest technical risks;

 

  (f) proposed method of sentencing and management of non-conformance; and

 

  (g) the development of the safety case for airborne system and obtaining
operators certificate for SAR operation.

 

3.10.4 An example of a scenario for use in demonstration of capability would be:

 

  (a) Scramble Message

Aircraft is scrambled by the appropriate tasking Department. At Time T, a Mayday
call was received from a fishing vessel.

“Vessel X at estimated position Y, 5 persons on board, on fire and sinking.
Request assistance.”

No further communications with the boat available and no Emergency Position
Indicating Radio Beacon (EPIRB) detected.

 

  (b) Scenario

For the purposes of demonstration, a fishing vessel sized boat should be
positioned around 2 miles displaced from the position given. As the aircraft
arrives on scene, 3 persons should evacuate the vessel into a life raft. These
casualties will be suffering

 

Page 11 of 12



--------------------------------------------------------------------------------

from hypothermia and shock. The casualties remaining on the vessel will both be
suffering from burns; one will have a broken femur. During winching, the primary
winch becomes unserviceable and the secondary winch must be used.

 

  (c) Anticipated SAR Details

The crew receives the scramble message and all relevant personnel are alerted.
Coastguard pump should be taken. Doctor may be taken. Mission plan generated and
communicated. Crew scrambles. Take off on task within 15/45 minutes.
Communication established with Coastguard, Air Rescue Co-ordination Centre
(ARCC) and Air Traffic Control (ATC) (if required). Navigation systems used to
assist flight at Vmax to search datum (last known position). GPS controlled
radar/FLIR/visual search conducted. Once on scene, message is given that fire
appears to have gone out but boat is close to sinking. Winchman assesses
situation and elects not to receive pump owing to nature of casualties. 2 x boat
casualties recovered first; one in stretcher, one double strop. 3 x lift raft
casualties recovered to aircraft. Immediate transfer to secondary winch when
primary fails. Appropriate Intermediate Emergency Care (IEC) administered to all
casualties en route to simulated hospital.

 

Page 12 of 12



--------------------------------------------------------------------------------

 

LOGO [g538801g17v02.jpg]

UK Search & Rescue Helicopter Service

Schedule 2.6 – Aviation Safety Management Plan Requirements

 

Approved by Name         Name       Date         Date

Position

        Position   

 

Page 1 of 6



--------------------------------------------------------------------------------

DOCUMENT INFORMATION

 

Master Location

   Data Site   

File Name

   23822102.X   

Distribution

  

CHANGE HISTORY

 

Version No.

   Date   

Details of Changes included in Update

  

Author(s)

   Ref.   2.0    20.12.12    ISFT    DFT      20975523.3    2.2    15.03.13   
Proposed Final Version    DFT      23822102.1    4.0    26.03.13    Execution
Version    DFT      23822102.2          Redacted Version      

 

Page 2 of 6



--------------------------------------------------------------------------------

Contents

 

Heading         Page   1.    Introduction      4          2.    Aviation Safety
Management Plan      4   

 

Page 3 of 6



--------------------------------------------------------------------------------

1. Introduction

 

1.1 This Schedule 2.6 (Aviation Safety Management Plan Requirements) describes
the Department’s requirements for the Aviation Safety Management Plan, which
will form part of the Contractor’s Solution.

 

2. Aviation Safety Management Plan

 

2.1 The Contractor’s Solution must include a Safety Management Plan which
adequately addresses the following Department requirements:

 

2.1.1 The Department is committed and ultimately responsible for providing a
safe and healthy working environment and culture. Furthermore, the continued
airworthiness of the UK SAR Service is of paramount importance to achieving the
Department’s safety targets, as is compliance with current and future
legislation. The Contractor’s Safety Management Plan in this regard is crucial
to provide the Department with confidence that the Safety Management Plan is
realistic, deliverable and will meet the required safety targets.

 

2.1.2 The Safety Management Plan should document the Contractor’s safety
management system throughout the UK SAR lifecycle (it is expected that the
Safety Management Plan will contain progressively less detail on the later
stages of the lifecycle). The Contractor must provide a Safety Management Plan
which, as a minimum, includes:

 

  (a) an outline description of the UK SAR Service and equipment, defining its
purpose and capability;

 

  (b) the safety management system, including resources, responsibilities,
organisational structure, interfaces within the Contractor’s organisation and
with other organisations involved in the UK SAR Service;

 

  (c) safety requirements, relevant legislation and relevant regulations;

 

  (d) defined safety tasks, including ownership, methodology, resource
requirements and milestones;

 

  (e) tools to be utilised;

 

  (f) safety programme;

 

  (g) safety audit plan;

 

  (h) safety deliverables; and

 

  (i) in-service safety management, paying particular attention to how
in-service safety-related incidents and accidents will be reported, monitored,
assessed, managed, etc. In particular, the re-assessment of risk and, as
necessary, re-assessment of the acceptability of service safety in the light of
incidents and accidents should be described.

 

2.2 The Safety Management Plan should contain a detailed method statement
setting out how the Contractor will implement the Safety Management Plan. For
civilian registration, the Contractor is required to:

 

Page 4 of 6



--------------------------------------------------------------------------------

2.2.1 Submit a safety strategy indicating how they are intending to obtain EASA
type certification and demonstrate the safety of the proposed UK SAR Service
including, but not necessarily limited to, the safety of the SAR equipment,
maintenance of that equipment, operation of that equipment and training for
operation of that equipment. In particular, the Contractor must demonstrate how
it intends to comply with the requirements of EASA CS 29.1309. The Contractor’s
Solution may include examples of previously written relevant documentation to
support their Safety Management Plan;

 

2.2.2 Target probability of death or loss of the Aircraft due to all causes,
including but not limited to operational causes, technical equipment failure and
human error is 10-6 per flight hour. This target is considered consistent with
the requirements of EASA CS 29.1309. The Contractor must state how it intends to
address this target, in particular to:

 

  (a) state broadly what level of safety it believes it can achieve (in terms of
probability of death or loss of Aircraft per flight hour), together with
supporting arguments and evidence;

 

  (b) state how it intends to more accurately predict the safety of the
Contractor’s Solution (in terms of probability of death or loss of aircraft per
flight hour) prior to Operational Delivery Date; and

 

  (c) state how they will adjust the prediction after the Operational Delivery
Date and thereafter in the light of in-service incidents, accidents, new data
and information.

Where the Contractor believes it may not be able to achieve the 10-6 target, the
Contractor’s Solution may state any plans for improving safety towards the 10-6
target;

 

2.2.3 Submit a method statement describing how they are intending to identify
and analyse all SAR hazards and accidents (including all aspects of the proposed
UK SAR Service, including equipment, operation, maintenance, training, etc.).
The Contractor may use various hazard and accident identification and analysis
techniques such as, but not limited to:

 

  (a) FHA (Functional Hazard Assessment);

 

  (b) PSSA (Preliminary System Safety Assessment);

 

  (c) PHA (Preliminary Hazard Analysis);

 

  (d) FMECA (Failure Mode, Effects and Criticality Analysis);

 

  (e) FTA (Fault Tree Analysis);

 

  (f) common-mode analysis;

 

  (g) zonal analysis;

 

  (h) HAZOPS Hazard and Operability Study;

 

  (i) OSHA Operating and Support Hazard Analysis; and

 

  (j) OHHA (Occupational Health Hazard Analysis).

Particular attention should be paid to the need to ensure that, as far as
reasonably possible, all accidents, hazards and hazard causes are identified.
Where the Contractor considers that such accident and hazard identification and
analysis has already been carried out, the Contractor

 

Page 5 of 6



--------------------------------------------------------------------------------

  shall supply evidence and describe how they intend to ensure that previous
analyses are sufficient to cover the full scope of the UK SAR Service and/or how
they intend to address any gaps. The Contractor’s Solution may contain examples
of the application of the proposed hazard identification and analysis
techniques;

 

2.2.4 Describe how the Contractor will develop and maintain a hazard log
(“Hazard Log”) for the Contract term. It is expected that the Hazard Log shall
be updated and delivered to the Department every three calendar months. The
Contractor’s Solution must contain evidence of an ability to develop and
maintain a suitable Hazard Log. This could, for instance, be an example of a
previously developed Hazard Log, either in Cassandra, Microsoft Access or other
common format;

 

2.2.5 Submit evidence of an understanding of the ALARP principle as UK
legislation requires all risks to be reduced to ALARP. This is to include a
method statement for application of the principle to determine whether
individual risks are ALARP. The Contractor’s Solution may contain examples of
previous ALARP analyses; and

 

2.2.6 Confirm that the Contractor will attend and provide such information as
may reasonably be required for safety meetings.

 

Page 6 of 6



--------------------------------------------------------------------------------

LOGO [g538801g17v02.jpg]

UK Search & Rescue Helicopter Service

Schedule 4 – Contractor’s Solution

 

Approved by Name         Name       Date         Date Position         Position
  

 

Page 1 of 3



--------------------------------------------------------------------------------

DOCUMENT INFORMATION

 

Master Location

   Data Site   

File Name

   24224999.X   

Distribution

  

CHANGE HISTORY

 

Version No.

   Date   

Details of Changes included in Update

   Author(s)    Ref.   0.1    15.03.13    Proposed Final Contract    DFT     
24224999.1    4.0    26.03.13    Execution Version    DFT      24224999.2      
   Redacted Version      

 

Page 2 of 3



--------------------------------------------------------------------------------

This Schedule is comprised of the following documents:

Schedule 4.1 – Contractor’s Solution Matrix

Schedule 4.1 – Annex A Solution Description Documents

Schedule 4.1 – Annex B Technical Supporting Documents

Schedule 4.2 – Commercially Sensitive Information

Schedule 4.3 – Contractor’s Aircrew Training Plan

Schedule 4.3 – Annex 1 Training Needs Analysis

Schedule 4.3 – Annex 2 MSP Training Plan

Schedule 4.3 – Annex 3 AgustaWestland Training Support Capability

Schedule 4.4 – Infrastructure Part 1 – Introduction

Schedule 4.4 – Infrastructure Part 2 – Generic Brief

Schedule 4.4 – Infrastructure Part 3 – Base Specific Solution

Schedule 4.4 – Infrastructure Part 4 – Remote Refueling Sites

Schedule 4.4 – Annex A Infrastructure Supporting Documentation

Schedule 4.6 – Contractor’s Aviation Safety Management Plan

 

Page 3 of 3



--------------------------------------------------------------------------------

 

LOGO [g538801g17v02.jpg]

UK Search & Rescue Helicopter Service

Schedule 4.1 – Contractor’s Solution

Annex A Solution Description Documentation

 

Approved by         Name       Date         Date Position         Position   

 

Page 1 of 10



--------------------------------------------------------------------------------

DOCUMENT INFORMATION

 

Master Location

   Data Site   

File Name

   24109356.X   

Distribution

  

CHANGE HISTORY

 

Version No.

   Date   

Details of Changes included in Update

  

Author(s)

   Ref.   0.1       Proposed Final Version         24109356.1    4.0    26.03.13
   Execution Version    DFT      24109356.2          Redacted Version      

 

Page 2 of 10



--------------------------------------------------------------------------------

The documents listed in this document are the documents which detail the
solution description to the Contractor’s Solution as set out in summary at
Schedule 4.1 – Contractor’s Solution Matrix.

These documents are subject to Change Control.

The documents detailed in this list can be found on the CD counter-signed by
both parties in the folder entitled “Solution Description Documents” and are
hereby incorporated into the Contract.

 

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

 

Page 3 of 10



--------------------------------------------------------------------------------

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

 

Page 4 of 10



--------------------------------------------------------------------------------

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

 

Page 5 of 10



--------------------------------------------------------------------------------

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

 

Page 6 of 10



--------------------------------------------------------------------------------

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

 

Page 7 of 10



--------------------------------------------------------------------------------

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

 

Page 8 of 10



--------------------------------------------------------------------------------

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

 

Page 9 of 10



--------------------------------------------------------------------------------

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

XXXX*

   XXXX*

* All information redacted in this section under sections 41(1) and 43(2) of the
Freedom of Information Act 2000.

 

Page 10 of 10



--------------------------------------------------------------------------------

 

LOGO [g538801g17v02.jpg]

UK Search & Rescue Helicopter Service

Schedule 4.1 – Contractor’s Solution

Annex B Technical Supporting Documentation

 

Approved by Name         Name       Date         Date Position         Position
  

 

Page 1 of 3



--------------------------------------------------------------------------------

DOCUMENT INFORMATION

 

Master Location

   Data Site   

File Name

   23992956.X   

Distribution

  

CHANGE HISTORY

 

Version No.

   Date   

Details of Changes included in Update

  

Author(s)

   Ref.   0.1    15.03.13    Proposed Final Version         23992956.1    4.0   
26.03.13    Execution Version    DFT      23992956.2       18.01.13    Redacted
   DFT/BRS   

 

Page 2 of 3



--------------------------------------------------------------------------------

The documents listed in this document are the supporting documents to the
Contractor’s technical Solution as referenced in Schedule 4.1 paragraph 1. These
documents are not subject to Change Control, but are included as a reference at
the Commencement Date.

This list of documents may be added to via Change Control as required for
supporting evidence for future changes.

This documents detailed in this list can be found on the CD counter-signed by
both parties in the folder entitled “Technical Supporting Documentation”
(“Technical Supporting Documentation” XXXX*) and are herby incorporated into the
Contract.

S92

XXXX*

AW189

XXXX*

*  All information redacted in this section under sections 41(1) and 43(2) of
the Freedom of Information Act 2000.

 

Page 3 of 3



--------------------------------------------------------------------------------

 

LOGO [g538801g17v02.jpg]

UK Search & Rescue Helicopter Service

Schedule 4.1 – Contractor’s Solution

 

Approved by Name         Name       Date         Date Position         Position
  

 



--------------------------------------------------------------------------------

DOCUMENT INFORMATION

 

Master Location

   Data Site   

File Name

   23825020.X   

Distribution

  

CHANGE HISTORY

 

Version
No.

   Date   

Details of Changes included in Update

  

Author(s)

   Ref.   1.0    17.01.13    ISFT Draft    BRS    1.1    15.03.13    Proposed
Final Version    DFT      23825020.2    4.0    26.03.13    Execution Version   
DFT      23825020.8          Redacted Version      

 

Page 2 of 237



--------------------------------------------------------------------------------

Contents

 

Heading         Page   1.    Introduction      4    2.    S92 Contractor’s
Solution      5    1.    COMMUNICATE      5    2.    PREPARE      24    3.   
PROJECT      32    4.    OPERATE      34    5.    OPERATE      82    6.   
SERVICE OBLIGATIONS      103    3.    AW189 Contractor’s Solution      119    1.
   COMMUNICATE      119    2.    PREPARE      143    3.    PROJECT      153   
4.    OPERATE      156    5.    OPERATE      217    6.    SERVICE OBLIGATIONS   
  239   

 

Page 3 of 237



--------------------------------------------------------------------------------

1. Introduction

 

1.1 The purpose of this Schedule 4.1 (Contractor’s Solution) is to set out the
Contractor Solution in relation to the Services. This Schedule should be read in
conjunction with other parts of the Contract, in particular:

 

  (a) Condition 3 (Contractor’s Performance) which sets out the obligation of
the Contractor to comply with the Solution; and

 

  (b) Schedule 2.1 (Specification) which sets out the Services required under
the Contract.

 

1.2 Subject to paragraph 1.3, the Contractor shall comply with every
Specification Requirement listed in Schedule 2.1 (Specification) unless and
until the Contract is terminated.

 

1.3 In this Schedule 4.1 (Contractor’s Solution), for each row where the
Contractor has stated in the Solution that it is “Compliant” and has also
provided details of a Solution, the Contractor shall comply with and provide the
Solution and in addition must comply with the Specification Requirement.

 

1.4 For each requirement, the Contractor has prepared a more detailed
description of the Solution. These are as set out at Annex A: Solution
Description Documents.XXXX*

 

1.5 The Contractor’s Solution also references a number of other documents which
are detailed in Annex B: Technical Supporting Documents. XXXX*

 

1.6 If there is any inconsistency between the various parts of this Schedule 4.1
(Contractor Solution), the order of priority for the purpose of construction
shall be:

 

  (a) this paragraph 1 of this Schedule 4.1 (Contractor Solution); XXXX*

 

  (b) the Schedule 2.1 (Specification) (subject to paragraph 1.3 above);

 

  (c) Schedule 4.1 (Contractor Solution), excluding paragraph 1; XXXX*

 

  (d) Annex A: Solution Description Documents; and XXXX*

 

  (e) Annex B: Technical Supporting Documents. XXXX*

 

Page 4 of 237



--------------------------------------------------------------------------------

2. S92 Contractor’s Solution

 

ID   Pty    United Kingdom Search And Rescue Helicopters Technical Requirements
   Contractor’s Proposals    Evaluation/Assurance Supporting Documents   
Acceptance
Approach                   

1.      COMMUNICATE

              1.1 Internal               1.1.1 Display    XXXX    XXXX    XXXX
1935   K   

1.1.1.1 The Avionics Suite must, throughout operation of the relevant SAR
Sensor, display SAR Role Sensor Data to both Pilots and to the Rear Cabin in an
easily interpretable and readily understood format. Such display function must:

 

1.1.1.1.1 provide both Pilots and the Rearcrew with full interoperability
between SAR Role Sensor Data allowing multiple layers of SAR Role Sensor Data to
be displayed and overlaid concurrently; and

 

1.1.1.1.2 allow each of the Pilots and the Rearcrew, at the point of display,
the ability to easily and fully select between display of the outputs of each
SAR Sensor.

        

 

Page 5 of 237



--------------------------------------------------------------------------------

ID   Pty    United Kingdom Search And Rescue Helicopters Technical Requirements
   Contractor’s Proposals    Evaluation/Assurance Supporting Documents   
Acceptance
Approach 1936   K    1.1.1.2 The Avionics Suite must, throughout Aircraft
Operation, be able to display Aircraft Data and Aeronautical Data to both Pilots
and to the Rear Cabin in an easily interpretable standard aviation EFIS display
format. Such display function shall allow each of the Pilots and the Rearcrew,
at the point of display, the ability to easily and fully select between the
display of any Aircraft Data and Aeronautical Data.    XXXX    XXXX   

 

Page 6 of 237



--------------------------------------------------------------------------------

ID   Pty    United Kingdom Search And Rescue Helicopters Technical Requirements
   Contractor’s Proposals    Evaluation/Assurance Supporting Documents   
Acceptance
Approach     

1.1.2     Intercommunication

   XXXX    XXXX    XXXX

 

371

 

 

K

  

 

1.1.2.1 The Aircraft Internal Communication System must, throughout Aircraft
Operation:

 

1.1.2.1.1 provide safe, clear and audible voice intercommunication between all
persons onboard the Aircraft;

        

 

1026

 

 

K

  

 

1.1.2.1.2 be accessible to the Rearcrew at all times, including whilst the
Rearcrew are moving throughout the Aircraft, without having to change any
communications connections; and

        

 

1892

 

 

K

  

 

1.1.2.1.3 provide safe, clear and audible private voice intercommunication
between some and/or all of the persons onboard the Aircraft.

        

 

1893

 

 

K

  

 

1.1.2.2 The Aircraft Internal Communication System must, throughout Aircraft
Operation:

 

1.1.2.2.1 have a back up intercom facility which:

 

1.1.2.2.1.1 is available to all Aircrew;

        

 

Page 7 of 237



--------------------------------------------------------------------------------

ID   Pty    United Kingdom Search And Rescue Helicopters Technical Requirements
   Contractor’s Proposals    Evaluation/Assurance Supporting Documents   
Acceptance
Approach     

1.1.2.2.1.2 provides safe, clear and audible voice intercommunication; and

 

1.1.2.2.1.3 is independent of the system referred to in paragraph 1.1.2.1 above.

         1032   K    1.1.2.2.1.4 enable the passing of emergency information to
all occupants of the Aircraft with sufficient impact to ensure they are
immediately aware of an emergency.         

 

Page 8 of 237



--------------------------------------------------------------------------------

ID   Pty    United Kingdom Search And Rescue Helicopters Technical Requirements
   Contractor’s Proposals    Evaluation/Assurance Supporting Documents   
Acceptance
Approach                   

1.2        External

             

1.2.1     Comms Bands

   XXXX    XXXX    XXXX 1894   K   

1.2.1.1 The Aircraft External Communication System must, throughout Aircraft
Operation, provide all the Aircrew with voice intercommunication throughout:

 

1.2.1.1.1 the Civil VHF ATC Comms Band;

        

 

Page 9 of 237



--------------------------------------------------------------------------------

ID   Pty    United Kingdom Search And
Rescue Helicopters Technical
Requirements    Contractor’s Proposals    Evaluation/Assurance Supporting
Documents    Acceptance
Approach 1896   K    1.2.1.1.2 the Military UHF Comms Band; and          320   K
   1.2.1.1.3 the Marine VHF Comms Band including MRT frequencies Ch 24A and 62A
        

 

Page 10 of 237



--------------------------------------------------------------------------------

    

1.2.2     Intercommunication with Winchman

   XXXX    XXXX    XXXX 2022   K   

1.2.2.1 The Aircraft External Communication System and Winchman’s Individual
Communication System must, throughout Aircraft Operation, enable:

 

1.2.2.1.1 the Winchman to have voice intercommunication with the occupants of
the Aircraft via the Aircraft’s Internal Communication System at least 5km away
from the Airborne System;

         2023   K    1.2.2.1.2 the Winchman to have voice intercommunication
with third party users of VHF FM Marine Band at least 5km away from the
Winchman; and          2024   K    1.2.2.1.3 the muting from onboard the
Aircraft of the Winchman’s voice intercommunication with persons onboard or off
the Aircraft whilst otherwise maintaining full operability and the ability for
the Winchman to mute Aircraft         

 

Page 11 of 237



--------------------------------------------------------------------------------

     intercom chatter from the Winchman’s location.          2025   K    1.2.2.2
The Winchman’s Individual Communication System must be water resistant to IEC
529 IP67 Classification.         

 

Page 12 of 237



--------------------------------------------------------------------------------

    

1.2.3  Intercommunication with

            Co-ordinating Authority

   XXXX    XXXX    XXXX 1897   K    1.2.3.1 The Aircraft External Communication
System must, throughout Aircraft Operation, enable BLOS voice and data
intercommunication between the Aircrew and a Co-ordinating Authority with the
ability to broadcast to more than one recipient.              

1.2.4  Intercommunication with other SAR Units

         1931   K    1.2.4.1 The Aircraft External Communication System must,
throughout Aircraft Operation, enable BLOS voice and data intercommunication
between the Aircrew and other suitably equipped Dedicated SAR Units with the
ability to broadcast to more than one recipient.              

1.2.5  Intercommunication with Vessels

         1932   K    1.2.5.1 The Aircraft External Communication System must,
throughout Aircraft Operation, enable voice intercommunication between the
Aircrew and any Vessels in distress using the MF Distress Frequency with the
ability to broadcast to more than one recipient.         

 

Page 13 of 237



--------------------------------------------------------------------------------

     1.2.6 BLOS Communications Redundancy    XXXX    XXXX    XXXX 1898   K   
1.2.6.1 The Aircraft External Communication System must, throughout Aircraft
Operation, provide at least two immediately available BLOS intercommunication
facilities (one main and one backup) with no common single point of failure.   
          

1.2.7  Intercommunication with mobile phones

   XXXX    XXXX    XXXX 1273   K    1.2.7.1 The Contractor shall provide an
Aircraft External Communication System which, throughout Aircraft Operation,
enables voice and text intercommunication between the Aircrew and any user of a
mobile phone         

 

Page 14 of 237



--------------------------------------------------------------------------------

     connected to any UK mobile phone network provider.              

1.2.8  Portable communications

            facilities

   XXXX    XXXX    XXXX 1018   K    1.2.8.1 The Contractor shall provide an
Aircraft External Communication System which provides portable satellite
communications facilities which can be used off and/or on-board the Aircraft at
any time; it must have an independent power source for use away from the
Aircraft.         

 

Page 15 of 237



--------------------------------------------------------------------------------

     1.2.9 Transfer of Search Information    XXXX    XXXX    XXXX 1901   K   

1.2.9.1 The Aircraft External Communication System must, throughout Aircraft
Operation, enable the exchange of Search Information and the electronic transfer
of Search Information data directly to and from the Avionics Suite between the
Aircrew and:

 

1.2.9.1.1 a Co-ordinating Authority; and

         1933   K    1.2.9.1.2 other suitably equipped Dedicated SAR Units.   
      1934   K    1.2.9.2 The Aircraft External Communication System must enable
the manual transfer of Search Information to the Base Operations Room Post
Flight.         

 

Page 16 of 237



--------------------------------------------------------------------------------

                   1.2.10 Transfer of casualty information    XXXX    XXXX   
XXXX 1902   1    1.2.10.1 The Aircraft External Communication System must,
throughout Aircraft Operation, enable the Rearcrew to transfer information on a
Casualty’s condition, including medical data via electronic means, to medical
facilities suitably equipped to receive such information.         

 

Page 17 of 237



--------------------------------------------------------------------------------

  K    1.2.11 TETRA Communications    XXXX   

•      XXXX

   2035      1.2.11.1 The system shall be able to intercommunicate with all UK
emergency services using TETRA or its successor.    XXXX   

         XXXX

   XXXX      1.2.12 Position reporting    XXXX   

         XXXX

   XXXX

 

Page 18 of 237



--------------------------------------------------------------------------------

1755   K   

1.2.12.1 The Aircraft External Communication System and Avionics Suite must,
throughout Aircraft Operation, be able to report the position of the Aircraft to
the Tasking Authority at intervals pre-selected by the Aircrew:

 

1.2.12.1.1 without the need for further attention by the Aircrew after initial
set up; and

 

1.2.12.1.2 to within 100 metres lateral accuracy of the Aircraft’s true position
at the time of position capture by the Avionics Suite.

             

 

1.2.13  Monitor frequencies

   XXXX    XXXX    XXXX 1870   K    1.2.13.1 The Aircraft External Communication
System must, throughout Aircraft Operation, enable the Aircrew to maintain a
continuous listening watch on the Aeronautical Emergency Frequencies whilst
using other frequencies. Such facility shall be deselectable by any of the
Aircrew in relation to his or her own functionality.          1884   K   
1.2.13.2 The Aircraft External Communication System must, throughout         

 

Page 19 of 237



--------------------------------------------------------------------------------

    

Aircraft Operation, enable the Aircrew to maintain a continuous listening watch
on the VHF FM Ch16 being the Maritime Emergency Frequency whilst using other
frequencies. Such facility shall be deselectable by any of the Aircrew in
relation to his or her own functionality.

        

 

Page 20 of 237



--------------------------------------------------------------------------------

    

1.2.14  AIS

   XXXX   

         XXXX

   XXXX 1023   K   

1.2.14.1 The Avionics Suite must, throughout Aircraft Operation, be able to
transmit Aircraft position and receive other users’ positions using AIS, and
display through any of the Aircraft avionics displays.

 

              1.2.15 Visual communications    XXXX   

•      XXXX

   1022   K    1.2.15.1 The Aircraft External Communication System must,
throughout Aircraft Operation during the day and by night, enable the Rearcrew
to pass         

 

Page 21 of 237



--------------------------------------------------------------------------------

    

information from the Aircraft in a clear and readily understood visual format to
persons on the surface up to 100ft from the Aircraft.

 

             

1.2.16  Base

   XXXX    XXXX    XXXX 1909   K   

1.2.16.1 The Base Operations Room must support flight planning activities and
provide ready access to at least the following:

 

1.2.16.1.1 meteorological data;

 

1.2.16.1.2 NOTAMS;

 

1.2.16.1.3 air traffic control information;

 

1.2.16.1.4 digital and paper mapping;

 

1.2.16.1.5 Aircraft performance data;

 

1.2.16.1.6 tasking data;

 

1.2.16.1.7 AIS; and

        

 

Page 22 of 237



--------------------------------------------------------------------------------

     1.2.16.1.8 Mission Planning and Debriefing System.          1886   K   
1.2.16.2 The Base Operations Room must enable clear and audible voice
intercommunication between the Base Operations Room and the Tasking Authority
with guaranteed connectivity between the two from a single call at all times.   
      1048   K    1.2.16.3 The Base Operations Room must enable continuous voice
intercommunication with the Airborne System.         

 

Page 23 of 237



--------------------------------------------------------------------------------

    

2.           PREPARE

              2.1 Plan mission    XXXX    • XXXX    XXXX 819   K    2.1.1 The
Mission Planning and Debriefing System must enable the Aircrew to plan all
Operations before flight through the utilisation of hard and soft copy
information (the “Pre-flight Planning Process”) such that Normal Readiness can
be met.          1906   K    2.1.2 The Mission Planning and Debriefing System
must be able to transfer by electronic means the output of the Pre-flight
Planning Process into the Avionics Suite such that it can be readily interpreted
and used by the Aircrew.          1774   K    2.1.3 The Contractor must provide
Aircrew with sufficient flight planning data and materials to modify the
inputted flight planning data during Aircraft Operation and provide an Avionics
Suite which is able to accept modifications.         

 

Page 24 of 237



--------------------------------------------------------------------------------

    

2.2        Training

   XXXX    XXXX    XXXX      2.2.1 SAR organisations and emergency services   
XXXX    XXXX    XXXX 1989   K   

2.2.1.1 The Contractor must provide at each Base:

2.2.1.1.1 Ground Familiarisation Training for Emergency Response Teams; and

         1071   K    2.2.1.1.2 ERT Flying Training Exercises for Emergency
Response Teams and other available non-Contractor SAR assets including Ministry
of Defence aircraft.         

 

Page 25 of 237



--------------------------------------------------------------------------------

    

 

2.2.2 Aircrew

   XXXX    XXXX    XXXX      2.2.2.1 Conversion Training    XXXX    XXXX    XXXX
1828   K   

2.2.2.1.1 The Personnel and Training System must:

 

2.2.2.1.1.1 ensure that all Pilots, at the time of the commencement of their
operational duties for the Contractor, are suitably qualified (having passed a
recognised type rating training course) and can Operate the Airborne System by
day and by night; and

         1841   K    2.2.2.1.1.2 ensure that all Rearcrew at the time of the
commencement of their operational duties for the Contractor are suitably trained
to Operate the Airborne System by day and by night.         

 

Page 26 of 237



--------------------------------------------------------------------------------

     2.2.2.2 Aircrew Continuation Training    XXXX    XXXX    XXXX 1850   K   

2.2.2.2.1 The Contractor shall ensure that a total of 50 flying hours per Month
of SAR role flying training is completed at each location.

 

2.2.2.2.2 It is anticipated that all training hours should be consumed within
the Month. If this cannot be achieved a maximum of 10 hours can be carried over
to the following Month at the contractor’s discretion. Hours in excess of this
limit must be agreed with the Department.

 

2.2.2.2.3 In the event that monthly flying training targets are not achieved,
the Contractor shall ensure that such shortfalls are averaged out over the year.

 

2.2.2.2.4 The Contractor shall provide details of the proposed Crew training
programme.

         1981   K    2.2.2.2.5 The Personnel and Training System must be able to
simulate to all         

 

Page 27 of 237



--------------------------------------------------------------------------------

     Aircrew, all emergency situations and conditions that the Aircrew might
encounter during Operations and simulate, on the Aircraft during flight, a range
of emergency situations and conditions that the Aircrew might encounter during
Operations.              

2.3        Crew experience

   XXXX    XXXX    XXXX 1759   1   

2.3.1

 

2.3.1.1. The Contractor shall provide Aircraft Commanders with previous
experience of at least 2500 helicopter flying hours each.

 

2.3.1.1.1 The Contractor shall provide Aircraft Commanders with previous
experience of at least 1000 flying hours in multi-engined helicopters each.

 

2.3.1.1.2 The Contractor shall provide Aircraft Commanders with previous
experience of at least 50 flying hours on each type.

 

2.3.1.1.3 The Contractor shall provide Aircraft Commanders with at least 250
flying hours previous military/civilian SAR helicopter experience each.

 

2.3.1.1.4 All Aircraft Commanders shall be instrument rated.

   XXXX    XXXX    XXXX

 

Page 28 of 237



--------------------------------------------------------------------------------

1760   1   

2.3.1.2. The Contractor shall provide Crew Co-Pilots with previous experience of
at least 750 helicopter flying hours each.

 

2.3.1.2.1The Contractor shall ensure that all Co-Pilots are instrument rated.

         1761   1    2.3.2 The contractor shall provide Winch Operators with at
least one year’s experience each in a    XXXX    XXXX    XXXX

 

Page 29 of 237



--------------------------------------------------------------------------------

    

dedicated military/civilian SAR unit.

 

2.3.2.1 The Contractor shall provide Rearcrew trained to a minimum of BIEC
standard (equivalent to the IHCD Emergency Medical Technician) and with at least
one Paramedic qualified Rearcrew on each shift.

         1762   1   

2.3.3     The Contractor shall provide Winchmen with at least 3 Month’s
experience each in a dedicated military/civilian SAR unit.

 

2.3.3.1 The Contractor shall provide Rearcrew trained to a minimum of BIEC
standard (equivalent to the IHCD Emergency Medical Technician) and with at least
one Paramedic qualified Rearcrew on each shift.

         2077   K   

2.3.4     The Contractor shall ensure the continuing professional development of
medically qualified Rearcrew to maintain medical standards and currency law
policy set by the clinical director.

        

 

Page 30 of 237



--------------------------------------------------------------------------------

    

2.4        Availability

   XXXX    XXXX    XXXX 1975   K    2.4.1 An Airborne System shall be On State
for 98% of the Declared Operating Time at each Base.         

 

Page 31 of 237



--------------------------------------------------------------------------------

    

3.      PROJECT

         1970   K    3.1 [For Lot 1] The Contractor shall provide a service at,
or in the vicinity of, Sumburgh, Stornoway, Culdrose, Leconfield and Valley with
a larger minimum rescue capacity per Aircraft of 8 Casualties/Survivors (2 of
which are capable of being stretchered) and a minimum radius of action of 200nm
(250nm at Stornoway).    XXXX    XXXX    XXXX

 

Page 32 of 237



--------------------------------------------------------------------------------

1971   K   

3.2    [For Lot 2] The Contractor shall provide a service at Lee on the Solent,
at or in the vicinity of Chivenor, Prestwick, Lossiemouth and Wattisham with a
smaller minimum rescue capacity per Aircraft of 4 Casualties/Survivors (2 of
which are capable of being stretchered) and a minimum radius of action of 170nm.

   XXXX    XXXX    XXXX 2048   K    3.3 All of the Aircraft must be capable of
being refuelled using pressure fed aviation refuelling/defueling systems.   
XXXX    XXXX    XXXX

 

Page 33 of 237



--------------------------------------------------------------------------------

2009   K   

3.4        The Contractor must, at any time, be able to deploy each On State
Airborne System for a period of 12 hours, including a total of 8 flying hours,
without the need for any external support or supplies other than aviation fuel.

   XXXX    XXXX        

4.           OPERATE

   XXXX    XXXX    XXXX     

4.1        General operations

   XXXX    XXXX    XXXX     

4.1.1     Manoeuvre

   XXXX    XXXX    XXXX     

4.1.1.1 Take off/landing

   XXXX    XXXX    XXXX 467   K    4.1.1.1.1 All Aircraft must be able to take
off from and land on Unprepared Surfaces without damage to any part of the
Aircraft that renders it unable to Operate.    XXXX    XXXX    XXXX

 

Page 34 of 237



--------------------------------------------------------------------------------

587   K    4.1.1.1.2 The Aircraft must be able to take off from, land, start up
and shut down on surfaces sloping at up to 10 degrees in any direction.    XXXX
   XXXX    1969   1    4.1.1.1.3 The Aircraft must be able to, within ship
operating limits, land, hold on deck and subsequently depart from any Vessel
that is capable of accepting the Aircraft.    XXXX    XXXX   

 

Page 35 of 237



--------------------------------------------------------------------------------

1263   K    4.1.1.1.4 The Aircraft must at all times be fully operable from both
Pilot seats within the Aircraft throughout the flight envelope.    XXXX    XXXX
   901   K   

4.1.1.1.5 The Aircraft and the Avionics Suite must, throughout Aircraft
Operation, be able to transition automatically after initiation by the Aircrew
from forward flight to the Hover (or relative Hover) over a designated
stationary or moving point at:

 

(i) all speeds technically achievable by the Aircraft; and

 

(ii) any height at or below 1000ft amsl, either in a coastal environment, or an

   XXXX    XXXX    XXXX

 

Page 36 of 237



--------------------------------------------------------------------------------

     overwater environment and in zero visibility. At any time during the
transition, either Pilot must be able to immediately recover manual, lateral
and/or vertical control of the Aircraft.          908   K    4.1.1.1.6 The
Aircraft and Avionics Suite must, throughout Aircraft Operation, be able to
safely approach down to 150m of a surface Vessel, fixed structure or coastline
in a Reduced Cue Environment.    XXXX    XXXX    XXXX 1968   K   

4.1.11.7 The Aircraft and Avionics Suite must, throughout Aircraft Operation, be
able to:

 

4.1.1.1.7.1 approach Offshore Installations in a lateral visibility of 150m or
greater; and

 

4.1.1.1.7.2 approach to and depart from Offshore Installations in 25m lateral
and vertical visibility.

        

 

909

 

 

K

  

 

4.1.1.1.8 The Aircraft and Avionics Suite must, throughout Aircraft Operation,
be

   XXXX    XXXX    XXXX

 

Page 37 of 237



--------------------------------------------------------------------------------

     able to transition automatically after initiation by the Aircrew from Hover
over a stationary or moving point to forward flight with an exit gate of 1000ft
amsl and below and a speed at or above Vmin plus 10 knots. At any time during
this transition, either Pilot must be able to immediately recover manual,
lateral and/or vertical control of the Aircraft.               4.1.2 Winch
Operations    XXXX    XXXX    XXXX      4.1.2.1 Automatic Hover    XXXX    XXXX
   XXXX 959   K   

4.1.2.1.1 The Avionics Suite must, in a Reduced Cue Environment and whilst in an
automatic Hover:

 

i. enable the Aircraft to maintain that Hover to within 5 feet in the lateral
and vertical plane of the Aircraft’s desired position.

 

ii. allow either Pilot a graduated control input to give a hovertaxy speed of up
to 10 knots in any lateral direction.

        

 

Page 38 of 237



--------------------------------------------------------------------------------

     4.1.2.2. Winch Operator Adjustments    XXXX    XXXX    XXXX 960   K   
4.1.2.2.1 The Avionics Suite must, whilst in an automatic hover, enable the
Winch Operator a graduated method of adjusting the lateral position of the
Aircraft from the Winch Operator’s normal Crew position within the Aircraft at
up to 10 knots in any lateral direction without any direct involvement of the
Pilots. At any time during this activity, either Pilot must be able to
immediately recover manual, lateral control of the Aircraft.              
4.1.2.3 Spatial awareness    XXXX    XXXX    XXXX

 

Page 39 of 237



--------------------------------------------------------------------------------

862   K   

4.1.2.3.1 The Avionics Suite must, throughout Aircraft Operation, be able to:

 

4.1.2.3.2 detect and display to the Aircrew the relative position of surface
contacts in the maritime environment down to a range of 150m with sufficient
resolution to detect Vessels and assist in collision avoidance against all
surface contacts; and

         1990   1    4.1.2.3.3 determine and display to the Aircrew the track to
within +/- 5 degrees of actual track and speed to within +/- 2 knots of actual
speed of such detected surface contacts in the maritime environment.         
868   K    4.1.2.3.4 The Avionics Suite must, throughout Aircraft Operation,
enable Operations over water, in the vicinity of coastlines and in a Reduced Cue
Environment down to 150m lateral visibility.         

 

Page 40 of 237



--------------------------------------------------------------------------------

     4.1.3 Navigation/Flight Guidance    XXXX    XXXX    XXXX 1945      4.1.3.1.
Operations in Controlled Airspace    XXXX    XXXX    XXXX 477   K   

4.1.3.1.1 The Airborne System and Avionics Suite must enable Operations in all
classes of airspace:

 

4.1.3.1.1.1 at all times;

 

4.1.3.1.1.2 without restriction due to Avionic Suite limitations;

        

 

Page 41 of 237



--------------------------------------------------------------------------------

    

4.1.3.1.1.3 without restriction due to Aircrew qualifications;

 

4.1.3.1.1.4 under relevant Visual Flight Rules; and

 

4.1.3.1.1.5 under relevant Instrument Flight Rules.

              4.1.3.2 Display    XXXX    XXXX    XXXX 1940   K   

4.1.3.2.1 The Avionics Suite must, throughout Aircraft Operation, be able to:

 

4.1.3.2.1.1 continuously display the Aircraft’s geographic position to both
Pilot seats within the Aircraft and to an additional display in the Rear Cabin;
and

         1942   K    4.1.3.2.1.2 such display of the Aircraft’s geographic
position shall be capable of being displayed in the following formats: latitude,
longitude, British National Grid         

 

Page 42 of 237



--------------------------------------------------------------------------------

     and Irish National Grid.               4.1.3.3 Accuracy    XXXX    XXXX   
XXXX 1506   K   

4.1.3.3.1 The Avionics Suite must, throughout Aircraft Operation, be able to:

 

4.1.3.3.1.1 determine the optimal available navigational solution derived from
all navigational inputs available to the Avionics Suite; and

         1528   K    4.1.3.3.1.2 ensure the accuracy of the navigational
solution is within 12 metres of the Aircraft’s true 3-D position.         

 

Page 43 of 237



--------------------------------------------------------------------------------

     4.1.3.4 Route Plans/Way Points    XXXX    XXXX    XXXX 1503   K   

4.1.3.4.1 The Avionics Suite must, throughout Aircraft Operation, be able to:

 

4.1.3.4.1.1 electronically store at least 20 user-defined route plans and retain
such stored route plans during periods when no power is supplied to the Avionics
Suite;

 

4.1.3.4.1.2 modify any stored route plan at any time from within the Aircraft;

         975   K    4.1.3.4.1.3 automatically execute stored route plans without
the need for further         

 

Page 44 of 237



--------------------------------------------------------------------------------

     Aircrew intervention once executed but still allow Aircrew the ability to
modify once executed; and          1943   1    4.1.3.4.1.4 electronically store
and/or modify from within the Aircraft at any time at least 200 fixed or moving
Waypoints and be able to retain such Waypoints, at the discretion of the
Aircrew, during periods when no power is supplied to the Avionics Suite.      
  

 

Page 45 of 237



--------------------------------------------------------------------------------

     4.1.3.5 Navigation Data Source Redundancy    XXXX    XXXX    XXXX 1524   K
   4.1.3.5.1 The Avionics Suite must, following failure of a single navigational
data source, maintain sufficient integrity to ensure that the navigation
solution allows continuity of Aircraft Operations and completion of the
Department’s tasking body instruction.               4.1.3.6 SAR Specific
Functions    XXXX    XXXX    XXXX 830   1   

4.1.3.6.1 The Avionics Suite must, throughout Aircraft Operation:

 

4.1.3.6.1.1 enable the Aircraft to

        

 

Page 46 of 237



--------------------------------------------------------------------------------

     undertake Standard Search Patterns selected by the Aircrew without the need
for further Aircrew intervention once executed and reduce the need for Aircrew
monitoring and          831   K    4.1.3.6.1.2 enable the Aircrew to select
alternate Standard Search Patterns, modify the dimensions of and suspend and/or
resume executed Standard Search Patterns.         

 

1508

 

 

1

  

 

4.1.3.6.1.3 The Pilots must be able to input specific position and height
information into the Avionics Suite in order to provide for an automated
Aircraft letdown to such designated position and height. Position information
must be capable of being automatically derived and electronically passed
(preferably in a single operation) from SAR Sensors to the Avionics Suite to
provide an automated letdown to such position.

        

 

1962

 

 

K

  

 

4.1.3.6.1.4 The Avionics Suite must, throughout Aircraft Operation, enable the
Aircrew to:

 

4.1.3.6.1.5 fix and record the position of stationary objects; and

 

4.1.3.6.1.6 fix, record and predict the

        

 

Page 47 of 237



--------------------------------------------------------------------------------

     future position of moving objects over time.               4.1.4
Performance    XXXX    XXXX    XXXX 1822   1   

4.1.4.1 All On State Airborne Systems must be capable of retaining the Hover:

 

4.1.4.1.1 outside of Ground Effect whilst delivering an MRT Standard Load at or
below 4000ft amsl at ISA +15 degrees centigrade in still air; and

 

4.1.4.1.2 with 30 minutes SAR Endurance remaining, at the location of any SAR
Incident in the Mountainous Regions of the UK SRR.

         1973   1    4.1.4.2 The Airborne System must, throughout Aircraft
Operation, be capable         

 

Page 48 of 237



--------------------------------------------------------------------------------

     of climbing to and maintaining 10,000ft PA at ISA temperature.           
  

4.1.5  Storage, Recording and Playback

   XXXX    XXXX    XXXX      4.1.5.1 Data Recording    XXXX    XXXX    XXXX 1775
  K   

4.1.5.1.1 The Avionics Suite must, throughout Aircraft Operation, be able to
continuously electronically record the Aircraft IR Sensor imagery for greater
than or equal to the maximum un-refuelled endurance of the Aircraft. The
electronic recording of IR Sensor imagery must be:

 

4.1.5.1.1.1 capable of being turned on or off by the Sensor Operator;

 

4.1.5.1.1.2 of the same or better visual quality to that displayed to the
Aircrew by the relevant SAR Sensor; and

 

4.1.5.1.1.3 tagged with the same

        

 

Page 49 of 237



--------------------------------------------------------------------------------

     information as that displayed to the Aircrew by the relevant SAR Sensor
(including but not limited to date and time).         

 

1914

 

 

K

  

 

4.1.5.1.2 The Avionics Suite must, throughout Aircraft Operation, be able to
electronically record the imagery of persons on either of the Winches. The
electronic imagery recording of persons on the in-use Winch must:

 

4.1.5.1.2.1 be capable of being turned on and off by the Winch Operator;

 

4.1.5.1.2.2 be able to continuously record for the duration of use of the
relevant Winch during Operations; and

 

4.1.5.1.2.3 be of suitable visual quality to contribute to the debrief process
and public relations material.

 

4.1.5.1.2.4 not require Winch Operator input to swap between in-use Winches in
the event of an in flight Winch changeover.

        

 

1915

 

 

K

  

 

4.1.5.1.3 The Avionics Suite must, throughout Aircraft Operation, be able to
electronically record on the Aircraft the surface track flown by the Aircraft.
The

        

 

Page 50 of 237



--------------------------------------------------------------------------------

     recording time available for recording shall be equal to or greater than
the maximum unrefueled endurance of the Aircraft.          1916   1   

4.1.5.1.4 The Avionics Suite must, throughout Aircraft Operation, be able to
electronically record intercom audio data. The electronic recording of intercom
audio data must be:

 

4.1.5.1.4.1 capable of being turned on or off by the Aircrew;

 

4.1.5.1.4.2 able to continuously record for greater than or equal to the maximum
unrefueled endurance of the Aircraft; and

 

4.1.5.1.4.3 of suitable audio quality to contribute to the debrief process and
public relations material.

 

4.1.5.1.4.4 Neither the Department nor the Contractor shall use the electronic
recording of intercom audio data in 4.1.5.1.4 above without permission of all
persons on the recording.

        

 

Page 51 of 237



--------------------------------------------------------------------------------

     4.1.5.2 Data Playback    XXXX    XXXX    XXXX 1924   1             XXXX
1925   1    4.1.5.2.2 The Mission Planning and Debriefing System at the
Aircraft’s normal Base must be able to playback, off the Aircraft Post Flight,
electronic recordings of persons on the in-use Winch.          XXXX 1926   1   
4.1.5.2.3 The Mission Planning and Debriefing System at the Aircraft’s normal
Base must be able to playback, off the Aircraft Post Flight, electronic
recordings of the surface track flown by the Aircraft and on the Aircraft during
that flight to the Winch Operator’s sensor station.          1927   1   
4.1.5.2.4 The Mission Planning and Debriefing System at the Aircraft’s normal
Base must be able to playback, off the Aircraft Post Flight, the intercom audio
data recordings.         

 

Page 52 of 237



--------------------------------------------------------------------------------

     4.2 SAR Operations    XXXX    XXXX    XXXX      4.2.1 Scramble    XXXX   
XXXX    XXXX 1978   K    4.2.1.1 The Contractor must be able to respond rapidly
with each On State Airborne System to a Tasking.         

 

Page 53 of 237



--------------------------------------------------------------------------------

1244   K    4.2.1.2 The Aircraft shall allow the safe and rapid embarkation
and/or disembarkation of the Aircraft’s occupants, whilst the Aircraft rotors
are turning at flying speed, without the use of any external equipment which is
not on or fixed to the Aircraft throughout Aircraft Operation.              
4.2.2 Search               4.2.2.1 Visual Search    XXXX    XXXX    XXXX 1790  
1   

4.2.2.1.1 The Aircraft must be configured

        

 

Page 54 of 237



--------------------------------------------------------------------------------

    

to enable the combined Crew to have, without any electronic visual aids, an
unrestricted:

 

4.2.2.1.1.1 360 degree view referenced to the Aircraft’s lateral axis; and

 

4.2.2.1.1.2 view from the edge of the rotor disk to directly beneath the
Aircraft.

         1938   1    4.2.2.1.2 The Airborne System must be ergonomically
designed and equipped to assist each member of the Aircrew (other than the
Handling Pilot) to conduct visual searches (without any electronic visual aids)
for uninterrupted periods, each period comprising of no less than 20 minutes.   
XXXX    XXXX   

 

Page 55 of 237



--------------------------------------------------------------------------------

1792   K    4.2.2.1.3 The Avionics Suite must enable Aircrew to conduct aided
visual searches in low light conditions down to 2 mlux.    XXXX    XXXX    848  
K    4.2.2.1.4 The Aircrew must be able to view any enhanced (through amplified
intensity) external low light images seen when conducting the aided visual
searches in a monochrome display.               4.2.2.2 Sensor Search    XXXX   
XXXX    XXXX 1794   K    4.2.2.2.1 The Avionics Suite must, throughout Aircraft
Operation, enable the Aircrew to manually select and automatically align any
individual SAR Sensor to the output of any other SAR Sensor throughout the
flight envelope of the SAR Sensors.         

 

Page 56 of 237



--------------------------------------------------------------------------------

     4.2.2.2.2 Radar Search    XXXX    XXXX    XXXX 860   K   

4.2.2.2.2.1 the determination of a Target’s position (such a Target being
detected by radar) with sufficient accuracy and resolution to enable the Aircrew
to conduct an effective search; and

 

4.2.2.2.2.2 to undertake Operations over water below safety altitude in IMC.

         864   K    4.2.2.2.2.3 The Avionics Suite must be able to create a
minimum 120 degree arc radar picture (being fixed at 60 degrees either side of
the nose of the Aircraft) with         

 

Page 57 of 237



--------------------------------------------------------------------------------

     a scanner tilt facility.          872   K    4.2.2.2.2.4 The Avionics Suite
must be able to interrogate SARTs on a 9GHz frequency.               4.2.2.2.3
IR Search    XXXX    XXXX    XXXX 858   1    4.2.2.2.3.1 The Avionics Suite must
provide unrestricted IR Sensor coverage of 360 degree in a lateral arc around
the Aircraft.          851   K    4.2.2.2.3.2 The Avionics Suite must be able to
distinguish persons against their immediate environment (with reference to
difference in emissivity) with sufficient accuracy and resolution to permit
detection of a person or persons in the         

 

Page 58 of 237



--------------------------------------------------------------------------------

     water at a slant range of at least 750 metres from the Aircraft and display
this to the Rear Cabin.          852   K    4.2.2.2.3.3 The Avionics Suite must
enable the display of the relative bearing of a Target detected by the IR Sensor
relative to the Aircraft on the IR Sensor image.               4.2.3 Locate   
           4.2.3.1 Homing    XXXX    XXXX    XXXX 1891   K   

4.2.3.1.1 The Avionics Suite must be able to:

 

4.2.3.1.1.1 Home onto the source of any

        

 

Page 59 of 237



--------------------------------------------------------------------------------

     MF Distress Frequency (2182 KHz);          1890   K    4.2.3.1.1.2 Home
onto the source of any continuous UHF transmission;          882   K   
4.2.3.1.1.3 immediately display to the Pilots, upon the detection of such
transmissions, the directions relative to the Aircraft of at least 2
simultaneous UHF transmissions on a frequency of 243 MHz;          2015   K   
4.2.3.1.1.4 immediately display to the Pilots, upon the detection of such
transmissions, the directions relative to the Aircraft of 2 simultaneous 406 MHz
beacon transmissions and embedded data including GPS positioning information;   
      1889   K    4.2.3.1.1.5 Home onto the source of any continuous Marine VHF
Comms Band or AM Airband transmission;         

 

Page 60 of 237



--------------------------------------------------------------------------------

880   K    4.2.3.1.1.6 immediately display to the Pilots, upon the detection of
such transmissions, the directions relative to the Aircraft of 2 simultaneous
VHF AM transmissions on a frequency of 121.5 MHz;          2042   K   
4.2.3.1.1.7 immediately display to the Pilots, upon the detection of such
transmissions, the directions relative to the Aircraft of 2 simultaneous VHF FM
Marine Band transmissions on a frequency of 156.8 MHz (Marine Channel
16 – distress);          1987   K    4.2.3.1.1.8 immediately display to the
Pilots, upon the detection of such transmissions, the directions relative to the
Aircraft of 2 simultaneous training beacon transmissions on frequencies of
122.55 MHz and/or 245.1 MHz;          887   K    4.2.3.1.1.9 indicate to the
Pilots in an easily and readily understandable format when the Aircraft is
directly overhead the source of any transmission to which it is homing and the
signal strength of the transmissions.         

 

Page 61 of 237



--------------------------------------------------------------------------------

             

 

Page 62 of 237



--------------------------------------------------------------------------------

     4.2.3.2 Beacon Audio Signals    XXXX    XXXX    XXXX 889   K    4.2.3.2.1
The Avionics Suite must enable the Aircrew to receive audio signals, through the
homer aerials, from rescue beacons transmitting on frequencies of 121.5 MHz,
243.0 MHz, 406 MHz, 122.55 MHz and 245.1 MHz and each member of the Aircrew
must, at their own discretion, be able to increase and/or reduce the volume,
including down to zero.               4.2.3.3 Air Deployable Marking    XXXX   
XXXX    XXXX

 

Page 63 of 237



--------------------------------------------------------------------------------

1961   1    4.2.3.3.1 The Aircraft must be equipped with an air deployable
device with an endurance of at least one hour that the Aircrew can use to mark a
position by electronic means such that the position can be readily located again
by any Airborne System.          1960   1    4.2.3.3.2 The Aircraft must be
equipped with air deployable devices that the Aircrew can use to mark positions
by visual means for a period of at least two minutes such that the position can
be readily located again by the Airborne System by day and night.         

 

Page 64 of 237



--------------------------------------------------------------------------------

     4.2.4 Rescue               4.2.4.1 Winching Operations              
4.2.4.1.1 Normal Operations          2050   K    4.2.4.1.1.1 The Winch System
must comply with all applicable European Aviation Safety Agency (EASA) and Civil
Aviation Authority (CAA) regulations.    XXXX    XXXX    XXXX 1996   K   
4.2.4.1.1.2 The Winch System must be sited such that the Winch Operator has an
unrestricted view during Winching Operations of both the Target and any persons
on the Winch. Pilots have an optimum view of the Target.    XXXX    XXXX   

 

Page 65 of 237



--------------------------------------------------------------------------------

2014   K    4.2.4.1.1.3 The Winch System, through its configuration and
equipment, must enable the Winch Operator to operate the Winch System whilst
carrying out concurrent duties.    XXXX    XXXX    1997   K    4.2.4.1.1.4 The
Winch System must, throughout Aircraft Operation, allow for free and unimpeded
entry into and exit out of the Aircraft of a Stretcher and its occupants during
Winch Operations, and in particular the Stretcher must have full    XXXX    XXXX
  

 

Page 66 of 237



--------------------------------------------------------------------------------

     and free movement about the vertical axis and/or not be pitched more than
30 degrees about the lateral axis.          1806   K    4.2.4.1.1.5 The Winch
System must, throughout Aircraft Operation, be independently controllable from
the Winch Operator’s normal station and the Aircraft Commander’s seat during
Winch Operations in the Aircraft and the Co-Pilot’s seat in the Aircraft.   
XXXX    XXXX   

 

Page 67 of 237



--------------------------------------------------------------------------------

913   K   

4.2.4.1.1.6 The Winch System must, throughout Aircraft Operation:

 

4.2.4.1.1.6.1 have a Winch Cable length of at least 290 feet and have no
restrictions on the minimum Winch Cable length for Winching Operations;

   XXXX    XXXX    2016   K    4.2.4.1.1.6.2 be able to winch continuously
without the need to pause between Winch Cycles;    XXXX    XXXX   

 

Page 68 of 237



--------------------------------------------------------------------------------

2017   K    4.2.4.1.1.6.3 be able to undertake Winching Operations without any
restrictions due to Fleet Angle.    XXXX    XXXX    915   K    4.2.4.1.1.6.4 be
able to, in a single Winching Operation, lift any weight up to and including 600
lbs;    XXXX    XXXX   

 

Page 69 of 237



--------------------------------------------------------------------------------

1992   K    4.2.4.1.1.6.5 be able to winch a 400 lb load at any speed in excess
of 250 feet per minute with variable speed control, fully proportional to
displacement of the control for the Winch by the Winch Operator;    XXXX    XXXX
  

 

Page 70 of 237



--------------------------------------------------------------------------------

1804   K    4.2.4.1.1.6.6 be able to winch precisely and safely (including by
means of a precision winching facility and safety clutch) without causing injury
due to sudden take up of the load on the Winch; and    XXXX    XXXX    922   K
   4.2.4.1.1.6.7 be able to respond to commands from the Winch Operator with no
detectable time delay between the Winch Operator displacing of the control for
the Winch and the Winch correctly responding.    XXXX    XXXX   

 

Page 71 of 237



--------------------------------------------------------------------------------

     4.2.4.1.2 Abnormal Operations    XXXX    XXXX    XXXX 929   K   
4.2.4.1.2.1 The Winch System must have a secondary winch facility and such
system shall have performance equal to the primary Winch System and allow
inter-Winch transfers from either Winch System to the other Winch System whilst
under load.         

 

916

 

 

K

  

 

4.2.4.1.2.2 The Winch System must, throughout Aircraft Operation, enable the
Winch Operator and the Pilots to each, acting independently, be able to
instantaneously and in a single operation sever the in-use Winch Cable (being
either the primary or secondary Winch Cable, as the case may be) provided always
that the primary or secondary Winch Cables cannot be severed inadvertently
without either Pilot releasing the flight controls.

   XXXX    XXXX   

 

Page 72 of 237



--------------------------------------------------------------------------------

 

1995

 

 

K

  

 

4.2.4.1.2.3 The Winch System must, throughout Aircraft Operation, be capable of
Winching Operations in the event of a failure of any or all systems on the
Aircraft (other than those directly associated with the Winch System).

   XXXX    XXXX   

 

Page 73 of 237



--------------------------------------------------------------------------------

     4.2.4.2 Casualties/Survivors    XXXX    XXXX    XXXX 1802   K    4.2.4.2.1
The Airborne System must allow Casualties and Survivors to freely embark on and
disembark from the Airborne System when on the ground without any adverse affect
to their physical condition.               4.2.4.2.2 Numbers              

 

4.2.4.2.2.1 Larger Minimum Rescue Capacity

   XXXX    XXXX    XXXX 2071   K    4.2.4.2.2.1 [For Lot 1] The Contractor must,
throughout Aircraft Operation be able to rescue up to 8 Casualties and/or
Survivors (2 of which are capable of being stretchered) with one Airborne System
anywhere within the Threshold SAR Operating Area within 120 minutes of take off
in Still Air Conditions.         

 

Page 74 of 237



--------------------------------------------------------------------------------

     4.2.4.2.2.2 Smaller Minimum Rescue Capacity    XXXX    XXXX    XXXX 2072  
K    4.2.4.2.2.2.1 [For Lot 2] The Contractor must, throughout Aircraft
Operation be able to rescue up to 4 Casualties and/or Survivors (2 of which are
capable of being stretchered) with one Airborne System anywhere within the
Threshold SAR Operating Area.         

 

Page 75 of 237



--------------------------------------------------------------------------------

     4.2.4.2.3 Anthropometrics    XXXX    XXXX    XXXX 933   K    4.2.4.2.3.1
The Airborne System must, throughout Aircraft Operation, be able to rescue an
adult weighing 300lbs.          934   K    4.2.4.2.3.2 The Airborne System must,
throughout Aircraft Operation, be able to rescue babies and children.           
   4.2.4.2.4 Casualty Incapacity    XXXX    XXXX    XXXX 948   K    4.2.4.2.4.1
The Airborne System must, throughout Aircraft Operation, be able to rescue
immobile and/or unconscious Casualties who are incapable of self-help.         

 

Page 76 of 237



--------------------------------------------------------------------------------

     4.2.4.3 Recovery    XXXX    XXXX    XXXX 1965   K    4.2.4.3.1 The Airborne
System must be capable of recovering up to 4 human bodies.               4.2.5
Incident Location         

950

  K    4.2.5.1 The Airborne System must, throughout Aircraft Operation, provide
the Winchman with specialist equipment to rescue Casualties and/or Survivors
from entangled situations.    XXXX    XXXX    XXXX

 

Page 77 of 237



--------------------------------------------------------------------------------

1963

  K    4.2.5.2 The Airborne System must, throughout Aircraft Operation, be able
to rescue Casualties and/or Survivors whilst the Aircraft is Operating in
proximity to obstructions down to 10 feet MSC.    XXXX    XXXX    XXXX     
4.2.6 Medical               4.2.6.1 Medical treatment    XXXX    XXXX    XXXX
1798   K   

4.2.6.1.1 The Medical Capability must, throughout Aircraft Operation, be able to
concurrently deliver, through separate Rearcrew, NHS Paramedic and NHS EMT
medical care on each Airborne System:

 

4.2.6.1.1.1 from first contact with the

        

 

Page 78 of 237



--------------------------------------------------------------------------------

    

Casualty at the scene of an incident outside of the Aircraft;

 

4.2.6.1.1.2 within the Aircraft; and

 

4.2.6.1.1.3 after shutdown of the Aircraft,

 

until handover of the Casualty to a person suitably qualified and experienced in
medical care to accept responsibility for the Casualty at the end of the
Operation.

 

Note: exemption available to the NHS Paramedic element of this requirement where
this standard of medical care will be deemed to be met by the Contractor
utilising EMT qualified Rearcrew who are undergoing Health Professionals Council
recognised training towards full NHS Paramedic qualification.

        

 

1964

 

 

K

  

 

4.2.6.1.2 The Aircraft must be able to transport either one Critical Care
Patient or one incubator, together with any associated equipment required to
support the Critical Care Patient or the incubator and a medical team of 3
persons.

   XXXX    XXXX    XXXX

 

Page 79 of 237



--------------------------------------------------------------------------------

 

1234

 

 

K

  

 

4.2.6.1.3 The Aircraft must, throughout Aircraft Operation, have appropriate:

 

4.2.6.1.3.1 lighting;

 

4.2.6.1.3.2 power supplies for all onboard medical equipment;

 

4.2.6.1.3.3 one British Standard 240 Volt AC, 50 Hz, 13 Amp, 3 pin socket;

 

4.2.6.1.3.4 oxygen supplies;

 

4.2.6.1.3.5 heating;

 

4.2.6.1.3.6 sterile environment; and

 

4.2.6.1.3.7 accessibility to the Patient,

 

to enable medically trained persons to

   XXXX    XXXX   

 

Page 80 of 237



--------------------------------------------------------------------------------

     provide pre-hospital medical care within the Aircraft throughout Aircraft
Operation.               4.2.6.2 Medical Equipment    XXXX    XXXX    XXXX 1232
  K    4.2.6.2.1 The Medical Capability must, throughout Aircraft Operation,
provide appropriate and sufficient medical supplies and equipment on board each
Aircraft to enable medically trained personnel to concurrently treat and monitor
4 Casualties.          1801   K    4.2.6.2.2 The Aircraft must, throughout
Aircraft Operation, enable the Rearcrew to easily access, readily, and safely
deploy, and retrieve any of the medical equipment that may be required to
support the treatment by the Rearcrew of a Casualty outside of the Aircraft.
Such medical equipment shall have secure and crashworthy stowage within the
Aircraft and (where appropriate) have an independent power source available for
use by the Rearcrew.         

 

Page 81 of 237



--------------------------------------------------------------------------------

1233   K    4.2.6.2.3 The Contractor must for all of the medical supplies
(including drugs) and equipment that are required to be carried on the Aircraft,
record, stow and transport these in accordance with any applicable legal and
manufacturers’ requirements.               4.2.7 Transport    XXXX    XXXX   
XXXX 1203   K    4.2.7.1 All On State Airborne Systems must be capable of
deploying from and retrieving to the Aircraft an MRT Standard Load in a single
trip and from the air or on the ground.               5. OPERATE              

 

5.1 Livery/Visibility

   XXXX    XXXX    XXXX

 

Page 82 of 237



--------------------------------------------------------------------------------

1166

  K   

5.1.1          All Aircraft shall be immediately recognisable as a SAR Aircraft
and be in the standard MCA white/red livery.

        

1758

 

K

 

1

  

All Aircraft must have a conspicuous and highly visible external finish that, at
all times, assists persons in readily seeing and identifying the Aircraft from
both in the air and on the ground.

 

The Aircraft shall have no visual indication of aircraft ownership.

             

5.2             Avoid Collision

   - XXXX    XXXX   

502

  K   

5.2.1          The Avionics Suite must, throughout Aircraft Operation, enable
the Handling Pilot to automatically receive clear and readily interpretable
warnings of any approaches to terrain or other obstacles whilst being able to
continuously look out of the Cockpit.

         XXXX                

503

  K   

5.2.2          The Avionics Suite must, throughout Aircraft Operation,
automatically provide the Pilots with immediate, clear and readily interpretable
warnings of any potential air traffic conflicts to at

        

 

Page 83 of 237



--------------------------------------------------------------------------------

    

                  least a TCAS I.

             

5.3             One Engine Inoperative

        

1623

  1   

5.3.1          The Aircraft must, throughout Aircraft Operation, be able to
remain airborne and be able to safely fly away or remain in the Hover following
a single engine failure where:

 

5.3.1.1    the Aircraft is at the Standard SAR Operating Weight;

 

5.3.1.2    there is 10 knots of wind;

 

5.3.1.3    the Aircraft has at least 90 minutes of fuel remaining;

 

5.3.1.4    it is International Standard Atmosphere;

 

5.3.1.5    the Aircraft is at 500ft PA; and

 

5.3.1.6    the Aircraft is Operating OGE at a height of 50ft agl/asl.

   XXXX    XXXX   

XXXX                

    

5.4             Low Light Operations

             

5.4.1          General Illumination

   XXXX    XXXX    XXXX                

1810

  K    5.4.1.1    The Lighting System must provide sufficient illumination to
carry out         

 

Page 84 of 237



--------------------------------------------------------------------------------

     Operations in low external light levels down to 2mlux.         

1157

  K    5.4.1.2    The Lighting System must not adversely affect the ability of
any member of the Aircrew to Operate and in particular not restrict flying
Operations and the ability to provide NHS Paramedic standard of care.           
  

5.4.2          External Illumination

   XXXX    XXXX   

1151

  K    5.4.2.1    The Lighting System must, throughout Aircraft Operation,
provide an easily interpretable reference to the Aircrew of the positions of the
rotor and the tail rotor tips relative to any obstructions to enable the Hover
to be          XXXX                

 

Page 85 of 237



--------------------------------------------------------------------------------

     maintained with sufficient clearance between the Aircraft and any
obstacles.         

1155

  K   

5.4.2.2    The Lighting System must, throughout Winching Operations, provide a
light source (and an independent immediately available back-up light source)
that is:

 

5.4.2.2.1    fully controllable and steerable by the Winch Operator;

 

5.4.2.2.2    stowable; and

 

5.4.2.2.3    capable of use by the Winch Operator to illuminate the specific
winching area during Winching Operations

   XXXX      

1152

  K   

5.4.2.3    The Lighting System must, throughout Aircraft Operation, include a
light source that provides:

 

5.4.2.3.1    360 degree coverage beneath the Aircraft; and

 

5.4.2.3.2    sufficient illumination to provide visual references for the
Aircrew to manoeuvre the Aircraft and to assist in

   XXXX      

 

Page 86 of 237



--------------------------------------------------------------------------------

     the location and winching phases of Operations.         

1998

  K   

5.4.2.4    The Lighting System must, throughout Aircraft Operation, include a
light source that:

 

5.4.2.4.1    is fully steerable by either of the Pilots without the need to
release flying controls;

 

5.4.2.4.2    is retractable; and

 

5.4.2.4.3    can be used to provide additional illumination to the specific area
of an incident of sufficient brightness to illuminate objects which might
endanger safe operation of the Aircraft.

   XXXX      

1159

  1   

5.4.2.5    The Lighting System must, throughout Aircraft Operation, include a
light source that:

 

5.4.2.5.1    is deployable outside of the Aircraft;

 

5.4.2.5.2    has an independent power supply;

 

5.4.2.5.3    can be operated on a hands free basis; and

   XXXX      

 

Page 87 of 237



--------------------------------------------------------------------------------

    

5.4.2.5.4    is sufficient to enable the appropriate NHS Paramedic standard of
care to be administered.

        

1158

    

5.4.3          Internal Illumination

   XXXX    XXXX    XXXX                

1161

  K   

5.4.3.1     The Lighting System must, throughout Aircraft Operation, include a
light source that:

 

5.4.3.1.1    is available at each of the Aircrew’s seats on the Aircraft and can
be controlled independently by the relevant Aircrew member at that seat; and

 

5.4.3.1.2    provides illumination of sufficient quality to enable reading and
map interpretation.

 

5.4.3.1.3    is fully NVG compatible.

        

1160

  K   

5.4.3.2    The Lighting System must, throughout Aircraft Operation, include
light sources in the Aircraft’s internal cabin that:

 

5.4.3.2.1    are capable of having their intensity controlled by the Rearcrew;
and

 

5.4.3.2.2    can provide sufficient illumination for administering appropriate

   XXXX      

 

Page 88 of 237



--------------------------------------------------------------------------------

    

NHS Paramedic standard of care.

 

5.4.3.2.3    are capable of being operated in an NVG compatible mode.

             

5.4.4          Safety and Emergency Illumination

   XXXX    XXXX    XXXX                

1097

  K    5.4.4.1    The Lighting System must, throughout Aircraft Operation,
provide a light source that, in the event of a failure of the electrical
system(s) in the Aircraft, provides immediate safety and emergency lighting.   
     

1163

  K    5.4.4.2    The Lighting System shall provide a back-up light source that,
in the event of a failure of the normal electrical system(s) of the Aircraft,
provides sufficient illumination to ensure the continued treatment and
monitoring of Casualties.         

 

Page 89 of 237



--------------------------------------------------------------------------------

             

 

Page 90 of 237



--------------------------------------------------------------------------------

    

5.5             Decontamination

   XXXX    XXXX    XXXX                

1951

  K   

5.5.1          The Contractor shall provide decontamination facilities for the
Aircrew and Ground Crew at each Base to remove all external Health Hazards that
have come into contact with clothing and body in the course of performing their
duties, without the risk of cross contamination.

        

1952

  K   

5.5.2          The Contractor shall provide decontamination facilities at each
Base to remove all Health Hazards from the Aircraft, without the risk of cross
contamination.

             

5.6             Environmental Hazards

        

 

Page 91 of 237



--------------------------------------------------------------------------------

    

5.6.1          Meteorological/Natural

             

5.6.1.1      Reduced Visibility

   XXXX    XXXX    XXXX                

1813

  K   

5.6.1.1.1    The Avionics Suite must, throughout Aircraft Operation, enable
Operations over water:

 

5.6.1.1.1.1    below safety altitude; and

 

5.6.1.1.1.2    in lateral and vertical visibility down to 50 feet.

        

 

Page 92 of 237



--------------------------------------------------------------------------------

    

5.6.1.2      Weather Display

   XXXX    XXXX    XXXX                

869

  K   

5.6.1.2.1    The Avionics Suite must, throughout Aircraft Operation, enable the
viewing of the real time location of adverse weather. This view shall:

 

5.6.1.2.1.1    be displayed in standard ICAO processed colour to represent the
intensity of weather;

 

5.6.1.2.1.2    be visible to both Pilots (from their respective seats in the
Aircraft) and on the Rear Cabin display;

 

5.6.1.2.1.3    be selectable by the Sensor Operator.

             

5.6.1.3      Climate Categories

   XXXX    XXXX    XXXX                

1742

     5.6.1.3.1    The Airborne System must at all time be able to Operate in the
following climatic conditions C0 and M2.         

 

Page 93 of 237



--------------------------------------------------------------------------------

    

5.6.1.4      Temperature

   XXXX    XXXX    XXXX                

1666

  1    5.6.1.4.1     The Aircraft must, without any additional protection
measures and after having being subjected to an external temperature of down to
minus 26 degrees centigrade for a continuous period of eight hours, not be
adversely affected and be capable of being started using Aircraft internal means
without requiring any pre-warming or component replacement.         

1668

  1    5.6.1.4.2    The Aircraft must, without any additional protection
measures and after having been subjected to an external temperature of up to 40
degrees centigrade for a continuous period of eight hours, not be adversely
affected and be capable of being started using Aircraft internal means without
requiring any pre-cooling or component replacement.         

 

Page 94 of 237



--------------------------------------------------------------------------------

    

5.6.1.5      Wind

   XXXX    XXXX    XXXX                

1670

  1   

5.6.1.5.1    The Aircraft must be able to Hover:

 

5.6.1.5.1.1    into wind without limitation;

 

5.6.1.5.1.2    downwind in winds of no less than 18 knots; and

 

5.6.1.5.1.3    in cross-winds of no less than 30 knots.

        

1672

  K    5.6.1.5.2    Each On State Airborne System must carry sufficient
equipment to enable the Aircrew to immobilise the main and tail rotors.         

1939

  K    5.6.1.5.3    The Contractor must ensure that all Bases are able to
continue to support Operations in wind speeds of at least up to and including
the Into Wind Starting Limitations of the Aircraft.         

1676

    

5.6.1.5.4    The Aircraft must be able to engage and shutdown rotors in winds at
a steady speed or with maximum gusts of no less than:

 

5.6.1.5.4.1    45 knots from a direction 45

        

 

Page 95 of 237



--------------------------------------------------------------------------------

    

degrees either side of the Aircraft nose;

 

5.6.1.5.4.2    30 knots from a direction between 45 degrees and 135 degrees
either side of the Aircraft nose; and

 

5.6.1.5.4.3    18 knots from the remaining sectors of the Aircraft not detailed
in 5.6.1.5.4.1 and 5.6.1.5.4.2 above.

             

5.6.1.6      Lightning

   XXXX    XXXX    XXXX                

1678

  1   

5.6.1.6.1    In the event of a lightning strike:

 

5.6.1.6.1.1    the Aircraft must maintain sufficient structural integrity to be
able to Land As Soon As Possible; and

 

5.6.1.6.1.2    the Avionics Suite must be protected from any damage due to a
power surge.

             

5.6.1.7      Precipitation

   XXXX    XXXX    XXXX                

1681

  1    5.6.1.7.1    The Aircraft and Avionics Suite must be able to Operate
(without restriction) in rainfall rates of up to 200mm per hour.         

 

Page 96 of 237



--------------------------------------------------------------------------------

             

1815

  1    5.6.1.7.2    The Aircraft and Avionics Suite must be able to resist Hail
Stones, retaining sufficient structural integrity to Land As Soon As Possible.
             

5.6.1.8      Snow and Ice

   XXXX    XXXX    XXXX                

 

Page 97 of 237



--------------------------------------------------------------------------------

             

 

Page 98 of 237



--------------------------------------------------------------------------------

1683

  1    5.6.1.8.1    The Aircraft and Avionics Suite must, in snow, continue
unrestricted Operations for at least 1 hour.         

1816

  1    5.6.1.8.2    The Contractor must, in the event of Airframe Icing
Conditions, continue to support Operations (without restriction) anywhere
throughout the Threshold SAR Operating Area for all Lots and within 120 minutes
of take off in Still Air Conditions for Lot One.         

1817

  1    5.6.1.8.3    The Aircraft must, in the event of Engine Icing Conditions,
continue Operations without restriction.         

1690

  K    5.6.1.8.4 The Aircraft and/or Avionics Suite must provide, in an easily
interpretable and readily understandable format, a warning to the Pilots of the
presence of Airframe Icing Conditions and Engine Icing Conditions.         

 

Page 99 of 237



--------------------------------------------------------------------------------

    

5.6.1.9 Turbulence

   XXXX    XXXX    XXXX 1698   K    5.6.1.9.1 The Aircraft must, in the event of
Extreme Turbulence, maintain sufficient structural integrity to either continue
flight or depart from the area of Extreme Turbulence or Land As Soon As
Possible.          1699   K    5.6.1.9.2 The Aircraft and Avionics Suite must
resist Severe Turbulence, and continue Operations after such an encounter.      
  

 

Page 100 of 237



--------------------------------------------------------------------------------

    

5.6.2     Physical

   XXXX    XXXX    XXXX      5.6.2.1 Impact Damage          1711   1   
5.6.2.1.1 The Aircraft must, after the occurrence of a rotor tip strike,
maintain sufficient structural integrity in order to Land As Soon As Possible.
         1712   1    5.6.2.1.2 The Aircraft must, after the occurrence of a Wire
Strike, maintain sufficient structural integrity to Land As Soon As Possible.   
           5.6.2.2 Salt Water Exposure          1823   K    5.6.2.2.1 The
Aircraft must minimise loss of performance during flight due to salt accretion
in the Aircraft’s engines and must mitigate the effect of any such salt
accretion after flight.         

 

Page 101 of 237



--------------------------------------------------------------------------------

1988   K    5.6.2.2.2 The functionality of the SAR Role Equipment utilised by
the Rearcrew during Operations must not be adversely affected by any exposure to
salt water.               5.6.2.3 Foreign Object Damage          1820   K   
5.6.2.3.1 The Aircraft engines shall be protected from ingestion of Foreign
Objects in order to continue Operations.         

 

Page 102 of 237



--------------------------------------------------------------------------------

   

6.        SERVICE OBLIGATIONS

             6.1 Regulation of the Service    XXXX    XXXX    XXXX 1985   K  
6.1.1 The Contractor must ensure that for Civil Registered Aircraft, they
provide and maintain a bespoke SAR air operators certificate from the
appropriate regulatory authority to permit live training and Operations.      
       6.2 Training Plan    XXXX    XXXX    XXXX

 

Page 103 of 237



--------------------------------------------------------------------------------

2044

  K   

6.2.1     The Contractor must provide and maintain a Training Plan, in
accordance with response requirements in Schedule 2.3 (Aircrew Training), to
meet all the training requirements set out in the Contract; and

 

6.2.1.1 enables Aircrew to obtain full functionality from each System.

             

6.3        Reporting

   XXXX    XXXX    XXXX

1958

  K   

6.3.1     The Contractor shall collect metrics and deliver reports to the
Department on the provision of SAR through the MIS consisting of at least:

 

6.3.1.1 Post-SAR Sortie Reports;

 

6.3.1.2     Flying Hour Returns correlated against HUMS;

 

6.3.1.3 Enforcement Branch Reports;

 

6.3.1.4 Training Records;

        

 

Page 104 of 237



--------------------------------------------------------------------------------

    

6.3.1.5 Liaison Reports;

 

6.3.1.6 Medical Training

              Records;

 

6.3.1.7 Flying Accident Incident Reports;

 

6.3.1.8 Non-Flying Accidents Incident Reports; and

 

6.3.1.9 other Key Performance Indicator (KPI) Reports

 

             

6.4        Crash Response Plan

   XXXX    XXXX    XXXX 1050   K    6.4.1 The Contractor must maintain at each
Base a Crash Response Plan that meets all applicable Law.               6.5
Provide Equipment    XXXX    XXXX    XXXX

 

Page 105 of 237



--------------------------------------------------------------------------------

911

  K   

6.5.1     The Contractor must provide, on each On State Airborne System:

 

6.5.1.1    a dingy or dinghies individually capable of taking at least five
adults; and

 

6.5.1.2 sufficient life saving jackets each suitable for an adult, to meet the
maximum capacity of the dinghy carried and;

 

which are readily deployable from the Aircraft by the Crew or passengers.

         1808   1   

6.5.2  The Contractor must have available at each Base a pump which:

 

6.5.2.1 can be stowed on the Aircraft;

 

6.5.2.2 is diesel powered;

 

6.5.2.3 has a capacity of at least 175 gallons per minute; and

 

6.5.2.4 can be winched,

 

to assist in keeping Vessels afloat.

         1770   K   

6.5.3  The Contractor must provide all SAR Role Equipment on each

        

 

Page 106 of 237



--------------------------------------------------------------------------------

     On State Airborne System; this equipment must be capable of being raised
and lowered on the Winch.               6.6 Safety, Health, Environment and Fire
   XXXX    XXXX    XXXX      6.6.1 Safety/Security          1094   K    6.6.1.1
The Contractor must provide and maintain all necessary safety equipment on each
Airborne System and at each Base that is required to meet all applicable Law.   
      1139   K    6.6.1.2 The Contractor must respond to and report all non
flying related incidents and accidents in accordance with all applicable Law and
to the level of detail agreed in the MIS.         

 

Page 107 of 237



--------------------------------------------------------------------------------

1140   K    6.6.1.3 The Contractor must respond to and report all flying related
incidents and accidents in accordance with all applicable Law and to the level
of detail agreed in the MIS.               6.6.2 Noise          1129   K   
6.6.2.1 The Contractor must comply with all applicable Law on each Base and each
Airborne System to protect all persons from harm and injury due to noise
exposure.               6.6.3 Vibration          1825   K    6.6.3.1 The
Contractor must comply with all applicable Law on each Base and each Airborne
System to protect all persons from harm and injury due to vibration.         

 

Page 108 of 237



--------------------------------------------------------------------------------

    

6.6.4     Crashworthiness

   XXXX    XXXX   

1955

  K   

6.6.4.1 The Aircraft must contain:

 

6.6.4.1.1 crashworthy seats for all occupants, with seatbelts;

 

6.6.4.1.2 harnesses which permit at least two persons to move freely around the
Rear Cabin whilst remaining secure,

 

all of which must comply with all applicable Law.

        

 

Page 109 of 237



--------------------------------------------------------------------------------

    

6.7      Presentational Standard

   XXXX    XXXX    XXXX

 

Page 110 of 237



--------------------------------------------------------------------------------

2005    K   

6.7.1          The Contractor must ensure that all aspects of the Service that
are in public view are clean and maintained to a high presentational standard.

              

6.8             Clinical Governance

   XXXX    XXXX    XXXX 1229    K   

The Contractor must provide and comply with a policy for medical clinical
governance in accordance with Healthcare Commission instructions.

The Contractor shall arrange for a suitably experienced doctor to act as
clinical director for the Contract.

              

6.9             Infrastructure

   XXXX    XXXX    XXXX

 

Page 111 of 237



--------------------------------------------------------------------------------

2074    K   

6.9.1            The Contractor shall provide the proposed infrastructure
arrangements for each base in accordance with response requirements in Schedule
2.4 (Infrastructure Requirements).

              

6.10             Transition

   XXXX    XXXX    XXXX 2073    K   

6.10.1         The Contractor shall provide a Transition Plan in accordance with
response requirements in Schedule 2.5 (Transition and Acceptance).

              

6.11             Acceptance

   XXXX    XXXX    XXXX 2075    K   

6.11.1         The Contractor shall provide an Acceptance plan in accordance
with response requirements in Schedule 2.5 (Transition and Acceptance).

        

 

Page 112 of 237



--------------------------------------------------------------------------------

     

6.12            Aviation Safety Management Plan

   XXXX    XXXX    XXXX 2076    K   

6.12.1         The Contractor shall provide an aviation safety Management Plan
in accordance with response requirements in Schedule 2.6 (Aviation Safety
Management Plan Requirements).

        

 

Page 113 of 237



--------------------------------------------------------------------------------

3. AW189 Contractor’s Solution

 

ID

  

Pty

  

United Kingdom Search And Rescue Helicopters Technical Requirements

  

Contractor’s
Proposals

  

Evaluation/Assurance
Supporting Documents

  

Acceptance
Approach

     

1.               COMMUNICATE

              

1.1             Internal

              

1.1.1          Display

   XXXX    XXXX    XXXX 1935    K   

1.1.1.1 The Avionics Suite must, throughout operation of the relevant SAR
Sensor, display SAR Role Sensor Data to both Pilots and to the Rear Cabin in an
easily interpretable and readily understood format. Such display function must:

 

1.1.1.1.1 provide both Pilots and the Rearcrew with full interoperability
between SAR Role Sensor Data allowing multiple layers of SAR Role Sensor Data to
be displayed and overlaid concurrently; and

 

1.1.1.1.2 allow each of the Pilots and the Rearcrew, at the point of display,
the ability to easily and fully select between display of the outputs of each
SAR Sensor.

 

        

 

Page 114 of 237



--------------------------------------------------------------------------------

1936    K   

1.1.1.2 The Avionics Suite must, throughout Aircraft Operation, be able to
display Aircraft Data and Aeronautical Data to both Pilots and to the Rear Cabin
in an easily interpretable standard aviation EFIS display format. Such display
function shall allow each of the Pilots and the Rearcrew, at the point of
display, the ability to easily and fully select between the display of any
Aircraft Data and Aeronautical Data

 

   XXXX      

 

Page 115 of 237



--------------------------------------------------------------------------------

              

 

Page 116 of 237



--------------------------------------------------------------------------------

      1.1.2 Intercommunication          XXXX 371    K   

1.1.2.1 The Aircraft Internal Communication System must, throughout Aircraft
Operation:

 

1.1.2.1.1 provide safe, clear and audible voice intercommunication between all
persons onboard the Aircraft;

   XXXX    XXXX    1026    K    1.1.2.1.2 be accessible to the Rearcrew at all
times, including whilst the Rearcrew are moving throughout the Aircraft, without
having to change any communications connections; and          1892    K   
1.1.2.1.3 provide safe, clear and audible private voice intercommunication
between some and/or all of the persons onboard the Aircraft.          1893    K
  

1.1.2.2 The Aircraft Internal Communication System must, throughout Aircraft
Operation:

 

1.1.2.2.1 have a back up intercom facility which:

 

1.1.2.2.1.1 is available to all Aircrew;

 

1.1.2.2.1.2 provides safe, clear and audible voice intercommunication;and

 

1.1.2.2.1.3 is independent of the system referred to in paragraph 1.1.2.1 above.

 

        

 

Page 117 of 237



--------------------------------------------------------------------------------

1032    K   

1.1.2.2.1.4 enable the passing of emergency information to all occupants of the
Aircraft with sufficient impact to ensure they are immediately aware of an
emergency.

 

        

 

Page 118 of 237



--------------------------------------------------------------------------------

     

1.2             External

              

1.2.1          Comms Bands

   XXXX    XXXX    XXXX 1894    K   

1.2.1.1 The Aircraft External Communication System must, throughout Aircraft
Operation, provide all the Aircrew with voice intercommunication throughout:

 

1.2.1.1.1  the Civil VHF ATC Comms Band;

 

        

 

Page 119 of 237



--------------------------------------------------------------------------------

1896    K    1.2.1.1.2 the Military UHF Comms Band; and    XXXX    XXXX    320
   K   

1.2.1.1.3 the Marine VHF Comms Band including MRT frequencies Ch 24A and 62A

 

   XXXX      

 

Page 120 of 237



--------------------------------------------------------------------------------

      1.2.2 Intercommunication with Winchman    XXXX    XXXX    XXXX 2022    K
  

1.2.2.1 The Aircraft External Communication System and Winchman’s Individual
Communication System must, throughout Aircraft Operation, enable:

 

1.2.2.1.1 the Winchman to have voice intercommunication with the occupants of
the Aircraft via the Aircraft’s Internal Communication System at least 5km away
from the Airborne System;

 

        

 

Page 121 of 237



--------------------------------------------------------------------------------

2023    K   

1.2.2.1.2 the Winchman to have voice intercommunication with third party users
of VHF FM Marine Band at least 5km away from the Winchman; and

 

   XXXX      

 

Page 122 of 237



--------------------------------------------------------------------------------

2024    K    1.2.2.1.3 the muting from onboard the Aircraft of the Winchman’s
voice intercommunication with persons onboard or off the Aircraft whilst
otherwise maintaining full operability and the ability for the Winchman to mute
Aircraft intercom chatter from the Winchman’s location.    XXXX       2025    K
  

1.2.2.2 The Winchman’s Individual Communication System must be water resistant
to IEC 529 IP67 Classification.

 

   XXXX      

 

Page 123 of 237



--------------------------------------------------------------------------------

     

1.2.3          Intercommunication with Co-ordinating Authority

   XXXX    XXXX    XXXX 1897    K    1.2.3.1 The Aircraft External Communication
System must, throughout Aircraft Operation, enable BLOS voice and data
intercommunication between the Aircrew and a Co-ordinating Authority with the
ability to broadcast to more than one recipient.               

1.2.4          Intercommunication with other SAR Units

   XXXX       1931    K   

1.2.4.1 The Aircraft External Communication System must, throughout Aircraft
Operation, enable BLOS voice and data intercommunication between the Aircrew and
other suitably equipped Dedicated SAR Units with the ability to broadcast to
more than one recipient.

 

        

 

Page 124 of 237



--------------------------------------------------------------------------------

     

1.2.5            Intercommunication with Vessels

   XXXX       1932    K   

1.2.5.1        The Aircraft External Communication System must, throughout
Aircraft Operation, enable voice intercommunication between the Aircrew and any
Vessels in distress using the MF Distress Frequency with the ability to
broadcast to more than one recipient

 

        

 

Page 125 of 237



--------------------------------------------------------------------------------

      1.2.6 BLOS Communications Redundancy    XXXX    XXXX    XXXX 1898    K   
1.2.6.1 The Aircraft External Communication System must, throughout Aircraft
Operation, provide at least two immediately available BLOS intercommunication
facilities (one main and one backup) with no common single point of failure.   
           

1.2.7 Intercommunication with mobile phones

 

   XXXX    - XXXX    XXXX

 

Page 126 of 237



--------------------------------------------------------------------------------

1273    K    1.2.7.1 The Contractor shall provide an Aircraft External
Communication System which, throughout Aircraft Operation, enables voice and
text intercommunication between the Aircrew and any user of a mobile phone
connected to any UK mobile phone network provider.               

1.2.8          Portable communications facilities

   XXXX    XXXX    XXXX 1018    K   

1.2.8.1 The Contractor shall provide an Aircraft External Communication System
which provides portable satellite communications facilities which can be used
off and/or on-board the Aircraft at any time; it must have an independent power
source for use away from the Aircraft.

 

        

 

Page 127 of 237



--------------------------------------------------------------------------------

     

1.2.9          Transfer of Search Information

   XXXX    XXXX    XXXX 1901    K   

1.2.9.1 The Aircraft External Communication System must, throughout Aircraft
Operation, enable the exchange of Search Information and the electronic transfer
of Search Information data directly to and from the Avionics Suite between the
Aircrew and:

 

1.2.9.1.1 a Co-ordinating Authority; and

         1933    K   

1.2.9.1.2 other suitably equipped Dedicated SAR Units.

 

        

 

Page 128 of 237



--------------------------------------------------------------------------------

1934    K    1.2.9.2 The Aircraft External Communication System must enable the
manual transfer of Search Information to the Base Operations Room Post Flight.
   XXXX    XXXX    XXXX      

1.2.10 Transfer of casualty information

 

   XXXX    XXXX    XXXX

 

Page 129 of 237



--------------------------------------------------------------------------------

1902    1   

1.2.10.1 The Aircraft External Communication System must, throughout Aircraft
Operation, enable the Rearcrew to transfer information on a Casualty’s
condition, including medical data via electronic means, to medical facilities
suitably equipped to receive such information.

 

        

 

Page 130 of 237



--------------------------------------------------------------------------------

      1.2.11 TETRA Communications    XXXX    XXXX    2035    K    1.2.11.1 The
system shall be able to intercommunicate with all UK emergency services using
TETRA or its successor.         

 

Page 131 of 237



--------------------------------------------------------------------------------

      1.2.12 Position reporting    XXXX    XXXX    1755    K   

1.2.12.1 The Aircraft External Communication System and Avionics Suite must,
throughout Aircraft Operation, be able to report the position of the Aircraft to
the Tasking Authority at intervals pre-selected by the Aircrew:

 

1.2.12.1.1 without the need for further attention by the Aircrew after initial
set up; and

 

1.2.12.1.2 to within 100 metres lateral accuracy of the Aircraft’s true position
at the time of position capture by the Avionics Suite.

               1.2.13 Monitor frequencies    XXXX    XXXX    XXXX

 

Page 132 of 237



--------------------------------------------------------------------------------

1870    K    1.2.13.1 The Aircraft External Communication System must,
throughout Aircraft Operation, enable the Aircrew to maintain a continuous
listening watch on the Aeronautical Emergency Frequencies whilst using other
frequencies. Such facility shall be deselectable by any of the Aircrew in
relation to his or her own functionality.          1884    K    1.2.13.2 The
Aircraft External Communication System must, throughout Aircraft Operation,
enable the Aircrew to maintain a continuous listening watch on the VHF FM Ch16
being the Maritime Emergency Frequency whilst using other frequencies. Such
facility shall be deselectable by any of the Aircrew in relation to his or her
own functionality.         

 

Page 133 of 237



--------------------------------------------------------------------------------

      1.2.14 AIS    XXXX    XXXX    XXXX 1023    K   

1.2.14.1 The Avionics Suite must, throughout Aircraft Operation, be able to
transmit Aircraft position and receive other users’ positions using AIS, and
display through any of the Aircraft avionics displays.

 

        

 

Page 134 of 237



--------------------------------------------------------------------------------

      1.2.15 Visual communications    XXXX    XXXX    1022    K    1.2.15.1 The
Aircraft External Communication System must, throughout Aircraft Operation
during the day and by night, enable the Rearcrew to pass information from the
Aircraft in a clear and readily understood visual format to persons on the
surface up to 100ft from the Aircraft.                1.2.16 Base    XXXX   
XXXX    XXXX 1909    K   

1.2.16.1 The Base Operations Room must support flight planning activities and
provide ready access to at least the following:

 

1.2.16.1.1 meteorological data;

 

1.2.16.1.2 NOTAMS;

        

 

Page 135 of 237



--------------------------------------------------------------------------------

     

1.2.16.1.3 air traffic control information;

 

1.2.16.1.4 digital and paper mapping;

 

1.2.16.1.5 Aircraft performance data;

 

1.2.16.1.6 tasking data;

 

1.2.16.1.7 AIS; and

 

1.2.16.1.8 Mission Planning and Debriefing System

         1886    K    1.2.16.2 The Base Operations Room must enable clear and
audible voice intercommunication between the Base Operations Room and the
Tasking Authority with guaranteed connectivity between the two from a single
call at all times.          1048    K    1.2.16.3 The Base Operations Room must
enable continuous voice intercommunication with the Airborne System.         

 

Page 136 of 237



--------------------------------------------------------------------------------

     

2.               PREPARE

              

2.1             Plan mission

   XXXX    XXXX    XXXX 819    K   

2.1.1          The Mission Planning and Debriefing System must enable the
Aircrew to plan all Operations before flight through the utilisation of hard and
soft copy information (the “Pre-flight Planning Process”) such that Normal
Readiness can be met.

        

 

Page 137 of 237



--------------------------------------------------------------------------------

1906    K   

2.1.2          The Mission Planning and Debriefing System must be able to
transfer by electronic means the output of the Pre-flight Planning Process into
the Avionics Suite such that it can be readily interpreted and used by the
Aircrew.

   XXXX    - XXXX    1774    K   

2.1.3          The Contractor must provide Aircrew with sufficient flight
planning data and materials to modify the inputted flight planning data during
Aircraft Operation and provide an Avionics Suite which is able to accept
modifications.

   XXXX    XXXX   

 

Page 138 of 237



--------------------------------------------------------------------------------

     

2.2             Training

              

2.2.1          SAR organisations and emergency services

   XXXX    XXXX    XXXX 1989    K   

2.2.1.1 The Contractor must provide at each Base:

2.2.1.1.1 Ground Familiarisation Training for Emergency Response Teams; and

         1071    K    2.2.1.1.2 ERT Flying Training Exercises for Emergency
Response Teams and other available non-Contractor SAR assets including Ministry
of Defence aircraft.         

 

Page 139 of 237



--------------------------------------------------------------------------------

              

 

Page 140 of 237



--------------------------------------------------------------------------------

      2.2.2 Aircrew               

2.2.2.1 Conversion Training

 

   XXXX    XXXX    XXXX 1828    K   

2.2.2.1.1 The Personnel and Training System must:

 

2.2.2.1.1.1 ensure that all Pilots, at the time of the commencement of their
operational duties for the Contractor, are suitably qualified (having passed a
recognised type rating training course) and can Operate the Airborne System by
day and by night; and

 

         1841    K    2.2.2.1.1.2 ensure that all Rearcrew at the time of the
commencement of their operational duties for the Contractor are suitably trained
to Operate the Airborne System by day and by night.         

 

Page 141 of 237



--------------------------------------------------------------------------------

     

2.2.2.2 Aircrew Continuation Training

 

   XXXX    XXXX    XXXX 1850    K   

2.2.2.2.1 The Contractor shall ensure that a total of 50 flying hours per Month
of SAR role flying training is completed at each location.

 

2.2.2.2.2 It is anticipated that all training hours should be consumed within
the Month. If this cannot be achieved a maximum of 10 hours can be carried over
to the following Month at the contractor’s discretion. Hours in excess of this
limit must be agreed with the Department.

 

2.2.2.2.3 In the event that monthly flying training targets are not achieved,
the Contractor shall ensure that such shortfalls are averaged out over the year.

 

2.2.2.2.4 The Contractor shall provide details of the proposed Crew training
programme.

 

         1981    K    2.2.2.2.5 The Personnel and Training System must be able
to simulate to all Aircrew, all emergency situations and conditions that the
Aircrew might encounter during Operations and simulate, on the Aircraft during
flight, a range of emergency situations and conditions that the Aircrew might
encounter during Operations.         

 

Page 142 of 237



--------------------------------------------------------------------------------

     

2.3               Crew experience

        

 

1759

  

 

1

  

 

2.3.1          

 

2.3.1.1.       The Contractor shall provide Aircraft Commanders with previous
experience of at least 2500 helicopter flying hours each.

 

2.3.1.1.1     The Contractor shall provide Aircraft Commanders with previous
experience of at least 1000 flying hours in multi-engined helicopters each.

 

2.3.1.1.2     The Contractor shall provide Aircraft Commanders with previous
experience of at least 50 flying hours on each type.

 

2.3.1.1.3     The Contractor shall provide Aircraft Commanders with at least 250
flying hours previous military/civilian SAR helicopter experience each.

 

2.3.1.1.4     All Aircraft Commanders shall be instrument rated.

   XXXX    XXXX   

 

XXXX

 

Page 143 of 237



--------------------------------------------------------------------------------

1760

   1   

2.3.1.2. The Contractor shall provide Crew Co-Pilots with previous experience of
at least 750 helicopter flying hours each.

 

2.3.1.2.1 The Contractor shall ensure that all Co-Pilots are instrument rated.

        

 

Page 144 of 237



--------------------------------------------------------------------------------

 

1761

  

 

1

  

 

2.3.2           The contractor shall provide Winch Operators with at least one
year’s experience each in a dedicated military/civilian SAR unit.

 

2.3.2.1       The Contractor shall provide Rearcrew trained to a minimum of BIEC
standard (equivalent to the IHCD Emergency Medical Technician) and with at least
one Paramedic qualified Rearcrew on each shift.

 

   XXXX    XXXX   

 

XXXX

1762

   1   

2.3.3           The Contractor shall provide Winchmen with at least 3 Month’s
experience each in a dedicated military/civilian SAR unit.

 

2.3.3.1       The Contractor shall provide Rearcrew trained to a minimum of BIEC
standard (equivalent to the IHCD Emergency Medical Technician) and with at least
one Paramedic qualified Rearcrew on each shift.

 

        

2077

   K   

2.3.4           The Contractor shall ensure the continuing professional
development of medically qualified Rearcrew to maintain medical standards and
currency law policy set by the clinical director.

        

 

Page 145 of 237



--------------------------------------------------------------------------------

              

 

Page 146 of 237



--------------------------------------------------------------------------------

     

 

2.4               Availability

   XXXX    XXXX   

 

XXXX

 

1975

  

 

K

  

 

2.4.1           An Airborne System shall be On State for 98% of the Declared
Operating Time at each Base.

              

3.                 PROJECT

        

1970

   K   

3.1              [For Lot 1] The Contractor shall provide a service at, or in
the vicinity of, Sumburgh, Stornoway, Culdrose, Leconfield and Valley with a
larger minimum rescue capacity per Aircraft of 8 Casualties/Survivors (2 of
which are capable of being stretchered) and a minimum radius of action of 200nm
(250nm at Stornoway).

     

XXXX     

  

 

Page 147 of 237



--------------------------------------------------------------------------------

1971

   K   

3.2    [For Lot 2] The Contractor shall provide a service at Lee on the Solent,
at or in the vicinity of Chivenor, Prestwick, Lossiemouth and Wattisham with a
smaller minimum rescue capacity per Aircraft of 4 Casualties/Survivors (2 of
which are capable of being stretchered) and a minimum radius of action of 170nm.

   XXXX    XXXX    XXXX

2048

   K   

3.3    All of the Aircraft must be capable of being refuelled using pressure fed
aviation refuelling/defueling systems.

   - XXXX    XXXX   

 

XXXX

 

Page 148 of 237



--------------------------------------------------------------------------------

2009

   K   

3.4              The Contractor must, at any time, be able to deploy each On
State Airborne System for a period of 12 hours, including a total of 8 flying
hours, without the need for any external support or supplies other than aviation
fuel.

   XXXX    XXXX         

4.                OPERATE

              

4.1              General operations

              

4.1.1           Manoeuvre

        

 

Page 149 of 237



--------------------------------------------------------------------------------

     

4.1.1.1 Take off/landing

 

   XXXX    XXXX    467    K   

4.1.1.1.1 All Aircraft must be able to take off from and land on Unprepared
Surfaces without damage to any part of the Aircraft that renders it unable to
Operate.

 

   XXXX    XXXX    XXXX 587    K    4.1.1.1.2 The Aircraft must be able to take
off from, land, start up and shut down on surfaces sloping at up to 10 degrees
in any direction.    XXXX    XXXX   

 

Page 150 of 237



--------------------------------------------------------------------------------

1969

   1    4.1.1.1.3 The Aircraft must be able to, within ship operating limits,
land, hold on deck and subsequently depart from any Vessel that is capable of
accepting the Aircraft.    XXXX    XXXX   

 

Page 151 of 237



--------------------------------------------------------------------------------

1263

   K    4.1.1.1.4 The Aircraft must at all times be fully operable from both
Pilot seats within the Aircraft throughout the flight envelope.    XXXX    XXXX
  

901

   K   

4.1.1.1.5 The Aircraft and the Avionics Suite must, throughout Aircraft
Operation, be able to transition automatically after initiation by the Aircrew
from forward flight to the Hover (or relative Hover) over a designated
stationary or moving point at:

 

(i) all speeds technically achievable by the Aircraft; and

 

(ii) any height at or below 1000ft amsl, either in a coastal environment, or an
overwater environment and in zero visibility. At any time during the transition,
either Pilot must be able to immediately recover manual, lateral and/or vertical
control of the Aircraft.

   XXXX    XXXX    XXXX

 

Page 152 of 237



--------------------------------------------------------------------------------

908

   K    4.1.1.1.6 The Aircraft and Avionics Suite must, throughout Aircraft
Operation, be able to safely approach down to 150m of a surface Vessel, fixed
structure or coastline in a Reduced Cue Environment.    XXXX    XXXX    XXXX

1968

   K    4.1.11.7 The Aircraft and Avionics Suite must, throughout Aircraft
Operation, be able to:    XXXX    XXXX   

 

Page 153 of 237



--------------------------------------------------------------------------------

     

4.1.1.1.7.1 approach Offshore Installations in a lateral visibility of 150m or
greater; and

 

4.1.1.1.7.2 approach to and depart from Offshore Installations in 25m lateral
and vertical visibility.

        

909

   K   

4.1.1.1.8     The Aircraft and Avionics Suite must, throughout Aircraft
Operation, be able to transition automatically after initiation by the Aircrew
from Hover over a stationary or moving point to forward flight with an exit gate
of 1000ft amsl and below and a speed at or above Vmin plus 10 knots. At any time
during this transition, either Pilot must be able to immediately recover manual,
lateral and/or vertical control of the Aircraft.

   XXXX    XXXX    XXXX

 

Page 154 of 237



--------------------------------------------------------------------------------

      4.1.2 Winch Operations                4.1.2.1 Automatic Hover    XXXX   
XXXX    XXXX 959    K   

4.1.2.1.1 The Avionics Suite must, in a Reduced Cue Environment and whilst in an
automatic Hover:

 

i. enable the Aircraft to maintain that Hover to within 5 feet in the lateral
and vertical plane of the Aircraft’s desired position.

 

ii. allow either Pilot a graduated control input to give a hovertaxy speed of up
to 10 knots in any lateral direction.

        

 

Page 155 of 237



--------------------------------------------------------------------------------

      4.1.2.2. Winch Operator Adjustments    XXXX    XXXX    XXXX 960    K   
4.1.2.2.1 The Avionics Suite must, whilst in an automatic hover, enable the
Winch Operator a graduated method of adjusting the lateral position of the
Aircraft from the Winch Operator’s normal Crew position within the Aircraft at
up to 10 knots in any lateral direction without any direct involvement of the
Pilots. At any time during this activity, either Pilot must be able to
immediately recover manual, lateral control of the Aircraft.               
4.1.2.3 Spatial awareness    XXXX    XXXX    XXXX 862    K   

4.1.2.3.1 The Avionics Suite must, throughout Aircraft Operation, be able to:

 

4.1.2.3.2 detect and display to the Aircrew the relative position of surface
contacts in the maritime environment down to a range of 150m with sufficient
resolution to detect Vessels and assist in collision avoidance against all
surface contacts; and

        

 

Page 156 of 237



--------------------------------------------------------------------------------

1990    1   

4.1.2.3.3          determine and display to the Aircrew the track to within +/-
5 degrees of actual track and speed to within +/- 2 knots of actual speed of
such detected surface contacts in the maritime environment.

   XXXX    XXXX   

 

Page 157 of 237



--------------------------------------------------------------------------------

868    K    4.1.2.3.4 The Avionics Suite must, throughout Aircraft Operation,
enable Operations over water, in the vicinity of coastlines and in a Reduced Cue
Environment down to 150m lateral visibility.    XXXX    XXXX   

 

Page 158 of 237



--------------------------------------------------------------------------------

      4.1.3 Navigation/Flight Guidance          1945       4.1.3.1. Operations
in Controlled Airspace    XXXX    XXXX    XXXX 477    K   

4.1.3.1.1 The Airborne System and Avionics Suite must enable Operations in all
classes of airspace:

 

4.1.3.1.1.1 at all times;

 

4.1.3.1.1.2 without restriction due to Avionic Suite limitations;

 

4.1.3.1.1.3 without restriction due to Aircrew qualifications;

 

4.1.3.1.1.4 under relevant Visual Flight Rules; and

 

4.1.3.1.1.5 under relevant Instrument Flight Rules.

               4.1.3.2 Display    XXXX    XXXX    XXXX

 

Page 159 of 237



--------------------------------------------------------------------------------

1940    K   

4.1.3.2.1 The Avionics Suite must, throughout Aircraft Operation, be able to:

 

4.1.3.2.1.1 continuously display the Aircraft’s geographic position to both
Pilot seats within the Aircraft and to an additional display in the Rear Cabin;
and

         1942    K    4.1.3.2.1.2 such display of the Aircraft’s geographic
position shall be capable of being displayed in the following formats: latitude,
longitude, British National Grid and Irish National Grid.         

 

Page 160 of 237



--------------------------------------------------------------------------------

      4.1.3.3 Accuracy    XXXX    XXXX    XXXX 1506    K   

4.1.3.3.1 The Avionics Suite must, throughout Aircraft Operation, be able to:

 

4.1.3.3.1.1 determine the optimal available navigational solution derived from
all navigational inputs available to the Avionics Suite; and

         1528    K   

4.1.3.3.1.2       ensure the accuracy of the navigational solution is within 12
metres of the Aircraft’s true 3-D position

   XXXX    XXXX   

 

Page 161 of 237



--------------------------------------------------------------------------------

      4.1.3.4 Route Plans/Way Points    XXXX    XXXX    XXXX 1503    K   

4.1.3.4.1 The Avionics Suite must, throughout Aircraft Operation, be able to:

 

4.1.3.4.1.1 electronically store at least 20 user-defined route plans and retain
such stored route plans during periods when no power is supplied to the Avionics
Suite;

 

4.1.3.4.1.2 modify any stored route plan at any time from within the Aircraft;

         975    K    4.1.3.4.1.3 automatically execute stored route plans
without the need for further Aircrew intervention once executed but still allow
Aircrew the ability to modify once executed; and          1943    1   
4.1.3.4.1.4 electronically store and/or modify from within the Aircraft at any
time at least 200 fixed or moving Waypoints and be able to retain such
Waypoints, at the discretion of the Aircrew, during periods when no power is
supplied to the Avionics Suite.         

 

Page 162 of 237



--------------------------------------------------------------------------------

              

 

Page 163 of 237



--------------------------------------------------------------------------------

      4.1.3.5 Navigation Data Source Redundancy    XXXX    XXXX    XXXX 1524   
K    4.1.3.5.1 The Avionics Suite must, following failure of a single
navigational data source, maintain sufficient integrity to ensure that the
navigation solution allows continuity of Aircraft Operations and completion of
the Tasking Authority’s instruction.                4.1.3.6 SAR Specific
Functions    XXXX    XXXX    XXXX 830    1    4.1.3.6.1 The Avionics Suite must,
throughout Aircraft Operation:         

 

Page 164 of 237



--------------------------------------------------------------------------------

      4.1.3.6.1.1 enable the Aircraft to undertake Standard Search Patterns
selected by the Aircrew without the need for further Aircrew intervention once
executed and reduce the need for Aircrew monitoring and          831    K   
4.1.3.6.1.2 enable the Aircrew to select alternate Standard Search Patterns,
modify the dimensions of and suspend and/or resume executed Standard Search
Patterns.         

 

Page 165 of 237



--------------------------------------------------------------------------------

1508    1    4.1.3.6.1.3 The Pilots must be able to input specific position and
height information into the Avionics Suite in order to provide for an automated
Aircraft letdown to such designated position and height. Position information
must be capable of being automatically derived and electronically passed
(preferably in a single operation) from SAR Sensors to the Avionics Suite to
provide an automated letdown to such position.    XXXX    XXXX    1962    K   

4.1.3.6.1.4 The Avionics Suite must, throughout Aircraft Operation, enable the
Aircrew to:

 

4.1.3.6.1.5 fix and record the position of stationary objects; and

 

4.1.3.6.1.6 fix, record and predict the future position of moving objects over
time.

   XXXX    XXXX   

 

Page 166 of 237



--------------------------------------------------------------------------------

      4.1.4 Performance    XXXX    XXXX    XXXX 1822    1   

4.1.4.1 All On State Airborne Systems must be capable of retaining the Hover:

 

4.1.4.1.1 outside of Ground Effect whilst delivering an MRT Standard Load at or
below 4000ft amsl at ISA +15 degrees centigrade in still air; and

 

4.1.4.1.2 with 30 minutes SAR Endurance remaining, at the location of any SAR
Incident in the Mountainous Regions of the UK SRR.

         1973    1    4.1.4.2 The Airborne System must, throughout Aircraft
Operation, be capable of climbing to and maintaining 10,000ft PA at ISA
temperature.         

 

Page 167 of 237



--------------------------------------------------------------------------------

      4.1.5 Storage, Recording and Playback                4.1.5.1 Data
Recording    XXXX    XXXX    XXXX 1775    K   

4.1.5.1.1 The Avionics Suite must, throughout Aircraft Operation, be able to
continuously electronically record the Aircraft IR Sensor imagery for greater
than or equal to the maximum un-refuelled endurance of the Aircraft. The
electronic recording of IR Sensor imagery must be:

 

4.1.5.1.1.1 capable of being turned on or off by the Sensor Operator;

 

4.1.5.1.1.2 of the same or better visual quality to that displayed to the
Aircrew by the relevant SAR Sensor; and

 

4.1.5.1.1.3 tagged with the same information as that displayed to the Aircrew by
the relevant SAR Sensor (including but not limited to date and time).

        

 

Page 168 of 237



--------------------------------------------------------------------------------

1914    K   

4.1.5.1.2 The Avionics Suite must, throughout Aircraft Operation, be able to
electronically record the imagery of persons on either of the Winches. The
electronic imagery recording of persons on the in-use Winch must:

 

4.1.5.1.2.1 be capable of being turned on and off by the Winch Operator;

 

4.1.5.1.2.2 be able to continuously record for the duration of use of the
relevant Winch during Operations; and

 

4.1.5.1.2.3 be of suitable visual quality to contribute to the debrief process
and public relations material.

 

4.1.5.1.2.4 not require Winch Operator input to swap between in-use Winches in
the event of an in flight Winch changeover.

   XXXX      

 

Page 169 of 237



--------------------------------------------------------------------------------

1915    K    4.1.5.1.3 The Avionics Suite must, throughout Aircraft Operation,
be able to electronically record on the Aircraft the surface track flown by the
Aircraft. The recording time available for recording shall be equal to or
greater than the maximum unrefueled endurance of the Aircraft.    XXXX      

 

Page 170 of 237



--------------------------------------------------------------------------------

1916    1   

4.1.5.1.4 The Avionics Suite must, throughout Aircraft Operation, be able to
electronically record intercom audio data. The electronic recording of intercom
audio data must be:

 

4.1.5.1.4.1 capable of being turned on or off by the Aircrew;

   XXXX      

 

Page 171 of 237



--------------------------------------------------------------------------------

     

4.1.5.1.4.2 able to continuously record for greater than or equal to the maximum
unrefueled endurance of the Aircraft; and

 

4.1.5.1.4.3 of suitable audio quality to contribute to the debrief process and
public relations material.

 

4.1.5.1.4.4 Neither the Department nor the Contractor shall use the electronic
recording of intercom audio data in 4.1.5.1.4 above without permission of all
persons on the recording.

        

 

Page 172 of 237



--------------------------------------------------------------------------------

      4.1.5.2 Data Playback    XXXX    XXXX    1924    1    4.1.5.1 No recorded
requirement – Blank Field          1925    1    4.1.5.2.2 The Mission Planning
and Debriefing System at the Aircraft’s normal Base must be able to playback,
off the Aircraft Post Flight, electronic recordings of persons on the in-use
Winch.          XXXX 1926    1    4.1.5.2.3 The Mission Planning and Debriefing
System at the Aircraft’s normal Base must be able to playback, off the Aircraft
Post Flight, electronic recordings of the surface track flown by the Aircraft
and on the Aircraft during that flight to the Winch Operator’s sensor station.
         1927    1    4.1.5.2.4 The Mission Planning and Debriefing System at
the Aircraft’s normal Base must be able to playback, off the Aircraft Post
Flight, the intercom audio data recordings.         

 

Page 173 of 237



--------------------------------------------------------------------------------

      4.2 SAR Operations                4.2.1 Scramble    XXXX    XXXX    XXXX
1978    K    4.2.1.1 The Contractor must be able to respond rapidly with each On
State Airborne System to a Tasking.         

 

Page 174 of 237



--------------------------------------------------------------------------------

1244    K    4.2.1.2 The Aircraft shall allow the safe and rapid embarkation
and/or disembarkation of the Aircraft’s occupants, whilst the Aircraft rotors
are turning at flying speed, without the use of any external equipment which is
not on or fixed to the Aircraft throughout Aircraft Operation.    XXXX      

 

Page 175 of 237



--------------------------------------------------------------------------------

      4.2.2 Search         

 

Page 176 of 237



--------------------------------------------------------------------------------

      4.2.2.1 Visual Search    XXXX    XXXX    XXXX 1790    1   

4.2.2.1.1 The Aircraft must be configured to enable the combined Crew to have,
without any electronic visual aids, an unrestricted:

 

4.2.2.1.1.1 360 degree view referenced to the Aircraft’s lateral axis; and

 

4.2.2.1.1.2 view from the edge of the rotor disk to directly beneath the
Aircraft.

         1938    1    4.2.2.1.2 The Airborne System must be ergonomically
designed and equipped to assist each member of the Aircrew (other than the
Handling Pilot) to conduct visual searches (without any electronic visual aids)
for uninterrupted periods, each period comprising of no less than 20 minutes.   
XXXX      

 

Page 177 of 237



--------------------------------------------------------------------------------

1792    K    4.2.2.1.3 The Avionics Suite must enable Aircrew to conduct aided
visual searches in low light conditions down to 2 mlux.    XXXX    XXXX    848
   K    4.2.2.1.4 The Aircrew must be able to view any enhanced (through
amplified intensity) external low light images seen when conducting the aided
visual searches in a monochrome display.         

 

Page 178 of 237



--------------------------------------------------------------------------------

      4.2.2.2 Sensor Search    XXXX    XXXX    XXXX 1794    K    4.2.2.2.1 The
Avionics Suite must, throughout Aircraft Operation, enable the Aircrew to
manually select and automatically align any individual SAR Sensor to the output
of any other SAR Sensor throughout the flight envelope of the SAR Sensors.      
  

 

Page 179 of 237



--------------------------------------------------------------------------------

      4.2.2.2.2 Radar Search    XXXX    XXXX    XXXX 860    K   

4.2.2.2.2.1 the determination of a Target’s position (such a Target being
detected by radar) with sufficient accuracy and resolution to enable the Aircrew
to conduct an effective search; and

 

4.2.2.2.2.2 to undertake Operations over water below safety altitude in IMC.

         864    K    4.2.2.2.2.3 The Avionics Suite must be able to create a
minimum 120 degree arc radar picture (being fixed at 60 degrees either side of
the nose of the Aircraft) with a scanner tilt facility.          872    K   
4.2.2.2.2.4 The Avionics Suite must be able to interrogate SARTs on a 9GHz
frequency.         

 

Page 180 of 237



--------------------------------------------------------------------------------

      4.2.2.2.3 IR Search    XXXX    XXXX    XXXX 858    1    4.2.2.2.3.1 The
Avionics Suite must provide unrestricted IR Sensor coverage of 360 degree in a
lateral arc around the Aircraft.          851    K    4.2.2.2.3.2 The Avionics
Suite must be able to distinguish persons against their immediate environment
(with reference to difference in emissivity) with sufficient accuracy and
resolution to permit detection of a person or persons in the water at a slant
range of at least 750 metres from the Aircraft and display this to the Rear
Cabin          852    K    4.2.2.2.3.3 The Avionics Suite must enable the
display of the relative bearing of a Target detected by the IR Sensor relative
to the Aircraft on the IR Sensor image.         

 

Page 181 of 237



--------------------------------------------------------------------------------

      4.2.3 Locate                4.2.3.1 Homing    XXXX    XXXX    XXXX 1891   
K   

4.2.3.1.1 The Avionics Suite must be able to:

 

4.2.3.1.1.1 Home onto the source of any MF Distress Frequency (2182 KHz);

         1890    K    4.2.3.1.1.2 Home onto the source of any continuous UHF
transmission;       -    882    K    4.2.3.1.1.3 immediately display to the
Pilots, upon the detection of such transmissions, the directions relative to the
Aircraft of at least 2 simultaneous UHF transmissions on a frequency of 243 MHz;
        

 

Page 182 of 237



--------------------------------------------------------------------------------

2015    K    4.2.3.1.1.4 immediately display to the Pilots, upon the detection
of such transmissions, the directions relative to the Aircraft of 2 simultaneous
406 MHz beacon transmissions and embedded data including GPS positioning
information;          1889    K    4.2.3.1.1.5 Home onto the source of any
continuous Marine VHF Comms Band or AM Airband transmission;          880    K
   4.2.3.1.1.6 immediately display to the Pilots, upon the detection of such
transmissions, the directions relative to the Aircraft of 2 simultaneous VHF AM
transmissions on a frequency of 121.5 MHz;          2042    K    4.2.3.1.1.7
immediately display to the Pilots, upon the detection of such transmissions, the
directions relative to the Aircraft of 2 simultaneous VHF FM Marine Band
transmissions on a frequency of 156.8 MHz (Marine Channel 16 – distress);      
   1987    K    4.2.3.1.1.8 immediately display to the Pilots, upon the
detection of such transmissions, the directions relative to the Aircraft of 2
simultaneous training beacon transmissions on frequencies of 122.55 MHz and/or
245.1 MHz;         

 

Page 183 of 237



--------------------------------------------------------------------------------

887    K    4.2.3.1.1.9 indicate to the Pilots in an easily and readily
understandable format when the Aircraft is directly overhead the source of any
transmission to which it is homing and the signal strength of the transmissions.
        

 

Page 184 of 237



--------------------------------------------------------------------------------

      4.2.3.2 Beacon Audio Signals    XXXX    XXXX    XXXX 889    K    4.2.3.2.1
The Avionics Suite must enable the Aircrew to receive audio signals, through the
homer aerials, from rescue beacons transmitting on frequencies of 121.5 MHz,
243.0 MHz, 406 MHz, 122.55 MHz and 245.1 MHz and each member of the Aircrew
must, at their own discretion, be able to increase and/or reduce the volume,
including down to zero.         

 

Page 185 of 237



--------------------------------------------------------------------------------

      4.2.3.3 Air Deployable Marking    XXXX    XXXX    XXXX 1961    1   
4.2.3.3.1 The Aircraft must be equipped with an air deployable device with an
endurance of at least one hour that the Aircrew can use to mark a position by
electronic means such that the position can be readily located again by any
Airborne System.          1960    1    4.2.3.3.2 The Aircraft must be equipped
with air deployable devices that the Aircrew can use to mark positions by visual
means for a period of at least two minutes such that the position can be readily
located again by the Airborne System by day and night.                4.2.4
Rescue                4.2.4.1 Winching Operations                4.2.4.1.1
Normal Operations         

 

Page 186 of 237



--------------------------------------------------------------------------------

2050    K    4.2.4.1.1.1 The Winch System must comply with all applicable
European Aviation Safety Agency (EASA) and Civil Aviation Authority (CAA)
regulations.    XXXX    XXXX    XXXX 1996    K    4.2.4.1.1.2 The Winch System
must be sited such that the Winch Operator has an unrestricted view during
Winching Operations of both the Target and any persons on the Winch. Pilots have
an optimum view of the Target.    XXXX    XXXX    2014    K    4.2.4.1.1.3 The
Winch System, through its configuration and equipment, must enable the Winch
Operator to Operate the Winch System whilst carrying out concurrent duties.   
   -   

 

Page 187 of 237



--------------------------------------------------------------------------------

              

 

Page 188 of 237



--------------------------------------------------------------------------------

1997    K    4.2.4.1.1.4 The Winch System must, throughout Aircraft Operation,
allow for free and unimpeded entry into and exit out of the Aircraft of a
Stretcher and its occupants during Winch Operations, and in particular the
Stretcher must have full and free movement about the vertical axis and/or not be
pitched more than 30 degrees about the lateral axis.          1806    K   
4.2.4.1.1.5 The Winch System must, throughout Aircraft Operation, be
independently controllable from the Winch Operator’s normal station and the
Aircraft Commander’s seat during Winch Operations in the Aircraft and the
Co-Pilot’s seat in the Aircraft.          913    K   

4.2.4.1.1.6 The Winch System must, throughout Aircraft Operation:

4.2.4.1.1.6.1 have a Winch Cable length of at least 290 feet and have no
restrictions on the minimum Winch Cable length for Winching Operations;

         2016    K    4.2.4.1.1.6.2 be able to winch continuously without the
need to pause between Winch Cycles;         

 

Page 189 of 237



--------------------------------------------------------------------------------

2017    K    4.2.4.1.1.6.3 be able to undertake Winching Operations without any
restrictions due to Fleet Angle.          915    K    4.2.4.1.1.6.4 be able to,
in a single Winching Operation, lift any weight up to and including 600 lbs;   
      1992    K    4.2.4.1.1.6.5 be able to winch a 400 lb load at any speed in
excess of 250 feet per minute with variable speed control, fully proportional to
displacement of the control for the Winch by the Winch Operator;          1804
   K    4.2.4.1.1.6.6 be able to winch precisely and safely (including by means
of a precision winching facility and safety clutch) without causing injury due
to sudden take up of the load on the Winch; and          922    K   
4.2.4.1.1.6.7 be able to respond to commands from the Winch Operator with no
detectable time delay between the Winch Operator displacing of the control for
the Winch and the Winch correctly responding.         

 

Page 190 of 237



--------------------------------------------------------------------------------

      4.2.4.1.2 Abnormal Operations    XXXX    XXXX    XXXX 929    K   
4.2.4.1.2.1 The Winch System must have a secondary winch facility and such
system shall have performance equal to the primary Winch System and allow
inter-Winch transfers from either Winch System to the other Winch System whilst
under load.         

 

Page 191 of 237



--------------------------------------------------------------------------------

916    K    4.2.4.1.2.2 The Winch System must, throughout Aircraft Operation,
enable the Winch Operator and the Pilots to each, acting independently, be able
to instantaneously and in a single operation sever the in-use Winch Cable (being
either the primary or secondary Winch Cable, as the case may be) provided always
that the primary or secondary Winch Cables cannot be severed inadvertently
without either Pilot releasing the flight controls.    XXXX    XXXX   

1995

   K    4.2.4.1.2.3 The Winch System must, throughout Aircraft Operation, be
capable of Winching Operations in the event of a failure of any or all systems
on the Aircraft (other than those directly associated with the Winch System).   
     

 

Page 192 of 237



--------------------------------------------------------------------------------

      4.2.4.2 Casualties/Survivors    XXXX    XXXX    XXXX

1802

   K    4.2.4.2.1 The Airborne System must allow Casualties and Survivors to
freely embark on and disembark from the Airborne System when on the ground
without any adverse affect to their physical condition.                4.2.4.2.2
Numbers                4.2.4.2.2.1 Larger Minimum Rescue Capacity       XXXX   

 

Page 193 of 237



--------------------------------------------------------------------------------

2071

   K    4.2.4.2.2.1 [For Lot 1] The Contractor must, throughout Aircraft
Operation be able to rescue up to 8 Casualties and/or Survivors (2 of which are
capable of being stretchered) with one Airborne System anywhere within the
Threshold SAR Operating Area within 120 minutes of take off in Still Air
Conditions.                4.2.4.2.2.2 Smaller Minimum Rescue Capacity    XXXX
   XXXX    XXXX

2072

   K    4.2.4.2.2.2.1 [For Lot 2] The Contractor must, throughout Aircraft
Operation be able to rescue up to 4 Casualties and/or Survivors (2 of which are
capable of being stretchered) with one Airborne System anywhere within the
Threshold SAR Operating Area.                4.2.4.2.3 Anthropometrics    XXXX
   XXXX    XXXX

933

   K    4.2.4.2.3.1 The Airborne System must, throughout Aircraft Operation, be
able to rescue an adult weighing 300lbs.         

 

Page 194 of 237



--------------------------------------------------------------------------------

934

   K    4.2.4.2.3.2 The Airborne System must, throughout Aircraft Operation, be
able to rescue babies and children.                4.2.4.2.4 Casualty Incapacity
   XXXX    XXXX    XXXX

948

   K    4.2.4.2.4.1 The Airborne System must, throughout Aircraft Operation, be
able to rescue immobile and/or unconscious Casualties who are incapable of
self-help.         

 

Page 195 of 237



--------------------------------------------------------------------------------

      4.2.4.3 Recovery    XXXX    XXXX    XXXX

1965

   K    4.2.4.3.1 The Airborne System must be capable of recovering up to 4
human bodies.                4.2.5 Incident Location          950    K   
4.2.5.1 The Airborne System must, throughout Aircraft Operation, provide the
Winchman with specialist equipment to rescue Casualties and/or Survivors from
entangled situations.    XXXX    XXXX    XXXX

 

Page 196 of 237



--------------------------------------------------------------------------------

1963    K    4.2.5.2 The Airborne System must, throughout Aircraft Operation, be
able to rescue Casualties and/or Survivors whilst the Aircraft is Operating in
proximity to obstructions down to 10 feet MSC.    XXXX    XXXX    XXXX      

4.2.6 Medical

        

 

Page 197 of 237



--------------------------------------------------------------------------------

      4.2.6.1 Medical treatment    XXXX    XXXX    XXXX

1798

   K   

4.2.6.1.1 The Medical Capability must, throughout Aircraft Operation, be able to
concurrently deliver, through separate Rearcrew, NHS Paramedic and NHS EMT
medical care on each Airborne System:

 

4.2.6.1.1.1 from first contact with the Casualty at the scene of an incident
outside of the Aircraft;

 

4.2.6.1.1.2 within the Aircraft; and

 

4.2.6.1.1.3 after shutdown of the Aircraft,

 

until handover of the Casualty to a person suitably qualified and experienced in
medical care to accept responsibility for the Casualty at the end of the
Operation.

 

Note: exemption available to the NHS Paramedic element of this requirement where
this standard of medical care will be deemed to be met by the Contractor
utilising EMT qualified Rearcrew who are undergoing Health Professionals Council
recognised training towards full NHS Paramedic qualification.

        

 

Page 198 of 237



--------------------------------------------------------------------------------

1964    K    4.2.6.1.2 The Aircraft must be able to transport either one
Critical Care Patient or one incubator, together with any associated equipment
required to support the Critical Care Patient or the incubator and a medical
team of 3 persons.    XXXX    XXXX    XXXX

 

Page 199 of 237



--------------------------------------------------------------------------------

1234    K   

4.2.6.1.3 The Aircraft must, throughout Aircraft Operation, have appropriate:

4.2.6.1.3.1 lighting;

 

4.2.6.1.3.2 power supplies for all onboard medical equipment;

 

4.2.6.1.3.3 one British Standard 240 Volt AC, 50 Hz, 13 Amp, 3 pin socket;

 

4.2.6.1.3.4 oxygen supplies;

 

4.2.6.1.3.5 heating;

 

4.2.6.1.3.6 sterile environment; and

 

4.2.6.1.3.7 accessibility to the Patient,

 

to enable medically trained persons to provide pre-hospital medical care within
the Aircraft throughout Aircraft Operation.

   XXXX    XXXX   

 

Page 200 of 237



--------------------------------------------------------------------------------

              

 

Page 201 of 237



--------------------------------------------------------------------------------

      4.2.6.2 Medical Equipment    XXXX    XXXX    XXXX 1232    K    4.2.6.2.1
The Medical Capability must, throughout Aircraft Operation, provide appropriate
and sufficient medical supplies and equipment on board each Aircraft to enable
medically trained personnel to concurrently treat and monitor 4 Casualties.   
     

 

Page 202 of 237



--------------------------------------------------------------------------------

1801    K    4.2.6.2.2 The Aircraft must, throughout Aircraft Operation, enable
the Rearcrew to easily access, readily, and safely deploy, and retrieve any of
the medical equipment that may be required to support the treatment by the
Rearcrew of a Casualty outside of the Aircraft. Such medical equipment shall
have secure and crashworthy stowage within the Aircraft and (where appropriate)
have an independent power source available for use by the Rearcrew.    XXXX   
XXXX   

 

Page 203 of 237



--------------------------------------------------------------------------------

1233    K   

4.2.6.2.3     The Contractor must for all of the medical supplies (including
drugs) and equipment that are required to be carried on the Aircraft, record,
stow and transport these in accordance with any applicable legal and
manufacturers’ requirements.

   XXXX    XXXX         

4.2.7           Transport

   XXXX    XXXX    XXXX 1203    K    4.2.7.1 All On State Airborne Systems must
be capable of deploying from and retrieving to the Aircraft an MRT Standard Load
in a single trip and from the air or on the ground.         

 

Page 204 of 237



--------------------------------------------------------------------------------

     

5.                 OPERATE

              

5.1               Livery/Visibility

   XXXX    XXXX    XXXX 1166    K   

5.1.1            All Aircraft shall be immediately recognisable as a SAR
Aircraft and be in the standard MCA white/red livery.

         1758   

K

1

  

All Aircraft must have a conspicuous and highly visible external finish that, at
all times, assists persons in readily seeing and identifying the Aircraft from
both in the air and on the ground.

 

The Aircraft shall have no visual indication of aircraft ownership.

        

 

Page 205 of 237



--------------------------------------------------------------------------------

     

5.2             Avoid Collision

   XXXX    XXXX    XXXX 502    K   

5.2.1          The Avionics Suite must, throughout Aircraft Operation, enable
the Handling Pilot to automatically receive clear and readily interpretable
warnings of any approaches to terrain or other obstacles whilst being able to
continuously look out of the Cockpit.

         503    K   

5.2.2          The Avionics Suite must, throughout Aircraft Operation,
automatically provide the Pilots with immediate, clear and readily interpretable
warnings of any potential air traffic conflicts to at least a TCAS I.

        

 

Page 206 of 237



--------------------------------------------------------------------------------

     

5.3             One Engine Inoperative

   XXXX    XXXX    XXXX 1623    1   

5.3.1          The Aircraft must, throughout Aircraft Operation, be able to
remain airborne and be able to safely fly away or remain in the Hover following
a single engine failure where:

 

5.3.1.1 the Aircraft is at the Standard SAR Operating Weight;

 

5.3.1.2 there is 10 knots of wind;

 

5.3.1.3 the Aircraft has at least 90 minutes of fuel remaining;

 

5.3.1.4 it is International Standard Atmosphere;

 

5.3.1.5 the Aircraft is at 500ft PA; and

 

5.3.1.6 the Aircraft is Operating OGE at a height of 50ft agl/asl.

              

5.4             Low Light Operations

              

5.4.1          General Illumination

   XXXX    XXXX    XXXX 1810    K    5.4.1.1 The Lighting System must provide
sufficient illumination to carry out Operations in low external light levels
down to 2mlux.         

 

Page 207 of 237



--------------------------------------------------------------------------------

1157    K    5.4.1.2 The Lighting System must not adversely affect the ability
of any member of the Aircrew to Operate and in particular not restrict flying
Operations and the ability to provide NHS Paramedic standard of care.    XXXX   
XXXX    XXXX      

5.4.2          External Illumination

        

 

Page 208 of 237



--------------------------------------------------------------------------------

1151    K    5.4.2.1 The Lighting System must, throughout Aircraft Operation,
provide an easily interpretable reference to the Aircrew of the positions of the
rotor and the tail rotor tips relative to any obstructions to enable the Hover
to be maintained with sufficient clearance between the Aircraft and any
obstacles.          1155    K   

5.4.2.2 The Lighting System must, throughout Winching Operations, provide a
light source (and an independent immediately available back-up light source)
that is:

 

5.4.2.2.1 fully controllable and steerable by the Winch Operator;

 

5.4.2.2.2 stowable; and

 

5.4.2.2.3 capable of use by the Winch Operator to illuminate the specific
winching area during Winching Operations

         1152    K   

5.4.2.3 The Lighting System must, throughout Aircraft Operation, include a light
source that provides:

 

5.4.2.3.1 360 degree coverage beneath the Aircraft; and

 

5.4.2.3.2 sufficient illumination to provide visual references for the Aircrew
to manoeuvre the Aircraft and to assist in the location and winching phases of
Operations

        

 

Page 209 of 237



--------------------------------------------------------------------------------

1998    K   

5.4.2.4 The Lighting System must, throughout Aircraft Operation, include a light
source that:

 

5.4.2.4.1 is fully steerable by either of the Pilots without the need to release
flying controls;

 

5.4.2.4.2 is retractable; and

 

5.4.2.4.3 can be used to provide additional illumination to the specific area of
an incident of sufficient brightness to illuminate objects which might endanger
safe operation of the Aircraft.

         1159    1   

5.4.2.5 The Lighting System must, throughout Aircraft Operation, include a light
source that:

 

5.4.2.5.1 is deployable outside of the Aircraft;

 

5.4.2.5.2 has an independent power supply;

   XXXX    XXXX   

 

Page 210 of 237



--------------------------------------------------------------------------------

     

5.4.2.5.3 can be operated on a hands free basis; and

 

5.4.2.5.4 is sufficient to enable the appropriate NHS Paramedic standard of care
to be administered.

         1158       5.4.3 Internal Illumination    XXXX    XXXX    XXXX 1161   
K   

5.4.3.1 The Lighting System must, throughout Aircraft Operation, include a light
source that:

 

5.4.3.1.1 is available at each of the Aircrew’s seats on the Aircraft and can be
controlled independently by the relevant Aircrew member at that seat; and

 

5.4.3.1.2 provides illumination of sufficient quality to enable reading and map
interpretation.

 

5.4.3.1.3 is fully NVG compatible.

         1160    K   

5.4.3.2 The Lighting System must, throughout Aircraft Operation, include light
sources in the Aircraft’s internal cabin that:

 

5.4.3.2.1 are capable of having their intensity controlled by the Rearcrew; and

 

5.4.3.2.2 can provide sufficient illumination for administering appropriate NHS
Paramedic standard of care.

        

 

Page 211 of 237



--------------------------------------------------------------------------------

      5.4.3.2.3 are capable of being operated in an NVG compatible mode.      
         5.4.4 Safety and Emergency Illumination    XXXX    XXXX    XXXX 1097   
K    5.4.4.1 The Lighting System must, throughout Aircraft Operation, provide a
light source that, in the event of a failure of the electrical system(s) in the
Aircraft, provides immediate safety and emergency lighting.          1163    K
   5.4.4.2 The Lighting System shall provide a back-up light source that, in the
event of a failure of the normal electrical system(s) of the Aircraft, provides
sufficient illumination to ensure the continued treatment and monitoring of
Casualties.         

 

Page 212 of 237



--------------------------------------------------------------------------------

     

5.5         Decontamination

   XXXX    XXXX    XXXX 1951    K   

5.5.1      The Contractor shall provide decontamination facilities for the
Aircrew and Ground Crew at each Base to remove all external Health Hazards that
have come into contact with clothing and body in the course of performing their
duties, without the risk of cross contamination.

         1952    K   

5.5.2      The Contractor shall provide decontamination facilities at each Base
to remove all Health Hazards from the Aircraft, without the risk of cross
contamination.

        

 

Page 213 of 237



--------------------------------------------------------------------------------

     

5.6         Environmental Hazards

              

5.6.1      Meteorological/Natural

               5.6.1.1 Reduced Visibility    XXXX    XXXX    XXXX 1813    K   

5.6.1.1.1 The Avionics Suite must, throughout Aircraft Operation, enable
Operations over water:

 

5.6.1.1.1.1 below safety altitude; and

 

5.6.1.1.1.2 in lateral and vertical visibility down to 50 feet.

        

 

Page 214 of 237



--------------------------------------------------------------------------------

      5.6.1.2 Weather Display    XXXX    XXXX    XXXX 869    K   

5.6.1.2.1 The Avionics Suite must, throughout Aircraft Operation, enable the
viewing of the real time location of adverse weather. This view shall:

 

5.6.1.2.1.1 be displayed in standard ICAO processed colour to represent the
intensity of weather;

 

5.6.1.2.1.2 be visible to both Pilots (from their respective seats in the
Aircraft) and on the Rear Cabin display;

 

5.6.1.2.1.3 be selectable by the Sensor Operator.

               5.6.1.3 Climate Categories    XXXX    • XXXX    XXXX 1742      
5.6.1.3.1 The Airborne System must at all time be able to Operate in the
following climatic conditions C0 and M2.         

 

Page 215 of 237



--------------------------------------------------------------------------------

              

 

Page 216 of 237



--------------------------------------------------------------------------------

      5.6.1.4 Temperature    XXXX    XXXX    XXXX 1666    1    5.6.1.4.1 The
Aircraft must, without any additional protection measures and after having being
subjected to an external temperature of down to minus 26 degrees centigrade for
a continuous period of eight hours, not be adversely affected and be capable of
being started using Aircraft internal means without requiring any pre-warming or
component replacement.          1668    1    5.6.1.4.2 The Aircraft must,
without any additional protection measures and after having been subjected to an
external temperature of up to 40 degrees centigrade for a continuous period of
eight hours, not be adversely affected and be capable of being started using
Aircraft internal means without requiring any pre-cooling or component
replacement.       -          5.6.1.5 Wind    XXXX    XXXX    XXXX 1670    1   

5.6.1.5.1 The Aircraft must be able to Hover:

 

5.6.1.5.1.1 into wind without limitation;

 

5.6.1.5.1.2 downwind in winds of no less than 18 knots; and

        

 

Page 217 of 237



--------------------------------------------------------------------------------

      5.6.1.5.1.3 in cross-winds of no less than 30 knots.          1672    K   
5.6.1.5.2 Each On State Airborne System must carry sufficient equipment to
enable the Aircrew to immobilise the main and tail rotors.    XXXX    XXXX   
1939    K    5.6.1.5.3 The Contractor must ensure that all Bases are able to
continue to support Operations in wind speeds of at least up to and including
the Into Wind Starting Limitations of the Aircraft.    XXXX    XXXX   

 

Page 218 of 237



--------------------------------------------------------------------------------

1676    K   

5.6.1.5.4 The Aircraft must be able to engage and shutdown rotors in winds at a
steady speed or with maximum gusts of no less than:

 

5.6.1.5.4.1 45 knots from a direction 45 degrees either side of the Aircraft
nose;

 

5.6.1.5.4.2 30 knots from a direction between 45 degrees and 135 degrees either
side of the Aircraft nose; and

 

5.6.1.5.4.3 18 knots from the remaining sectors of the Aircraft not detailed in
5.6.1.5.4.1 and 5.6.1.5.4.2 above.

   XXXX    XXXX          5.6.1.6 Lightning    XXXX    XXXX    XXXX

 

Page 219 of 237



--------------------------------------------------------------------------------

1678    1   

5.6.1.6.1 In the event of a lightning strike:

 

5.6.1.6.1.1 the Aircraft must maintain sufficient structural integrity to be
able to Land As Soon As Possible; and

 

5.6.1.6.1.2 the Avionics Suite must be protected from any damage due to a power
surge.

               5.6.1.7 Precipitation    XXXX    XXXX    XXXX 1681    1   
5.6.1.7.1 The Aircraft and Avionics Suite must be able to Operate (without
restriction) in rainfall rates of up to 200mm per hour.          1815    1   
5.6.1.7.2 The Aircraft and Avionics Suite must be able to resist Hail Stones,
retaining sufficient structural integrity to Land As Soon As Possible.         

 

Page 220 of 237



--------------------------------------------------------------------------------

      5.6.1.8 Snow and Ice    XXXX    XXXX    XXXX 1683    1    5.6.1.8.1 The
Aircraft and Avionics Suite must, in snow, continue unrestricted Operations for
at least 1 hour.          1816    1    5.6.1.8.2 The Contractor must, in the
event of Airframe Icing Conditions, continue to support Operations (without
restriction) anywhere throughout the Threshold SAR Operating Area for all Lots
and within 120 minutes of take off in Still Air Conditions for Lot One.         

 

Page 221 of 237



--------------------------------------------------------------------------------

1817    1    5.6.1.8.3 The Aircraft must, in the event of Engine Icing
Conditions, continue Operations without restriction.          1690    K   
5.6.1.8.4 The Aircraft and/or Avionics Suite must provide, in an easily
interpretable and readily understandable format, a warning to the Pilots of the
presence of Airframe Icing Conditions and Engine Icing Conditions.            
   5.6.1.9 Turbulence    XXXX    XXXX    XXXX 1698    K    5.6.1.9.1 The
Aircraft must, in the event of Extreme Turbulence, maintain sufficient
structural integrity to either continue flight or depart from the area of
Extreme Turbulence or Land As Soon As Possible.          1699    K    5.6.1.9.2
The Aircraft and Avionics Suite must resist Severe Turbulence, and continue
Operations after such an encounter.         

 

Page 222 of 237



--------------------------------------------------------------------------------

      5.6.2 Physical    XXXX    XXXX    XXXX       5.6.2.1 Impact Damage      
   1711    1    5.6.2.1.1 The Aircraft must, after the occurrence of a rotor tip
strike, maintain sufficient structural integrity in order to Land As Soon As
Possible.          1712    1    5.6.2.1.2 The Aircraft must, after the
occurrence of a Wire Strike, maintain sufficient structural integrity to Land As
Soon As Possible.                5.6.2.2 Salt Water Exposure          1823    K
   5.6.2.2.1 The Aircraft must minimise loss of performance during flight due to
salt accretion in the Aircraft’s engines and must mitigate the effect of any
such salt accretion after flight.         

 

Page 223 of 237



--------------------------------------------------------------------------------

1988    K    5.6.2.2.2 The functionality of the SAR Role Equipment utilised by
the Rearcrew during Operations must not be adversely affected by any exposure to
salt water.         

 

Page 224 of 237



--------------------------------------------------------------------------------

     

5.6.2.3        Foreign Object Damage

         1820    K   

5.6.2.3.1     The Aircraft engines shall be protected from ingestion of Foreign
Objects in order to continue Operations.

              

6.                SERVICE OBLIGATIONS

              

6.1              Regulation of the Service

   XXXX    XXXX    XXXX 1985    K   

6.1.1           The Contractor must ensure that for Civil Registered Aircraft,
they provide and maintain a bespoke SAR air operators certificate from the
appropriate regulatory authority to permit live training and Operations.

              

6.2              Training Plan

   XXXX    XXXX    XXXX

 

Page 225 of 237



--------------------------------------------------------------------------------

2044    K   

6.2.1      The Contractor must provide and maintain a Training Plan, in
accordance with response requirements in Schedule 2.3 (Aircrew Training), to
meet all the training requirements set out in the Contract; and

 

6.2.1.1 enables Aircrew to obtain full functionality from each System.

               6.3 Reporting    XXXX    XXXX    XXXX 1958    K   

6.3.1      The Contractor shall collect metrics and deliver reports to the
Department on the provision of SAR through the MIS consisting of at least:

6.3.1.1 Post-SAR Sortie Reports;

 

6.3.1.2 Flying Hour Returns correlated against HUMS;

 

6.3.1.3 Enforcement Branch Reports;

 

6.3.1.4 Training Records;

 

6.3.1.5 Liaison Reports;

        

 

Page 226 of 237



--------------------------------------------------------------------------------

     

6.3.1.6 Medical Training Records;

 

6.3.1.7 Flying Accident Incident Reports;

 

6.3.1.8 Non-Flying Accidents Incident Reports; and

 

6.3.1.9 other Key Performance Indicator (KPI) Reports

               6.4 Crash Response Plan    XXXX    XXXX    XXXX 1050    K   

6.4.1      The Contractor must maintain at each Base a Crash Response Plan that
meets all applicable Law.

              

6.5         Provide Equipment

   XXXX    XXXX    XXXX 911    K   

6.5.1      The Contractor must provide, on each On State Airborne System:

        

 

Page 227 of 237



--------------------------------------------------------------------------------

     

6.5.1.1 a dingy or dinghies individually capable of taking at least five adults;
and

 

6.5.1.2 sufficient life saving jackets each suitable for an adult, to meet the
maximum capacity of the dinghy carried and;

 

which are readily deployable from the Aircraft by the Crew or passengers.

 

         1808    1   

6.5.2           The Contractor must have available at each Base a pump which:

 

6.5.2.1 can be stowed on the Aircraft;

 

6.5.2.2 is diesel powered;

 

6.5.2.3 has a capacity of at least 175 gallons per minute; and

 

6.5.2.4 can be winched,

 

to assist in keeping Vessels afloat.

        

 

Page 228 of 237



--------------------------------------------------------------------------------

              

 

Page 229 of 237



--------------------------------------------------------------------------------

1770    K   

6.5.3      The Contractor must provide all SAR Role Equipment on each On State
Airborne System; this equipment must be capable of being raised and lowered on
the Winch.

              

6.6         Safety, Health, Environment and Fire

   XXXX    XXXX    XXXX      

6.6.1      Safety/Security

        

 

Page 230 of 237



--------------------------------------------------------------------------------

1094    K    6.6.1.1 The Contractor must provide and maintain all necessary
safety equipment on each Airborne System and at each Base that is required to
meet all applicable Law.          1139    K    6.6.1.2 The Contractor must
respond to and report all non flying related incidents and accidents in
accordance with all applicable Law and to the level of detail agreed in the MIS.
         1140    K    6.6.1.3 The Contractor must respond to and report all
flying related incidents and accidents in accordance with all applicable Law and
to the level of detail agreed in the MIS.                6.6.2 Noise         
1129    K    6.6.2.1 The Contractor must comply with all applicable Law on each
Base and each Airborne System to protect all persons from harm and injury due to
noise exposure.                6.6.3 Vibration         

 

Page 231 of 237



--------------------------------------------------------------------------------

1825    K    6.6.3.1 The Contractor must comply with all applicable Law on each
Base and each Airborne System to protect all persons from harm and injury due to
vibration.                6.6.4 Crashworthiness    XXXX    - XXXX    1955    K
  

6.6.4.1 The Aircraft must contain:

 

6.6.4.1.1 crashworthy seats for all occupants, with seatbelts;

        

 

Page 232 of 237



--------------------------------------------------------------------------------

     

6.6.4.1.2 harnesses which permit at least two persons to move freely around the
Rear Cabin whilst remaining secure,

 

all of which must comply with all applicable Law.

        

 

Page 233 of 237



--------------------------------------------------------------------------------

      6.7 Presentational Standard    XXXX    XXXX    XXXX 2005    K   

6.7.1      The Contractor must ensure that all aspects of the Service that are
in public view are clean and maintained to a high presentational standard.

               6.8 Clinical Governance    XXXX    XXXX    XXXX 1229    K   

The Contractor must provide and comply with a policy for medical clinical
governance in accordance with Healthcare Commission instructions.

 

The Contractor shall arrange for a suitably experienced doctor to act as
clinical director for the Contract.

        

 

Page 234 of 237



--------------------------------------------------------------------------------

     

6.9         Infrastructure

   XXXX    XXXX    XXXX 2074    K   

6.9.1      The Contractor shall provide the proposed infrastructure arrangements
for each base in accordance with response requirements in Schedule 2.4
(Infrastructure Requirements).

              

6.10       Transition

   XXXX    XXXX    XXXX 2073    K   

6.10.1   The Contractor shall provide a Transition Plan in accordance with
response requirements in Schedule 2.5 (Transition and Acceptance).

        

 

Page 235 of 237



--------------------------------------------------------------------------------

     

6.11       Acceptance

   XXXX    XXXX    XXXX 2075    K   

6.11.1   The Contractor shall provide an Acceptance plan in accordance with
response requirements in Schedule 2.5 (Transition and Acceptance).

              

6.12       Aviation Safety Management Plan

   XXXX    XXXX    XXXX

 

Page 236 of 237



--------------------------------------------------------------------------------

2076    K   

6.12.1   The Contractor shall provide an aviation safety Management Plan in
accordance with response requirements in Schedule 2.6 (Aviation Safety
Management Plan Requirements).

        

 

Page 237 of 237



--------------------------------------------------------------------------------

 

LOGO [g538801g17v02.jpg]

UK Search & Rescue Helicopter Service

Schedule 4.2 – Commercially Sensitive Information

 

Approved by

Name

 

Position

  

            Date    

 

  

Name

 

Position

  

            Date

 

 

Page 1 of 5



--------------------------------------------------------------------------------

DOCUMENT INFORMATION

 

Master Location                            Data Site File Name    24084247.X
Distribution   

CHANGE HISTORY

 

Version

No.

   Date   

Details of Changes included in Update

   Author(s)    Ref.

3.0

   20.12.12    ISFT    DFT    18536276.9

1.0

   17.01.13    ISFT Draft    BRS   

3.2

   15.03.13    Proposed Final Version    DFT    24084247.1

3.3

   20.03.13    Proposed Final Version    DFT    24084247.2

4.0

   26.03.13    Execution Version    DFT    24084247.3

 

Page 2 of 5



--------------------------------------------------------------------------------

Contents

 

No.   Heading    Page   1.   Commercially Sensitive Information Schedule      4
   2.   Appendix A - Commercially Sensitive Information      5   

 

Page 3 of 5



--------------------------------------------------------------------------------

1. Commercially Sensitive Information Schedule

 

1.1 Without prejudice to the Department’s general obligation of confidentiality,
the Parties acknowledge that the Department may have to disclose Information in
or relating to the Contract following a Request for Information pursuant to
Condition 31 (Disclosure of Information).

 

1.2 In this Schedule the Parties have sought to identify the Contractor’s
Confidential Information that is genuinely commercially sensitive and the
disclosure of which would be contrary to the public interest.

 

1.3 Where possible the Parties have sought to identify when any relevant
Information will cease to fall into the category of Information to which this
Schedule applies.

 

1.4 Without prejudice to the Authority’s obligation to disclose Information in
accordance with the FOIA, the Authority will, acting reasonably but in its sole
discretion, seek to apply the commercial interests exemption set out in section
43 of the Freedom of Information Act 2000 to the Information listed in the
Appendix to this Schedule.

 

Page 4 of 5



--------------------------------------------------------------------------------

2. Appendix A - Commercially Sensitive Information

 

No.  

  

Date

  

Item(s)

   Duration of
Confidentiality 1.    26 March 2013        The Financial Model (Documents
referred to from Schedule 7)    15 years from
Commencement Date 2.    26 March 2013    All Contractor operations manuals    15
years from
Commencement Date 3.    26 March 2013    Documents referred to from Schedule 4.1
(Contractor Solution)    15 years from
Commencement Date 4.    26 March 2013    Documents referred to from Schedule 4.3
(Aircrew Training)    15 years from
Commencement Date 5.    26 March 2013    Documents referred to from Schedule 4.4
(Infrastructure Requirements)    15 years from
Commencement Date 6.    26 March 2013    Documents referred to from Schedule 6.1
(Transition)    15 years from
Commencement Date 7.    26 March 2013    Documents referred to from Schedule 6.2
(Acceptance)    15 years from
Commencement Date 8.    26 March 2013    Documents referred to from Schedule 6.1
(Transition Plan)    15 years from
Commencement Date 9.    26 March 2013    Documents referred to from Schedule 7.1
(Compensation Payment)    15 years from
Commencement Date 10.    26 March 2013    Documents referred to from Schedule
7.2 (Option Exercise Fee)    15 years from
Commencement Date 11.    26 March 2013    Documents referred to from Schedule
7.6 (Required Insurances)    15 years from
Commencement Date 12.    26 March 2013    Documents referred to from the Annexes
to Schedule 8.9 (Management Plan Requirements)    15 years from
Commencement Date 13.    26 March 2013    Documents referred to from Schedule 10
(Exit Schedule)    15 years from
Commencement Date

 

Page 5 of 5



--------------------------------------------------------------------------------

 

LOGO [g538801g17v02.jpg]

UK Search & Rescue Helicopter Service

Schedule 4.3 – Contractor’s Aircrew Training Plan

 

Approved by

Name

 

Position

  

            Date    

 

  

Name

 

Position

  

            Date

 

 

Page 1 of 13



--------------------------------------------------------------------------------

DOCUMENT INFORMATION

 

Master Location                    Data Site File Name    23827730.X
Distribution   

CHANGE HISTORY

 

Version
No.

   Date   

Details of Changes included in Update

   Author(s)    Ref. 1.1    17.01.13    ISFT Draft    BRS    1.2    15.03.13   
Proposed Final Version    DFT    23827730.1 4.0    26.03.13    Execution Version
   DFT    23827730.2       Redacted Version    DFT   

 

Page 2 of 13



--------------------------------------------------------------------------------

Contents

 

1  

PERSONNEL AND TRAINING INTRODUCTION

     12    1.1  

XXXX*

     12    1.2  

XXXX*

     13    1.3  

XXXX*

     13    1.4  

XXXX*

     13    1.5  

XXXX*

     13    2  

PERSONNEL STRATEGY

     15    2.1  

XXXX*

     15    2.2  

XXXX*

     17    2.3  

XXXX*

     17    2.4  

XXXX*

     17    2.5  

XXXX*

     21    2.6  

XXXX*

     23    2.7  

XXXX*

     24    2.8  

XXXX*

     24    2.9  

XXXX*

     25    2.10  

XXXX*

     28    2.11  

XXXX*

     29    2.12  

XXXX*

     29    2.13  

XXXX*

     30    2.14  

XXXX*

     30    2.15  

XXXX*

     31    2.16  

XXXX*

     31    2.17  

XXXX*

     32    2.18  

XXXX*

     33    2.19  

XXXX*

     34    2.20  

XXXX*

     34    2.21  

XXXX*

     35    2.22  

XXXX*

     36   

 

Page 3 of 13



--------------------------------------------------------------------------------

2.23  

XXXX*

     37    2.24  

XXXX*

     38    2.25  

XXXX*

     38    2.26  

XXXX*

     38    2.27  

XXXX*

     38    2.28  

XXXX*

     38    2.29  

XXXX*

     38    2.30  

XXXX*

     39    2.31  

XXXX*

     39    2.32  

XXXX*

     39    2.33  

XXXX*

     40    2.34  

XXXX*

     40    2.35  

XXXX*

     40    2.36  

XXXX*

     41    2.37  

XXXX*

     42    2.38  

XXXX*

     42    2.39  

XXXX*

     42    2.40  

XXXX*

     42    2.41  

XXXX*

     43    2.42  

XXXX*

     43    2.43  

XXXX*

     43    2.44  

XXXX*

     44    2.45  

XXXX*

     44    2.46  

XXXX*

     44    2.47  

XXXX*

     45    2.48  

XXXX*

     45    2.49  

XXXX*

     45    2.50  

XXXX*

     46    2.51  

XXXX*

     46    2.52  

XXXX*

     47    2.53  

XXXX*

     47   

 

Page 4 of 13



--------------------------------------------------------------------------------

3  

PART 3 - TRAINING STRATEGY

     49    3.1  

XXXX*

     49    3.2  

XXXX*

     49    3.3  

XXXX*

     50    3.4  

XXXX*

     50    3.5  

XXXX*

     50    3.6  

XXXX*.

     50    3.7  

XXXX*

     50    3.8  

XXXX*

     51    3.9  

XXXX*

     52    3.10  

XXXX*

     52    3.11  

XXXX*

     53    3.12  

XXXX*

     53    3.13  

XXXX*

     53    3.14  

XXXX*

     53    3.15  

XXXX*

     53    3.16  

XXXX*

     54    3.17  

XXXX*

     54    3.18  

XXXX*

     55    3.19  

XXXX*

     56    3.20  

XXXX*

     56    3.21  

XXXX*

     56    3.22  

XXXX*

     56    3.23  

XXXX*

     57    3.24  

XXXX*

     57    3.25  

XXXX*

     57    3.26  

XXXX*

     57    3.27  

XXXX*

     57    3.28  

XXXX*

     58    3.29  

XXXX*

     61    3.30  

XXXX*

     61   

 

Page 5 of 13



--------------------------------------------------------------------------------

3.31  

XXXX*

     61    3.32  

XXXX*

     61    3.33  

XXXX*

     61    3.34  

XXXX*

     61    3.35  

XXXX*

     62    3.36  

XXXX*

     62    3.37  

XXXX*

     63    3.38  

XXXX*

     63    3.39  

XXXX*

     65    3.40  

XXXX*

     66    3.41  

XXXX*

     66    3.42  

XXXX*

     66    3.43  

XXXX*

     67    3.44  

XXXX*

     67    3.45  

XXXX*

     67    3.46  

XXXX*

     67    3.47  

XXXX*

     67    3.48  

XXXX*

     67    3.49  

XXXX*

     68    3.50  

XXXX*

     68    3.51  

XXXX*

     68    3.52  

XXXX*

     68    3.53  

XXXX*

     69    3.54  

XXXX*

     69    3.55  

XXXX*

     69    3.56  

XXXX*

     69    3.57  

XXXX*

     69    3.58  

XXXX*

     70    3.59  

XXXX*

     70    3.60  

XXXX*

     70    3.61  

XXXX*

     70   

 

Page 6 of 13



--------------------------------------------------------------------------------

3.62  

XXXX*

     70    3.63  

XXXX*

     70    3.64  

XXXX*

     71    4  

PART 4 - INITIAL TRAINING

     73    4.1  

XXXX*

     73    4.2  

XXXX*

     73    4.3  

XXXX*

     74    4.4  

XXXX*

     74    4.5  

XXXX*

     74    4.6  

XXXX*

     74    4.7  

XXXX*

     74    4.8  

XXXX*

     74    4.9  

XXXX*

     75    4.10  

XXXX*

     75    4.11  

XXXX*

     76    5  

PART 5 - CONTINUATION TRAINING

     77    5.1  

XXXX*

     77    5.2  

XXXX*

     77    5.3  

XXXX*

     77    5.4  

XXXX*

     77    5.5  

XXXX*

     80    5.6  

XXXX*

     81    5.7  

XXXX*

     82    5.8  

XXXX*

     82    5.9  

XXXX*

     83    5.10  

XXXX*

     83    5.11  

XXXX*

     83    5.12  

XXXX*

     83    5.13  

XXXX*

     83    5.14  

XXXX*

     83   

 

Page 7 of 13



--------------------------------------------------------------------------------

5.15  

XXXX*

     84    5.16  

XXXX*

     84    5.17  

XXXX*

     84    5.18  

XXXX*

     84    6  

PART 6 - ASSESSMENT AND STANDARDISATION

     85    6.1  

XXXX*

     85    6.2  

XXXX*

     85    6.3  

XXXX*

     85    6.4  

XXXX*

     85    6.5  

XXXX*

     85    6.6  

XXXX*

     86    6.7  

XXXX*

     87    6.8  

XXXX*

     88    6.9  

XXXX*

     88    6.10  

XXXX*

     89    6.11  

XXXX*

     89    6.12  

XXXX*g

     90    6.13  

XXXX*

     90    6.14  

XXXX*

     91    6.15  

XXXX*

     91    6.16  

XXXX*

     92    6.17  

XXXX*

     92    6.18  

XXXX*

     92    6.19  

XXXX*

     92    7   PART 7 - PERSONNEL AND TRAINING TRANSITION PLAN      93    7.1  

XXXX*

     93    7.2  

XXXX*

     93    7.3  

XXXX*

     93    7.4  

XXXX*;

     94    7.5  

XXXX*

     94   

 

Page 8 of 13



--------------------------------------------------------------------------------

7.6  

XXXX*

     94    7.7  

XXXX*

     94    7.8  

XXXX*

     95    7.9  

XXXX*

     96    7.10  

XXXX*

     96    7.11  

XXXX*

     96    7.12  

XXXX*

     96    7.13  

XXXX*

     97    7.14  

XXXX*

     97    7.15  

XXXX*

     98    7.16  

XXXX*

     98    7.17  

XXXX*

     98    7.18  

XXXX*

     99    7.19  

XXXX*

     99    7.20  

XXXX*

     100    7.21  

XXXX*

     100    7.22  

XXXX*

     100    7.23  

XXXX*

     100    7.24  

XXXX*

     100    7.25  

XXXX*

     101    7.26  

XXXX*

     101    7.27  

XXXX*

     101    7.28  

XXXX*

     101    7.29  

XXXX*

     102    7.30  

XXXX*

     102    7.31  

XXXX*

     102    7.32  

XXXX*

     103    7.33  

XXXX*

     103    7.34  

XXXX*

     103    7.35  

XXXX*

     105    7.36  

XXXX*

     105   

 

Page 9 of 13



--------------------------------------------------------------------------------

8  

APPENDIX 1 - CHANGE

     106    8.1  

XXXX*

     106    8.2  

XXXX*

     106    8.3  

XXXX*

     107    8.4  

XXXX*

     108    8.5  

XXXX*

     108    8.6  

XXXX*

     108    9  

APPENDIX 2 - THE SAR TRAINING ORGANISATION (TO)

     109    9.1  

XXXX*

     109    9.2  

XXXX*

     110    9.3  

XXXX*

     110    9.4  

XXXX*

     111    9.5  

XXXX*

     111    9.6  

XXXX*

     111    9.7  

XXXX*

     111    9.8  

XXXX*

     111    9.9  

XXXX*

     111    9.10  

XXXX*

     112    9.11  

XXXX*

     112    9.12  

XXXX*

     113    9.13  

XXXX*

     113    9.14  

XXXX*

     113    9.15  

XXXX*

     113    9.16  

XXXX*

     114    ANNEX 1 - TRAINING NEEDS ANALYSIS XXXX*      114    ANNEX 2 -
TRAINING PLAN XXXX*      114    ANNEX 3 - AGUSTA WESTLAND TRAINING SUPPORT
CAPABILITY XXXX*      114   

 

Page 10 of 13



--------------------------------------------------------------------------------

Introduction

XXXX*

 

1 PERSONNEL AND TRAINING INTRODUCTION

XXXX*

 

2 PART 3 - TRAINING STRATEGY

XXXX*

 

3 PART 4 - INITIAL TRAINING

XXXX*

 

4 PART 5 - CONTINUATION TRAINING

XXXX*

 

5 PART 6 - ASSESSMENT AND STANDARDISATION

XXXX*

 

6 PART 7 - PERSONNEL AND TRAINING TRANSITION PLAN

XXXX*

 

Page 11 of 13



--------------------------------------------------------------------------------

7 APPENDIX 1 - CHANGE

XXXX*

 

Page 12 of 13



--------------------------------------------------------------------------------

8 APPENDIX 2 - THE SAR TRAINING ORGANISATION (TO)

XXXX*

ANNEX 1 – TRAINING NEEDS ANALYSIS

XXXX*

ANNEX 2 – TRAINING PLAN

XXXX*

ANNEX 3 – AGUSTA WESTLAND TRAINING SUPPORT CAPABILITY

XXXX*

 

* All information redacted in this section under sections 41(1) and 43(2) of the
Freedom of Information Act 2000.

 

Page 13 of 13



--------------------------------------------------------------------------------

 

LOGO [g538801g17v02.jpg]

UK Search & Rescue Helicopter Service

Schedule 4.4 – Infrastructure

Appendix A

Infrastructure Supporting Documentation

Approved by

 

Name

 

Position

  

            Date    

 

  

Name

 

Position

  

            Date

 

 

Page 1 of 3



--------------------------------------------------------------------------------

DOCUMENT INFORMATION

 

Master Location                            Data Site File Name    23992956.X
Distribution   

CHANGE HISTORY

 

Version
No.

   Date   

Details of Changes included in Update

  

Author(s)

   Ref. 0.1    15.03.13    Proposed Final Version       23992956.1 4.0   
26.03.13    Execution Version    DFT    24138785v2    18.04.13    Redacted
Version    DFT/BRS   

 

Page 2 of 3



--------------------------------------------------------------------------------

The documents listed in this document are the supporting documents to the
Contractor’s Infrastructure Solution as referenced in Schedule 4.4. These
documents are not subject to Change Control, but are included as a reference at
the Commencement Date.

This list of documents may be added to via Change Control as required for
supporting evidence for future changes.

This documents detailed in this list can be found on the CD counter-signed by
both parties in the folder entitled “Infrastructure Supporting Documents” and
are herby incorporated into the Contract.

XXXX*

*All information redacted in this section under sections 41(1) and 43(2) of the
Freedom of Information Act 2000.

 

Page 3 of 3



--------------------------------------------------------------------------------

 

LOGO [g538801g17v02.jpg]

UK Search & Rescue Helicopter Service

Schedule 4.4 – Infrastructure

Part 1- Introduction

 

Approved by

Name

 

Position

  

                                 Date

 

  

 

Name

 

Position

  

Date

 

 

Page 1 of 5



--------------------------------------------------------------------------------

DOCUMENT INFORMATION

 

Master Location                    

   Data Site

File Name

   23961644.X

Distribution

  

CHANGE HISTORY

 

Version No.

  

Date

  

Details of Changes included in Update

  

Author(s)

  

Ref.

1.1

   17.01.13    ISFT Draft    BRS   

1.2

   15.03.13    Proposed Final Version    DFT    23961644.1

4.0

   26.03.2013    Execution Version    DFT    23961644.2       Redacted Version
     

 

Page 2 of 5



--------------------------------------------------------------------------------

Introduction

The Contract infrastructure programme of works is an integral part of the
solution to continue the successful operations of UK SAR. This element of the
solution has been carefully analysed and evaluated to consider the most
appropriate infrastructure strategy to support the Contract. Infrastructure in
the context of this Contract refers to the accommodation and facility buildings
that will house the Services and the location of the Bases.

The Contractor is fully aware that having suitable and well-maintained
facilities is essential to ensuring that the prime function of the Services can
be undertaken smoothly and efficiently. The need to ensure that key issues such
as access, availability and the maintenance of facilities to EASA standards need
to be managed properly so as not to hinder operational activities.

As the Contractor recognises the importance the role the infrastructure strategy
plays in supporting the successful Services, we have assembled an experienced
team to assist with this section of the Contract:

XXXX*

Document Structure and Contents

Schedule 4.4—Infrastructure has been structured through the following sections:

PART 1 – INTRODUCTION XXXX*

PART 2 – GENERIC BRIEF XXXX*

 

1. The Requirements

 

2. Design Vision for Delivering Infrastructure

 

3. Design Approach

 

4. Regulatory/ Legislation Compliance

 

5. Programme

 

6. Transition Strategy

 

7. Training

 

8. Sustainability Development

 

9. Facilities Maintenance

 

10. Infrastructure Team

 

11. Risks

Annex A – Vicinity Model XXXX*

Annex B – Letters of Support XXXX*

Annex C – Airport Questionnaire XXXX*

 

Page 3 of 5



--------------------------------------------------------------------------------

Annex D – Generic Heads of Terms XXXX*

Annex E – Generic Operating Heads of Terms XXXX*

Annex F – Knowledge Led Architecture XXXX*

Annex G – New Build – CGI’s, Plans, Elevations & Sections XXXX*

Annex H – Adjacency Diagrams XXXX*

Annex I – Schedule of Accommodation XXXX*

Annex J – Area Schedule XXXX*

Annex K – Room Data sheets XXXX*

Annex L – Approved Inspector Correspondence XXXX*

Annex M – Master Programme XXXX*

Annex N – Bristow Policy Documents XXXX*

Annex O – Sustainability/ BREEAM Pre-Assessment/ Passivbox Diagram XXXX*

Annex P – Project Team Track Records XXXX*

Annex Q – Organisational Structures XXXX*

Annex R—Generic Risk Register XXXX*

Annex S – 3D Visualisation XXXX*

PART 3 – BASE SPECIFIC PROPOSALS

 

     XXXX*

PART 4 – REMOTE REFUELLING SITES

 

1. Introduction

 

   XXXX*

 

2. Remote Refuelling Sites – covered in Schedule 4.4—Part 4 – Remote Refuelling
Sites

 

  XXXX*

 

3. Lee-on-Solent – covered in Schedule 4.4— Part 3 – Base Specific Proposals –
Lee-on-Solent

 

  XXXX*

 

4. Infrastructure Requirements

 

  XXXX*

 

Page 4 of 5



--------------------------------------------------------------------------------

5. Generic Brief - Schedule 4.4 - Part 2 - Generic Brief

 

  XXXX*

 

6. Base Specific Proposals

 

6.1 XXXX*

* All information redacted in this section under sections 41(1) and 43(2) of the
Freedom of Information Act 2000.

 

Page 5 of 5



--------------------------------------------------------------------------------

 

LOGO [g538801g17v02.jpg]

UK Search & Rescue Helicopter Service

Schedule 4.4 – Infrastructure

Part 2 – Generic Brief

 

Approved by

Name

 

Position

  

                                 Date

 

  

 

Name

 

Position

  

Date

 

 

Page 1 of 5



--------------------------------------------------------------------------------

DOCUMENT INFORMATION

 

Master Location                    

   Data Site

File Name

   23961648.X

Distribution

  

CHANGE HISTORY

 

Version
No.

  

Date

  

Details of Changes included in Update

  

Author(s)

  

Ref.

1.1

   17.01.13    ISFT Draft    BRS   

1.1

   15.03.13    Proposed Final Version    DFT    23961648.1

3.9

   22.03.13    Pre-execution draft    DFT    23961648.2

4.0

   26.03.13    Execution version    DFT    23961648.3       Redacted Version   
  

 

Page 2 of 5



--------------------------------------------------------------------------------

Table of Contents

 

1.

  The Requirements      5   

2.

  Design Vision for Delivering Infrastructure      6   

3.

  Design Approach      20   

4.

  Regulatory/ Legislation Compliance      68   

5.

  Programme      93   

6.

  Transition and Acceptance Strategy      103   

7.

  Training      109   

8.

  Communication and Operations      112   

9.

  Sustainable Development      119   

10.

  Facilities Management      126   

11.

  Infrastructure Team      130   

12.

  Risks      135   

Annex A – Vicinity Model XXXX*

     151   

Annex B – Letters of Support Airport XXXX*

     152   

Annex C – Airport Questionnaire XXXX*

     153   

Annex D – Generic Heads of Terms XXXX*

     154   

Annex E – Generic Operating Heads of Terms XXXX*

     155   

Annex F – Concept Evolution Diagram XXXX*

     156   

Annex G – New Build – CGI’s, Plans, Elevations & Sections XXXX*

     157   

Annex H – Adjacency Diagram XXXX*

     158   

Annex I – Schedule of Accommodation XXXX*

     159   

Annex J – Area Schedule XXXX*

     160   

Annex K – Room Data Sheets XXXX*

     161   

Annex L – Approved Inspector Correspondence XXXX*

     162   

Annex M – Master Programme XXXX*

     163   

Annex N –Contractor Policy Documents XXXX*

     164   

 

Page 3 of 5



--------------------------------------------------------------------------------

Annex O – Sustainability / BREEAM Pre-Assessments / Passivbox Diagram XXXX*

     165   

Annex P – Project Team Track Records XXXX*

     166   

Annex Q – Organisational Structure XXXX*

     167   

Annex R – Generic Risk Register XXXX*

     168   

 

Page 4 of 5



--------------------------------------------------------------------------------

1. The Requirements

 

  XXXX*

 

2. Design Vision for Delivering Infrastructure

 

  XXXX*

 

3. Design Approach

 

  XXXX*

 

4. Regulatory/ Legislation Compliance

 

  XXXX*

 

5. Programme

 

  XXXX*

 

6. Training

 

  XXXX*

 

7. Communication and Operations

 

  XXXX*

 

8. Sustainable Development

 

  XXXX*

 

9. Facilities Management

 

  XXXX*

 

10. Infrastructure Team

 

  XXXX*

 

11. Risks

 

  XXXX*

* All information redacted in this section under sections 41(1) and 43(2) of the
Freedom of Information Act 2000.

 

Page 5 of 5



--------------------------------------------------------------------------------

 

LOGO [g538801g17v02.jpg]

UK Search & Rescue Helicopter Service

Schedule 4.4 – Infrastructure

Part 3 – Base Specific Solution

 

Approved by

Name

 

Position

  

                                 Date

 

  

 

Name

 

Position

  

Date

 

 

Page 1 of 3



--------------------------------------------------------------------------------

DOCUMENT INFORMATION

 

Master Location                    

   Data Site

File Name

   24258409.X

Distribution

  

CHANGE HISTORY

 

Version
No.

  

Date

  

Details of Changes included in Update

  

Author(s)

  

Ref.

4.0

   26.03.13    Execution Version    DFT    24258409.1       Redacted Version   
  

 

Page 2 of 3



--------------------------------------------------------------------------------

The documents listed in this document are the documents which constitute Part 3
to the Contractor’s Infrastructure Solution as referenced in Schedule 4.4.

These documents are subject to Change Control.

The documents detailed in this list can be found on the CD counter-signed by
both parties in the folder entitled “Infrastructure Supporting Documents” and
are hereby incorporated into the Contract.

Schedule 4.4 – Infrastructure Part 3 – Caernarfon XXXX*

Schedule 4.4 – Infrastructure Part 3 – Cardiff XXXX*

Schedule 4.4 – Infrastructure Part 3 – Humberside XXXX*

Schedule 4.4 – Infrastructure Part 3 – Inverness XXXX*

Schedule 4.4 – Infrastructure Part 3 – Lee On Solent XXXX*

Schedule 4.4 – Infrastructure Part 3 – Manston XXXX*

Schedule 4.4 – Infrastructure Part 3 – Newquay XXXX*

Schedule 4.4 – Infrastructure Part 3 – Prestwick XXXX*

Schedule 4.4 – Infrastructure Part 3 – Stornoway XXXX*

Schedule 4.4 – Infrastructure Part 3 – Sumburgh XXXX*

* All information redacted in this section under sections 41(1) and 43(2) of the
Freedom of Information Act 2000.

 

Page 3 of 3



--------------------------------------------------------------------------------

 

LOGO [g538801g17v02.jpg]

UK Search & Rescue Helicopter Service

Schedule 4.4 – Infrastructure

Part 4 – Remote Refuelling Sites

 

Approved by

Name

 

Position

  

            Date    

 

  

Name

 

Position

  

            Date

 

 

Page 1 of 3



--------------------------------------------------------------------------------

DOCUMENT INFORMATION

 

Master Location                            Data Site File Name    23961634.X
Distribution   

CHANGE HISTORY

 

Version No.

   Date   

Details of Changes included in Update

   Author(s)    Ref. 1.1    17.01.13    ISFT Draft    BRS    1.2    15.03.13   
Proposed Final Version    DFT    23961634.1 4.0    26.03.13    Execution Version
   DFT    23961634.2       Redacted Version      

 

Page 2 of 3



--------------------------------------------------------------------------------

1. Remote Refuelling Strategy

XXXX*

 

2. Maintenance Programme

XXXX*

 

3. Fuel Provision

XXXX*

 

4. Lease Arrangement

XXXX*

XXXX*

 

5. Security

XXXX*

 

6. Fire Fighting Cover

XXXX*

Annex A – Email Correspondence XXXX*

 

* All information redacted in this section under sections 41(1) and 43(2) of the
Freedom of Information Act 2000.

 

Page 3 of 3



--------------------------------------------------------------------------------

 

LOGO [g538801g17v02.jpg]

UK Search & Rescue Helicopter Service

Schedule 4.6 – Contractor’s Aviation Safety Management Plan

 

Approved by

Name

 

Position

  

            Date    

 

  

Name

 

Position

  

            Date

 

 

Page 1 of 8



--------------------------------------------------------------------------------

DOCUMENT INFORMATION

 

Master Location                            Data Site File Name    23827751.X
Distribution   

CHANGE HISTORY

 

Version No.

   Date   

Details of Changes included in Update

   Author(s)    Ref. 1.1    17.01.13    ISFT Draft    BRS    1.2    15.03.13   
Proposed Final Version    DFT    23827751.1 4.0    26.03.13    Execution Version
   DFT    23827751.2       Redacted Version      

 

Page 2 of 8



--------------------------------------------------------------------------------

Contents

 

1.  

Introduction

     7    1.1  

XXXX*

     7    2.  

Outline System Description

     7    2.1  

XXXX*

     7    2.2  

XXXX*

     7    2.2.1  

XXXX*

     8    2.2.2  

XXXX*

     9    2.2.3  

XXXX*

     9    2.2.4  

XXXX*

     9    2.3  

XXXX*

     12    3.  

Bristow Safety Management System

     14    3.1  

XXXX*

     14    3.2  

XXXX*

     14    3.3  

XXXX*

     14    3.4  

XXXX*

     15    3.5  

XXXX*

     16    3.6  

XXXX*

     16    3.7  

XXXX*

     17    3.7.1  

XXXX*

     17    3.8  

XXXX*

     17    3.9  

XXXX*

     18    3.9.1  

XXXX*

     18    3.9.2  

XXXX*

     18    3.9.3  

XXXX*

     19    XXXX*      19    3.9.4  

XXXX*

     19   

 

Page 3 of 8



--------------------------------------------------------------------------------

3.9.5  

XXXX*

     19    3.9.6  

XXXX*

     19    3.9.7  

XXXX*

     20    3.9.8  

XXXX*

     20    3.9.9  

XXXX*

     21    3.9.10  

XXXX*

     21    3.9.11  

XXXX*

     22    3.9.12  

XXXX*

     22    3.9.13  

XXXX*

     22    3.9.14  

XXXX*

     23    3.10  

XXXX*

     23    3.11  

XXXX*

     23    3.12  

XXXX*

     24    3.13  

XXXX*

     24    3.14  

XXXX*

     24    3.15  

XXXX*

     25    3.16  

XXXX*

     26    3.16.1  

XXXX*

     26    4.  

Safety Requirements, Relevant Legislation and Relevant Regulation

     28    4.1  

XXXX*

     28    4.1.1  

XXXX*

     29    4.1.2  

XXXX*

     29    4.1.3  

XXXX*

     29    4.1.4  

XXXX*

     30    4.1.5  

XXXX*

     30    5.  

XXXX*

     31    5.1  

XXXX*

     31    5.1.1  

XXXX*

     31   

 

Page 4 of 8



--------------------------------------------------------------------------------

5.1.2  

XXXX*

     31    5.1.3  

XXXX*

     31    6.  

Target Zero and Search and Rescue

     32    6.1  

XXXX*

     34    6.1.1  

XXXX*

     34    6.1.2  

XXXX*

     34    6.1.3  

XXXX*

     35    6.1.4  

XXXX*

     35    6.1.5  

XXXX*

     35    6.1.6  

XXXX*

     35    6.1.7  

XXXX*

     35    6.1.8  

XXXX*

     35    6.1.9  

XXXX*

     35    6.1.10  

XXXX*

     35    6.1.11  

XXXX*

     35    7.  

Safety Audit Plan

     36    7.1  

XXXX*

     36    7.2  

XXXX*

     36    8.  

XXXX*

     37    9.  

XXXX*

     38    10.  

XXXX*

     38    11.  

Continuous Improvement

     40    11.1  

XXXX*

     41    11.2  

XXXX*

     42    11.3  

XXXX*

     43    11.4  

XXXX*

     43    11.5  

XXXX*

     44    11.6  

XXXX*

     44   

 

Page 5 of 8



--------------------------------------------------------------------------------

11.7  

XXXX*

     44    11.8  

XXXX*

     45    11.9  

XXXX*

     45    12.  

Safety Strategy

     46    13.  

XXXX*

     54    13.1  

Preliminary Hazard Identification

     54    13.1.1  

XXXX*

     55    13.1.2  

XXXX*

     55    13.1.3  

XXXX*

     56    14.  

Confirmation of Contractor Attendance for Safety Meetings

     66   

 

Page 6 of 8



--------------------------------------------------------------------------------

1. Introduction

XXXX*

 

2. Outline System Description

XXXX*

 

3. Bristow Safety Management System

XXXX*

 

4. Safety Requirements, Relevant Legislation and Relevant Regulation

XXXX*

 

5. Tools to be Used

XXXX*

 

6. Target Zero and Search and Rescue

XXXX*

 

7. Safety Audit Plan

XXXX*

 

8. Independent Evaluations of the MCA SAR Operations

XXXX*

 

9. SAR Level Evaluations

XXXX*

 

10. External Evaluations

XXXX*

 

11. Continuous Improvement

XXXX*

 

12. Safety Strategy

XXXX*

 

13. Maintaining A Hazard Log and ALARP

XXXX*

 

Page 7 of 8



--------------------------------------------------------------------------------

14. Confirmation of Contractor Attendance for Safety Meetings

XXXX*

 

* All information redacted in this section under sections 41(1) and 43(2) of the
Freedom of Information Act 2000.

 

Page 8 of 8



--------------------------------------------------------------------------------

 

LOGO [g538801g17v02.jpg]

UK Search & Rescue Helicopter Service

Schedule 5—IPR Conditions – Contractor Ownership

 

Approved by Name         Name       Date         Date Position         Position
  

 

Page 1 of 8



--------------------------------------------------------------------------------

DOCUMENT INFORMATION

 

Master Location    Data Site File Name    23822126.X Distribution   

CHANGE HISTORY

 

Version No.

   Date   

Details of Changes included in Update

   Author(s)    Ref.   3.0    20.12.12    ISFT    DFT      19073181.11    1.0   
17.01.13    ISFT Draft    BRS    3.2    15.03.13    Proposed Final Version   
DFT      23822126.1    4.0    26.03.13    Execution Version    DFT     
23822126.2          Redacted Version      

 

Page 2 of 8



--------------------------------------------------------------------------------

Contents

 

No.   Heading    Page  

1.

  Ownership of Intellectual Property Rights      4   

2.

  Use of Photography and Films      4   

3.

  Publication of Results      4   

4.

  Use of Results      5   

5.

  Further Development of the Results      5   

6.

  Background Material      5   

7.

  Trade Marks      6   

8.

  Contractor’s Obligations      6   

9.

  Termination      7   

10.

  Indemnity      8   

 

Page 3 of 8



--------------------------------------------------------------------------------

1. Ownership of Intellectual Property Rights

 

1.1 Subject to:

 

  (a) the prior rights of the Department, third parties and the Crown; and

 

  (b) any rights arising under this Contract and relating to the Results;

all Intellectual Property Rights in the Results shall vest in the Contractor.

 

1.2 The Contractor assigns to the Department with full title guarantee, all
rights, title and interest to or in any Photographs and / or Films.

 

1.3 The assignment under paragraph 1.2 shall be a present assignment of future
rights that will take effect immediately on the coming into existence of any
Photographs and / or Films.

 

1.4 The Contractor shall waive and shall procure that all Staff and third
parties shall waive unconditionally and irrevocably in favour of the Department
all moral rights granted under the Copyright Designs and Patents Act 1988 or
equivalent or analogous rights under the laws of other jurisdictions which exist
or may arise in relation to or form part of any of the Photographs and / or
Films.

 

1.5 Nothing in this Contract operates to assign or license, or obliges the
Department to assign or license, to the Contractor any Intellectual Property
Rights:

 

  (a) belonging to any third parties; or

 

  (b) existing at the date of this Contract.

 

2. Use of Photography and Films

 

2.1 The Department grants to the Contractor a royalty-free, non-exclusive,
non-transferable licence, for the duration of the Contract, to use the
Photographs and / or Films for the purposes of education and training.

 

2.2 The Contractor shall not use the Photographs and / or Films for any other
purpose other than those specified in paragraph 2.1 without the prior written
permission of the Department. If the Department gives the Contractor written
permission to use the Photographs and / or Films for any other purpose, the
Contractor shall comply with any terms of use specified by the Department.

 

3. Publication of Results

 

3.1 The Contractor shall not publish, or authorise or allow anyone else to
publish, the Results without the prior written permission of the Department. If
the Department gives the Contractor permission to publish the Results, the
Contractor shall comply with any terms of publication specified by the
Department.

 

3.2 All Results that comprise reports and that are prepared for publication by
the Contractor under this Contract shall carry the following disclaimer:

‘This report has been produced by [name of Contractor] under a contract with the
Department for Transport. Any views expressed in this report are not necessarily
those of the Department for Transport.’

 

Page 4 of 8



--------------------------------------------------------------------------------

4. Use of Results

 

4.1 The Contractor grants a perpetual, irrevocable, worldwide, royalty-free
licence to the Department and the Crown, and any person authorised by either of
them, to use, reproduce, publish, modify, adapt, enhance and otherwise deal with
the Results.

 

4.2 To the extent that the Results comprise computer software code the
Contractor shall at the request of the Department enter into a source code
escrow agreement with NCC Group plc (or any other source code deposit agency
agreed between the Parties) permitting the Department to have access to the
source code for the purpose of maintaining and developing the Results if the
Contractor fails or is unable to comply with its obligations to do so, whether
those obligations arise under this Contract or any other agreement between the
Parties.

 

4.3 At the request of the Department or the Crown, the Contractor shall
forthwith provide to the Department, the Crown or any person nominated by either
of them a reasonable number of copies of all Results.

 

4.4 At the request of the Department or the Crown, the Contractor shall grant to
any third party nominated by the Department a non-exclusive licence on fair and
reasonable terms to enable that third party to manufacture, exploit and supply
any items (including written material) made in connection with, derived from or
arising out of the Results.

 

5. Further Development of the Results

 

5.1 The Department or the Crown may undertake, or invite the Contractor or a
third party to undertake, further work in connection with the Results or any
part of the Results (“Further Development”).

 

5.2 If the Department or the Crown invites a third party to undertake Further
Development, the Contractor shall:

 

  (a) co-operate with, and use its best endeavours to assist, that third party;
and

 

  (b) grant to that third party all licences necessary to enable that third
party to manufacture, exploit and supply any items (including written material)
made in connection with, derived from or arising out of the Further Development.
Those licences will be perpetual, irrevocable, royalty-free and worldwide.

 

5.3 No Intellectual Property Rights arising out of any Further Development will
vest in the Contractor. This paragraph 5.3 does not affect the ownership of
rights in the Background Material or the Results.

 

6. Background Material

 

6.1 If the Department or the Crown wishes to use Background Material, the
Contractor shall (to the extent that its rights in or ownership of the
Intellectual Property Rights in Background Material permit it to do so) grant
the Department and the Crown a perpetual, worldwide, royalty-free, non-exclusive
licence to use, modify, adapt and enhance the Background Material as soon as
reasonably practicable after a request by the Department or the Crown. To the
extent that the Intellectual Property Rights in Background Material belong to a
third party, the Contractor shall use its best endeavours to procure an
equivalent licence from the relevant third party for the benefit of the
Department or the Crown.

 

Page 5 of 8



--------------------------------------------------------------------------------

7. Trade Marks

 

7.1 Project Marks and Department Marks

 

7.1.1 All Project Marks, and all Intellectual Property Rights in them, shall
vest in the Department. The Contractor shall reimburse the Department for all
costs and expenses (including legal costs) the Department incurs in seeking to
register any Project Marks.

 

7.1.2 The Department grants the Contractor a worldwide, royalty-free,
non-exclusive licence to use the Project Marks in connection with the
performance of the Services for the duration of this Contract.

 

7.1.3 The Contractor shall not use any Department Mark or any Project Mark
except to the extent licensed to do so by the Department, nor shall the
Contractor use any trade mark that is similar to any Department Mark or to any
Project Mark.

 

7.1.4 The Contractor shall not apply for, or obtain, registration of any
Department Mark or any Project Mark or of any trade mark that is similar to any
Department Mark or any Project Mark for any goods or services anywhere in the
world.

 

7.1.5 The Contractor shall not do, or omit to do, anything to diminish the
rights of the Department in any Department Mark or any Project Mark.

 

7.1.6 Any goodwill derived from the use by the Contractor of a Department Mark
or a Project Mark accrues to the Department. The Department may at any time call
for a confirmatory assignment of that goodwill and the Contractor shall
immediately execute it.

 

7.1.7 Department logos and livery which are not Project Marks or Department
Marks may only be used by the Contractor with the express written permission of
the Department.

 

7.2 Contractor Marks

 

7.2.1 The Contractor grants the Department a perpetual, worldwide, royalty-free,
non-exclusive licence to use the Contractor Marks in connection with the
Results.

 

7.2.2 The Department shall comply with reasonable directions notified to it by
the Contractor from time to time in relation to the form and manner of the
application of Contractor Marks.

 

7.2.3 The Department shall not apply for, or obtain, registration of any
Contractor Mark for any goods or services anywhere in the world.

 

7.2.4 The Department shall not do, or omit to do, anything to diminish the
rights of the Contractor in any Contractor Mark.

 

7.2.5 Any goodwill derived from the use by the Department of a Contractor Mark
accrues to the Contractor.

 

8. Contractor’s Obligations

 

8.1 The Contractor warrants to the Department that none of the Contractor’s
employees, contractors, Sub-contractors and agents engaged in relation to this
Contract will acquire any Intellectual Property Rights in the Results or in
anything derived from or arising out of the Results.

 

Page 6 of 8



--------------------------------------------------------------------------------

8.2 The Contractor shall, at its own expense, take all reasonable steps to
ensure that the Intellectual Property Rights in the Results are adequately
protected throughout the world, save where the Parties agree that such
protection is neither practicable nor economic.

 

8.3 Within 30 days of filing an application to protect the Intellectual Property
Rights in the Results or any part of them, the Contractor shall provide the
Department with a copy of that application.

 

8.4 The Contractor shall not assign or license, nor purport to assign or
license, any Intellectual Property Rights in the Results without the prior
written consent of the Department.

 

8.5 The Contractor shall obtain at its own expense any licences from third
parties that are necessary in order for the Contractor to fulfil its obligations
under this Contract.

 

8.6 The Contractor has no authority to enter into any contractual or financial
arrangements with any third party on behalf of the Department or the Crown.

 

8.7 The Contractor shall monitor the existence and creation of Intellectual
Property Rights (including patent applications, registered design applications
and trade mark applications) owned by third parties which may be relevant to the
performance of this Contract. If at any time any relevant third party
Intellectual Property Rights come to the notice of the Contractor the Contractor
shall inform the Department, and the Contractor and the Department shall jointly
consider what action, if any, is to be taken. If the Parties cannot agree on
what action is to be taken, the Department will have the right (at its option)
either:

 

  (a) to take whatever action it sees fit (in which case the Contractor shall,
at the request of the Department but at the Contractor’s expense, provide the
Department with all reasonable assistance in connection with those third party
Intellectual Property Rights); or

 

  (b) to oblige the Contractor to take such action, at the Contractor’s cost, as
the Department deems appropriate.

 

8.7.2 In either case the Department shall be entitled to any costs and / or
damages awarded in any such action.

 

8.8 The Contractor shall execute at its own expense such documents as the
Department shall request and shall co-operate with and take such actions as the
Department may reasonably require in order to give full force and effect to the
rights granted or intended to be granted under this Contract including, but not
limited to, any formal licence agreement required for the purposes of
registering the licence of any such rights.

 

9. Termination

 

9.1 If the Department terminates this Contract or notifies the Contractor of its
intention to terminate this Contract (for whatsoever reason) and if the
Contractor is requested to do so by the Department, the Contractor shall grant
to any third parties nominated by the Department a non-exclusive, perpetual,
irrevocable, worldwide, royalty-free licence to use, reproduce, publish, modify,
adapt, enhance and develop the Results for the purpose of completing the
Services.

 

9.2 No Intellectual Property Rights arising from any work undertaken by any
third party engaged by the Department to complete the Services shall belong to
the Contractor.

 

Page 7 of 8



--------------------------------------------------------------------------------

10. Indemnity

 

10.1 The Contractor shall fully indemnify the Department against all actions,
claims, demands, costs, charges and expenses arising from or incurred by reason
of any infringement or alleged infringement of any Intellectual Property Rights
by or on behalf of the Contractor in the performance of the Services, provided
that such infringement is not knowingly caused by or materially contributed to
by any act of the Department. This indemnity covers claims concerning an actual
or alleged infringement by the Department if the infringement arises as a
consequence of any actual or alleged infringement of an Intellectual Property
Right by or on behalf of the Contractor.

 

10.2 The Department shall fully indemnify the Contractor against all actions,
claims, demands, costs, charges and expenses arising from or incurred by reason
of any infringement or alleged infringement of any Intellectual Property Rights
by or on behalf of the Department in relation to the performance of the Services
by the Contractor, provided that such infringement is not knowingly caused by or
materially contributed to by any act of the Contractor. This indemnity covers
claims concerning an actual or alleged infringement by the Contractor if the
infringement arises as a consequence of any actual or alleged infringement of an
Intellectual Property Right by or on behalf of the Department.

 

Page 8 of 8



--------------------------------------------------------------------------------

 

LOGO [g538801g17v02.jpg]

UK Search & Rescue Helicopter Service

Schedule 6 – Transition and Acceptance

 

Approved by Name         Name       Date         Date Position         Position
  

 

Page 1 of 3



--------------------------------------------------------------------------------

DOCUMENT INFORMATION

 

Master Location    Data Site

File Name

   24225157.X

Distribution

  

CHANGE HISTORY

 

Version No.

   Date   

Details of Changes included in Update

   Author(s)    Ref.   0.1    15.03.13    Proposed Final Contract    DFT     
24225157.1    4.0    26.03.13    Execution Version    DFT      24225157.2      
08.04.13    Redacted Version    DFT/BRS   

 

Page 2 of 3



--------------------------------------------------------------------------------

This Schedule is comprised of the following documents:

Schedule 6.1—Transition Plan XXXX*

Schedule 6.1—Annex A Contractor’s Transition Approach (XXXX*

Schedule 6.1—Annex B Transition MS Project Plan XXXX*

Schedule 6.2—Acceptance Procedures XXXX*

Schedule 6.2—Annex A Contractor’s Acceptance Approach XXXX*

 

* All information redacted in this section under sections 41(1) and 43(2) of the
Freedom of Information Act 2000

 

Page 3 of 3



--------------------------------------------------------------------------------

 

LOGO [g538801g17v02.jpg]

UK Search & Rescue Helicopter Service

Schedule 6.1 – Transition Plan

 

Approved by Name         Name       Date         Date Position         Position
  

 

Page 1 of 10



--------------------------------------------------------------------------------

DOCUMENT INFORMATION

 

Master Location    Data Site File Name    23826433.X Distribution   

CHANGE HISTORY

 

Version No.

   Date     

Details of Changes included in Update

   Author(s)    Ref.   2.0      20.12.12       ISFT    DFT      18536337.11   
1.0      17.01.13       ISFT Draft    BRS    2.2      15.03.13       Proposal
for Final Version    DFT      23826433.1    4.0      26.03.13       Execution
Version    DFT      23826433.2         08.04.13       Redacted Version   
DFT/BRS   

 

Page 2 of 10



--------------------------------------------------------------------------------

Contents

 

No.   Heading    Page  

1.

  Introduction      4   

2.

  Planned Operational Delivery Date Milestones      4   

3.

  Infrastructure Milestones      5   

4.

  Recruitment Milestones      6   

5.

  Training Milestones      7   

6.

  Aircraft Orders Milestones      7   

7.

  Reporting Requirements      8   

 

Page 3 of 10



--------------------------------------------------------------------------------

1. Introduction

 

1.1 This purpose of this Schedule is to:

 

  (a) identify the Milestones under this Contract; and

 

  (b) set out the Contractor’s reporting requirements in relation to the
achievement of these Milestones.

 

1.2 The Contractor shall meet the Milestones in Table 2.1 in accordance with its
obligations under this Contract.

 

2. Planned Operational Delivery Date Milestones

 

2.1 Table 2.1 sets out the Milestones for Planned Operational Delivery Date.
Each Milestone is defined by:

 

  (a) Milestone reference;

 

  (b) Milestone name;

 

  (c) Milestone Date; and

 

  (d) Milestone acceptance criteria.

 

Milestone
Ref

  

Milestone Name

   Milestone Date   

Milestone Acceptance Criteria

M1

  

Inverness Planned

Operational

Delivery Date

   1 April 2015    M1 will have been achieved if the Acceptance Procedure in
respect of M1 is successfully completed in accordance with Schedule 6.2
(Acceptance Procedures) on or before the M1 Milestone Date.

M2

   Humberside Planned Operational Delivery Date    1 April 2015    M2 will have
been achieved if the Acceptance Procedure in respect of M2 is successfully
completed in accordance with Schedule 6.2 (Acceptance Procedures) on or before
the M2 Milestone Date.

M3

   Caernarfon Planned Operational Delivery Date    1 July 2015    M3 will have
been achieved if the Acceptance Procedure in respect of M3 is successfully
completed in accordance with Schedule 6.2 (Acceptance Procedures) on or before
the M3 Milestone Date.

M4

   Manston Planned Operational Delivery Date    1 July 2015    M4 will have been
achieved if the Acceptance Procedure in respect of M4 is successfully completed
in accordance with Schedule 6.2 (Acceptance Procedures) on or before the M4
Milestone Date.

 

Page 4 of 10



--------------------------------------------------------------------------------

Milestone
Ref

  

Milestone Name

   Milestone Date   

Milestone Acceptance Criteria

M5    Cardiff Planned Operational Delivery Date    1 October 2015    M5 will
have been achieved if the Acceptance Procedure in respect of M5 is successfully
completed in accordance with Schedule 6.2 (Acceptance Procedures) on or before
the M5 Milestone Date. M6    Prestwick Planned Operational Delivery Date    1
January 2016    M6 will have been achieved if the Acceptance Procedure in
respect of M6 is successfully completed in accordance with Schedule 6.2
(Acceptance Procedures) on or before the M6 Milestone Date. M7    Newquay
Planned Operational Delivery Date    1 January 2016    M7 will have been
achieved if the Acceptance Procedure in respect of M7 is successfully completed
in accordance with Schedule 6.2 (Acceptance Procedures) on or before the M7
Milestone Date. M8    Sumburgh Planned Operational Delivery Date    1 April 2017
   M8 will have been achieved if the Acceptance Procedure in respect of M8 is
successfully completed in accordance with Schedule 6.2 (Acceptance Procedures)
on or before the M8 Milestone Date. M9    Lee-on-Solent Planned Operational
Delivery Date    1 April 2017    M9 will have been achieved if the Acceptance
Procedure in respect of M9 is successfully completed in accordance with Schedule
6.2 (Acceptance Procedures) on or before the M9 Milestone Date. M10    Stornaway
Planned Operational Delivery Date    1 July 2017    M10 will have been achieved
if the Acceptance Procedure in respect of M10 is successfully completed in
accordance with Schedule 6.2 (Acceptance Procedures) on or before the M10
Milestone Date.

Schedule 6.1: Table 2.1, Planned Operational Delivery Milestone Dates

 

3. Infrastructure Milestones

 

3.1 XXXX*

 

Milestone Ref

  

Base

   Construction Start    Construction Finish XXXX    XXXX    XXXX    XXXX XXXX
   XXXX    XXXX    XXXX

 

Page 5 of 10



--------------------------------------------------------------------------------

Milestone Ref

  

Base

   Construction Start    Construction Finish XXXX    XXXX    XXXX    XXXX XXXX
   XXXX    XXXX    XXXX XXXX    XXXX    XXXX    XXXX XXXX    XXXX    XXXX   
XXXX XXXX    XXXX    XXXX    XXXX XXXX    XXXX    XXXX    XXXX XXXX    XXXX   
XXXX    XXXX XXXX    XXXX    XXXX    XXXX

XXXX*

 

4. Recruitment Milestones

 

4.1 XXXX*

 

Milestone Ref

  

Base

   Recruitment Start    Operational Start XXXX    XXXX    XXXX    XXXX XXXX   
XXXX    XXXX    XXXX XXXX    XXXX    XXXX    XXXX XXXX    XXXX    XXXX    XXXX
XXXX    XXXX    XXXX    XXXX XXXX    XXXX    XXXX    XXXX XXXX    XXXX    XXXX
   XXXX XXXX    XXXX    XXXX    XXXX XXXX    XXXX    XXXX    XXXX XXXX    XXXX
   XXXX    XXXX

XXXX*

 

Page 6 of 10



--------------------------------------------------------------------------------

5. Training Milestones

 

5.1 XXXX*

 

Milestone Ref

  

Base / Aircraft Type

   Training Start Date    Training Complete XXXX    XXXX    XXXX    XXXX XXXX   
XXXX    XXXX    XXXX XXXX    XXXX    XXXX    XXXX XXXX    XXXX    XXXX    XXXX
XXXX    XXXX    XXXX    XXXX XXXX    XXXX    XXXX    XXXX XXXX    XXXX    XXXX
   XXXX XXXX    XXXX    XXXX    XXXX XXXX    XXXX    XXXX    XXXX XXXX    XXXX
   XXXX    XXXX

XXXX*

 

6. Aircraft Orders Milestones

 

6.1 XXXX*

 

Milestone Ref

  

Base

   Aircraft Order    Aircraft Delivery XXXX    XXXX    XXXX    XXXX XXXX    XXXX
   XXXX    XXXX XXXX    XXXX    XXXX    XXXX XXXX    XXXX    XXXX    XXXX XXXX
   XXXX    XXXX    XXXX XXXX    XXXX    XXXX    XXXX XXXX    XXXX    XXXX   
XXXX XXXX    XXXX    XXXX    XXXX XXXX    XXXX    XXXX    XXXX XXXX    XXXX   
XXXX    XXXX XXXX    XXXX    XXXX    XXXX XXXX    XXXX    XXXX    XXXX XXXX   
XXXX    XXXX    XXXX XXXX    XXXX    XXXX    XXXX

 

Page 7 of 10



--------------------------------------------------------------------------------

Milestone Ref

  

Base

   Aircraft Order    Aircraft Delivery XXXX    XXXX    XXXX    XXXX XXXX    XXXX
   XXXX    XXXX XXXX    XXXX    XXXX    XXXX XXXX    XXXX    XXXX    XXXX

XXXX*

 

7. Reporting Requirements

 

7.1 The Contractor shall report progress against the achievement of the
Milestones set out in Tables 2.1, 3.1, 4.1, 5.1, and 6.1 in accordance with
Schedule 8.1 (Governance) and Schedule 8.9 (Management Plan Requirements).

 

7.2 If:

 

  (a) the Contractor becomes aware that it will not (or is likely not to)
achieve a Milestone by the Milestone Date, or

 

  (b) the Contractor has failed to achieve a Milestone by the Milestone Date; (a
“Milestone Failure”) the Contractor shall notify the Department immediately.

 

7.3 A Milestone Failure shall constitute Unsatisfactory Performance under
Condition 42 (Unsatisfactory Performance) of this Contract.

 

* All information redacted in this section under sections 41(1) and 43(2) of the
Freedom of Information Act 2000.

 

Page 8 of 10



--------------------------------------------------------------------------------

Annex A: Contractor’s Transition Approach

XXXX*

 

Page 9 of 10



--------------------------------------------------------------------------------

Annex B: Transition MS Project Plan

XXXX*

 

* All information redacted in this section under sections 41(1) and 43(2) of the
Freedom of Information Act 2000.

 

Page 10 of 10



--------------------------------------------------------------------------------

 

LOGO [g538801g17v02.jpg]

UK Search & Rescue Helicopter Service

Schedule 6.2 – Acceptance Procedures

 

Approved by Name         Name       Date         Date Position         Position
  

 

Page 1 of 30



--------------------------------------------------------------------------------

DOCUMENT INFORMATION

 

Master Location    Data Site File Name    23827237.X Distribution   

CHANGE HISTORY

 

Version No.

  

Date

  

Details of Changes included in Update

  

Author(s)

   Ref. 2.0    20.12.12    ISFT    DFT    18536378.10 1.0    17.01.13    ISFT
Draft    BRS    2.2    15.03.13    Proposal for Final Version    DFT   
23827237.1 4.0    26.03.13    Execution Version    DFT    23827237.2      
Redacted Version      

 

Page 2 of 30



--------------------------------------------------------------------------------

Contents

 

No.    Heading    Page   1.    Overview      4    2.    SAR Scenario
Demonstration      4    3.    Site Audit      5    4.    Non Conformances      5
   5.    Further Visits      5   

 

Page 3 of 30



--------------------------------------------------------------------------------

1. Overview

 

1.1 The Acceptance Procedure for Milestones M1 to M10 shall consist of a SAR
scenario demonstration together with other acceptance activity the Contractor
has timetabled and a site audit in respect of each Base, in accordance with
paragraphs 2 and 3 of this Schedule, and Schedule 6.1—Transition Plan.

 

1.2 The Acceptance Procedure for Milestones M11 to M58 shall consist of a SAR
scenario demonstration in accordance with paragraph 2 of this Schedule.

 

1.3 The Acceptance Procedure shall only take place once the Civil Aviation
Authority has granted the AOC at each Base.

 

1.4 In respect of Milestones M1 to M10:

 

  (a) no payment shall be made from the Department to the Contractor in respect
of a Base until the Acceptance Procedure has been successfully completed for
that Base;

 

  (b) services shall only commence at any given Base once the Department has
witnessed the Acceptance Procedure and given its approval in writing for
Services to commence at that Base; and

 

  (c) the date on which the Department approves the Acceptance Procedure is the
date on which Services commence for that Base and is the Operational Delivery
Date for that Base.

 

2. SAR Scenario Demonstration

 

2.1 The Contractor will demonstrate that the Services can be delivered by
performing one comprehensive SAR scenario demonstration in respect of Milestones
M1 to M58.

 

2.2 The SAR scenario demonstrations shall be completed by the Milestone Dates
outlined in Schedule 6.1—Transition Plan.

 

2.3 The content of the SAR scenario demonstrations for each Base shall be in
accordance with the Annexes to this Schedule 6.2—Acceptance Procedures.

 

2.4 The Contractor will precisely replicate the procedure it would use if the
situation was real with the exception that training limits and safety shall not
be compromised.

 

2.5 The Department may waive the Contractor’s obligation to perform a SAR
scenario demonstration at any Base if the Department considers that there is
sufficient evidence that the Services can be delivered, through an earlier SAR
scenario demonstration.

 

2.6 Should the Department deem a SAR scenario demonstration unsuccessful at any
Base, the Contractor shall make arrangements for the performance of a further
SAR scenario demonstration at that Base within twenty (20) Working Days.

 

2.7 The Contractor shall bear the cost of all SAR scenario demonstrations
(excluding any costs incurred by the Department).

 

2.8 All resources to perform each SAR scenario demonstration shall be organised
and procured by the Contractor.

 

Page 4 of 30



--------------------------------------------------------------------------------

3. Site Audit

 

3.1 In respect of each of the Bases to which Milestones M1 to M10 refer, on the
same date on which the SAR scenario demonstration takes place, the Department
shall perform an audit of that same Base.

 

3.2 The Department shall ensure that the procedures and practices in operation
on each Base are in accordance with Good Industry Practice. This includes, but
is not limited to:

 

  (a) aircrew training records;

 

  (b) engineering practices;

 

  (c) quality processes;

 

  (d) local safety procedures and hazard analysis;

 

  (e) equipment checks; and

 

  (f) infrastructure and accommodation.

 

4. Non Conformances

 

4.1 Any non conformances identified by the Department during the Acceptance
Procedure will be documented and passed to the Contractor.

 

4.2 On the date on which the Acceptance Procedure takes place, the Parties will
endeavour to agree a date by which the Contractor will rectify any non
conformances.

 

4.3 The Acceptance Procedure shall not be completed for a Base until all
material non conformances have been rectified.

 

4.4 The Contractor shall provide proof of any rectification action in respect of
non conformances, which may require further visits by the Department.

 

5. Further Visits

 

5.1 Further visits can be arranged at the Department’s discretion either with or
without prior notice to the Contractor.

 

Page 5 of 30



--------------------------------------------------------------------------------

Appendix A: Demonstration Matrix

The Contractor understands that irrespective of the Contractor’s completion of
the demonstrations outlined in this Appendix A: Demonstration Matrix and Annex
A: Contractor’s Acceptance Approach, the Department will not accept the
Milestone for Operational Delivery Date for each Base (and thus the Services
cannot commence) until the Contractor has demonstrated to the Department’s
satisfaction compliance with all of the Department’s requirements and specified
levels of service, as set out at paragraph 3 of Schedule 2.5—Transition and
Acceptance, and in particular paragraphs 3.1.2, 3.2.2 and 3.8. XXXX*

 

Page 6 of 30



--------------------------------------------------------------------------------

ID

  

UK SAR Helicopters Technical Requirements

  

Method

  

Rescue
Scenario

   Frequency    Date    Location    Resource
Requirement 1935   

1.1.1.1 The Avionics Suite must, throughout operation of the relevant SAR
Sensor, display SAR Role Sensor Data to both Pilots and to the Rear Cabin in an
easily interpretable and readily understood format. Such display function must:

 

1.1.1.1.1 provide both Pilots and the Rearcrew with full interoperability
between SAR Role Sensor Data allowing multiple layers of SAR Role Sensor Data to
be displayed and overlaid concurrently; and

 

1.1.1.1.2 allow each of the Pilots and the Rearcrew, at the point of display,
the ability to easily and fully select between display of the outputs of each
SAR Sensor.

   XXXX*    XXXX*    XXXX*       XXXX*    1936    1.1.1.2 The Avionics Suite
must, throughout Aircraft Operation, be able to display Aircraft Data and
Aeronautical Data to both Pilots and to the Rear Cabin in an easily
interpretable standard aviation EFIS display format. Such display function shall
allow each of the Pilots and the Rearcrew, at the point of display, the ability
to easily and fully select between the display of any Aircraft Data and
Aeronautical Data    XXXX*    XXXX*    XXXX*       XXXX*    371   

1.1.2.1 The Aircraft Internal Communication System must, throughout Aircraft
Operation:

 

1.1.2.1.1 provide safe, clear and audible voice intercommunication between all
persons on-board the Aircraft;

   XXXX*    XXXX*    XXXX*       XXXX*    1026    1.1.2.1.2 be accessible to the
Rearcrew at all times, including whilst the Rearcrew are moving throughout the
Aircraft, without having to change any communications connections; and    XXXX*
   XXXX*    XXXX*       XXXX*    1892    1.1.2.1.3 provide safe, clear and
audible private voice intercommunication between some and/or all of the persons
on-board the Aircraft.    XXXX*    XXXX*    XXXX*       XXXX*    1893   

1.1.2.2 The Aircraft Internal Communication System must, throughout Aircraft
Operation:

 

1.1.2.2.1 have a backup intercom facility which:

 

1.1.2.2.1.1 is available to all Aircrew;

 

1.1.2.2.1.2 provides safe, clear and audible voice intercommunication; and

 

1.1.2.2.1.3 is independent of the system referred to in paragraph 1.1.2.1 above.

   XXXX*    XXXX*    XXXX*       XXXX*    1032    1.1.2.2.1.4 enable the passing
of emergency information to all occupants of the Aircraft with sufficient impact
to ensure they are immediately aware of an emergency.    XXXX*    XXXX*    XXXX*
      XXXX*    1894   

1.2.1.1 The Aircraft External Communication System must, throughout Aircraft
Operation, provide all the Aircrew with voice intercommunication throughout:

 

1.2.1.1.1 the Civil VHF ATC Comms Band;

   XXXX*    XXXX*    XXXX*       XXXX*   

 

Page 7 of 30



--------------------------------------------------------------------------------

ID

  

UK SAR Helicopters Technical Requirements

  

Method

  

Rescue
Scenario

   Frequency    Date    Location    Resource
Requirement 1896    1.2.1.1.2 the Military UHF Comms Band; and    XXXX*    XXXX*
   XXXX*       XXXX*    320    1.2.1.1.3 the Marine VHF Comms Band including MRT
frequencies Ch. 24A and 62A    XXXX*    XXXX*    XXXX*       XXXX*    2022   

1.2.2.1 The Aircraft External Communication System and Winchman’s Individual
Communication System must, throughout Aircraft Operation, enable:

 

1.2.2.1.1 the Winchman to have voice intercommunication with the occupants of
the Aircraft via the Aircraft’s Internal Communication System at least 5km away
from the Airborne System;

   XXXX*    XXXX*    XXXX*       XXXX*    2023    1.2.2.1.2 the Winchman to have
voice intercommunication with third party users of VHF FM Marine Band at least
5km away from the Winchman; and    XXXX*    XXXX*    XXXX*       XXXX*    2024
   1.2.2.1.3 the muting from onboard the Aircraft of the Winchman’s voice
intercommunication with persons onboard or off the Aircraft whilst otherwise
maintaining full operability and the ability for the Winchman to mute Aircraft
intercom chatter from the Winchman’s location.    XXXX*    XXXX*    XXXX*      
XXXX*    2025    1.2.2.2 The Winchman’s Individual Communication System must be
water resistant to IEC 529 IP67 Classification    XXXX*    XXXX*    XXXX*      
XXXX*    1897    1.2.3.1 The Aircraft External Communication System must,
throughout Aircraft Operation, enable BLOS voice and data intercommunication
between the Aircrew and a Co-ordinating Authority with the ability to broadcast
to more than one recipient.    XXXX*    XXXX*    XXXX*       XXXX*    1931   
1.2.4.1 The Aircraft External Communication System must, throughout Aircraft
Operation, enable BLOS voice and data intercommunication between the Aircrew and
other suitably equipped Dedicated SAR Units with the ability to broadcast to
more than one recipient.    XXXX*    XXXX*    XXXX*       XXXX*    1932   
1.2.5.1 The Aircraft External Communication System must, throughout Aircraft
Operation, enable voice intercommunication between the Aircrew and any Vessels
in distress using the MF Distress Frequency with the ability to broadcast to
more than one recipient    XXXX*    XXXX*    XXXX*       XXXX*    1898   
1.2.6.1 The Aircraft External Communication System must, throughout Aircraft
Operation, provide at least two immediately available BLOS intercommunication
facilities (one main and one backup) with no common single point of failure.   
XXXX*    XXXX*    XXXX*       XXXX*    1273    1.2.7.1 The Contractor shall
provide an Aircraft External Communication System which, throughout Aircraft
Operation, enables voice and text intercommunication between the Aircrew and any
user of a mobile phone connected to any UK mobile phone network provider.   
XXXX*    XXXX*    XXXX*       XXXX*    1018    1.2.8.1 The Contractor shall
provide an Aircraft External Communication System which provides portable
satellite communications facilities which can be used off and/or on-board the
Aircraft at any time; it must have an independent power source for use away from
the Aircraft.    XXXX*    XXXX*    XXXX*       XXXX*    XXXX*

 

Page 8 of 30



--------------------------------------------------------------------------------

ID

  

UK SAR Helicopters Technical Requirements

  

Method

  

Rescue
Scenario

   Frequency    Date    Location    Resource
Requirement 1901   

1.2.9.1 The Aircraft External Communication System must, throughout Aircraft
Operation, enable the exchange of Search Information and the electronic transfer
of Search Information data directly to and from the Avionics Suite between the
Aircrew and:

 

1.2.9.1.1 a Co-ordinating Authority; and

   XXXX*    XXXX*    XXXX*       XXXX*    XXXX* 1933    1.2.9.1.2 other suitably
equipped Dedicated SAR Units.    XXXX*    XXXX*    XXXX*       XXXX*    XXXX*
1934    1.2.9.2 The Aircraft External Communication System must enable the
manual transfer of Search Information to the Base Operations Room Post Flight.
   XXXX*    XXXX*    XXXX*       XXXX*    XXXX* 1902    1.2.10.1 The Aircraft
External Communication System must, throughout Aircraft Operation, enable the
Rearcrew to transfer information on a Casualty’s condition, including medical
data via electronic means, to medical facilities suitably equipped to receive
such information.    XXXX*    XXXX*    XXXX*       XXXX*    XXXX* 2035   
1.2.11.1 The system shall be able to intercommunicate with all UK emergency
services using TETRA or its successor.    XXXX*    XXXX*    XXXX*       XXXX*   
XXXX* 1755   

1.2.12.1 The Aircraft External Communication System and Avionics Suite must,
throughout Aircraft Operation, be able to report the position of the Aircraft to
the Department’s Tasking Body at intervals pre-selected by the Aircrew:

 

1.2.12.1.1 without the need for further attention by the Aircrew after initial
set up; and

 

1.2.12.1.2 to within 100 metres lateral accuracy of the Aircraft’s true position
at the time of position capture by the Avionics Suite.

   XXXX*    XXXX*    XXXX*       XXXX*    XXXX* 1870    1.2.13.1 The Aircraft
External Communication System must, throughout Aircraft Operation, enable the
Aircrew to maintain a continuous listening watch on the Aeronautical Emergency
Frequencies whilst using other frequencies. Such facility shall be deselectable
by any of the Aircrew in relation to his or her own functionality.    XXXX*   
XXXX*    XXXX*       XXXX*    1884    1.2.13.2 The Aircraft External
Communication System must, throughout Aircraft Operation, enable the Aircrew to
maintain a continuous listening watch on the VHF FM Ch16 being the Maritime
Emergency Frequency whilst using other frequencies. Such facility shall be
deselectable by any of the Aircrew in relation to his or her own functionality.
   XXXX*    XXXX*    XXXX*       XXXX*    1023    1.2.14.1 The Avionics Suite
must, throughout Aircraft Operation, be able to transmit Aircraft position and
receive other users’ positions using AIS, and display through any of the
Aircraft avionics displays.    XXXX*    XXXX*    XXXX*       XXXX*    XXXX* 1022
   1.2.15.1 The Aircraft External Communication System must, throughout Aircraft
Operation during the day and by night, enable the Rearcrew to pass information
from the Aircraft in a clear and readily understood visual format to persons on
the surface up to 100ft from the Aircraft.    XXXX*    XXXX*    XXXX*      
XXXX*    XXXX*

 

Page 9 of 30



--------------------------------------------------------------------------------

ID

  

UK SAR Helicopters Technical Requirements

  

Method

  

Rescue
Scenario

   Frequency    Date    Location    Resource
Requirement 1909   

1.2.16.1 The Base Operations Room must support flight planning activities and
provide ready access to at least the following:

 

   XXXX*    XXXX*    XXXX*       XXXX*      

1.2.16.1.1 meteorological data;

 

1.2.16.1.2 NOTAMS;

 

1.2.16.1.3 air traffic control information;

 

1.2.16.1.4 digital and paper mapping;

 

1.2.16.1.5 Aircraft performance data;

 

1.2.16.1.6 Tasking data;

 

1.2.16.1.7 AIS; and

 

1.2.16.1.8 Mission Planning and Debriefing System

                  1886    1.2.16.2 The Base Operations Room must enable clear
and audible voice intercommunication between the Base Operations Room and the
Department’s tasking body with guaranteed connectivity between the two from a
single call at all times.    XXXX*    XXXX*    XXXX*       XXXX*    XXXX* 1048
   1.2.16.3 The Base Operations Room must enable continuous voice
intercommunication with the Airborne System.    XXXX*    XXXX*    XXXX*      
XXXX*    819    The Mission Planning and Debriefing System must enable the
Aircrew to plan all Operations before flight through the utilisation of hard and
soft copy information (the “Pre-flight Planning Process”) such that Normal
Readiness can be met.    XXXX*    XXXX*    XXXX*       XXXX*    XXXX* 1906   
The Mission Planning and Debriefing System must be able to transfer by
electronic means the output of the Pre-flight Planning Process into the Avionics
Suite such that it can be readily interpreted and used by the Aircrew.    XXXX*
   XXXX*    XXXX*       XXXX*    1774    The Contractor must provide Aircrew
with sufficient flight planning data and materials to modify the inputted flight
planning data during Aircraft Operation and provide an Avionics Suite which is
able to accept modifications.    XXXX*    XXXX*    XXXX*       XXXX*    1989   

2.2.1.1 The Contractor must provide at each Base:

 

2.2.1.1.1 Ground Familiarisation Training for Emergency Response Teams; and

   XXXX*    XXXX*    XXXX*       XXXX*    XXXX* 1071    2.2.1.1.2 ERT Flying
Training Exercises for Emergency Response Teams and other available
non-Contractor SAR assets including Ministry of Defence aircraft.    XXXX*   
XXXX*    XXXX*       XXXX*    XXXX* 1828   

2.2.2.1.1 The Personnel and Training System must:

 

2.2.2.1.1.1 ensure that all Pilots, at the time of the commencement of their
operational duties for the Contractor, are suitably qualified (having passed a
recognised type rating training course) and can Operate the Airborne System by
day and by night; and

   XXXX*    XXXX*    XXXX*       XXXX*   

 

Page 10 of 30



--------------------------------------------------------------------------------

ID

  

UK SAR Helicopters Technical Requirements

  

Method

  

Rescue
Scenario

   Frequency    Date    Location    Resource
Requirement 1841    2.2.2.1.1.2 ensure that all Rearcrew at the time of the
commencement of their operational duties for the Contractor are suitably trained
to Operate the Airborne System by day and by night.    XXXX*    XXXX*    XXXX*
      XXXX*    1850   

2.2.2.2.1 The Contractor shall ensure that a total of 50 flying hours per Month
of SAR role flying training is completed at each location.

 

2.2.2.2.2 It is anticipated that all training hours should be consumed within
the Month. If this cannot be achieved a maximum of 10 hours can be carried over
to the following Month at the contractor’s discretion. Hours in excess of this
limit must be agreed with the Department.

 

2.2.2.2.3 In the event that monthly flying training targets are not achieved,
the Contractor shall ensure that such shortfalls are averaged out over the year.

 

2.2.2.2.4 The Contractor shall provide details of the proposed Crew training
programme.

   XXXX*    XXXX*    XXXX*       XXXX*    XXXX* 1981    2.2.2.2.5 The Personnel
and Training System must be able to simulate to all Aircrew, all emergency
situations and conditions that the Aircrew might encounter during Operations and
simulate, on the Aircraft during flight, a range of emergency situations and
conditions that the Aircrew might encounter during Operations.    XXXX*    XXXX*
   XXXX*       XXXX*    XXXX* 1759   

2.3.1.1. The Contractor shall provide Aircraft Commanders with previous
experience of at least 2500 helicopter flying hours each.

 

2.3.1.1.1 The Contractor shall provide Aircraft Commanders with previous
experience of at least 1000 flying hours in multi-engined helicopters each.

 

2.3.1.1.2 The Contractor shall provide Aircraft Commanders with previous
experience of at least 50 flying hours on each type.

 

2.3.1.1.3 The Contractor shall provide Aircraft Commanders with at least 250
flying hours previous military/civilian SAR helicopter experience each.

 

2.3.1.1.4 All Aircraft Commanders shall be instrument rated.

   XXXX*    XXXX*    XXXX*       XXXX*    1760   

2.3.1.2. The Contractor shall provide Crew Co-Pilots with previous experience of
at least 750 helicopter flying hours each.

 

2.3.1.2.1 The Contractor shall ensure that all Co-Pilots are instrument rated.

   XXXX*    XXXX*    XXXX*       XXXX*   

 

Page 11 of 30



--------------------------------------------------------------------------------

ID

  

UK SAR Helicopters Technical Requirements

  

Method

  

Rescue
Scenario

   Frequency    Date    Location    Resource
Requirement 1761   

The contractor shall provide Winch Operators with at least one year’s experience
each in a dedicated military/civilian SAR unit.

 

2.3.2.1 The Contractor shall provide Rearcrew trained to a minimum of BIEC
standard (equivalent to the IHCD Emergency Medical Technician) and with at least
one Paramedic qualified Rearcrew on each shift.

   XXXX*    XXXX*    XXXX*       XXXX*    1762   

The Contractor shall provide Winchmen with at least 3 Month’s experience each in
a dedicated military/civilian SAR unit.

 

2.3.3.1 The Contractor shall provide Rearcrew trained to a minimum of BIEC
standard (equivalent to the IHCD Emergency Medical Technician) and with at least
one Paramedic qualified Rearcrew on each shift.

   XXXX*    XXXX*    XXXX*       XXXX*    2077    The Contractor shall ensure
the continuing professional development of medically qualified Rearcrew to
maintain medical standards and currency law policy set by the clinical director.
   XXXX*    XXXX*    XXXX*          1975    An Airborne System shall be On State
for 98% of the Declared Operating Time at each Base.    XXXX*    XXXX*    XXXX*
      XXXX*    1970    [For Lot 1] The Contractor shall provide a service at, or
in the vicinity of, Sumburgh, Stornoway, Culdrose, Leconfield and Valley with a
larger minimum rescue capacity per Aircraft of 8 Casualties/Survivors (2 of
which are capable of being stretchered) and a minimum radius of action of 200nm
(250nm at Stornoway).    XXXX*    XXXX*    XXXX*       XXXX*    1971    [For Lot
2] The Contractor shall provide a service at Lee on the Solent, at or in the
vicinity of Chivenor, Prestwick, Lossiemouth and Wattisham with a smaller
minimum rescue capacity per Aircraft of 4 Casualties/Survivors (2 of which are
capable of being stretchered) and a minimum radius of action of 170nm.    XXXX*
   XXXX*    XXXX*       XXXX*    2048    All of the Aircraft must be capable of
being refuelled using pressure fed aviation refuelling/defueling systems.   
XXXX*    XXXX*    XXXX*       XXXX*    2009    The Contractor must, at any time,
be able to deploy each On State Airborne System for a period of 12 hours,
including a total of 8 flying hours, without the need for any external support
or supplies other than aviation fuel.    XXXX*    XXXX*    XXXX*          467   
4.1.1.1.1 All Aircraft must be able to take off from and land on Unprepared
Surfaces without damage to any part of the Aircraft that renders it unable to
Operate.    XXXX*    XXXX*    XXXX*       XXXX*    587    4.1.1.1.2 The Aircraft
must be able to take off from, land, start up and shut down on surfaces sloping
at up to 10 degrees in any direction.    XXXX*    XXXX*    XXXX*       XXXX*   
1969    4.1.1.1.3 The Aircraft must be able to, within ship operating limits,
land, hold on deck and subsequently depart from any Vessel that is capable of
accepting the Aircraft.    XXXX*    XXXX*    XXXX*       XXXX*    XXXX* 1263   
4.1.1.1.4 The Aircraft must at all times be fully operable from both Pilot seats
within the Aircraft throughout the flight envelope.    XXXX*    XXXX*    XXXX*
      XXXX*   

 

Page 12 of 30



--------------------------------------------------------------------------------

ID

  

UK SAR Helicopters Technical Requirements

  

Method

  

Rescue
Scenario

   Frequency    Date    Location    Resource
Requirement 901   

4.1.1.1.5 The Aircraft and the Avionics Suite must, throughout Aircraft
Operation, be able to transition automatically after initiation by the Aircrew
from forward flight to the Hover (or relative Hover) over a designated
stationary or moving point at:

 

   XXXX*    XXXX*    XXXX*       XXXX*      

(i) all speeds technically achievable by the Aircraft; and

 

(ii) any height at or below 1000ft amsl, either in a coastal environment, or an
overwater environment and in zero visibility. At any time during the transition,
either Pilot must be able to immediately recover manual, lateral and/or vertical
control of the Aircraft.

                  908    4.1.1.1.6 The Aircraft and Avionics Suite must,
throughout Aircraft Operation, be able to safely approach down to 150m of a
surface Vessel, fixed structure or coastline in a Reduced Cue Environment.   
XXXX*    XXXX*    XXXX*       XXXX*    XXXX* 1968   

4.1.11.7 The Aircraft and Avionics Suite must, throughout Aircraft Operation, be
able to:

 

4.1.1.1.7.1 approach Offshore Installations in a lateral visibility of 150m or
greater; and

 

4.1.1.1.7.2 approach to and depart from Offshore Installations in 25m lateral
and vertical visibility.

   XXXX*    XXXX*    XXXX*       XXXX*   

 

XXXX*

909    4.1.1.1.8 The Aircraft and Avionics Suite must, throughout Aircraft
Operation, be able to transition automatically after initiation by the Aircrew
from Hover over a stationary or moving point to forward flight with an exit gate
of 1000ft amsl and below and a speed at or above Vmin plus 10 knots. At any time
during this transition, either Pilot must be able to immediately recover manual,
lateral and/or vertical control of the Aircraft.    XXXX*    XXXX*    XXXX*   
   XXXX*    959   

4.1.2.1.1 The Avionics Suite must, in a Reduced Cue Environment and whilst in an
automatic Hover:

 

i. enable the Aircraft to maintain that Hover to within 5 feet in the lateral
and vertical plane of the Aircraft’s desired position.

 

ii. allow either Pilot a graduated control input to give a hover taxy speed of
up to 10 knots in any lateral direction.

   XXXX*    XXXX*    XXXX*       XXXX*    960    4.1.2.2.1 The Avionics Suite
must, whilst in an automatic hover, enable the Winch Operator a graduated method
of adjusting the lateral position of the Aircraft from the Winch Operator’s
normal Crew position within the Aircraft at up to 10 knots in any lateral
direction without any direct involvement of the Pilots. At any time during this
activity, either Pilot must be able to immediately recover manual, lateral
control of the Aircraft.    XXXX*    XXXX*    XXXX*       XXXX*   

 

Page 13 of 30



--------------------------------------------------------------------------------

ID

  

UK SAR Helicopters Technical Requirements

  

Method

  

Rescue
Scenario

   Frequency    Date    Location    Resource
Requirement 862   

4.1.2.3.1 The Avionics Suite must, throughout Aircraft Operation, be able to:

 

4.1.2.3.2 detect and display to the Aircrew the relative position of surface
contacts in the maritime environment down to a range of 150m with sufficient
resolution to detect Vessels and assist in collision avoidance against all
surface contacts; and

   XXXX*    XXXX*    XXXX*       XXXX*    1990    4.1.2.3.3 determine and
display to the Aircrew the track to within +/- 5 degrees of actual track and
speed to within +/- 2 knots of actual speed of such detected surface contacts in
the maritime environment.    XXXX*    XXXX*    XXXX*       XXXX*    868   
4.1.2.3.4 The Avionics Suite must, throughout Aircraft Operation, enable
Operations over water, in the vicinity of coastlines and in a Reduced Cue
Environment down to 150m lateral visibility.    XXXX*    XXXX*    XXXX*      
XXXX*    1945    4.1.3.1. Operations in Controlled Airspace                  
477   

4.1.3.1.1 The Airborne System and Avionics Suite must enable Operations in all
classes of airspace:

   XXXX*    XXXX*    XXXX*    XXXX*    XXXX*      

4.1.3.1.1.1 at all times;

 

4.1.3.1.1.2 without restriction due to Avionic Suite limitations;

 

4.1.3.1.1.3 without restriction due to Aircrew qualifications;

 

4.1.3.1.1.4 under relevant Visual Flight Rules; and

 

4.1.3.1.1.5 under relevant Instrument Flight Rules.

                  1940    4.1.3.2.1 The Avionics Suite must, throughout Aircraft
Operation, be able to:    XXXX*    XXXX*    XXXX*       XXXX*       4.1.3.2.1.1
continuously display the Aircraft’s geographic position to both Pilot seats
within the Aircraft and to an additional display in the Rear Cabin; and         
         1942    4.1.3.2.1.2 such display of the Aircraft’s geographic position
shall be capable of being displayed in the following formats: latitude,
longitude, British National Grid and Irish National Grid.    XXXX*    XXXX*   
XXXX*       XXXX*    1506   

4.1.3.3.1 The Avionics Suite must, throughout Aircraft Operation, be able to:

 

4.1.3.3.1.1 determine the optimal available navigational solution derived from
all navigational inputs available to the Avionics Suite; and

   XXXX*    XXXX*    XXXX*       XXXX*    1528    4.1.3.3.1.2 ensure the
accuracy of the navigational solution is within 12 metres of the Aircraft’s true
3-D position    XXXX*    XXXX*    XXXX*       XXXX*    1503   

4.1.3.4.1 The Avionics Suite must, throughout Aircraft Operation, be able to:

   XXXX*    XXXX*    XXXX*       XXXX*      

4.1.3.4.1.1 electronically store at least 20 user-defined route plans and retain
such stored route plans during periods when no power is supplied to the Avionics
Suite;

 

4.1.3.4.1.2 modify any stored route plan at any time from within the Aircraft;

                 

 

Page 14 of 30



--------------------------------------------------------------------------------

ID

  

UK SAR Helicopters Technical Requirements

  

Method

  

Rescue
Scenario

   Frequency    Date    Location    Resource
Requirement 975    4.1.3.4.1.3 automatically execute stored route plans without
the need for further Aircrew intervention once executed but still allow Aircrew
the ability to modify once executed; and    XXXX*    XXXX*    XXXX*       XXXX*
   1943    4.1.3.4.1.4 electronically store and/or modify from within the
Aircraft at any time at least 200 fixed or moving Waypoints and be able to
retain such Waypoints, at the discretion of the Aircrew, during periods when no
power is supplied to the Avionics Suite.    XXXX*    XXXX*    XXXX*       XXXX*
   1524    4.1.3.5.1 The Avionics Suite must, following failure of a single
navigational data source, maintain sufficient integrity to ensure that the
navigation solution allows continuity of Aircraft Operations and completion of
the Department’s tasking body instruction.    XXXX*    XXXX*    XXXX*      
XXXX*    830   

4.1.3.6.1 The Avionics Suite must, throughout Aircraft Operation:

 

4.1.3.6.1.1 enable the Aircraft to undertake Standard Search Patterns selected
by the Aircrew without the need for further Aircrew intervention once executed
and reduce the need for Aircrew monitoring and

   XXXX*    XXXX*    XXXX*       XXXX*    831    4.1.3.6.1.2 enable the Aircrew
to select alternate Standard Search Patterns, modify the dimensions of and
suspend and/or resume executed Standard Search Patterns.    XXXX*    XXXX*   
XXXX*       XXXX*    1508    4.1.3.6.1.3 The Pilots must be able to input
specific position and height information into the Avionics Suite in order to
provide for an automated Aircraft letdown to such designated position and
height. Position information must be capable of being automatically derived and
electronically passed (preferably in a single operation) from SAR Sensors to the
Avionics Suite to provide an automated letdown to such position.    XXXX*   
XXXX*    XXXX*       XXXX*    1962   

4.1.3.6.1.4 The Avionics Suite must, throughout Aircraft Operation, enable the
Aircrew to:

 

4.1.3.6.1.5 fix and record the position of stationary objects; and

 

4.1.3.6.1.6 fix, record and predict the future position of moving objects over
time.

   XXXX*    XXXX*    XXXX*       XXXX*    1822   

4.1.4.1 All On State Airborne Systems must be capable of retaining the Hover:

                    

4.1.4.1.1 outside of Ground Effect whilst delivering an MRT Standard Load at or
below 4000ft amsl at ISA +15 degrees centigrade in still air; and

 

4.1.4.1.2 with 30 minutes SAR Endurance remaining, at the location of any SAR
Incident in the Mountainous Regions of the UK SRR.

   XXXX*    XXXX*    XXXX*       XXXX*   

 

Page 15 of 30



--------------------------------------------------------------------------------

ID

  

UK SAR Helicopters Technical Requirements

  

Method

  

Rescue
Scenario

   Frequency    Date    Location    Resource
Requirement 1973    4.1.4.2 The Airborne System must, throughout Aircraft
Operation, be capable of climbing to and maintaining 10,000ft PA at ISA
temperature.    XXXX*    XXXX*    XXXX*       XXXX*    1775   

The Avionics Suite must, throughout Aircraft Operation, be able to continuously
electronically record the Aircraft IR Sensor imagery for greater than or equal
to the maximum un-refuelled endurance of the Aircraft. The electronic recording
of IR Sensor imagery must be:

 

capable of being turned on or off by the Sensor Operator;

 

of the same or better visual quality to that displayed to the Aircrew by the
relevant SAR Sensor; and

 

tagged with the same information as that displayed to the Aircrew by the
relevant SAR Sensor (including but not limited to date and time).

   XXXX*    XXXX*    XXXX*       XXXX*    1914   

The Avionics Suite must, throughout Aircraft Operation, be able to
electronically record the imagery of persons on either of the Winches. The
electronic imagery recording of persons on the in-use Winch must:

 

be capable of being turned on and off by the Winch Operator;

 

be able to continuously record for the duration of use of the relevant Winch
during Operations; and

 

be of suitable visual quality to contribute to the debrief process and public
relations material.

 

not require Winch Operator input to swap between in-use Winches in the event of
an in flight Winch changeover.

   XXXX*    XXXX*    XXXX*       XXXX*    1915    The Avionics Suite must,
throughout Aircraft Operation, be able to electronically record on the Aircraft
the surface track flown by the Aircraft. The recording time available for
recording shall be equal to or greater than the maximum unrefueled endurance of
the Aircraft.    XXXX*    XXXX*    XXXX*       XXXX*    1916   

The Avionics Suite must, throughout Aircraft Operation, be able to
electronically record intercom audio data. The electronic recording of intercom
audio data must be:

 

capable of being turned on or off by the Aircrew;

 

able to continuously record for greater than or equal to the maximum unrefueled
endurance of the Aircraft; and

 

of suitable audio quality to contribute to the debrief process and public
relations material.

 

Neither the Department nor the Contractor shall use the electronic recording of
intercom audio data in 4.1.5.1.4 above without permission of all persons on the
recording.

 

4.1.5.2 Data Playback

   XXXX*    XXXX*    XXXX*       XXXX*   

 

Page 16 of 30



--------------------------------------------------------------------------------

ID

  

UK SAR Helicopters Technical Requirements

  

Method

  

Rescue
Scenario

   Frequency    Date    Location    Resource
Requirement 1924    The System shall be able to playback IR sensor imagery.   
XXXX*    XXXX*    XXXX*       XXXX*    1925    4.1.5.2.2 The Mission Planning
and Debriefing System at the Aircraft’s normal Base must be able to playback,
off the Aircraft Post Flight, electronic recordings of persons on the in-use
Winch.    XXXX*    XXXX*    XXXX*       XXXX*    1926    4.1.5.2.3 The Mission
Planning and Debriefing System at the Aircraft’s normal Base must be able to
playback, off the Aircraft Post Flight, electronic recordings of the surface
track flown by the Aircraft and on the Aircraft during that flight to the Winch
Operator’s sensor station.    XXXX*    XXXX*    XXXX*       XXXX*    1927   
4.1.5.2.4 The Mission Planning and Debriefing System at the Aircraft’s normal
Base must be able to playback, off the Aircraft Post Flight, the intercom audio
data recordings.    XXXX*    XXXX*    XXXX*       XXXX*    1978    4.2.1.1 The
Contractor must be able to respond rapidly with each On State Airborne System to
a Tasking.    XXXX*    XXXX*    XXXX*       XXXX*    1244    4.2.1.2 The
Aircraft shall allow the safe and rapid embarkation and/or disembarkation of the
Aircraft’s occupants, whilst the Aircraft rotors are turning at flying speed,
without the use of any external equipment which is not on or fixed to the
Aircraft throughout Aircraft Operation.    XXXX*    XXXX*    XXXX*       XXXX*
   1790   

4.2.2.1.1 The Aircraft must be configured to enable the combined Crew to have,
without any electronic visual aids, an unrestricted:

 

4.2.2.1.1.1 360 degree view referenced to the Aircraft’s lateral axis; and

 

4.2.2.1.1.2 view from the edge of the rotor disk to directly beneath the
Aircraft.

   XXXX*    XXXX*    XXXX*       XXXX*    1938    4.2.2.1.2 The Airborne System
must be ergonomically designed and equipped to assist each member of the Aircrew
(other than the Handling Pilot) to conduct visual searches (without any
electronic visual aids) for uninterrupted periods, each period comprising of no
less than 20 minutes.    XXXX*    XXXX*    XXXX*       XXXX*    1792   
4.2.2.1.3 The Avionics Suite must enable Aircrew to conduct aided visual
searches in low light conditions down to 2 mlux.    XXXX*    XXXX*    XXXX*   
   XXXX*    848    4.2.2.1.4 The Aircrew must be able to view any enhanced
(through amplified intensity) external low light images seen when conducting the
aided visual searches in a monochrome display.    XXXX*    XXXX*    XXXX*      
XXXX*    1794    4.2.2.2.1 The Avionics Suite must, throughout Aircraft
Operation, enable the Aircrew to manually select and automatically align any
individual SAR Sensor to the output of any other SAR Sensor throughout the
flight envelope of the SAR Sensors.    XXXX*    XXXX*    XXXX*       XXXX*   

 

Page 17 of 30



--------------------------------------------------------------------------------

ID

  

UK SAR Helicopters Technical Requirements

  

Method

  

Rescue
Scenario

   Frequency    Date    Location    Resource
Requirement 860   

4.2.2.2.2.1 the determination of a Target’s position (such a Target being
detected by radar) with sufficient accuracy and resolution to enable the Aircrew
to conduct an effective search; and

 

4.2.2.2.2.2 to undertake Operations over water below safety altitude in IMC.

   XXXX*    XXXX*    XXXX*       XXXX*    864    4.2.2.2.2.3 The Avionics Suite
must be able to create a minimum 120 degree arc radar picture (being fixed at 60
degrees either side of the nose of the Aircraft) with a scanner tilt facility.
   XXXX*    XXXX*    XXXX*       XXXX*    872    4.2.2.2.2.4 The Avionics Suite
must be able to interrogate SARTs on a 9GHz frequency.    XXXX*    XXXX*   
XXXX*       XXXX*    858    4.2.2.2.3.1 The Avionics Suite must provide
unrestricted IR Sensor coverage of 360 degree in a lateral arc around the
Aircraft.    XXXX*    XXXX*    XXXX*       XXXX*    851    4.2.2.2.3.2 The
Avionics Suite must be able to distinguish persons against their immediate
environment (with reference to difference in emissivity) with sufficient
accuracy and resolution to permit detection of a person or persons in the water
at a slant range of at least 750 metres from the Aircraft and display this to
the Rear Cabin.    XXXX*    XXXX*    XXXX*       XXXX*    852    4.2.2.2.3.3 The
Avionics Suite must enable the display of the relative bearing of a Target
detected by the IR Sensor relative to the Aircraft on the IR Sensor image.   
XXXX*    XXXX*    XXXX*       XXXX*    1891   

4.2.3.1.1 The Avionics Suite must be able to:

 

4.2.3.1.1.1 Home onto the source of any MF Distress Frequency (2182 KHz);

   XXXX*    XXXX*    XXXX*       XXXX*    1890    4.2.3.1.1.2 Home onto the
source of any continuous UHF transmission;    XXXX*    XXXX*    XXXX*      
XXXX*    882    4.2.3.1.1.3 immediately display to the Pilots, upon the
detection of such transmissions, the directions relative to the Aircraft of at
least 2 simultaneous UHF transmissions on a frequency of 243 MHz    XXXX*   
XXXX*    XXXX*       XXXX*    2015    4.2.3.1.1.4 immediately display to the
Pilots, upon the detection of such transmissions, the directions relative to the
Aircraft of 2 simultaneous 406 MHz beacon transmissions and embedded data
including GPS positioning information;    XXXX*    XXXX*    XXXX*       XXXX*   
1889    4.2.3.1.1.5 Home onto the source of any continuous Marine VHF Comms Band
or AM Airband transmission;    XXXX*    XXXX*    XXXX*       XXXX*    880   
4.2.3.1.1.6 immediately display to the Pilots, upon the detection of such
transmissions, the directions relative to the Aircraft of 2 simultaneous VHF AM
transmissions on a frequency of 121.5 MHz;    XXXX*    XXXX*    XXXX*      
XXXX*    2042    4.2.3.1.1.7 immediately display to the Pilots, upon the
detection of such transmissions, the directions relative to the Aircraft of 2
simultaneous VHF FM Marine Band transmissions on a frequency of 156.8 MHz
(Marine Channel 16 – distress);    XXXX*    XXXX*    XXXX*       XXXX*   

 

Page 18 of 30



--------------------------------------------------------------------------------

ID

  

UK SAR Helicopters Technical Requirements

  

Method

  

Rescue
Scenario

   Frequency    Date    Location    Resource
Requirement 1987    4.2.3.1.1.8 immediately display to the Pilots, upon the
detection of such transmissions, the directions relative to the Aircraft of 2
simultaneous training beacon transmissions on frequencies of 122.55 MHz and/or
245.1 MHz;    XXXX*    XXXX*    XXXX*       XXXX*    887    4.2.3.1.1.9 indicate
to the Pilots in an easily and readily understandable format when the Aircraft
is directly overhead the source of any transmission to which it is homing and
the signal strength of the transmissions.    XXXX*    XXXX*    XXXX*       XXXX*
   889    4.2.3.2.1 The Avionics Suite must enable the Aircrew to receive audio
signals, through the homer aerials, from rescue beacons transmitting on
frequencies of 121.5 MHz, 243.0 MHz, 406 MHz, 122.55 MHz and 245.1 MHz and each
member of the Aircrew must, at their own discretion, be able to increase and/or
reduce the volume, including down to zero.    XXXX*    XXXX*    XXXX*      
XXXX*    1961    4.2.3.3.1 The Aircraft must be equipped with an air deployable
device with an endurance of at least one hour that the Aircrew can use to mark a
position by electronic means such that the position can be readily located again
by any Airborne System.    XXXX*    XXXX*    XXXX*       XXXX*    1960   
4.2.3.3.2 The Aircraft must be equipped with air deployable devices that the
Aircrew can use to mark positions by visual means for a period of at least two
minutes such that the position can be readily located again by the Airborne
System by day and night.    XXXX*    XXXX*    XXXX*       XXXX*    2050   
4.2.4.1.1.1 The Winch System must comply with all applicable European Aviation
Safety Agency (EASA) and Civil Aviation Authority (CAA) regulations.    XXXX*   
XXXX*    XXXX*       XXXX*    1996    4.2.4.1.1.2 The Winch System must be sited
such that the Winch Operator has an unrestricted view during Winching Operations
of both the Target and any persons on the Winch. Pilots have an optimum view of
the Target.    XXXX*    XXXX*    XXXX*       XXXX*    2014    4.2.4.1.1.3 The
Winch System, through its configuration and equipment, must enable the Winch
Operator to operate the Winch System whilst carrying out concurrent duties.   
XXXX*    XXXX*    XXXX*       XXXX*    1997    4.2.4.1.1.4 The Winch System
must, throughout Aircraft Operation, allow for free and unimpeded entry into and
exit out of the Aircraft of a Stretcher and its occupants during Winch
Operations, and in particular the Stretcher must have full and free movement
about the vertical axis and/or not be pitched more than 30 degrees about the
lateral axis.    XXXX*    XXXX*    XXXX*       XXXX*    1806    4.2.4.1.1.5 The
Winch System must, throughout Aircraft Operation, be independently controllable
from the Winch Operator’s normal station and the Aircraft Commander’s seat
during Winch Operations in the Aircraft and the Co-Pilot’s seat in the Aircraft.
   XXXX*    XXXX*    XXXX*       XXXX*    913   

4.2.4.1.1.6 The Winch System must, throughout Aircraft Operation:

 

4.2.4.1.1.6.1 have a Winch Cable length of at least 290 feet and have no
restrictions on the minimum Winch Cable length for Winching Operations;

   XXXX*    XXXX*    XXXX*       XXXX*   

 

Page 19 of 30



--------------------------------------------------------------------------------

ID

  

UK SAR Helicopters Technical Requirements

  

Method

  

Rescue
Scenario

   Frequency    Date    Location    Resource
Requirement 2016    4.2.4.1.1.6.2 be able to winch continuously without the need
to pause between Winch Cycles;    XXXX*    XXXX*    XXXX*       XXXX*    2017   
4.2.4.1.1.6.3 be able to undertake Winching Operations without any restrictions
due to Fleet Angle.    XXXX*    XXXX*    XXXX*       XXXX*    915   
4.2.4.1.1.6.4 be able to, in a single Winching Operation, lift any weight up to
and including 600 lbs;    XXXX*    XXXX*    XXXX*       XXXX*    1992   
4.2.4.1.1.6.5 be able to winch a 400 lb load at any speed in excess of 250 feet
per minute with variable speed control, fully proportional to displacement of
the control for the Winch by the Winch Operator;    XXXX*    XXXX*    XXXX*   
   XXXX*    1804    4.2.4.1.1.6.6 be able to winch precisely and safely
(including by means of a precision winching facility and safety clutch) without
causing injury due to sudden take up of the load on the Winch; and    XXXX*   
XXXX*    XXXX*       XXXX*    922    4.2.4.1.1.6.7 be able to respond to
commands from the Winch Operator with no detectable time delay between the Winch
Operator displacing of the control for the Winch and the Winch correctly
responding.    XXXX*    XXXX*    XXXX*       XXXX*    929    4.2.4.1.2.1 The
Winch System must have a secondary winch facility and such system shall have
performance equal to the primary Winch System and allow inter-Winch transfers
from either Winch System to the other Winch System whilst under load.    XXXX*
   XXXX*    XXXX*       XXXX*    916    4.2.4.1.2.2 The Winch System must,
throughout Aircraft Operation, enable the Winch Operator and the Pilots to each,
acting independently, be able to instantaneously and in a single operation sever
the in-use Winch Cable (being either the primary or secondary Winch Cable, as
the case may be) provided always that the primary or secondary Winch Cables
cannot be severed inadvertently without either Pilot releasing the flight
controls.    XXXX*    XXXX*    XXXX*       XXXX*    1995    4.2.4.1.2.3 The
Winch System must, throughout Aircraft Operation, be capable of Winching
Operations in the event of a failure of any or all systems on the Aircraft
(other than those directly associated with the Winch System).    XXXX*    XXXX*
   XXXX*       XXXX*    1802    4.2.4.2.1 The Airborne System must allow
Casualties and Survivors to freely embark on and disembark from the Airborne
System when on the ground without any adverse affect to their physical
condition.    XXXX*    XXXX*    XXXX*       XXXX*    2071    4.2.4.2.2.1 [For
Lot 1] The Contractor must, throughout Aircraft Operation be able to rescue up
to 8 Casualties and/or Survivors (2 of which are capable of being stretchered)
with one Airborne System anywhere within the Threshold SAR Operating Area within
120 minutes of take-off in Still Air Conditions.    XXXX*    XXXX*    XXXX*   
      2072    4.2.4.2.2.2.1 [For Lot 2] The Contractor must, throughout Aircraft
Operation be able to rescue up to 4 Casualties and/or Survivors (2 of which are
capable of being stretchered) with one Airborne System anywhere within the
Threshold SAR Operating Area.    XXXX*    XXXX*    XXXX*         

 

Page 20 of 30



--------------------------------------------------------------------------------

ID

  

UK SAR Helicopters Technical Requirements

  

Method

  

Rescue
Scenario

   Frequency    Date    Location    Resource
Requirement 933    4.2.4.2.3.1 The Airborne System must, throughout Aircraft
Operation, be able to rescue an adult weighing 300lbs.    XXXX*    XXXX*   
XXXX*       XXXX*    934    4.2.4.2.3.2 The Airborne System must, throughout
Aircraft Operation, be able to rescue babies and children.    XXXX*    XXXX*   
XXXX*       XXXX*    948    4.2.4.2.4.1 The Airborne System must, throughout
Aircraft Operation, be able to rescue immobile and/or unconscious Casualties who
are incapable of self-help.    XXXX*    XXXX*    XXXX*       XXXX*    1965   
4.2.4.3.1 The Airborne System must be capable of recovering up to 4 human
bodies.    XXXX*    XXXX*    XXXX*       XXXX*    950    4.2.5.1 The Airborne
System must, throughout Aircraft Operation, provide the Winchman with specialist
equipment to rescue Casualties and/or Survivors from entangled situations.   
XXXX*    XXXX*    XXXX*       XXXX*    1963    4.2.5.2 The Airborne System must,
throughout Aircraft Operation, be able to rescue Casualties and/or Survivors
whilst the Aircraft is Operating in proximity to obstructions down to 10 feet
MSC.    XXXX*    XXXX*    XXXX*       XXXX*    1798   

4.2.6.1.1 The Medical Capability must, throughout Aircraft Operation, be able to
concurrently deliver, through separate Rearcrew, NHS Paramedic and NHS EMT
medical care on each Airborne System:

   XXXX*    XXXX*    XXXX*       XXXX*      

4.2.6.1.1.1 from first contact with the Casualty at the scene of an incident
outside of the Aircraft;

 

4.2.6.1.1.2 within the Aircraft; and

 

4.2.6.1.1.3 after shutdown of the Aircraft,

 

until handover of the Casualty to a person suitably qualified and experienced in
medical care to accept responsibility for the Casualty at the end of the
Operation.

 

Note: exemption available to the NHS Paramedic element of this requirement where
this standard of medical care will be deemed to be met by the Contractor
utilising EMT qualified Rearcrew who are undergoing Health Professionals Council
recognised training towards full NHS Paramedic qualification.

                  1964    4.2.6.1.2 The Aircraft must be able to transport
either one Critical Care Patient or one incubator, together with any associated
equipment required to support the Critical Care Patient or the incubator and a
medical team of 3 persons.    XXXX*    XXXX*    XXXX*       XXXX*   

 

Page 21 of 30



--------------------------------------------------------------------------------

ID

  

UK SAR Helicopters Technical Requirements

  

Method

  

Rescue
Scenario

   Frequency    Date    Location    Resource
Requirement 1234   

4.2.6.1.3 The Aircraft must, throughout Aircraft Operation, have appropriate:

 

   XXXX*    XXXX*    XXXX*       XXXX*      

4.2.6.1.3.1 lighting;

 

4.2.6.1.3.2 power supplies for all onboard medical equipment;

 

4.2.6.1.3.3 one British Standard 240 Volt AC, 50 Hz, 13 Amp, 3 pin socket;

 

4.2.6.1.3.4 oxygen supplies;

 

4.2.6.1.3.5 heating;

 

4.2.6.1.3.6 sterile environment; and

 

4.2.6.1.3.7 accessibility to the Patient,

 

to enable medically trained persons to provide pre-hospital medical care within
the Aircraft throughout Aircraft Operation.

                  1232    4.2.6.2.1 The Medical Capability must, throughout
Aircraft Operation, provide appropriate and sufficient medical supplies and
equipment on board each Aircraft to enable medically trained personnel to
concurrently treat and monitor 4 Casualties.    XXXX*    XXXX*    XXXX*      
XXXX*    1801    4.2.6.2.2 The Aircraft must, throughout Aircraft Operation,
enable the Rearcrew to easily access, readily, and safely deploy, and retrieve
any of the medical equipment that may be required to support the treatment by
the Rearcrew of a Casualty outside of the Aircraft. Such medical equipment shall
have secure and crashworthy stowage within the Aircraft and (where appropriate)
have an independent power source available for use by the Rearcrew.    XXXX*   
XXXX*    XXXX*       XXXX*    1233    4.2.6.2.3 The Contractor must for all of
the medical supplies (including drugs) and equipment that are required to be
carried on the Aircraft, record, stow and transport these in accordance with any
applicable legal and manufacturers’ requirements.    XXXX*    XXXX*    XXXX*   
   XXXX*    1203    4.2.7.1 All On State Airborne Systems must be capable of
deploying from and retrieving to the Aircraft an MRT Standard Load in a single
trip and from the air or on the ground.    XXXX*    XXXX*    XXXX*       XXXX*
   XXXX* 1166    All Aircraft shall be immediately recognisable as a SAR
Aircraft and be in the standard MCA white/red livery.    XXXX*    XXXX*    XXXX*
      XXXX*    1758   

All Aircraft must have a conspicuous and highly visible external finish that, at
all times, assists persons in readily seeing and identifying the Aircraft from
both in the air and on the ground.

 

The Aircraft shall have no visual indication of aircraft ownership.

   XXXX*    XXXX*    XXXX*       XXXX*    502    The Avionics Suite must,
throughout Aircraft Operation, enable the Handling Pilot to automatically
receive clear and readily interpretable warnings of any approaches to terrain or
other obstacles whilst being able to continuously look out of the Cockpit.   
XXXX*    XXXX*    XXXX*       XXXX*    503    The Avionics Suite must,
throughout Aircraft Operation, automatically provide the Pilots with immediate,
clear and readily interpretable warnings of any potential air traffic conflicts
to at least a TCAS I.    XXXX*    XXXX*    XXXX*       XXXX*   

 

Page 22 of 30



--------------------------------------------------------------------------------

ID

  

UK SAR Helicopters Technical Requirements

  

Method

  

Rescue
Scenario

   Frequency    Date    Location    Resource
Requirement 1623   

The Aircraft must, throughout Aircraft Operation, be able to remain airborne and
be able to safely fly away or remain in the Hover following a single engine
failure where:

 

   XXXX*    XXXX*    XXXX*       XXXX*      

5.3.1.1 the Aircraft is at the Standard SAR Operating Weight;

 

5.3.1.2 there is 10 knots of wind;

 

5.3.1.3 the Aircraft has at least 90 minutes of fuel remaining;

 

5.3.1.4 it is International Standard Atmosphere;

 

5.3.1.5 the Aircraft is at 500ft PA; and

 

5.3.1.6 the Aircraft is Operating OGE at a height of 50ft agl/asl.

                  1810    5.4.1.1 The Lighting System must provide sufficient
illumination to carry out Operations in low external light levels down to 2mlux.
   XXXX*    XXXX*    XXXX*       XXXX*    1157    5.4.1.2 The Lighting System
must not adversely affect the ability of any member of the Aircrew to Operate
and in particular not restrict flying Operations and the ability to provide NHS
Paramedic standard of care.    XXXX*    XXXX*    XXXX*       XXXX*    1151   
5.4.2.1 The Lighting System must, throughout Aircraft Operation, provide an
easily interpretable reference to the Aircrew of the positions of the rotor and
the tail rotor tips relative to any obstructions to enable the Hover to be
maintained with sufficient clearance between the Aircraft and any obstacles.   
XXXX*    XXXX*    XXXX*       XXXX*    1155   

5.4.2.2 The Lighting System must, throughout Winching Operations, provide a
light source (and an independent immediately available back-up light source)
that is:

 

5.4.2.2.1 fully controllable and steerable by the Winch Operator;

 

5.4.2.2.2 stowable; and

 

5.4.2.2.3 capable of use by the Winch Operator to illuminate the specific
winching area during Winching Operations

   XXXX*    XXXX*    XXXX*       XXXX*    1152   

5.4.2.3 The Lighting System must, throughout Aircraft Operation, include a light
source that provides:

 

   XXXX*    XXXX*    XXXX*       XXXX*      

5.4.2.3.1 360 degree coverage beneath the Aircraft; and

 

5.4.2.3.2 sufficient illumination to provide visual references for the Aircrew
to manoeuvre the Aircraft and to assist in the location and winching phases of
Operations

                  1998   

5.4.2.4 The Lighting System must, throughout Aircraft Operation, include a light
source that:

 

   XXXX*    XXXX*    XXXX*       XXXX*      

5.4.2.4.1 is fully steerable by either of the Pilots without the need to release
flying controls;

 

5.4.2.4.2 is retractable; and

 

5.4.2.4.3 can be used to provide additional illumination to the specific area of
an incident of sufficient brightness to illuminate objects which might endanger
safe operation of the Aircraft.

                 

 

Page 23 of 30



--------------------------------------------------------------------------------

ID

  

UK SAR Helicopters Technical Requirements

  

Method

  

Rescue
Scenario

   Frequency    Date    Location    Resource
Requirement 1159   

5.4.2.5 The Lighting System must, throughout Aircraft Operation, include a light
source that:

   XXXX*    XXXX*    XXXX*       XXXX*      

 

5.4.2.5.1 is deployable outside of the Aircraft;

 

5.4.2.5.2 has an independent power supply;

 

5.4.2.5.3 can be operated on a hands free basis; and

 

5.4.2.5.4 is sufficient to enable the appropriate NHS Paramedic standard of care
to be administered.

                  1158    Internal Illumination                   1161   

5.4.3.1 The Lighting System must, throughout Aircraft Operation, include a light
source that:

   XXXX*    XXXX*    XXXX*       XXXX*
     

5.4.3.1.1 is available at each of the Aircrew’s seats on the Aircraft and can be
controlled independently by the relevant Aircrew member at that seat; and

 

5.4.3.1.2 provides illumination of sufficient quality to enable reading and map
interpretation.

 

5.4.3.1.3 is fully NVG compatible.

                  1160   

5.4.3.2 The Lighting System must, throughout Aircraft Operation, include light
sources in the Aircraft’s internal cabin that:

   XXXX*    XXXX*    XXXX*       XXXX*      

5.4.3.2.1 are capable of having their intensity controlled by the Rearcrew; and

 

5.4.3.2.2 can provide sufficient illumination for administering appropriate NHS
Paramedic standard of care.

 

5.4.3.2.3 are capable of being operated in an NVG compatible mode.

                  1097    5.4.4.1 The Lighting System must, throughout Aircraft
Operation, provide a light source that, in the event of a failure of the
electrical system(s) in the Aircraft, provides immediate safety and emergency
lighting.    XXXX*    XXXX*    XXXX*       XXXX*    1163    5.4.4.2 The Lighting
System shall provide a back-up light source that, in the event of a failure of
the normal electrical system(s) of the Aircraft, provides sufficient
illumination to ensure the continued treatment and monitoring of Casualties.   
XXXX*    XXXX*    XXXX*       XXXX*    1951    The Contractor shall provide
decontamination facilities for the Aircrew and Ground Crew at each Base to
remove all external Health Hazards that have come into contact with clothing and
body in the course of performing their duties, without the risk of cross
contamination.    XXXX*    XXXX*    XXXX*       XXXX*    1952    The Contractor
shall provide decontamination facilities at each Base to remove all Health
Hazards from the Aircraft, without the risk of cross contamination.    XXXX*   
XXXX*    XXXX*       XXXX*   

 

Page 24 of 30



--------------------------------------------------------------------------------

ID

  

UK SAR Helicopters Technical Requirements

  

Method

  

Rescue
Scenario

   Frequency    Date    Location    Resource
Requirement 1813   

5.6.1.1.1 The Avionics Suite must, throughout Aircraft Operation, enable
Operations over water:

 

5.6.1.1.1.1 below safety altitude; and

 

5.6.1.1.1.2 in lateral and vertical visibility down to 50 feet.

   XXXX*    XXXX*    XXXX*       XXXX*    869   

5.6.1.2.1 The Avionics Suite must, throughout Aircraft Operation, enable the
viewing of the real time location of adverse weather. This view shall:

 

5.6.1.2.1.1 be displayed in standard ICAO processed colour to represent the
intensity of weather;

 

5.6.1.2.1.2 be visible to both Pilots (from their respective seats in the
Aircraft) and on the Rear Cabin display;

 

5.6.1.2.1.3 be selectable by the Sensor Operator.

   XXXX*    XXXX*    XXXX*       XXXX*    1742    5.6.1.3.1 The Airborne System
must at all time be able to Operate in the following climatic conditions C0 and
M2.    XXXX*    XXXX*    XXXX*       XXXX*    1666    5.6.1.4.1 The Aircraft
must, without any additional protection measures and after having being
subjected to an external temperature of down to minus 26 degrees centigrade for
a continuous period of eight hours, not be adversely affected and be capable of
being started using Aircraft internal means without requiring any pre-warming or
component replacement.    XXXX*    XXXX*    XXXX*       XXXX*    1668   
5.6.1.4.2 The Aircraft must, without any additional protection measures and
after having been subjected to an external temperature of up to 40 degrees
centigrade for a continuous period of eight hours, not be adversely affected and
be capable of being started using Aircraft internal means without requiring any
pre-cooling or component replacement.    XXXX*    XXXX*    XXXX*       XXXX*   
1670   

5.6.1.5.1 The Aircraft must be able to Hover:

 

5.6.1.5.1.1 into wind without limitation;

 

5.6.1.5.1.2 downwind in winds of no less than 18 knots; and

 

5.6.1.5.1.3 in cross-winds of no less than 30 knots.

   XXXX*    XXXX*    XXXX*       XXXX*    1672    5.6.1.5.2 Each On State
Airborne System must carry sufficient equipment to enable the Aircrew to
immobilise the main and tail rotors.    XXXX*    XXXX*    XXXX*       XXXX*   
1939    5.6.1.5.3 The Contractor must ensure that all Bases are able to continue
to support Operations in wind speeds of at least up to and including the Into
Wind Starting Limitations of the Aircraft.    XXXX*    XXXX*    XXXX*      
XXXX*   

 

Page 25 of 30



--------------------------------------------------------------------------------

ID

  

UK SAR Helicopters Technical Requirements

  

Method

  

Rescue
Scenario

   Frequency    Date    Location    Resource
Requirement 1676   

5.6.1.5.4 The Aircraft must be able to engage and shutdown rotors in winds at a
steady speed or with maximum gusts of no less than:

 

5.6.1.5.4.1 45 knots from a direction 45 degrees either side of the Aircraft
nose;

 

5.6.1.5.4.2 30 knots from a direction between 45 degrees and 135 degrees either
side of the Aircraft nose; and

 

5.6.1.5.4.3 18 knots from the remaining sectors of the Aircraft not detailed in
5.6.1.5.4.1 and 5.6.1.5.4.2 above.

   XXXX*    XXXX*    XXXX*       XXXX*    1678   

5.6.1.6.1 In the event of a lightning strike:

 

5.6.1.6.1.1 the Aircraft must maintain sufficient structural integrity to be
able to Land As Soon As Possible; and

 

5.6.1.6.1.2 the Avionics Suite must be protected from any damage due to a power
surge.

   XXXX*    XXXX*    XXXX*       XXXX*    1681    5.6.1.7.1 The Aircraft and
Avionics Suite must be able to Operate (without restriction) in rainfall rates
of up to 200mm per hour.    XXXX*    XXXX*    XXXX*       XXXX*    1815   
5.6.1.7.2 The Aircraft and Avionics Suite must be able to resist Hail Stones,
retaining sufficient structural integrity to Land As Soon As Possible.    XXXX*
   XXXX*    XXXX*       XXXX*    1683    5.6.1.8.1 The Aircraft and Avionics
Suite must, in snow, continue unrestricted Operations for at least 1 hour.   
XXXX*    XXXX*    XXXX*       XXXX*    1816    5.6.1.8.2 The Contractor must, in
the event of Airframe Icing Conditions, continue to support Operations (without
restriction) anywhere throughout the Threshold SAR Operating Area for all Lots
and within 120 minutes of take off in Still Air Conditions for Lot One.    XXXX*
   XXXX*    XXXX*       XXXX*    1817    5.6.1.8.3 The Aircraft must, in the
event of Engine Icing Conditions, continue Operations without restriction.   
XXXX*    XXXX*    XXXX*       XXXX*    1690    5.6.1.8.4 The Aircraft and/or
Avionics Suite must provide, in an easily interpretable and readily
understandable format, a warning to the Pilots of the presence of Airframe Icing
Conditions and Engine Icing Conditions.    XXXX*    XXXX*    XXXX*       XXXX*
   1698    5.6.1.9.1 The Aircraft must, in the event of Extreme Turbulence,
maintain sufficient structural integrity to either continue flight or depart
from the area of Extreme Turbulence or Land As Soon As Possible.    XXXX*   
XXXX*    XXXX*       XXXX*    1699    5.6.1.9.2 The Aircraft and Avionics Suite
must resist Severe Turbulence, and continue Operations after such an encounter.
   XXXX*    XXXX*    XXXX*       XXXX*    1711    5.6.2.1.1 The Aircraft must,
after the occurrence of a rotor tip strike, maintain sufficient structural
integrity in order to Land As Soon As Possible.    XXXX*    XXXX*    XXXX*      
XXXX*    1712    5.6.2.1.2 The Aircraft must, after the occurrence of a Wire
Strike, maintain sufficient structural integrity to Land As Soon As Possible.   
XXXX*    XXXX*    XXXX*       XXXX*    1823    5.6.2.2.1 The Aircraft must
minimise loss of performance during flight due to salt accretion in the
Aircraft’s engines and must mitigate the effect of any such salt accretion after
flight.    XXXX*    XXXX*    XXXX*       XXXX*   

 

Page 26 of 30



--------------------------------------------------------------------------------

ID

  

UK SAR Helicopters Technical Requirements

  

Method

  

Rescue
Scenario

   Frequency    Date    Location    Resource
Requirement 1988    5.6.2.2.2 The functionality of the SAR Role Equipment
utilised by the Rearcrew during Operations must not be adversely affected by any
exposure to salt water.    XXXX*    XXXX*    XXXX*       XXXX*    1820   
5.6.2.3.1 The Aircraft engines shall be protected from ingestion of Foreign
Objects in order to continue Operations.    XXXX*    XXXX*    XXXX*       XXXX*
   1985    The Contractor must ensure that for Civil Registered Aircraft, they
provide and maintain a bespoke SAR air operators certificate from the
appropriate regulatory authority to permit live training and Operations.   
XXXX*    XXXX*    XXXX*       XXXX*    2044   

The Contractor must provide and maintain a Training Plan, in accordance with
response requirements in Schedule 2.3 (Aircrew Training), to meet all the
training requirements set out in the Contract; and

 

6.2.1.1 enables Aircrew to obtain full functionality from each System.

   XXXX*    XXXX*    XXXX*       XXXX*    1958   

The Contractor shall collect metrics and deliver reports to the Department on
the provision of SAR through the MIS consisting of at least:

 

6.3.1.1 Post-SAR Sortie Reports;

 

6.3.1.2 Flying Hour Returns correlated against HUMS;

 

6.3.1.3 Enforcement Branch Reports;

 

6.3.1.4 Training Records;

 

6.3.1.5 Liaison Reports;

 

6.3.1.6 Medical Training Records;

 

6.3.1.7 Flying Accident Incident Reports;

 

6.3.1.8 Non-Flying Accidents Incident Reports; and

 

6.3.1.9 other Key Performance Indicator (KPI) Reports

   XXXX*    XXXX*    XXXX*       XXXX*    XXXX* 1050    The Contractor must
maintain at each Base a Crash Response Plan that meets all applicable Law.   
XXXX*    XXXX*    XXXX*       XXXX*    XXXX* 911   

The Contractor must provide, on each On State Airborne System:

 

6.5.1.1 a dingy or dinghies individually capable of taking at least five adults;
and

 

6.5.1.2 sufficient life saving jackets each suitable for an adult, to meet the
maximum capacity of the dinghy carried and;

 

which are readily deployable from the Aircraft by the Crew or passengers.

   XXXX*    XXXX*    XXXX*       XXXX*   

 

Page 27 of 30



--------------------------------------------------------------------------------

ID

  

UK SAR Helicopters Technical Requirements

  

Method

  

Rescue
Scenario

   Frequency    Date    Location    Resource
Requirement 1808   

The Contractor must have available at each Base a pump which:

 

6.5.2.1 can be stowed on the Aircraft;

 

6.5.2.2 is diesel powered;

 

6.5.2.3 has a capacity of at least 175 gallons per minute; and

 

6.5.2.4 can be winched,

 

to assist in keeping Vessels afloat.

   XXXX*    XXXX*    XXXX*       XXXX*    1770    The Contractor must provide
all SAR Role Equipment on each On State Airborne System; this equipment must be
capable of being raised and lowered on the Winch.    XXXX*    XXXX*    XXXX*   
   XXXX*    1094    6.6.1.1 The Contractor must provide and maintain all
necessary safety equipment on each Airborne System and at each Base that is
required to meet all applicable Law.    XXXX*    XXXX*    XXXX*       XXXX*   
1139    6.6.1.2 The Contractor must respond to and report all non flying related
incidents and accidents in accordance with all applicable Law and to the level
of detail agreed in the MIS.    XXXX*    XXXX*    XXXX*       XXXX*    1140   
6.6.1.3 The Contractor must respond to and report all flying related incidents
and accidents in accordance with all applicable Law and to the level of detail
agreed in the MIS.    XXXX*    XXXX*    XXXX*       XXXX*    1129    6.6.2.1 The
Contractor must comply with all applicable Law on each Base and each Airborne
System to protect all persons from harm and injury due to noise exposure.   
XXXX*    XXXX*    XXXX*       XXXX*    1825    6.6.3.1 The Contractor must
comply with all applicable Law on each Base and each Airborne System to protect
all persons from harm and injury due to vibration.    XXXX*    XXXX*    XXXX*   
   XXXX*    1955   

6.6.4.1 The Aircraft must contain:

 

6.6.4.1.1 crashworthy seats for all occupants, with seatbelts;

 

6.6.4.1.2 harnesses which permit at least two persons to move freely around the
Rear Cabin whilst remaining secure,

 

all of which must comply with all applicable Law.

   XXXX*    XXXX*    XXXX*       XXXX*    2005    The Contractor must ensure
that all aspects of the Service that are in public view are clean and maintained
to a high presentational standard.    XXXX*    XXXX*    XXXX*       XXXX*   
1229   

The Contractor must provide and comply with a policy for medical clinical
governance in accordance with Healthcare Commission instructions.

 

The Contractor shall arrange for a suitably experienced doctor to act as
clinical director for the Contract.

   XXXX*    XXXX*    XXXX*       XXXX*    XXXX* 2074    The Contractor shall
provide the proposed infrastructure arrangements for each base in accordance
with response requirements in Schedule 2.4 (Infrastructure Requirements).   
XXXX*    XXXX*    XXXX*       XXXX*    XXXX* 2073    The Contractor shall
provide a Transition Plan in accordance with response requirements in Schedule
2.5 (Transition and Acceptance).    XXXX*    XXXX*    XXXX*       XXXX*    XXXX*

 

Page 28 of 30



--------------------------------------------------------------------------------

ID

  

UK SAR Helicopters Technical Requirements

  

Method

  

Rescue
Scenario

   Frequency    Date    Location    Resource
Requirement 2075    The Contractor shall provide an Acceptance plan in
accordance with response requirements in Schedule 2.5 (Transition and
Acceptance).    XXXX*    XXXX*    XXXX*       XXXX*    XXXX* 2076    The
Contractor shall provide an aviation safety Management Plan in accordance with
response requirements in Schedule 2.6 (Aviation Safety Management Plan
Requirements).    XXXX*    XXXX*    XXXX*       XXXX*    XXXX*

 

Page 29 of 30



--------------------------------------------------------------------------------

Annex A: Contractor’s Acceptance Approach

Annex A can be found on the CD counter-signed by both parties in the folder
entitled “Schedule 6 Transition and Acceptance Annexes” and is herby
incorporated into the Contract. XXXX*

 

* All information redacted in this section under sections 41(1) and 43(2) of the
Freedom of Information Act 2000.

 

Page 30 of 30



--------------------------------------------------------------------------------

 

LOGO [g538801g17v02.jpg]

UK Search & Rescue Helicopter Service

Schedule 7—Finance

Approved by

 

Name         Name       Date         Date Position         Position   

 

Page 1 of 3



--------------------------------------------------------------------------------

DOCUMENT INFORMATION

 

Master Location    Data Site File Name    24225183.X Distribution   

CHANGE HISTORY

 

Version No.

  

Date

  

Details of Changes included in Update

  

Author(s)

  

Ref.

0.1    15.03.13    Proposed Final Contract    DFT    24225183.1 4.0    26.03.13
   Execution Version    DFT    24225183.2    18.04.13    Redacted Version   
DFT/BRS   

 

Page 2 of 3



--------------------------------------------------------------------------------

This Schedule is comprised of the following documents:

Schedule 7.1—Compensation Payment XXXX*

Schedule 7.1—Annex A Compensation Payment XXXX*

Schedule 7.2—Option Exercise Fee XXXX*

Schedule 7.2—Annex A Option Exercise Fee XXXX*

Schedule 7.5—Price Schedules XXXX*

Schedule 7.5—Price Schedules Annex A XXXX*

Schedule 7.5—Price Schedules Annex B (i XXXX*

Schedule 7.5—Price Schedules Annex C XXXX*

Schedule 7.5—Price Schedules Annex C Appendix Finance Supporting Documentation
XXXX*

Schedule 7.6—Annex A Insurance Response Table XXXX*

 

* All information redacted in this section under sections 41(1) and 43(2) of the
Freedom of Information Act 2000.

 

Page 3 of 3



--------------------------------------------------------------------------------

 

LOGO [g538801g17v02.jpg]

UK Search & Rescue Helicopter Service

Schedule 7.1 – Compensation Payment

 

Approved by Name         Name       Date         Date Position         Position
  

 

Page 1 of 5



--------------------------------------------------------------------------------

DOCUMENT INFORMATION

 

Master Location    Data Site File Name    24024602.X Distribution   

CHANGE HISTORY

 

Version No.

  

Date

  

Details of Changes included in Update

  

Author(s)

  

Ref.

2.0    20.12.12    ISFT    DFT    21020936.4 1.0    17.01.13    ISFT Draft   
BRS    2.3    15.03.13    Proposed Final Version    DFT    24024602.2 4.0   
26.03.13    Execution Version    DFT    24024602.3    18.04.13    Redacted
Version    DFT/BRS   

 

Page 2 of 5



--------------------------------------------------------------------------------

Contents

 

No.    Heading    Page 1.    Introduction    4

 

Page 3 of 5



--------------------------------------------------------------------------------

1. Introduction

 

1.1 This Schedule 7.1 (Compensation Payment) sets out the Maximum Compensation
Payment due to the Contractor if the Department exercises its option to
terminate the Contract for convenience in accordance with Condition 45 either
for the whole or part of the Contract or for any Base.

 

1.2 This Schedule 7.1 (Compensation Payment) contains a spreadsheet at Annex A
with three worksheets entitled “Compensation Payment”, “Discount Factors” and
“Discounted Compensation Payment”.

 

1.3 Worksheets “Discount Factors” and “Discounted Compensation Payment” are for
evaluation purposes and do not have any contractual effect. The Maximum
Compensation Payment for each of the relevant Bases at certain defined dates of
termination is set out in the worksheet “Compensation Payment”.

 

1.4 The Maximum Compensation Payment shall be the maximum that the Department
would pay in the event that the Department exercises its option to terminate the
Contract for convenience in accordance with Condition 45. The actual value that
the Department will pay will be the total of the Forecast Profit, Unrecovered
Costs and Breakage Costs each as mitigated in accordance with Condition 45 and
subject to the limits of liability in Condition 51 and the Maximum Compensation
Payment for the relevant Base (whichever is the lower).

 

Page 4 of 5



--------------------------------------------------------------------------------

Annex A – Maximum Compensation Payment Spreadsheet XXXX*

 

* All information redacted in this section under sections 41(1) and 43(2) of the
Freedom of Information Act 2000.

 

Page 5 of 5



--------------------------------------------------------------------------------

 

LOGO [g538801g17v02.jpg]

UK Search & Rescue Helicopter Service

Schedule 7.2 – Option Exercise Fee

 

 

Approved by Name         Name       Date         Date Position         Position
  

 

Page 1 of 5



--------------------------------------------------------------------------------

DOCUMENT INFORMATION

 

Master Location    Data Site File Name    24024614.X Distribution   

CHANGE HISTORY

 

Version No.

  

Date

  

Details of Changes included in Update

  

Author(s)

  

Ref.

2.0    20.12.12    ISFT    DFT    20998023.4 1.0    17.01.13    ISFT Draft   
BRS    2.3    15.03.13    Proposed Final Version    DFT    24024614.2 4.0   
26.03.13    Execution Version    DFT    24024614.3    18.04.13   
Redacted Version    DFT/BRS   

 

Page 2 of 5



--------------------------------------------------------------------------------

Contents

 

No.    Heading    Page 1.    Introduction    4

 

Page 3 of 5



--------------------------------------------------------------------------------

1. Introduction

 

1.1 This Schedule 7.2 (Option Exercise Fee) should be read in conjunction with
the Contract, particularly Condition 58 and Schedule 1 (Definitions).

 

1.2 The purpose of this Schedule is to set out the Option Exercise Fee due to
the Contractor if the Department exercises its option to purchase the Aircraft
in accordance with Condition 58.

 

1.3 XXXX*

 

1.4 XXXX*

 

1.5 Should any one or more of the Aircraft be repositioned between Bases prior
to the relevant date of termination (as permitted by the Contract), the Option
Exercise Fee shall be adjusted accordingly to reflect the correct Aircraft then
located at the relevant Base at the relevant date of termination.

 

1.6 The Option Exercise Fee for each of the Aircraft XXXX* only applies to a
termination which occurs one (1) quarter prior to the date that Services expire
at a Base and the relevant Aircraft is no longer required for the provision of
the Services.

 

1.7 From the date that the Services expire at a Base and the relevant Aircraft
is no longer required for the provision of the Services, and for a period of one
(1) quarter prior to such date, the Option Exercise Fee will be the fair market
value of the Aircraft.

 

1.8 In the event that the Department exercises its right to transfer under
Condition 58.1(a) the Option Exercise Fee shall be zero pounds (£0). In the
event that the Department exercises its right to transfer under Condition
58.1(b) the Option Exercise Fee shall be XXXX*, subject to paragraphs 1.5-1.7
above.

 

Page 4 of 5



--------------------------------------------------------------------------------

Annex A – XXXX*

 

* All information redacted in this section under sections 41(1) and 43(2) of the
Freedom of Information Act 2000.

 

Page 5 of 5



--------------------------------------------------------------------------------

 

LOGO [g538801g17v02.jpg]

UK Search & Rescue Helicopter Service

Schedule 7.5 – Price Schedules

Annex C – Finance Solution and Financial Robustness

 

Approved by Name         Name       Date         Date Position         Position
  

 

Page 1 of 12



--------------------------------------------------------------------------------

DOCUMENT INFORMATION

 

Master Location    Data Site File Name    23998821.X Distribution   

CHANGE HISTORY

 

Version No.

   Date   

Details of Changes included in Update

  

Author(s)

   Ref. 1.1    17.01.13    ISFT Draft    BRS    1.2    15.03.13   
Proposed Final Version    DFT    23998821.1 2.0    20.03.13   
Proposed Final Version    DFT    23998821.2 4.0    26.03.13    Execution Version
   DFT    23998821.3       Redacted Version      

 

Page 2 of 12



--------------------------------------------------------------------------------

Table of Contents

 

1.    Executive Summary      4    2.    Question 1: Proposed Commercial
Structure      4    3.    Question 2: The Contractor’s Finance Solution      6
   4.    Question 3: Financial Robustness of the Revised Proposal      7    5.
   Appendix A – XXXX*      7    6.    Appendix B – XXXX*      8    7.   
Appendix C – XXXX*      9    8.    Appendix D – XXXX*      10    9.    Appendix
E – XXXX*      11    10.    Appendix F – XXXX*      12   

 

Page 3 of 12



--------------------------------------------------------------------------------

1. Executive Summary

XXXX*

 

2. Question 1: Proposed Commercial Structure

 

2.1 Describe the proposed commercial structure of the Revised Proposal,
including the proposed role of the Contractor (the entity that will contract
with the Department) and the roles of other partners (if applicable).
Contractors are reminded of the requirement to remain compliant with the PQQ
process. For example, the Contractor may use a consortium structure consisting
of an SPV with several shareholders providing the whole service between them, or
the Contractor may act itself as the prime contractor, sub-contracting services
to other partners as appropriate. These two examples are not exhaustive but
simply an illustration of the information the Department requires.

XXXX*

XXXX*

 

Sub-contractor

  

Role

   Key Sub-contractor?    SME? XXXX    XXXX    XXXX    XXXX XXXX    XXXX    XXXX
   XXXX XXXX    XXXX    XXXX    XXXX XXXX    XXXX    XXXX    XXXX XXXX    XXXX
   XXXX    XXXX XXXX    XXXX    XXXX    XXXX XXXX    XXXX    XXXX    XXXX XXXX
   XXXX    XXXX    XXXX XXXX    XXXX    XXXX    XXXX XXXX    XXXX    XXXX   
XXXX XXXX    XXXX    XXXX    XXXX XXXX    XXXX    XXXX    XXXX XXXX    XXXX   
XXXX    XXXX XXXX    XXXX    XXXX    XXXX XXXX    XXXX    XXXX    XXXX XXXX   
XXXX    XXXX    XXXX XXXX    XXXX    XXXX    XXXX

 

Page 4 of 12



--------------------------------------------------------------------------------

XXXX    XXXX    XXXX    XXXX XXXX    XXXX    XXXX    XXXX XXXX    XXXX    XXXX
   XXXX XXXX    XXXX    XXXX    XXXX XXXX    XXXX    XXXX    XXXX XXXX    XXXX
   XXXX    XXXX XXXX    XXXX    XXXX    XXXX XXXX    XXXX    XXXX    XXXX XXXX
   XXXX    XXXX    XXXX XXXX    XXXX    XXXX    XXXX XXXX    XXXX    XXXX   
XXXX XXXX    XXXX    XXXX    XXXX XXXX    XXXX    XXXX    XXXX XXXX    XXXX   
XXXX    XXXX XXXX    XXXX    XXXX    XXXX XXXX    XXXX    XXXX    XXXX XXXX   
XXXX    XXXX    XXXX XXXX    XXXX    XXXX    XXXX XXXX    XXXX    XXXX    XXXX
XXXX    XXXX    XXXX    XXXX XXXX    XXXX    XXXX    XXXX XXXX    XXXX    XXXX
   XXXX XXXX    XXXX    XXXX    XXXX XXXX    XXXX    XXXX    XXXX XXXX    XXXX
   XXXX    XXXX XXXX    XXXX    XXXX    XXXX XXXX    XXXX    XXXX    XXXX

 

Page 5 of 12



--------------------------------------------------------------------------------

XXXX    XXXX    XXXX    XXXX XXXX    XXXX    XXXX    XXXX XXXX    XXXX    XXXX
   XXXX XXXX    XXXX    XXXX    XXXX XXXX    XXXX    XXXX    XXXX XXXX    XXXX
   XXXX    XXXX

 

3. Question 2: The Contractor’s Finance Solution

 

3.1 An explanation of the Contractor’s proposed capital structure setting out
the expected sources of funding.

XXXX*

 

3.2 The amount of finance the Contractor needs to raise to fulfil its
contractual obligations – this amount should be clearly reconcilable to the
Financial Model. Contractors should state clearly each source of finance, and
the sum required from each source to cover the total amount the Contractor needs
to raise. For clarity, the Department expects the Contractor to account for how
it will fund, in full, the costs of transition (Pre-Operating costs within the
Financial Model) as well the costs of the aircraft it will use to provide the
SAR service and any ongoing working capital requirements that may be required.

XXXX*

 

3.3 An explanation of the indicative terms of each source of finance including:
the overall cost of the finance (broken down into its component parts), fees,
financial covenants, interest rate/foreign exchange/tax/inflation management
proposals and debt amortisation profile. Where the Contractor proposes to use
aircraft and other assets it owns, equivalent internal costs of finance should
be described. The Contractor should provide clear evidence of the indicative
terms described and these should clearly reconcile to the Financial Model where
applicable.

XXXX*

 

3.4 Evidence that the sources of finance described above will be committed to
the Contractor at the point of expected contract signature and made available as
required prior to Operations beginning at each base. Template letters of support
from both third party funders and from providers of internal sources of finance
are set out at Appendix C. The Department expects all sources of finance
described by Contractors to have corresponding letters of support in the form of
the templates provided. Any further evidence demonstrating the maturity and
deliverability of the Finance Solution, such as Term Sheets and/or full Finance
Agreements should be included within the submission.

XXXX*

 

Page 6 of 12



--------------------------------------------------------------------------------

3.5 Evidence that each funder is able to provide the amount of finance required.

XXXX*

 

3.6 A clear and deliverable plan setting out how the Contractor will progress
its Finance Solution between the date of this submission and the point of
expected contract signature. Evidence of engagement with, and the agreement of,
third party and internal sources of funding to this plan should be provided.

XXXX*

 

4. Question 3: Financial Robustness of the Revised Proposal

 

4.1 SAR is a blue-light service and it is vital that the 98% availability
requirement is met at all times throughout the Operational Delivery Phase.

XXXX*

 

4.2 In particular, responses should include reference to the following (where
applicable): (A) any ‘buffers’, contingency or profit within its Revised
Proposal price which will help it withstand unexpected events; (B) any hedging
that will aid the Contractor in managing its cost base; (C) any reserve
accounts/facilities/contractual mechanisms in place that will help the
Contractor manage fluctuations in cashflow; (D) any support that the Contractor
has, from its shareholders or from third parties, that could provide assurance
to the Department that the UK SAR service would continue to be provided in all
circumstances. If such support forms part of the Contract, evidence such as a
letter from the board of the relevant entity detailing the nature of that
support should be provided, as well as information to enable the Department to
assess the credit standing of the entity providing such support; and (E) any
other means of support the Contractor proposes to seek in order to provide
evidence of the robustness of its Revised Proposal.

 

5. Appendix A – XXXX*

XXXX*

 

Page 7 of 12



--------------------------------------------------------------------------------

6. Appendix B – XXXX*

XXXX*

 

Page 8 of 12



--------------------------------------------------------------------------------

7. Appendix C – XXXX*

XXXX*

 

Page 9 of 12



--------------------------------------------------------------------------------

8. Appendix D – XXXX*

XXXX*

 

Page 10 of 12



--------------------------------------------------------------------------------

9. Appendix E – XXXX*

XXXX*

 

Page 11 of 12



--------------------------------------------------------------------------------

10. Appendix F – XXXX*

XXXX*

 

* All information redacted in this section under sections 41(1) and 43(2) of the
Freedom of Information Act 2000.

 

Page 12 of 12



--------------------------------------------------------------------------------

 

LOGO [g538801g17v02.jpg]

UK Search & Rescue Helicopter Service

Schedule 7.5 – Contractor’s Solution

Appendix to Annex C

Finance Supporting Documentation

 

Page 1 of 4



--------------------------------------------------------------------------------

Approved by Name         Name       Date         Date Position         Position
  

 

Page 2 of 4



--------------------------------------------------------------------------------

DOCUMENT INFORMATION

 

Master Location    Data Site File Name    24036277.X Distribution   

CHANGE HISTORY

 

Version No.

  

Date

  

Details of Changes included in Update

  

Author(s)

  

Ref.

0.1    15.03.13    Proposed Final Version       24036277.1 4.0    26.03.13   
Execution Version    DFT    24036277.2    18.04.13    Redacted Version   
DFT/BRS   

 

Page 3 of 4



--------------------------------------------------------------------------------

List of Finance Supporting Documents

The documents listed in this document are the supporting documents to the
Contractor’s Finance Solution and Financial Robustness Submission as referenced
in Schedule 7.5 – Annex C Finance Solution and Financial Robustness. These
documents are not subject to Change Control, but are included as a reference at
the Commencement Date.

This list of documents may be added to via Change Control as required for
supporting evidence for future changes.

XXXX*

 

* All information redacted in this section under sections 41(1) and 43(2) of the
Freedom of Information Act 2000.

 

Page 4 of 4



--------------------------------------------------------------------------------

 

LOGO [g538801g17v02.jpg]

UK Search & Rescue Helicopter Service

Schedule 7.5 – Price Schedules

 

Approved by Name         Name       Date         Date Position         Position
  

 

Page 1 of 13



--------------------------------------------------------------------------------

DOCUMENT INFORMATION

 

Master Location    Data Site File Name    24024694.X Distribution   

CHANGE HISTORY

 

Version No.

   Date   

Details of Changes included in Update

   Author(s)    Ref.  

2.0

   20.12.12    ISFT    DFT      18536410.11   

1.1

   17.01.13    ISFT Draft    BRS   

2.3

   15.03.13    Proposed Final Version    DFT      24024694.2   

4.0

   26.03.13    Execution Version    DFT      24024694.3       08.04.13   
Redacted Version    DFT/BRS   

 

Page 2 of 13



--------------------------------------------------------------------------------

Contents

 

No.   Heading    Page   1.  

Introduction

     4    2.  

Monthly Standing Charge

     4    3.  

Flying Charge

     5    4.  

Fuel Charge

     6    5.  

Ancillary Charge

     7    6.  

Value Added Tax

     8   

Annex A – Pricing Schedules XXXX*

Annex B – Financial Model XXXX*

Annex C – Finance Solution and Financial Robustness XXXX*

 

Page 3 of 13



--------------------------------------------------------------------------------

1. Introduction

 

1.1 This Schedule should be read in conjunction with the Contract, particularly
Conditions 15 (Contract Price), 16 (Invoices and Payment) and 17 (Value Added
Tax).

 

1.2 The purpose of this Schedule is to set out the Pricing Schedule for each
Base which applies from the start of each Operational Delivery Phase.

 

1.3 This Schedule includes:

 

  (a) Annex A – XXXX*

 

  (b) Annex B – XXXX*

 

  (c) Annex C – XXXX*

 

1.4 Unless otherwise expressly agreed in writing between the Parties, any change
to the Pricing Schedules or Financial Model shall be subject to the Change
Control Procedure. Such procedure shall require the Parties to first amend the
Financial Model and then re-generate each Pricing Schedule and confirm their
acceptance. The Parties agree to place the Financial Model and Pricing Schedule
under strict change and version control.

 

1.5 If the Department exercises its right to extend the Contract for any Base
(or for any combination of Bases) in accordance with Condition 2 (Duration) of
the General Conditions of Contract, then the Contract Price for such Base shall
be calculated by projecting forward the existing values and formula in the
Financial Model for the relevant number of Months. Such change shall be recorded
in the Change Control Procedure.

 

1.6 Subject to the Change Control Procedure, where the Contractor provides
additional services to the Department, such services shall be supplied at prices
which are no greater than the equivalent prices calculated from the Financial
Model.

 

1.7 The Contract Price is comprised of:

 

  (a) Monthly Standing Charge;

 

  (b) Flying Charge;

 

  (c) Fuel Charge; and

 

  (d) Ancillary Charge,

as further set out in this Schedule 7.5 (Price Schedules).

 

2. Monthly Standing Charge

 

2.1 The Monthly Standing Charge XXXX* will be paid to the Contractor each Month,
subject to any agreed indexation as set out below.

 

2.2 The Monthly Standing Charge is currently set out in real terms assuming a
base price date of 1 April 2013 on a per Base basis.

 

Page 4 of 13



--------------------------------------------------------------------------------

2.3 The Contractor has specified in the Financial Model whether each cost
recovered via the Monthly Standing Charge is fixed (and therefore is not subject
to indexation during the course of the Agreement) or subject to indexation by
RPI.

 

2.4 The proportion of the Monthly Standing Charge that is subject to indexation
by RPI is based on the proportion of costs to which the Contractor has specified
that RPI will apply compared across the entire cost base.

 

2.5 The Monthly Standing Charge which is subject to indexation at RPI will be
adjusted on 1 April each year for the next twelve (12) Months.

 

2.6 The net indexation factor to apply will be based on the change in RPI from
March 2013 to December of the preceding calendar year and the proportion of the
Monthly Standing Charge subject to indexation. The change in RPI will be the RPI
value from December of the preceding year divided by the RPI value from March
2013, as published by the Office for National Statistics.

 

2.7 The net indexation factor will be applied to the Monthly Standing Charge for
the next twelve (12) Months to produce a Monthly Standing Charge in nominal
terms.

 

2.8 As set out in Condition 15.3(b), where a Month is a part month, then the
Monthly Standing Charge shall be pro rated accordingly.

 

2.9 The formula below summarises how the net indexation factor is derived:

IfnSC = (1-Prop RPI(SC)) + ((Prop RPI(SC) x (RPIn/RPIBase))

 

  (a) IfnSC = net indexation factor;

 

  (b) Prop RPI(SC) = proportion of the Monthly Standing Charge to be indexed at
RPI, which can be found at row 19 of the Price Schedule tab within the Cost
Model;

 

  (c) RPIn = RPI value from December of the preceding year; and

 

  (d) RPIBase = RPI value from March 2013; and

 

3. Flying Charge

 

3.1 The total Flying Charge paid to the Contractor each Month will be calculated
for each Base as follows:

Flying Hours x Hourly Flying Rate

 

3.2 The Hourly Flying Rate XXXX* is subject to any agreed indexation as set out
below.

 

3.3 The Hourly Flying Rate is currently set out in real terms assuming a base
price date of 1 April 2013 on a per Base basis.

 

3.4 The Contractor has specified in the Financial Model whether each cost
recovered via the Flying Charge is fixed (and therefore is not subject to
indexation during the course of the Agreement) or subject to indexation by RPI.

 

3.5 The proportion of the Hourly Flying Rate that is subject to indexation by
RPI is based on the proportion of costs to which the Contractor has specified
that RPI will apply compared across the entire cost base.

 

Page 5 of 13



--------------------------------------------------------------------------------

3.6 The Hourly Flying Rate which is subject to indexation at RPI will be
adjusted on 1 April each year for the next twelve (12) Months.

 

3.7 The net inflation factor to apply will be based on the change in RPI from
March 2013 to December of the preceding calendar year and the proportion of the
Hourly Flying Rate subject to indexation. The change in RPI will be the RPI
value from December of the preceding year divided by the RPI value from March
3013, as published by the Office for National Statistics.

 

3.8 The net indexation factor will be applied to the Hourly Flying Rate for the
next twelve (12) Months to produce a Hourly Flying Rate in nominal terms.

 

3.9 The formula below summarises how the net indexation factor is derived:

IfnFC = (1-Prop RPI(FC)) + ((Prop RPI(FC) x (RPIn/RPIBase))

 

  (a) IfnFC = net indexation factor;

 

  (b) Prop RPI(FC) = proportion of the Hourly Flying Rate to be indexed at RPI,
which can be found at row 36 of the Price Schedule tab within the Cost Model;

 

  (c) RPIn = RPI value from December of the preceding year; and

 

  (d) RPIBase = RPI value from March 2013.

 

4. Fuel Charge

 

4.1 The total Fuel Charge paid to the Contractor each Month will be calculated
for each Base as follows:

Flying Hours x Fuel Burn Rate x Agreed Fuel Price;

 

4.2 The total Fuel Charge paid by the Department will be the sum of the Fuel
Charge for each Aircraft.

 

4.3 The Contract Fuel Price at each Base will be set by an independent market
expert in the month prior to Operational Delivery Date at each Base. For the
first six (6) Months of the Operational Delivery Phase the Department will pay
the Contractor the Fuel Charge calculated by reference to the Contract Fuel
Price.

 

4.3.1 Not less than one (1) Month before the Review Date, and in accordance with
Condition 15.4 of the Agreement, the Contractor must submit evidence of the
Market Fuel Price at each Base. The Market Fuel Price will be reviewed and
agreed on or before the Review Date between the Department and the Contractor.

 

4.3.2 Should the Contractor and the Department be unable to agree a Market Fuel
Price within five Working Days of the Review Date then either Party may refer
the issue to Dispute Resolution in accordance with Condition 53 (Dispute
Resolution) of the Agreement.

 

4.4 The Fuel Price Variation must be the same value, and for the duration of the
Agreement and for all Bases shall be £0.15.

 

4.5 The Maximum and Minimum Fuel Prices are therefore:

 

  (a) The Maximum Fuel Price = Contract Fuel Price + Fuel Price Variation £0.15;
and

 

  (b) The Minimum Fuel Price = Contract Fuel Price – Fuel Price Variation £0.15.

 

Page 6 of 13



--------------------------------------------------------------------------------

4.6 If the Market Fuel Price is within the Maximum Fuel Price and Minimum Fuel
Price, the Agreed Fuel Price will be the Contract Fuel Price.

 

4.7 If the Market Fuel Price exceeds the Maximum Fuel Price, the Agreed Fuel
Price will be the Market Fuel Price less the difference between the Contract
Fuel Price and the Maximum Fuel Price.

 

4.8 If the Market Fuel Price is below the Minimum Fuel Price, the Agreed Fuel
Price will be the Market Fuel Price plus the difference between the Contract
Fuel Price and the Minimum Fuel Price.

 

4.9 The worked example below illustrates how the Agreed Fuel Price is derived:

 

  (a) For the purposes of this illustration and the Contract Fuel Price is
£1.00 per litre and the Fuel Price Variation is £0.10, therefore the Maximum
Fuel Price is £1.10, the Minimum Fuel Price is £0.90.

 

  (b) At the Review Date, it is agreed by the Contractor and the Department that
the Market Fuel Price is £1.05. The Agreed Fuel Price will be the Contract Fuel
Price at £1.00 per litre.

 

  (c) At the Review Date, it is agreed by the Contractor and the Department that
the Market Fuel Price is £0.95. The Agreed Fuel Price will be the Contract Fuel
Price at £1.00 per litre

 

  (d) At the Review Date, it is agreed by the Contractor and the Department that
the Market Fuel Price is £1.50. The Agreed Fuel Price will be £1.40 per litre
(Market Fuel Price at £1.50 – (Maximum Fuel Price at £1.10 – Contract Fuel Price
at £1.00)).

 

  (e) At the Review Date, it is agreed by the Contractor and the Department that
the Market Fuel Price is £0.50. The Agreed Fuel Price will be £0.60 per litre
(Market Fuel Price at £0.50 + (Contract Fuel Price at £1.00 – Minimum Fuel Price
at £0.90)).

 

5. Ancillary Charge

 

5.1 Ancillary Charges are costs for which the Contractor is able to invoice the
Department on a pass through basis each Month. The Contractor may not apply any
mark up to such underlying costs.

 

5.2 The Ancillary Charges are:

 

  (a) airport-related charges, including landing charges and associated costs
incurred when an Aircraft lands:

 

  (i) at a location that is not the Base from which it usually operates; and

 

  (ii) whilst performing the Services subject to a Task;

 

  (b) medical consumables:

 

  (i) used to treat rescued members of the public; and

 

  (ii) whilst performing the Services subject to a Task.

 

Page 7 of 13



--------------------------------------------------------------------------------

6. Value Added Tax

 

6.1 The Contractor has determined that the Services shall be treated for Value
Added Tax purposes as standard rated.

 

6.2 The Contractor shall ensure that the invoices reflect the correct VAT
treatment as determined by HMRC.

 

Page 8 of 13



--------------------------------------------------------------------------------

Annex A – XXXX*

Table A: Monthly Standing Charge (£)

 

Base/

Contract Financial Year

  01 April
2015 –
31 March
2016   01 April
2016 –
31 March
2017   01 April
2017 –
31 March
2018   01 April
2018 –
31 March
2019   01 April
2019 –
31 March
2020   01 April
2020 –
31 March
2021   01 April
2021 –
31 March
2022   01 April
2022 –
31 March
2023   01 April
2023 –
31 March
2024   01 April
2024 –
31 March
2025   01 April
2025 –
31 March
2026

Sumburgh

                     

Stornoway

                     

Newquay

                     

Humberside

                     

Caernarfon

                     

Manston

                     

Cardiff

                     

Inverness

                     

Prestwick

                     

Lee on Solent

                     

Schedule 7.5 (Price Schedules): Annex A Table A, Monthly Standing Charge

 

Page 9 of 13



--------------------------------------------------------------------------------

Table B: Hourly Flying Rate (£)

 

Base/

Contract Financial Year

  01 April
2015 –
31 March
2016   01 April
2016 –
31 March
2017   01 April
2017 –
31 March
2018   01 April
2018 –
31 March
2019   01 April
2019 –
31 March
2020   01 April
2020 –
31 March
2021   01 April
2021 –
31 March
2022   01 April
2022 –
31 March
2023   01 April
2023 –
31 March
2024   01 April
2024 –
31 March
2025   01 April
2025 –
31 March
2026

Sumburgh

                     

Stornoway

                     

Newquay

                     

Humberside

                     

Caernarfon

                     

Manston

                     

Cardiff

                     

Inverness

                     

Prestwick

                     

Lee on Solent

                     

Schedule 7.5 (Price Schedules): Annex A Table B, Hourly Flying Rate

 

Page 10 of 13



--------------------------------------------------------------------------------

Table C: Fuel Burn Rate

 

Aircraft Type

   Fuel Burn Rate (litres per hour)  

Sikorsky S-92

     835   

AgustaWestland 189

     641   

Schedule 7.5 (Price Schedules): Annex A Table C, Fuel Burn Rate

 

Page 11 of 13



--------------------------------------------------------------------------------

Annex B – Financial Model

XXXX*

 

* All information redacted in this section under sections 41(1) and 43(2) of the
Freedom of Information Act 2000.

 

Page 12 of 13



--------------------------------------------------------------------------------

Annex C – Finance Solution and Financial Robustness

[Refer to separate document Annex C – Finance Solution and Financial Robustness]
XXXX*

 

* All information redacted in this section under sections 41(1) and 43(2) of the
Freedom of Information Act 2000.

 

Page 13 of 13



--------------------------------------------------------------------------------

 

LOGO [g538801g17v02.jpg]

UK Search & Rescue Helicopter Service

Schedule 7.6 – Required Insurances

Annex A: Insurance Response Table

Approved by

 

Name         Name       Date         Date Position         Position   

 

Page 1 of 10



--------------------------------------------------------------------------------

DOCUMENT INFORMATION

 

Master Location    Data Site File Name    24018825.X Distribution   

CHANGE HISTORY

 

Version No.

  

Date

  

Details of Changes included in Update

  

Author(s)

  

Ref.

3.0    02.12.12    ISFT    DFT    18866389.7 1.1    17.01.13    ISFT Draft   
BRS    3.2    15.03.13    Proposed Final Version    DFT    24018825.1 4.0   
26.03.13    Execution Version    DFT    24018825.2    08.04.13    Redacted   
DFT/BRS   

 

Page 2 of 10



--------------------------------------------------------------------------------

1. Introduction

 

1.1 This insurance response table provides additional and supplementary
information to Schedule 7.6 (Required Insurances) including detailed insurances
premia calculations and details of associated Contract insurance related costs.

 

1.2 In the event of a conflict between the content of Schedule 7.6 (Insurance
Requirements) and this Annex A Insurance Response Table, the provisions of
Schedule 7.6 (Insurance Requirements) shall prevail.

 

Page 3 of 10



--------------------------------------------------------------------------------

2. Insurance Costs Table

 

2.1 Premium Calculation – Schedule 7.6 (Required Insurances) Part 1

 

Class of

Required Insurance

  

Policy

renewal

frequency

   Sum insured/
rateable factor    Premium rate    Premium
excluding IPT    Insurance
Premium Tax
(IPT)    Brokers
remuneration
(specify type
and amount) XXXX    XXXX    XXXX    XXXX    XXXX    XXXX    XXXX XXXX    XXXX   
XXXX    XXXX    XXXX    XXXX    XXXX    XXXX    XXXX    XXXX    XXXX    XXXX   
XXXX    XXXX    XXXX    XXXX    XXXX    XXXX    XXXX    XXXX    XXXX    XXXX   
XXXX    XXXX   

XXXX*

 

Page 4 of 10



--------------------------------------------------------------------------------

2.2 Premium Calculation – Schedule 7.6 (Required Insurances) Part 2

 

Class of

Required Insurance

  

Policy renewal
frequency

   Sum insured/
rateable factor    Premium rate    Premium
excluding IPT    Insurance
Premium Tax
(IPT)    Brokers
remuneration
(specify type
and amount) XXXX    XXXX    XXXX    XXXX    XXXX    XXXX    XXXX XXXX    XXXX   
XXXX    XXXX    XXXX    XXXX    XXXX XXXX    XXXX    XXXX    XXXX    XXXX   
XXXX    XXXX XXXX    XXXX    XXXX    XXXX    XXXX    XXXX    XXXX

XXXX*

 

Page 5 of 10



--------------------------------------------------------------------------------

3. Associated Insurance Costs Table

 

3.1 Bidders are required to detail any “insurance risk contingencies” or costs
associated with the provision of the required insurances.

 

3.2 The Bidder should provide these in a table format as below:

 

“Contingency” description

  

“Contingency” amount

  

Operation of “Contingency” during Contract
term

XXXX    XXXX    XXXX

XXXX*

 

Page 6 of 10



--------------------------------------------------------------------------------

4. Insurance Scope Table

 

4.1 Schedule 7.6 (Required Insurances) Part 1

 

Class of Insurance

  

Insurer(s) Identity
(N.B. Including any co-
insurers or excess layer
insurers)

   Bidders proposed
Maximum Deductible
threshold    Agreement to the
requirements of Clause 48
(Insurance)
(If not please identify areas
of variation, alternative
proposals or points of
clarification)    Agreement to the
requirements of Schedule
7.6 (Required Insurances)
(If not please identify areas
of variation, alternative
proposals or points of
clarification) XXXX    XXXX    XXXX    XXXX    XXXX XXXX    XXXX    XXXX    XXXX
   XXXX XXXX    XXXX    XXXX    XXXX    XXXX XXXX    XXXX    XXXX    XXXX   
XXXX XXXX    XXXX    XXXX    XXXX    XXXX

XXXX*

 

Page 7 of 10



--------------------------------------------------------------------------------

4.2 Please provide bid inserts as required by Schedule 7.6 (Required
Insurances):

 

XXXX    XXXX XXXX    XXXX XXXX    XXXX

XXXX*

 

4.3 Schedule 7.6 (Required Insurances) Part 2

 

Class of Insurance

  

Insurer(s) Identity
(N.B. Including any co-
insurers or excess layer
insurers)

   Bidders proposed
Maximum Deductible
threshold    Agreement to the
requirements of Clause 48
(Insurance)
(If not please identify areas
of variation, alternative
proposals or points of
clarification)    Agreement to the
requirements of Schedule
7.6 (Required Insurances)
(If not please identify areas
of variation, alternative
proposals or points of
clarification) XXXX    XXXX    XXXX    XXXX    XXXX XXXX    XXXX    XXXX    XXXX
   XXXX XXXX    XXXX    XXXX    XXXX    XXXX XXXX    XXXX    XXXX    XXXX   
XXXX

XXXX*

 

Page 8 of 10



--------------------------------------------------------------------------------

4.4 Please provide bid inserts as required by Schedule 7.6 (Required
Insurances):

 

XXXX    XXXX XXXX    XXXX XXXX    XXXX XXXX    XXXX XXXX    XXXX XXXX    XXXX
XXXX    XXXX XXXX    XXXX XXXX    XXXX XXXX    XXXX XXXX    XXXX XXXX    XXXX
XXXX    XXXX

XXXX*

 

Page 9 of 10



--------------------------------------------------------------------------------

5. Further information

XXXX

 

* All information redacted in this section under sections 41(1) and 43(2) of the
Freedom of Information Act 2000.

 

Page 10 of 10



--------------------------------------------------------------------------------

 

LOGO [g538801g17v02.jpg]

UK Search & Rescue Helicopter Service

Schedule 7.6 – Required Insurances

 

Approved by Name         Name       Date         Date Position         Position
  

 

Page 1 of 14



--------------------------------------------------------------------------------

DOCUMENT INFORMATION

 

Master Location    Data Site File Name    23824645.X Distribution   

CHANGE HISTORY

 

Version No.

   Date   

Details of Changes included in Update

   Author(s)    Ref. 3.0    20.12.12    ISFT    DFT    19129382.11 1.1   
17.01.13    ISFT Draft    BRS    3.2    15.03.13    Proposed Final Version   
DFT    23824645.1 4.0    26.03.13    Execution Version    DFT    23824645.2   
08.04.13    Redacted Version    DFT/BRS   

 

Page 2 of 14



--------------------------------------------------------------------------------

Contents

 

No.   Heading    Page   Part 1      5    1.  

Property Damage “All Risks” Insurance

     5    2.  

Third Party Public Liability Insurance

     6    3.  

Motor Vehicle Insurance

     7    Part 2      10    1.  

Aircraft Hull “All Risks” Insurance

     10    2.  

Aircraft Hull War Risks Insurance

     11    3.  

Aviation Liability Insurance (including Products Liability)

     12    4.  

Errors and Omissions Liability Insurance for Paramedics

     13   

 

Page 3 of 14



--------------------------------------------------------------------------------

Schedule 7.6 (Required Insurances)

Schedule 7.6 comprises two Parts:

 

PART 1: Policies of insurance to be taken out by the Contractor and maintained
during the Services provision relative to land-based activities.

 

PART 2: Policies of insurance to be taken out or procured by the Contractor and
maintained during the Services provision relative to aviation and associated
activities.

 

Page 4 of 14



--------------------------------------------------------------------------------

Part 1

Insureds Common to All Policies in Part 1:

 

A. Contractor

 

1. Property Damage “All Risks” Insurance

 

1.1 Insured Property:

 

  (a) Any property of whatsoever nature or description at the Lee-on-Solent Base
associated with the Contract not insured under Motor Vehicle Insurance
(paragraph 3 of Part 1), Aircraft Hull “All Risks” Insurance (paragraph 1 of
Part 2), or Aircraft Hull War Risks Insurance (paragraph 2 of Part 2) of this
Schedule 7.6 which is the property of the Contractor or for which the Contractor
may be responsible, including relevant buildings at the Lee-on-Solent Base.

 

1.2 Coverage:

 

  (a) “All Risks” of physical loss or damage to the Insured Property from any
cause not excluded.

 

1.3 Sum Insured:

 

  (a) At all times an amount not less than the total reinstatement or
replacement value of the Insured Property plus provision to include cover
features and extensions as appropriate.

 

1.4 Maximum Deductible:

 

  (a) Not to exceed ten thousand pounds Sterling (£10,000) each and every claim.

 

1.5 Territorial Limits:

 

  (a) United Kingdom.

 

1.6 Period of Insurance:

 

  (a) From the date upon which the relevant Property Damage “All Risks”
Insurance risk commences, which shall be no later than the Operational Delivery
Date and renewable on an annual basis unless agreed otherwise by the Parties.

 

1.7 Cover Features and Extensions:

 

  (a) Terrorism;

 

  (b) Automatic reinstatement of sum insured;

 

  (c) Capital additions clause;

 

  (d) Seventy two (72) hour clause;

 

  (e) European Union local authorities clause;

 

Page 5 of 14



--------------------------------------------------------------------------------

  (f) Replacement of computer records;

 

  (g) Professional fees; and

 

  (h) Debris removal.

 

1.8 Principal Exclusions:

 

  (a) War and related perils (United Kingdom insurance market agreed wording);

 

  (b) Nuclear / radioactive risks (United Kingdom insurance market agreed
wording);

 

  (c) Pressure waves caused by aircraft and other aerial devices travelling at
sonic or supersonic speeds;

 

  (d) Wear, tear and gradual deterioration;

 

  (e) Consequential financial losses; and

 

  (f) Cyber risks.

 

2. Third Party Public Liability Insurance

 

2.1 Interest

 

  (a) To indemnify the Insured in respect of all sums that they may become
legally liable to pay whether contractually or otherwise (including claimant’s
costs and expenses) as damages in respect of accidental:

 

  (i) death, or bodily injury, illness or disease contracted by any person; and

 

  (ii) loss or damage to property;

happening during the period of insurance and arising out of or in connection
with the Contract and the provision of the Services.

 

2.2 Limit of Indemnity

 

  (a) Not less than twenty million pounds Sterling (£20,000,000), in respect of
any one occurrence, the number of occurrences being unlimited, but in the
aggregate in respect of pollution and products liability.

 

2.3 Maximum Deductible:

 

  (a) Not to exceed one thousand pounds Sterling (£1,000) for each and every
occurrence of property damage (personal injury claims to be paid in full).

 

2.4 Territorial Limits:

 

  (a) United Kingdom and elsewhere in respect of non manual visits.

 

2.5 Choice of Law in relation to policy interpretation:

 

  (a) This insurance shall be governed by and construed in accordance with the
laws of England and Wales.

 

Page 6 of 14



--------------------------------------------------------------------------------

2.6 Period of Insurance:

 

  (a) From the date upon which the relevant Third Party Public and Products
Liability Insurance risk commences, which shall be no later than the Operational
Delivery Date and renewable on an annual basis unless agreed otherwise by the
Parties.

 

2.7 Cover Features and Extensions:

 

  (a) Indemnity to principals clause;

 

  (b) Cross liability clause;

 

  (c) Contingent motor; and

 

  (d) Legal defence costs.

 

2.8 Principal Exclusions

 

  (a) War and related perils (United Kingdom insurance market agreed wording);

 

  (b) Nuclear/radioactive risks (United Kingdom insurance market agreed
wording);

 

  (c) Liability for death, illness, disease or bodily injury sustained by
employees of the insured arising out of the course of their employment;

 

  (d) Liability arising out of the use of mechanically propelled vehicles whilst
required to be compulsorily insured by legislation in respect of such vehicles;

 

  (e) Liability in respect of predetermined penalties or liquidated damages
imposed under any contract entered into by the insured;

 

  (f) Liability in respect of loss or damage to property in the care, custody
and control of the insured but this exclusion is not to apply to all property
belonging to the Department which is in the care, custody and control of the
Contractor;

 

  (g) Liability arising out of technical or professional advice (given for a
fee) other than in respect of death or bodily injury to persons or damage to
third party property;

 

  (h) Liability arising from the ownership, possession or use of any aircraft or
marine vessel;

 

  (i) Liability arising from seepage, pollution and contamination unless caused
by a sudden, unintended and unexpected occurrence; and

 

  (j) Losses under the Property Damage Insurance policy paragraph 1 of Part 1 of
this Schedule 7.6 (Required Insurances).

 

3. Motor Vehicle Insurance

 

3.1 Insured Vehicles:

 

  (a) Any private car, commercial vehicle or special type vehicle the property,
leased, lent, hired to, or under the custody and control of the Insured used in
connection with the Contract and the provision of the Services (the “Insured
Vehicle”).

 

Page 7 of 14



--------------------------------------------------------------------------------

3.2 Coverage:

 

  (a) Comprehensive motor insurance in respect of any Insured Vehicle which is
necessary for the operation and maintenance of aircraft and conduct of flight
operations, including but not limited to those necessary for refuelling, towing,
maintenance, aircrew transport or rescue and fire fighting.

 

  (b) Third party only liability in respect of all other vehicles.

 

3.3 Sum Insured / Limit of Indemnity:

 

  (a) Indemnity basis of settlement in respect of vehicle loss, damage or
destruction.

 

  (b) Third party legal liability for death, injury and damage to property. Not
less than unlimited indemnity for death or injury. Twenty million pounds
Sterling (£20,000,000) indemnity in respect of private cars, property damage and
five million pounds Sterling (£5,000,000) indemnity for all other vehicles,
property damage.

 

3.4 Maximum Deductible:

 

  (a) Not to exceed two hundred and fifty pounds Sterling (£250) each and every
claim of accidental damage, fire, theft and windscreen.

 

  (b) Nil in respect of third party legal liability.

 

3.5 Territorial Limits:

 

  (a) Great Britain, Northern Ireland, the Channel Islands and the Isle of Man,
any member of the European Union and any other country for which the Commission
of the European Union is satisfied that arrangements have been made to meet the
requirement of European Union Directives on insurance.

 

3.6 Choice of Law in relation to policy interpretation:

 

  (a) This insurance shall be governed and construed in accordance with the
terms of England and Wales.

 

3.7 Use / Driving:

 

  (a) Social, domestic and pleasure purposes and business of the Insured.

 

  (b) Any person who is driving on the order or with the permission of the
Insured.

 

3.8 Period of Insurance:

 

  (a) From the date upon which the relevant Motor Vehicle Insurance risk
commences, which shall be no later than the Operational Delivery Date and
renewable on an annual basis unless agreed otherwise by the Parties.

 

3.9 Cover Features and Extensions:

 

  (a) Unauthorised movement of vehicles not belonging to the Insured impeding
legitimate access or exit.

 

  (b) Driving by unlicensed / disqualified people in circumstances where a
licence is not required.

 

Page 8 of 14



--------------------------------------------------------------------------------

  (c) Audio, visual receivers, transmitters permanently fitted to Insured
Vehicles included regardless of ownership and without limit subject to
Deductible.

 

  (d) Contingent liability cover for vehicles not belonging to the Insured used
by an employee in connection with the Contract.

 

  (e) Attached and detached cover for any trailers.

 

3.10 Principal Exclusions:

 

  (a) Policy exclusions in accordance with prevailing United Kingdom motor
insurance market practice from time to time.

 

Page 9 of 14



--------------------------------------------------------------------------------

Part 2

Insureds Common to All Policies in Part 2:

 

A. Contractor

 

B. Department as additional insured (in respect of Aviation Liability Insurance
only) each for their respective rights and interests in the Contract.

 

1. Aircraft Hull “All Risks” Insurance

 

1.1 Insured Property:

 

  (a) Aircraft operated by the Insured, the property of the Insured, leased or
loaned to them or in their care, custody or control, for which the Insured will
deliver the Services.

 

  (b) Aircraft spare engines, spare parts, components and equipment (including
equipment fitted to aircraft and employees’ tools), ground support equipment,
medical equipment and all other equipment used in connection with the Insured’s
aviation operations related to the Services.

 

1.2 Coverage:

 

  (a) “All Risks” of physical loss of, or damage to the Insured Property from
any cause not excluded.

 

1.3 Sum Insured: XXXX*

 

1.4 Maximum Deductible: XXXX*

 

1.5 Territorial Limits:

 

  (a) Worldwide.

 

1.6 Period of Insurance:

 

  (a) From the date upon which the relevant Aircraft Hull “All Risks” Insurance
risk commences, which shall be no later than the Operational Delivery Date and
renewable on an annual basis unless agreed otherwise by the Parties.

 

1.7 Cover Features and Extensions: XXXX*

 

1.8 Principal Exclusions:

 

  (a) Nuclear risk exclusion clause in accordance with prevailing aviation
insurance market practice AVN38B;

 

  (b) War, hi-jacking and other perils exclusion clause in accordance with
prevailing aviation insurance market practice AVN48B;

 

  (c) Contracts (Rights of Third Parties) Act exclusion clause in accordance
with prevailing aviation insurance market practice AVN72;

 

Page 10 of 14



--------------------------------------------------------------------------------

  (d) Mechanical breakdown;

 

  (e) Wear, tear and gradual deterioration; and

 

  (f) Date recognition exclusion in accordance with prevailing aviation
insurance market practice AVN2000A subject to AVN2001A.

 

2. Aircraft Hull War Risks Insurance

 

2.1 Insured Property:

 

  (a) In accordance with paragraph 1, Part 2 of this Schedule 7.6 (Required
Insurances) Aircraft Hull “All Risks” Insurance.

 

2.2 Coverage:

 

  (a) Physical loss or damage to the Insured Property arising from:

 

  (i) War, invasion, acts of foreign enemies, hostilities (whether war be
declared or not), civil war, rebellion, revolution, insurrection, martial law,
military or usurped power or attempts at usurpation of power;

 

  (ii) Strikes, riots, civil commotions or labour disturbances;

 

  (iii) Any act of one or more persons, whether or not agents of a sovereign
power, for political or terrorist purposes and whether the loss or damage
resulting there from is accidental or intentional;

 

  (iv) Any malicious act or act of sabotage;

 

  (v) Confiscation, nationalisation, seizure, restraint, detention,
appropriations, requisition for title or use by or under the order of any
Government (whether civil military or de facto) or public or local authority;
and

 

  (vi) Hi-jacking or any unlawful seizure or wrongful exercise of control of the
aircraft or crew in Flight (including any attempt at such seizure or control)
made by any person or persons on board the aircraft acting without the consent
of the Insured.

 

2.3 Sum Insured: XXXX*

 

2.4 Maximum Deductible:

 

  (a) Nil other than extortion, hijack and confiscation expense subject to nil
co-insurance each loss by the insured.

 

2.5 Territorial Limits:

 

  (a) Worldwide subject to the geographical areas exclusion clause in accordance
with prevailing aviation insurance market practice LSW617G.

 

Page 11 of 14



--------------------------------------------------------------------------------

2.6 Period of Insurance:

 

  (a) From the date upon which the relevant Aircraft Hull War Risk Insurance
risk commences, which shall be no later than the Operational Delivery Date and
renewable on an annual basis unless agreed otherwise by the Parties.

 

2.7 Cover Features and Extensions: XXXX*

 

2.8 Principal Exclusions:

 

  (a) In the event of an outbreak of war between any of the five major powers
only coverage shall terminate automatically.

 

3. Aviation Liability Insurance (including Products Liability)

 

3.1 Interest:

 

  (a) To indemnify the Insured in respect of all sums that they may become
legally liable to pay whether contractually or otherwise (including claimants
costs and expenses) as damages in respect of

 

  (i) death or bodily injury contracted by any person; and

 

  (ii) loss of or damage to property;

happening during the period of insurance and arising out of or in connection
with the Contract and the provision of the Services excluding legal liability in
respect of non aviation liability coverage specified in paragraph 2, Part 1
Third Party Public Liability Insurance of this Schedule 7.6 (Required
Insurances).

 

3.2 Limit of Indemnity: XXXX*

 

3.3 Maximum Deductible: XXXX*

 

3.4 Territorial Limits:

 

  (a) Worldwide.

 

3.5 Choice of Law in relation to policy interpretation:

 

  (a) This insurance shall be governed and construed in accordance with the laws
of England and Wales.

 

3.6 Period of Insurance:

 

  (a) From the date upon which the relevant Aviation Liability Insurance risk
commences, which shall be no later than the Operational Delivery Date and
renewable on an annual basis unless agreed otherwise by the Parties.

 

3.7 Cover Features and Extensions: XXXX*

 

3.8 Principal Exclusions:

 

  (a) Nuclear risks exclusion clause in accordance with prevailing aviation
insurance market practice AVN38B;

 

Page 12 of 14



--------------------------------------------------------------------------------

  (b) War, hijacking and other perils exclusion clause in accordance with
prevailing aviation insurance market practice AVN48B;

 

  (c) Noise and pollution and other perils exclusion clause in accordance with
prevailing aviation insurance market practice AVN46B;

 

  (d) Aggravation of existing injury;

 

  (e) Date recognition exclusion in accordance with prevailing aviation
insurance market practice AVN2000A subject to AVN2001A;

 

  (f) Asbestos in accordance with prevailing aviation insurance market practice
AGM248800003; and

 

  (g) Contracts (Rights of Third Parties) Act in accordance with prevailing
aviation insurance market practice AVN72.

 

4. Errors and Omissions Liability Insurance for Paramedics

 

4.1 Interest:

 

  (a) To indemnify the Insured in respect of all sums that they become legally
liable to pay whether contractually or otherwise (including claimant’s costs and
expenses) as damages in respect of any act, error, omission or mistake by a
medical practitioner performing medical services happening during the period of
insurance and arising out of or in connection with the Contract and the
provision of the Services but only for, or on behalf of the Insured in the
provision of emergency medical relief insofar as these are the responsibility of
the Contractor.

 

4.2 Limit of Indemnity: XXXX*

 

4.3 Maximum Deductible: XXXX*

 

4.4 Territorial Limits:

 

  (a) Worldwide excluding USA and Canada.

 

4.5 Period of Insurance:

 

  (a) From the date upon which the relevant Errors & Omissions Liability
Insurance risk commences, which shall be no later than the Operational Delivery
Date and renewable on an annual basis unless agreed otherwise by the Parties.

 

4.6 Choice of Law in relation to policy interpretation:

 

  (a) This insurance shall be governed and construed in accordance with the laws
of England and Wales.

 

4.7 Cover Features Extensions:

 

  (a) Extensions in accordance with prevailing errors & omissions insurance
market practice from time to time.

 

Page 13 of 14



--------------------------------------------------------------------------------

4.8 Principal Exclusions:

 

  (a) Aids and Hepatitis A; and

 

  (b) UK MDO Notifications.

 

* All information redacted in this section under sections 41(1) and 43(2) of the
Freedom of Information Act 2000.

 

Page 14 of 14



--------------------------------------------------------------------------------

 

LOGO [g538801g17v02.jpg]

UK Search & Rescue Helicopter Service

Schedule 8 – Governance

 

Approved by Name         Name       Date         Date Position         Position
  

 

Page 1 of 3



--------------------------------------------------------------------------------

DOCUMENT INFORMATION

 

Master Location    Data Site File Name    24225494.X Distribution   

CHANGE HISTORY

 

Version No.

  

Date

  

Details of Changes included

in Update

  

Author(s)

  

Ref.

0.1    15.03.13    Proposed Final Contract    DFT    24225494.1 4.0    26.03.13
   Execution Version    DFT    24225494.2       Redacted Version    DFT   

 

Page 2 of 3



--------------------------------------------------------------------------------

This Schedule is comprised of the following documents:

Schedule 8.1—Governance and Contract Management XXXX*

Schedule 8.2—Contract Incentive Scheme (KPIS) XXXX*

Schedule 8.9—Management Plan Requirements XXXX*

 

* All information redacted in this section under sections 41(1) and 43(2) of the
Freedom of Information Act 2000.

 

Page 3 of 3



--------------------------------------------------------------------------------

 

LOGO [g538801g17v02.jpg]

UK Search & Rescue Helicopter Service

Schedule 8.1 – Governance and Contract Management

 

Approved by Name         Name       Date         Date Position         Position
  

 

Page 1 of 7



--------------------------------------------------------------------------------

DOCUMENT INFORMATION

 

Master Location    Data Site File Name    23822192.X Distribution   

CHANGE HISTORY

 

Version No.

  

Date

  

Details of Changes included

in Update

  

Author(s)

  

Ref.

2.0    20.12.12    ISFT    DFT    18536470.13 1.0    17.01.13    ISFT Draft   
BRS    2.2    15.03.13    Proposed Final Version    DFT    23822192.1 3.9   
21.02.13    Pre-execution version    DFT    23822192.2 4.0    26.03.13   
Execution Version    DFT    23822192.3       Redacted Version      

 

Page 2 of 7



--------------------------------------------------------------------------------

Contents

 

No.   Heading    Page   1.   Introduction      4    2.   Governance Structure   
3.   Establishment of the Management Boards      4    4.   Board Meeting
Representation      4    5.   Joint Steering Group      4    6.   Transition
Management Board      5    7.   Steady State Management Board      4    8.  
Contract Management Mechanisms      4    9.   Operational Interfaces      4   
10.   Sub-contractors      4   

Appendix A: Board Members XXXX*

Appendix B: Sub-contractors XXXX*

 

Page 3 of 7



--------------------------------------------------------------------------------

1.

   Introduction

XXXX*

  

1.1

  

2.

   Establishment of the Management Boards

XXXX*

  

3.

   Board Meeting Representation

XXXX*

  

4.

   Joint Steering Group

XXXX*

  

5.

   Steady State Management Board

XXXX*

  

6.

   Contract Management Mechanisms

XXXX*

  

7.

   Operational Interfaces

XXXX*

  

8.

   Sub-contractors

XXXX*

  

 

Page 4 of 7



--------------------------------------------------------------------------------

Appendix A: Board Members

 

1. Joint Steering Group

 

1.1 Joint Steering Group Board Members

XXXX*

Schedule 8.1: Appendix A, Table 1, Joint Steering Group

 

2. Transition Management Board

 

2.1 Transition Management Board Members

XXXX*

Schedule 8.1: Appendix A, Table 2, Department Transition Management Team

 

3. Steady State Management Board

 

3.1 Steady State Management Board Members

XXXX*

Schedule 8.1: Appendix A, Table 3, Steady State Management Team

 

4. Department organisational charts

 

4.1 The discrete responsibilities are outlined for Joint Steering Group,
Transition and Steady state management boards in sections 5-7 of Schedule
8.1—Governance and Contract Management. The Department’s aviation management
structure is outlined in the diagram below. Updates on appointments to
department roles will be provided through programme board meetings.

XXXX*

Schedule 8.1: Appendix A, Diagram 4.1, Department Organisational Chart

XXXX*

Appendix B: Sub-contractors

 

1. Sub-contractors XXXX*

 

Sub-contractor

  

Role

   Key Sub-contractor?    Provisions of Condition
39.8 applied?    SME?

XXXX

   XXXX    XXXX    XXXX    XXXX

XXXX

   XXXX    XXXX    XXXX    XXXX

 

Page 5 of 7



--------------------------------------------------------------------------------

XXXX

   XXXX    XXXX    XXXX    XXXX

XXXX

   XXXX    XXXX    XXXX    XXXX

XXXX

   XXXX    XXXX    XXXX    XXXX

XXXX

   XXXX    XXXX    XXXX    XXXX

XXXX

   XXXX    XXXX    XXXX    XXXX

XXXX

   XXXX    XXXX    XXXX    XXXX

XXXX

   XXXX    XXXX    XXXX    XXXX

XXXX

   XXXX    XXXX    XXXX    XXXX

XXXX

   XXXX    XXXX    XXXX    XXXX

XXXX

   XXXX    XXXX    XXXX    XXXX

XXXX

   XXXX    XXXX    XXXX    XXXX

XXXX

   XXXX    XXXX    XXXX    XXXX

XXXX

   XXXX    XXXX    XXXX    XXXX

XXXX

   XXXX    XXXX    XXXX    XXXX

XXXX

   XXXX    XXXX    XXXX    XXXX

XXXX

   XXXX    XXXX    XXXX    XXXX

XXXX

   XXXX    XXXX    XXXX    XXXX

XXXX

   XXXX    XXXX    XXXX    XXXX

XXXX

   XXXX    XXXX    XXXX    XXXX

XXXX

   XXXX    XXXX    XXXX    XXXX

XXXX

   XXXX    XXXX    XXXX    XXXX

XXXX

   XXXX    XXXX    XXXX    XXXX

XXXX

   XXXX    XXXX    XXXX    XXXX

XXXX

   XXXX    XXXX    XXXX    XXXX

XXXX

   XXXX    XXXX    XXXX    XXXX

XXXX

   XXXX    XXXX    XXXX    XXXX

XXXX

   XXXX    XXXX    XXXX    XXXX

 

Page 6 of 7



--------------------------------------------------------------------------------

XXXX

   XXXX    XXXX    XXXX    XXXX

XXXX

   XXXX    XXXX    XXXX    XXXX

XXXX

   XXXX    XXXX    XXXX    XXXX

XXXX

   XXXX    XXXX    XXXX    XXXX

XXXX

   XXXX    XXXX    XXXX    XXXX

XXXX

   XXXX    XXXX    XXXX    XXXX

XXXX

   XXXX    XXXX    XXXX    XXXX

XXXX

   XXXX    XXXX    XXXX    XXXX

XXXX

   XXXX    XXXX    XXXX    XXXX

XXXX

   XXXX    XXXX    XXXX    XXXX

XXXX

   XXXX    XXXX    XXXX    XXXX

XXXX

   XXXX    XXXX    XXXX    XXXX

XXXX

   XXXX    XXXX    XXXX    XXXX

XXXX

   XXXX    XXXX    XXXX    XXXX

XXXX

   XXXX    XXXX    XXXX    XXXX

XXXX

   XXXX    XXXX    XXXX    XXXX

XXXX

   XXXX    XXXX    XXXX    XXXX

XXXX

   XXXX    XXXX    XXXX    XXXX

XXXX

   XXXX    XXXX    XXXX    XXXX

XXXX

   XXXX    XXXX    XXXX    XXXX

XXXX

   XXXX    XXXX    XXXX    XXXX

XXXX

   XXXX    XXXX    XXXX    XXXX

XXXX

   XXXX    XXXX    XXXX    XXXX

XXXX

   XXXX    XXXX    XXXX    XXXX

Schedule 8.1: Appendix B, Table 1, Sub-contractors

 

* All information redacted in this section under sections 41(1) and 43(2) of the
Freedom of Information Act 2000.

 

Page 7 of 7



--------------------------------------------------------------------------------

 

LOGO [g538801g17v02.jpg]

UK Search & Rescue Helicopter Service

Schedule 8.2 – Contract Incentive Scheme (KPIs)

Approved by

 

Name       Name     Date       Date Position       Position  

 

Page 1 of 15



--------------------------------------------------------------------------------

DOCUMENT INFORMATION

 

Master Location    Data Site File Name    23824377.X Distribution   

CHANGE HISTORY

 

Version No.

  

Date

  

Details of Changes included

in Update

  

Author(s)

  

Ref.

3.0    20.12.12    ISFT    DFT    19073897.15 1.1    17.01.13    ISFT Draft   
BRS    3.2       Proposed Final Version    DFT    23824377.1 4.0    26.03.13   
Execution Version    DFT    23824377.2       Redacted Version      

 

Page 2 of 15



--------------------------------------------------------------------------------

Table of Contents

 

1.  

Introduction

     5    2.  

Key Performance Indicators and Reporting

     5    3.  

Service Levels

     6    4.  

Service Credits

     6    5.  

Records

     7    6.  

Annex A: Service Level Categories

     8    7.  

Annex B: KPI – XXXX*

     9    8.  

Annex B: KPI – XXXX*

     9    9.  

Annex B: KPI – XXXX*

     9    10.  

Annex B: KPI – XXXX*

     9    11.  

Annex B: KPI – XXXX*

     9    12.  

Annex B: KPI – XXXX*

     9    13.  

Annex B: KPI – XXXX*

     9    14.  

Annex B: KPI – XXXX*

     9    15.  

Annex B: KPI – XXXX*

     9    16.  

Annex B: KPI – XXXX*

     9    17.  

Annex B: KPI – XXXX*

     9    18.  

Annex B: KPI – XXXX*

     9    19.  

Annex B: KPI – XXXX*

     9    20.  

Annex B: KPI – XXXX*

     9    21.  

Annex C: KPI for Availability

     10    22.  

Availability Calculation

     11    23.  

Availability Report

     12    24.  

Annex C, Appendix 1: Proformas

     13    25.  

Annex C, Appendix 2: Monthly Activity Report Proforma

     14    26.  

Annex D: KPI For Responsiveness

     14   

 

Page 3 of 15



--------------------------------------------------------------------------------

27.  

Responsiveness Calculation

     14    28.  

Responsiveness Records

     15    29.  

Annex D, Appendix 1: Consolidated Monthly Mission Report Proforma

  

 

Page 4 of 15



--------------------------------------------------------------------------------

1. Introduction

 

1.1 This Schedule 8.2 (Contract Incentive Scheme (KPIs)) is aimed at supporting
the development of Service Level Categories that can be effectively measured to
provide an evidence base supporting the quality of service provided by the
Contractor. The Department is primarily concerned with receiving good service.
However the Department does not wish to pay for a contracted level of service
that is not being delivered and an appropriate Service Credit regime is required
to incentivise and support service delivery. The Service Level and Service
Credit regime must be a means to achieve these objectives and not an end itself.

 

1.2 The Department has identified Service Level Categories at Annex A (Service
Level Categories) for which the Contractor has identified the Key Performance
Indicators (KPIs), associated metrics to evidence the quality of service being
delivered at all stages of the contracted deliverable and proposed Service
Credits in the Annexes to this Schedule 8.2 (Contract Incentive Scheme (KPIs)).

 

1.3 The KPI for Availability is set out at Annex C and the KPI for
Responsiveness is set out at Annex D (the “Mandated KPIs”).

 

1.4 The Contractor must support the KPIs with Management Information which will
be reported periodically to the Department to provide the evidence base to
support effective governance of the Contract and promote the Contractor’s
obligation to provide good service.

 

1.5 The parties may agree additional KPIs from time to time in accordance with
the Change Control Procedure.

 

1.6 Where specific Measurement Tools are stipulated the Contractor may amend
such Measurement Tools provided always that such amendment does not affect the
ability of the Contractor to provide the Service in accordance with the SLCs set
out in this Schedule and such amendment is agreed through the Change Control
Procedure.

 

1.7 KPIs shall be used only in connection with those parts of the Services which
are provided by or on behalf of the Contractor.

 

2. Key Performance Indicators and Reporting

 

2.1 Performance Level values for each KPI and Service Credits values (excluding
the Mandated KPIs) will be finalised during the Initial Period.

 

2.2 The value of such Performance Levels and Service Credits shall not
unreasonably deviate from those set out at the Annexes to this Schedule 8.2
(Contract Incentive Scheme (KPIs)) in respect of each KPI.

 

2.3 For the avoidance of doubt the corresponding values for KPIs as at the
Commencement Date of this Agreement shall apply:

 

  (a) during the Initial Period;

 

  (b) if the parties fail to reach agreement on a value of a Performance Level
or Service Credit with respect to the relevant KPI during the Initial Period or
thereafter;

 

  (c) unless otherwise agreed through the Change Control Procedure.

 

Page 5 of 15



--------------------------------------------------------------------------------

3. Service Levels

 

3.1 The Contractor shall measure and report in writing to the Department on the
performance of the Services during the Measurement Window against each Service
Level Category listed at Annex A (Service Level Categories) by the use of Key
Performance Indicators.

 

3.2 The measure of the performance of the Services shall be in respect of all
KPIs and shall be made over successive and contiguous Measurement Windows.

 

3.3 The Measurement Tool pertaining to each KPI within a SLC shall be used to
measure the level of performance of the Services with respect to that KPI so as
to produce the score which indicates the actual level of the Service’s
performance with respect to that SLC.

 

3.4 Where the Measurement Tool associated with a KPI indicates that the
performance of the Services with respect to that KPI has met that KPI’s
Performance Level, the Contractor shall assign to the score associated with that
KPI the corresponding Maximum Score.

 

3.5 This score shall be entered into the Contractor’s report on the Services’
performance over the Measurement Window. The report shall contain, where
applicable and with respect to each KPI, each KPI’s actual score.

 

3.6 The report shall also contain the Service Credits, if any, due to the
Department arising during the subject Measurement Window.

 

3.7 The Contractor shall submit to the Department its written report on the
results of the measurement of the Services in respect of the KPIs during a
Measurement Window no later than seven (7) days after the end of that
Measurement Window. The Contractor is reminded that the Performance Report due
under Condition 16.1 must be provided within seven (7) days of the end of each
Month.

 

3.8 The report and KPIs may be reviewed during the Service review meetings as
set out in Schedule 8.1 (Governance and Contract Management) or as otherwise
held between the Parties.

 

4. Service Credits

 

4.1 Service Credits are not an exclusive remedy and the Department expressly
reserves the right to exercise all other rights and remedies under the Contract
or the general law, including without limitation termination, step-in and
damages. Such rights will be available to the Department irrespective of whether
Service Credits are accruing, paid or payable.

 

4.2 The KPIs also specify any additional remedies available (over and above
those contained within the General Conditions of Contract and under the general
law) for a failure to provide the Services (for example, increased resource
commitment, provision of a fault recovery plan, Department right to request
third party assistance at Contractor cost, and additional specified termination
rights).

 

4.3 Service Credits shall be awarded to the Department to reflect the following
two measures:

 

  (a) the degree to which the score associated with a KPI fell below the agreed
Performance Level threshold; and

 

  (b) the frequency of such occurrences over consecutive Measurement Windows
(“Persistent Failure Service Credits”).

 

Page 6 of 15



--------------------------------------------------------------------------------

4.4 Service Credits arising during a Measurement Window shall be deducted by the
Department from any amount falling due to the Contractor immediately after the
Measurement Window. In the event that the Agreement is terminated and there is
no amount falling due to the Contractor immediately after the Measurement Window
from which the Department can make the deduction, the Contractor shall pay the
Department the amount falling due within thirty (30) days.

 

4.5 The parties shall review the Service Credit regime at three (3) Month
intervals or such other date as may be agreed between the parties through the
Change Control Procedure.

 

5. Records

 

5.1 In order to calculate and monitor performance the Contractor shall provide
to the Department in respect of each Base, the information contained in
paragraph 1 and paragraph 6.3 of Schedule 2.1 (Specification), Schedule 4.1
(Contractor’s Solution) and Schedule 8.9 (Management Plan Requirements). This
operational information shall provide the daily source data for statistical
returns to the Department and shall be auditable in accordance with Condition 8
(Inspection) of the Contract.

 

5.2 For each Base, the Contractor shall:

 

  (a) provide a real time web based application detailing all monthly activity,
for which the Department has view access; and

 

  (b) submit a monthly activity report to the Department within five (5) Working
Days of the end of each Month.

 

Page 7 of 15



--------------------------------------------------------------------------------

6. Annex A: Service Level Categories

 

Applicable to

  

Service Level Category

Transition In    Infrastructure    Information Communications Technology   
Personnel    Regulatory    Airframes    Growth Agenda Steady State    Service
Response    Service Availability    Service Resilience    Infrastructure   
Information Communications Technology    Growth Agenda Transition Out   
Infrastructure    Personnel    Information/Data transfer

Schedule 8.2: Table Annex A, Service Level Categories

 

Page 8 of 15



--------------------------------------------------------------------------------

7. Annex B: KPI – XXXX*

 

8. Annex B: KPI – XXXX*

 

9. Annex B: KPI – XXXX*

 

10. Annex B: KPI – XXXX*

 

11. Annex B: KPI – XXXX*

 

12. Annex B: KPI – XXXX*

 

13. Annex B: KPI – XXXX*

 

14. Annex B: KPI – XXXX*

 

15. Annex B: KPI – XXXX*

 

16. Annex B: KPI – XXXX*

 

17. Annex B: KPI – XXXX*

 

18. Annex B: KPI – XXXX*

 

19. Annex B: KPI – XXXX*

 

20. Annex B: KPI – XXXX*Annex C: KPI for Availability

 

20.1 Availability Measurement

 

20.2 Criteria

 

20.2.1 One Aircraft is required to be fully Available at each Base for at least
98% of the Duty Hours at a Base in any Month. For the purpose of this Schedule
8.2 (Contract Incentive Scheme (KPIs)), available and availability mean that:

 

  (a) the full complement of Crew is Available to perform the Services; and

 

  (b) the Airborne System is serviceable, fully and correctly equipped to
provide the Services, and ready to take off as soon as the Crew have completed
their planning, pre-start checks and starting procedures,

 

     and as calculated in accordance with paragraph 26.3 below (“Available” or
“Availability”).

 

20.3 Reporting

 

20.3.1 The Monthly Standing Charge for a Base will be paid in full to the
Contractor whenever Availability at that Base during a Month reaches or exceeds
98%. If Availability falls below 98% at any Base, the monthly payment for that
Base will be calculated by multiplying the percentage Availability achieved in
the relevant Month by the Monthly Standing Charge.

 

20.3.2 A Base shall be deemed partially available if:

 

Page 9 of 15



--------------------------------------------------------------------------------

  (a) it lacks a Crew member but is still able to offer limited capability (such
as searches or medical transfer), or

 

  (b) any one of the following items of equipment on the Aircraft is
unserviceable:

 

  (i) autohover;

 

  (ii) FLIR;

 

  (iii) search radar;

 

  (iv) long range communications; or

 

  (v) one of the hoists (but the other hoist is still serviceable),

 

       (“Partially Available” or “Partial Availability”).

 

20.4 A Base shall be deemed unavailable for all other instances where the full
Crew complement is not Available or the Airborne System is unserviceable
(“Unavailable” or “Unavailability”).

 

20.5 The Contractor shall report by the most appropriate mechanism periods of
Partial Unavailability or Unavailability as soon as practically possible
following the commencement of loss of service to the Department and the Tasking
Authority. A proforma email notification is provided at Appendix 1.

 

20.6 Should the estimated downtime be exceeded, the Contractor shall provide the
Department and Tasking Authority with an update to the initial loss of service
notification in accordance with Appendix 1 as soon as practically possible
following the Contractor becoming aware that the initial estimated downtime will
be exceeded.

 

20.7 The Contractor shall report service recovery as soon as practically
possible after recommencement of the service to the Department and the Tasking
Authority in accordance with the proforma identified at Appendix 1.

 

21. Availability Calculation

 

21.1 The Base shall be considered Unavailable for the purposes of paragraph 26.3
for half the period during which it was deemed Partially Available in accordance
with paragraph 21.3.2.

 

21.2 Where a Base is deemed Unavailable for any single period that lasts more
than twelve (12) hours, the duration of this period of Unavailability shall be
doubled and the adjusted period shall be used in calculating Availability.

 

21.3 For the purposes of calculating a Base Availability in a reporting period
(nominally a calendar month), periods of Partial Availability or Unavailability,
adjusted in accordance with paragraphs 22.1 and 22.2, shall be cumulative during
the reporting period. The cumulative periods of Unavailability (which includes
the periods of Partial Availability adjusted in accordance with paragraph 26.2)
shall be deducted from the Duty Hours in the reporting period. The resultant
figure shall be measured as a proportional representation of the Duty Hours to
provide the percentage Availability.

 

     Availability for a reporting period =

Duty Hours – (Cumulative periods of Unavailability) x 100

Duty Hours

 

Page 10 of 15



--------------------------------------------------------------------------------

21.4 Where the Base is declared Unavailable for a cumulative period exceeding a
total of 24 hours in any Month, the Contractor’s performance shall be the
subject of investigation and appropriate action by the Department under
Condition 42 (Unsatisfactory Performance).

 

21.5 If the Base is declared Unavailable for any cumulative period exceeding a
total of 72 hours in any Month, no additional deduction shall be made from the
Monthly Standing Charge in respect of the period of time in excess of 72 hours.

 

22. Availability Report

 

22.1 For each Base, the Contractor shall submit a monthly activity report to the
Department within five (5) Working Days of the end of each Month. The report
shall be in the format agreed by the Department. An example is shown at Appendix
2 below.

 

Page 11 of 15



--------------------------------------------------------------------------------

23. Annex C, Appendix 1: Proformas

Proforma Notification for loss of service:-

 

Base    Location A Effective From    DateTimeGroup Loss of service commenced
Reason    Precis of cause e.g. Technical fault or Crew issue Estimate resolution
   Estimated downtime hh:mm (for this outage)

Proforma revised recovery of service:-

 

Base    Location A Effective From    DateTimeGroup (per notification of loss of
service) Reason    Precis of solution e.g. Component part replace, crew relief
in place. Estimate resolution    hh:mm (per notification of loss of service)
Amended estimate    hh:mm (revised estimate for downtime)

Proforma Notification for recovery of service:-

 

Base    Location A Effective From    DateTimeGroup (per notification of loss of
service) Reason    Precis of solution e.g. Component part replace, crew relief
in place. Estimate resolution    hh:mm (per notification of loss of service)
Amended estimate hh:mm    (per update notification) Service restored
DateTimeGroup    Service declared Available Actual down time    hh:mm

 

Page 12 of 15



--------------------------------------------------------------------------------

24. Annex C, Appendix 2: Monthly Activity Report Proforma

 

MONTHLY ACTIVITY REPORT   Month/Year:   Base: Date/Time Report Received by RCC:

Date

 

Duty

Aircraft

 

Event

 

Training

hours

flown

 

Mission hours
flown

 

Other hours
flown

 

Hours Aircraft
not Available

 

Incentive score

(Note A)

                                                                               
                                                                               
       

 

Note A: If an Aircraft was Unavailable for a period lasting less than 12
consecutive Duty Hours, enter the number of Duty Hours for which the Aircraft
was Unavailable.

 

     If an Aircraft was Unavailable for any single period lasting more than 12
consecutive Duty Hours, enter twice any such period of Unavailability.

 

     If an Aircraft was Partially Available, i.e. Available but lacking one crew
member or any one of: autohover; FLIR; search radar; long range communications;
or double hoist systems, enter half any such period of Partial Availability.

 

Page 13 of 15



--------------------------------------------------------------------------------

25. Annex D: KPI For Responsiveness

 

25.1 Responsiveness Measurement

 

25.2 An Aircraft is required to take off and commence a Task:

 

  (a) within 15 minutes of an initiating call from the Tasking Authority for
calls received during the period beginning at 08:00 and ending at 22:00 each day
at each Base; and

 

  (b) within 45 minutes of the initiating call from the Tasking Authority for
calls received during the period beginning at 22:00 and ending at 08:00.

 

26. Responsiveness Calculation

 

26.1 If an Aircraft fails to take off and commence any Task within the periods
set out in paragraph 26.2 above, the Contractor shall provide a written
explanation for the delay to the Department within five (5) Working Days of the
end of the Month. Where the Department does not accept that the additional time
was reasonably required, a deduction shall be made from the Monthly Standing
Charge in accordance with paragraph 27.2.

 

26.2 If within one Month the percentage of Tasks achieved within the time
periods set out in paragraph 26.2 above falls below 85% at any Base excluding
any instances which the Department has accepted that the additional time was
reasonably required in accordance with paragraph 27.1 above, one percent of the
Monthly Standing Charge for that Base shall be deducted from the Monthly
Standing Charge.

 

26.3 If within one Month the percentage of Tasks achieved within the time
periods set out in paragraph 26.2 above falls below 65% at a single Base, the
Contractor’s performance shall be the subject of investigation and appropriate
action by the Department under Condition 42 (Unsatisfactory Performance).

 

27. Responsiveness Records

 

27.1 For each Base, the Contractor shall submit a consolidated mission report to
the Department within five (5) Working Days of the end of each Month. The report
shall be in the format agreed by the Department. An example is shown as Appendix
1 below.

 

Page 14 of 15



--------------------------------------------------------------------------------

28. Annex D, Appendix 1: Consolidated Monthly Mission Report Proforma

 

MONTHLY ACTIVITY REPORT   Month/Year: Base: Date/Time Report Received by RCC:  

Date

  Mission
Number   

Location and Brief Summary

of Incident

  Time alerted    Time of
Take Off    Minutes
from alert
to
airborne    Persons
Rescued/
Assisted   1                 2                 3                 4              
  5                 6                 7                 8                 9     
           10                 11                 12                 13        
        14                  Total number of missions    Missions airborne within
15 / 45 minutes of alert    Percentage of missions airborne within 15 / 45
minutes of alert

 

* All information redacted in this section under sections 41(1) and 43(2) of the
Freedom of Information Act 2000.

 

Page 15 of 15



--------------------------------------------------------------------------------

 

LOGO [g538801g17v02.jpg]

UK Search & Rescue Helicopter Service

Schedule 8.9 – Management Plan Requirements

 

Approved by Name         Name       Date         Date Position         Position
  

 

Page 1 of 13



--------------------------------------------------------------------------------

DOCUMENT INFORMATION

 

Master Location    Data Site File Name    23822248.X Distribution   

CHANGE HISTORY

 

Version No.

  

Date

  

Details of Changes included

in Update

  

Author(s)

  

Ref.

2.0    02.12.12    ISFT    DFT    18536516.9 2.2    15.03.13    Proposed Final
Version    DFT    23822248.1 4.0    26.03.13    Execution Version    DFT   
23822248.2

 

Page 2 of 13



--------------------------------------------------------------------------------

Contents

 

No.    Heading    Page   1.   

Introduction

     4    2.   

General Requirements

     4    3.   

Project Management Plan

     4    4.   

Quality Management Plan

     6    5.   

Business Safety Management Plan

     6    6.   

Sustainable Development and Environmental Management Plan

     7    7.   

Risk and Opportunity Management Plan

     8    8.   

Security Management Plan

     9    9.   

Business Continuity Plan

     10    10.   

Personnel Management Plan

     10   

 

Page 3 of 13



--------------------------------------------------------------------------------

1. Introduction

 

1.1 This Schedule 8.9 (Management Plan Requirements) sets out the Department’s
Management Plan requirements.

 

1.2 The Contractor’s Management Plans for the following subjects are set out at
the relevant Annexes to this Schedule 8.9 (Management Plan Requirements):

 

  (a) Project Management Plan; XXXX*

 

  (b) Quality Management Plan; XXXX*

 

  (c) Business Safety Management Plan; XXXX*

 

  (d) Sustainable Development and Environmental Management Plan; XXXX*

 

  (e) Risk and Opportunity Management Plan; XXXX*

 

  (f) Security Management Plan; XXXX*

 

  (g) Business Continuity Plan; and XXXX*

 

  (h) Personnel Management Plan. XXXX*

 

     The above listed Annexes A – H can be found on the CD counter-signed by
both parties in the folder entitled “Schedule 8.9 Management Plans”. XXXX*

 

2. General Requirements

 

2.1 The Management Plans must adequately address the specific Department
requirements for each identified plan.

 

2.2 The Management Plans must have a clear rationale and defined processes which
focus on service delivery. The Management Plans must ensure that the
Contractor’s approach is integrated with other management plan approaches as
appropriate.

 

2.3 The individual Management Plans must be capable of being effectively
implemented, especially where innovation or new techniques have been proposed,
and that the planned implementation is systematic and structured.

 

2.4 The Management Plans must have a mechanism to: regularly measure the
effectiveness of the management approach and its implementation; identify best
practice and learning opportunities and introduce process improvements.

 

2.5 The specific Management Plan requirements are detailed in this Schedule 8.9
(Management Plan Requirements).

 

3. Project Management Plan

 

3.1 The Project Management Plan must set out the overall approach to managing
the project throughout the duration of the Contract and shall cover, but not be
limited to, the following:

 

Page 4 of 13



--------------------------------------------------------------------------------

  (a) the Contractor’s approach and methodology for managing the UK SAR Services
through all stages of the Contract. It must include full details of: design;
manufacture; maintenance; training; staffing; and service provision;

 

  (b) a description of the Contractor’s understanding of the sources of
management information and how this information will be used in providing the
Services;

 

  (c) project governance arrangements;

 

  (d) identification of Key Personnel who are fundamental to the performance of
the Contract (for parent company and key suppliers);

 

  (e) working arrangements with financiers, designers, manufacturers and
maintenance operators;

 

  (f) organisation structure(s) and how it will change over the project’s life;

 

  (g) project management processes and procedures;

 

  (h) procurement and contracting strategy including supplier selection,
financial standing checks and management;

 

  (i) details of significant supply chain partners that the Contractor proposes
to utilise, including confirmation of the acceptance by its supply chain of all
protocols, performance measures, policies, liabilities, insurance and other
arrangements which the appointed Contractor shall have with the Department (i.e.
a clear undertaking that the performance measures which the Contractor is
expected to operate within will be transferred contractually to any supply chain
partners);

 

  (j) a detailed description of the management structure and contractual
relationships between the Contractor and its supply chain;

 

  (k) identification of proposed outsourced services and associated procurement
and management;

 

  (l) identification and usage of SME’s (Small and Medium Enterprises) within
the supply chain. The Contractor should note the government’s intention to
enhance considerably the ability of SME’s to access government contracts. The
Contractor should demonstrate how they intend to support this policy;

 

  (m) an explanation of how opportunities and training (which may include
apprenticeships or equivalent) for long-term job seekers will be developed and
implemented; and

 

  (n) identification of Key Performance Indicators as set out in Schedule 8.2
(Contract Incentive Scheme (KPIs)).

 

3.2 The Project Management Plan must contain an appendix containing a
communications plan.

 

3.3 The Project Management Plan must contain an appendix containing a summary
plan of the Transition Plan identifying:

 

  (a) critical path;

 

  (b) key milestones; and

 

  (c) key dependencies,

 

     for the elements identified in the Project Management Plan.

 

Page 5 of 13



--------------------------------------------------------------------------------

3.4 The appendix of the Project Management Plan containing a summary of the
Transition Plan shall not be subject to change control. The current version of
the detailed Transition Plan shall be presented to the Department at the
Transition Management Board and Steady State Management Board meetings. This
does not affect the requirement that any change to the Milestones set out in
Schedule 6.1—Transition Plan must be agreed through formal Change Control.

 

4. Quality Management Plan

 

4.1 The Quality Management Plan must set out the Contractor’s overall approach
to managing quality throughout the duration of the Contract and shall cover, but
not be limited to, the following:

 

  (a) the Contractor must define its quality management system demonstrating
that the discipline that the Contractor will apply to ensure that both the
outputs of the service and the processes by which the outputs are delivered meet
the required needs of the Department;

 

  (b) the quality management strategy should address quality planning, quality
assurance and quality control techniques to be implemented; and

 

  (c) the quality management strategy should describe the resources, tools and
procedures required to support the Contractor’s proposed quality management
system (including ISO 9001 or equivalent).

 

4.2 The Quality Management Plan must demonstrate how quality will be effectively
managed, controlled and monitored throughout the term of the UK SAR Contract for
the following distinct phases/activities:

 

  (a) Pre-Operational Delivery Phase;

 

  (b) transition from the Operational Delivery Date of the first Base to the
Operational Delivery Date of the final Base;

 

  (c) Operational Delivery Phase;

 

  (d) maintenance; and

 

  (e) supply chain management (including: sourcing; logistics; OEM support;
reporting and control).

 

5. Business Safety Management Plan

 

5.1 The Business Safety Management Plan must set out the Contractor’s overall
approach to managing safety throughout the duration of the Contract and shall
cover, but not limited to, the following:

 

  (a) Contractor’s Safety Policy Statement including its health and safety
policy;

 

  (b) description of the Contractor’s approach to ISO 18001 (or equivalent);

 

Page 6 of 13



--------------------------------------------------------------------------------

  (c) demonstration of how the Contractor will ensure that all parties involved
in the design, development, production, construction, commissioning and
subsequent use of the Aircraft and Bases are protected from threats to safety;

 

  (d) safety organisational structures and resource plans (including roles,
responsibilities and accountability); and

 

  (e) the Contractor’s arrangements, organisation structures, resources
(including roles and responsibilities and accountability), processes, procedures
and approach to identifying, evaluating and managing safety risks that will be
put in place to ensure that statutory, regulatory and standards-related safety
obligations are met.

 

6. Sustainable Development and Environmental Management Plan

 

6.1 The Sustainable Development and Environmental Management Plan must set out
the Contractor’s overall approach to managing sustainable development and the
environment throughout the duration of the Contract and shall cover, but not be
limited to, the following:

 

  (a) demonstration of a whole-life cost approach to minimising the
environmental impacts of designing, manufacturing, constructing, operating, and
maintaining helicopters;

 

  (b) application of existing industry guidance and best practice from the air
industry and other sectors together with any innovative proposals to exceed
them;

 

  (c) application of a robust and appropriate environmental management system;

 

  (d) identification and management of all emissions, including noise; and

 

  (e) the application of recent carbon trading legislation.

 

6.2 The Contractor is required to provide evidence of commitment at each Base to
promote sustainable development (including environmental) in its Operations. The
Contractor will demonstrate that a sustainable development policy has been
developed and provide to the Department a copy of the policy to:

 

  (a) confirm who has taken the lead on sustainable development issues;

 

  (b) confirm that the policy is fully compliant with all applicable
environmental legislation and regulation;

 

  (c) confirm that the policy takes full account of and is fully compliant with
Government sustainability policies and targets; and

 

  (d) confirm that the policy applies to all UK SAR operations. The Contractor
should demonstrate how this will be done.

 

6.3 The Contractor is required to show how it will help the Department deliver
on “An action plan for driving sustainable operations and procurement across
government” (Defra, 2010) and “Embedding sustainable development across
government” (Defra, 2011). The following priority topics should be covered:

 

  (a) climate change and energy;

 

  (b) sustainable consumption and production;

 

Page 7 of 13



--------------------------------------------------------------------------------

  (c) natural resource protection; and

 

  (d) Government-mandated requirements, setting out:

 

  (i) how these could apply to the Contractor’s operations under UK SAR Service;
and

 

  (ii) the Contractor’s understanding of how it will comply with Government
sustainability policies and targets.

 

6.4 The Contractor is required to provide a high level sustainability appraisal
that covers all UK SAR Operations and UK SAR Bases. This process ensures that
sustainable development considerations and policy requirements are integrated
into projects that have the potential to affect the environment, society or the
economy on or around areas owned, occupied or used by the Department, its
agencies and its partners.

 

6.5 The Contractor is required to produce its environmental management system
(“EMS”). The EMS is required to be certified under ISO 14001 (2004 Revision) or
the EU- Eco-Management Audit Scheme. The Contractor must also provide its EMS
implementation programme.

 

6.6 The Contractor is required to describe in detail how its planned EMS would
apply to the following sample of environmental and/or sustainability issues,
setting out the environmental legislation relevant to each with which it would
be required to comply:

 

  (a) planning and environmental impact assessment (impact on the environment
rather than new build planning permission);

 

  (b) resource use;

 

  (c) polluting emissions;

 

  (d) energy efficiency and fuel use (including carbon omission reduction if
applicable);

 

  (e) use and impacts of hazardous substances;

 

  (f) noise;

 

  (g) wildlife and conservation; and

 

  (h) contingency planning for emergencies and environmental incidents.

 

6.7 The Contractor is required to explain planned arrangements for the
monitoring, audit and review of its sustainable development policy, explain
clearly the resources available (supply chain organisational chart/delegated
powers), what the individual roles and duties will be at what stage, the
frequency of tasks and who will be accountable for sustainable development
issues.

 

6.8 The Contractor is required to identify if the REACH (EU Regulation
1907/2006) is applicable to the Contractor Solution including the supply chain
and, if so, how compliance will be achieved.

 

7. Risk and Opportunity Management Plan

 

7.1 The Risk and Opportunity Management Plan, which should following an
industry-recognised standard, must set out the Contractor’s overall approach to
managing risk, throughout the duration of the Contract and shall cover, but not
be limited to, the following:

 

Page 8 of 13



--------------------------------------------------------------------------------

  (a) allocation of risk and opportunity ownership;

 

  (b) allocation of risk resources;

 

  (c) risk review process – both internally and within the Department;

 

  (d) risk communication strategy;

 

  (e) methodology;

 

  (f) action planning process for risk and opportunity owners;

 

  (g) risk scoring criteria in a probability/impact matrix format (5 x 5
preferable); and

 

  (h) three point estimating methodology to be utilised, its integration with
the risk register and how it outputs are reflected in programme plans.

 

7.2 A tabulated list of the overall top level system risks (the tabulated UK SAR
Risk Register) which shall include:

 

  (a) a unique identification reference for each risk;

 

  (b) a title for each risk; and

 

  (c) a description of the risks and their potential cause;

 

  (d) the potential (pre-risk mitigation plan implementation) impact of the risk
upon:

 

  (i) Milestones;

 

  (ii) project cost; and

 

  (iii) project performance;

 

  (e) the potential (post-risk mitigation plan implementation) impact of the
risk upon:

 

  (i) Milestones;

 

  (ii) project cost; and

 

  (iii) project performance;

 

  (f) a description of the risk mitigation plan intended to handle the risk;

 

  (g) a description of any fall back plan if the risk was to impact;

 

  (h) the cost impact of the risk mitigation plan and/or fallback plan;

 

  (i) the trigger point which would launch the risk mitigation plan or fall back
plan; and

 

  (j) ownership of the risk—specify where the responsibility for the risk lies
(e.g. with the Department, participant, Key Sub-contractors, shared or other).

 

Page 9 of 13



--------------------------------------------------------------------------------

7.3 The tabulated UK SAR Risk Register shall not be subject to change control.
The then-current version of the tabulated UK SAR Risk Register shall be
presented to the Department at the Transition Management Board and Steady State
Management Board meetings.

 

8. Security Management Plan

 

8.1 The Security Management Plan must set out the Contractor’s overall approach
to managing security throughout the duration of the Contract and shall cover,
but not be limited to, the following:

 

  (a) the approach to ensuring that all staff of both the Contractor and other
stakeholders are protected from security threats at the Contractor’s premises
and associated sites throughout the term of the Contract;

 

  (b) methods of identifying and evaluating security risks throughout the term
of the Contract along with methods of developing and agreeing appropriate
mitigation plans. Security threats that are to be addressed include, but will
not be limited to, terrorism, trespass and vandalism, personal protection and
data protection;

 

  (c) security organisational structures and resource plans (including roles,
responsibilities and accountability);

 

  (d) arrangements for security accreditations; and

 

  (e) processes and procedures to ensure that security is addressed.

 

9. Business Continuity Plan

 

9.1 The Business Continuity Plan must set out the Contractor’s overall approach
to continuing the business during potential disruptions throughout the duration
of the Contract and shall cover, but not be limited to, the following:

 

  (a) procedures to be adopted in the event of emergency/disruption;

 

  (b) mitigation measures;

 

  (c) identification of business critical personnel; and

 

  (d) communications continuity plan.

 

10. Personnel Management Plan

 

10.1 The Personnel Management Plan must set out the Contractor’s overall
approach to managing personnel throughout the duration of the Contract and shall
cover, but not be limited to, the following:

 

  (a) resource plans which must include the proposed management structure
including roles and responsibilities (a short pen picture of the proposed
management team which indicate their relevant experience must be provided);

 

  (b) details of the Contractor’s approach to fully staffing the provision of
the UK SAR Services including a detailed recruitment plan for positions not
covered by TUPE;

 

Page 10 of 13



--------------------------------------------------------------------------------

  (c) the Contractor must provide copies of its personnel policies, including
recruitment and retention strategies, clearance policies and training and
continual development policies;

 

  (d) the Contractor must clearly demonstrate how individuals employed by them
(or who may be employed by them) will be treated fairly irrespective of race,
gender, religion or background (the Contractor must include details of its equal
opportunities policies); and

 

  (e) TUPE plans and procedures – the Contractor’s Management Plans should
recognise that, as an exemplar of the application of Government policy, the
Department will want to see the issue of TUPE comprehensively addressed.

 

10.2 In order for the Department to assess TUPE plans and procedures it will
require:

 

  (a) proposed arrangements for dealing with transferring Contractor staff and a
commitment that the terms and conditions of service of transferring staff will
not be changed (to its detriment).

 

  (b) information regarding working arrangements for transferring staff,
including :

 

  (i) working hours (including rest breaks and rest periods); and

 

  (ii) overtime (including periods of overtime and rates of pay).

 

  (c) information regarding policies and procedures, including:

 

  (i) redundancy;

 

  (ii) illness/injury at work, including:

 

  (A) details of liability insurers; and

 

  (B) details of claims procedure;

 

  (iii) details of compensation package;

 

  (iv) discipline/redress of grievance, including details of procedures for
handling a disciplinary/grievance;

 

  (v) performance appraisal and promotion;

 

  (vi) training and career development;

 

  (vii) equal opportunities;

 

  (viii) maternity, paternity, parental leave;

 

  (ix) leave policy, including:

 

  (A) leave entitlement;

 

  (B) arrangements for special/unpaid leave; and

 

  (C) position on the availability of career breaks;

 

Page 11 of 13



--------------------------------------------------------------------------------

  (x) information regarding Employee representation including confirmation that
formal recognition of trade unions and staff associations representing Employees
on the day of transfer will be given and where relevant the Contractor’s
approach to Regulation 6 of the TUPE Regulations;

 

  (xi) collective agreements including any which are significant to the
undertaking, whether or not legally enforceable, and where relevant the
Contractor’s approach to Regulation 5 of the TUPE Regulations;

 

  (xii) proposals for meeting obligations to inform and consult appropriate
Employees of affected Employees under the TUPE Regulations and in relation to
any collective redundancies which are proposed;

 

  (xiii) details of any other measures that are envisaged including (without
limitation): relocation of staff; and reallocation of staff duties; and

 

  (xiv) details of any disputes between the Contractor and other contractors in
connection with TUPE Regulations transfers.

 

Page 12 of 13



--------------------------------------------------------------------------------

Annexes

Annex A: Project Management Plan XXXX*

Annex B: Quality Management Plan XXXX*

Annex C: Business Safety Management Plan XXXX*

Annex D: Sustainable Development and Environmental Management Plan XXXX*

Annex E: Risk and Opportunity Management Plan XXXX*

Annex F: Security Management Plan XXXX*

Annex G: Business Continuity Plan XXXX*

Annex H: Personnel Management Plan XXXX*

The above listed Annexes A – H can be found on the CD counter-signed by both
parties in the folder entitled “Schedule 8.9 Management Plans” and are hereby
incorporated into the Contract. XXXX*

 

* All information redacted in this section under sections 41(1) and 43(2) of the
Freedom of Information Act 2000.

 

Page 13 of 13



--------------------------------------------------------------------------------

 

LOGO [g538801g17v02.jpg]

UK Search & Rescue Helicopter Service

Schedule 9 – Employment and Pensions

Approved by

 

Name       Name     Date       Date Position       Position  

 

Page 1 of 10



--------------------------------------------------------------------------------

DOCUMENT INFORMATION

 

Master Location    Data Site File Name    23822161.X Distribution   

CHANGE HISTORY

 

Version No.

  

Date

  

Details of Changes included
in Update

  

Author(s)

  

Ref.

3.0    20.12.12    ISFT    DFT    19073567.9 1.0    17.01.13    ISFT Draft   
BRS    3.2       Proposed Final Version    DFT    23822161.1 4.0    26.03.13   
Execution Version    DFT    23822161.2       Redacted Version      

 

Page 2 of 10



--------------------------------------------------------------------------------

Contents

 

No.   Heading    Page   1.  

Employment Matters

     4    2.  

Pension Matters

     7    3.  

List of Employee Information

     7   

 

Page 3 of 10



--------------------------------------------------------------------------------

1. Employment Matters

 

1.1 Save where a Transferring Employee has resigned, been re-deployed or has
notified the Current Employer of his objection to the transfer of his employment
to the Contractor, in each case before the Relevant Transfer Date, the
Contractor shall on the Relevant Transfer Date become the employer of the
Transferring Employee and by virtue of the TUPE Regulations or as a term of this
Contract all the Current Employer’s rights, duties, powers and liabilities under
or in connection with the contract of employment of the Transferring Employee
shall transfer to the Contractor (save in respect of old age, invalidity or
survivors benefits under an occupational pension scheme). The Contractor shall
comply with all the requirements and obligations which the TUPE Regulations
impose on a transferee in respect of such transfer whether or not as a matter of
law the TUPE Regulations apply.

 

1.2 The Contractor shall, in respect of any Transferring Employee, treat the
date of commencement of employment with the Current Employer as the date of
commencement of employment with the Contractor.

 

1.3 At any time as reasonably directed by the Department and as soon as
reasonably practicable following such direction or within fourteen (14) days
after the Department has served a notice of termination as referred to in
Condition 44 of the Contract, the Contractor shall (to the extent permitted by
law):

 

  (a) fully and accurately disclose to the Department the information listed in
paragraph 3, separately identifying the Employees, who are, at the time the
request is answered, concerned with the Services or any part thereof, indicating
which of such Employees are members of a contractor scheme or any sub-contractor
scheme provided in accordance with paragraph 2;

 

  (b) permit the Department to use the information for informing any tenderer
for any services which are substantially the same type of services as provided
pursuant to the Contract and for informing any Incoming Provider; and

 

  (c) enable and assist the Department and / or any Incoming Provider to
communicate with and meet those Employees and their trade union or other
employee representatives.

 

1.4 The Contractor shall indemnify and hold the Department harmless against all
and any costs, expenses, liabilities, damage and losses (including any direct or
indirect consequential losses) arising out of any claim, action or proceeding
arising from the provision of information or the Contractor’s failure to provide
information (including failure to provide accurate information) under paragraphs
1.3 and 1.6.

 

1.5 The Contractor shall provide to the Employees, or procure the provision of,
written contracts of employment or statements of terms of employment, in either
case complying with the requirements of section 1 of the Employment Rights Act
1996, and retain, or procure the retention of, copies of such documents together
with such other documentation and PAYE records as may reasonably be required by
the Department.

 

1.6 The Contractor shall, within twenty-eight (28) days following a request by
the Department whether during the Operational Delivery Phase or following the
termination or purported termination of the Contract, deliver up, or procure the
delivery up, to the Department or such other person as the Department may
nominate, such information concerning the number, identity and terms of
employment of the Employees (as at the date of the provision of the information)
and such copies of the personnel records as may be required by the Department or
any Incoming Provider.

 

Page 4 of 10



--------------------------------------------------------------------------------

1.7 Subject to paragraph 1.8 and without prejudice to paragraph 1.10, the
Contractor shall not, and shall use reasonable endeavours to procure that no
other employer (other than the Department) shall, without the prior written
consent of the Department (not to be unreasonably withheld or delayed) vary (in
any material respect) the contracts of employment of, redeploy, or terminate the
employment of any of the Employees or recruit any person for employment in
connection with, or assign any additional employee to, the Services or any part
thereof except in the ordinary course of business. The following shall, without
limitation, be outside the ordinary course of business:

 

  (a) employing or offering employment to any person to be employed in providing
the Services on terms and conditions which are materially different in any
respect to the terms and conditions then applicable to the Employees;

 

  (b) a variation to the contracts of employment of the Employees which:

 

  (i) either wholly or partly takes effect after the Operational Delivery Phase;

 

  (ii) results in the employment of any Employee not being terminable lawfully
within three (3) Months after the end of the Operational Delivery Phase;

 

  (iii) relates to a payment to be made or benefit to be provided upon or in
consequence of the termination of employment of any Employee;

 

  (iv) relates to a payment or benefit which any Employee may have a right to
receive after the end of the Operational Delivery Phase;

 

  (v) prevents, hinders or restricts any Employee from working (whether in the
same or different capacity) for the Department or for any Incoming Provider
following the Termination Date; or

 

  (vi) effects an increase in the base salary of any Employee of more than the
percentage increase in the level of the All Items Retail Prices Index as
published by the Office of National Statistics, (or such other index as may be
agreed by the Department), between the figure published for the Month in which
the variation was made and the figure published for the Month in which the
Commencement Date occurred.

 

1.8 Nothing in paragraph 1.7 above shall (a) in any way restrict the ability of
the Contractor to take action in relation to the Employees in the ordinary
course of business, where such action is commercially prudent or where urgent
action is required in relation to a disciplinary matter or (b) prejudice the
operation of Conditions 54 or 37.

 

1.9 The Contractor shall maintain, or procure the maintenance of, accurate and
up-to-date employment records relating to the employment of the Employees.

 

1.10 Except with the prior written consent of the Department, such consent not
to be unreasonably withheld or delayed, the Contractor shall not and shall
procure that no other employer shall, during the Relevant Period:

 

Page 5 of 10



--------------------------------------------------------------------------------

  (a) terminate the employment of any of the Employees (save in the event of
gross misconduct) or assign any Employee away from the provision of the Services
or the part of the Services to which they were assigned at the commencement of
the Relevant Period;

 

  (b) recruit any person for employment in connection with, or assign any
additional employee to, the provision of the Services under the Contract; or

 

  (c) amend the terms and conditions of employment of any Employee.

 

1.11 The Contractor shall co-operate (and procure that all other employers of
the Assigned Employees shall co-operate) in the orderly transfer of employment
of the Assigned Employees if and to the extent reasonably requested by the
Department. The Contractor shall comply with all reasonable instructions from
the Department with regard to arrangements connected with the termination or
partial termination of the Contract and will take all reasonable steps to
mitigate any costs which the Department or any Incoming Provider may incur as a
result of termination or partial termination of the Contract.

 

1.12 The Contractor shall indemnify the Department and any Incoming Provider
against any costs, expenses, liabilities, damage and losses (including any
direct, and/or indirect consequential losses) arising out of any claim, action
or proceeding arising out of or in connection with:

 

  (a) any change to the terms and conditions of employment or working conditions
of any Employee or former Employee to his detriment which occurs prior to the
Termination Date or Partial Termination Date, as the case may be;

 

  (b) any claim by any Employee or former Employee (including any Assigned
Employee) whether in contract or in tort or under statute (including the Treaty
of Rome and any Directive made under the authority of that Treaty) for any
remedy in connection with his employment or the termination of that employment
by the Contractor or Sub-contractor including, without limitation, claims for
deduction of wages pursuant to the Employment Rights Act 1996 or for unfair
dismissal, redundancy, statutory redundancy, equal pay, or unlawful
discrimination in respect of any protected characteristic as a result of any act
or omission by the Contractor or any Sub-contractor before the Termination Date;

 

  (c) any claim by any Employee or former Employee (other than Assigned
Employees) whether in contract or in tort or under statute (including the Treaty
of Rome and any Directive made under the authority of that Treaty) for any
remedy in connection with his employment or the termination of that employment
including without limitation, claims for deduction of wages pursuant to the
Employment Rights Act 1996 or for unfair dismissal, redundancy, statutory
redundancy, equal pay or unlawful discrimination in respect of any protected
characteristic arising at any time whether before or after the Termination Date;
or

 

  (d) any claim made by any trade union or other person or body representing any
Employees or former Employees for any remedy including, without limitation,
claims in relation to a failure to comply with statutory obligations to inform
and consult with appropriate representatives pursuant to the TUPE Regulations or
the Trade Union and Labour Relations (Consolidation) Act 1992 which occurs prior
to the Termination Date or Partial Termination Date, as the case may be.

 

1.13

Notwithstanding any other restriction in this Contract on the rights of third
parties, any Incoming Provider shall be entitled to enforce the benefits
conferred on it in this paragraph 1 in accordance with the Contracts (Rights of
Third Parties) Act 1999. The consent of any Incoming

 

Page 6 of 10



--------------------------------------------------------------------------------

  Provider shall not be required for the variation or termination of the
Contract, even if that variation or termination affects the benefits(s)
conferred on any Incoming Provider. Notwithstanding any express or implied
obligation of confidentiality in or relating to this Contract, the Department
may provide to any tenderer and to any Incoming Provider the terms of this
Schedule along with definitions for any terms in this Schedule which are defined
elsewhere in this Contract.

 

2. Pension Matters

 

2.1 In relation to each of the Transferring Employees who is not a former civil
servant, the Contractor undertakes to provide as from the Relevant Transfer Date
old age, invalidity and survivors benefits which are broadly comparable with
those being provided for that Transferring Employee immediately prior to the
Relevant Transfer Date.

 

3. List of Employee Information

 

3.1 Details of each Employee:

 

  (a) identification of Employee by the allocation of a number or letter;

 

  (b) identification of employer;

 

  (c) age;

 

  (d) date of start of continuous service;

 

  (e) wages/salary;

 

  (f) other earnings (e.g. commission, bonuses etc.);

 

  (g) normal weekly working hours (specify basic hours and overtime separately);

 

  (h) notice entitlement or details of fixed term;

 

  (i) job title and grade;

 

  (j) place of work; and

 

  (k) mobility obligations.

 

3.2 Breakdown of Worker Types

 

3.2.1 Identification of any worker who is engaged by the Contractor in the
provision of the Services and who falls within the following categories:

 

  (a) any worker who is not the Contractor’s Employee (e.g. consultants,
self-employed workers, agency workers, secondees etc.);

 

  (b) any trainees/apprentices;

 

  (c) any workers engaged to work partly on the Contract and partly elsewhere
(specifying the proportion of time engaged on the Contract and on the other
duties);

 

  (d) any worker who was engaged on the Contract and who is currently on
maternity leave, other leave or on a career break/sabbatical; and

 

  (e) including, where such person is not an Employee, full details of the
nature of the engagement and its terms.

 

Page 7 of 10



--------------------------------------------------------------------------------

3.3 Contracts of Employment

 

3.3.1 A specimen copy of the contract of employment relating to each and every
category of Employee referred to in paragraph 3.1 above.

 

3.4 Employee Benefit Schemes/Policies

 

3.4.1 Details of any benefits available to each and every category of Employee
referred to in paragraph 3.1 including, but not limited to, the following:

 

  (a) holidays (specify annual leave and public statutory leave separately);

 

  (b) sick pay;

 

  (c) pensions;

 

  (d) company car policies or car/petrol allowance;

 

  (e) relocation;

 

  (f) maternity;

 

  (g) mortgage subsidy;

 

  (h) life insurance;

 

  (i) permanent health or disability or accident insurance;

 

  (j) redundancy (selection criteria and severance benefits); and

 

  (k) stock options / profit share schemes.

 

3.5 Trade Union Presence

 

  (a) identities of all recognised unions in relation to workers engaged on the
Contract;

 

  (b) copies of all collective agreements;

 

  (c) full details of all agreements, arrangements, procedures and
understandings between you and trade unions (including those pertaining to
working practices, redundancy terms, retirement and pensions);

 

  (d) trade union facilities afforded;

 

  (e) presence of staff associations / works councils;

 

  (f) approximate level of membership of such unions / associations / councils;
and

 

  (g) any disputes between the Contractor and such bodies that are presently
ongoing.

 

Page 8 of 10



--------------------------------------------------------------------------------

3.6 Redundancy Arrangements

 

  (a) copies of redundancy agreements and details of redundancy arrangements;

 

  (b) redundancy selection criteria agreed or operated by custom and practice;
and

 

  (c) redundancy pay terms in excess of statutory redundancy pay.

 

3.7 Personal commitments given to Individual Employees

 

3.7.1 Details of any particular commitments given to individual Employees as a
personal variation to the Contractor’s standard conditions of employment (e.g. a
promise that a work place mobility clause will not be implemented in a
particular case or special start and finish times).

 

3.8 Health and Safety

 

  (a) details of the Contractor’s health and safety policy; and

 

  (b) details of any health and safety committees or safety representatives.

 

3.9 Salary and wage reviews

 

3.9.1 Details of the following in relation to all Contract Eemployees:

 

  (a) frequency and timing of salary reviews;

 

  (b) previous undertakings or understandings about future salary reviews;

 

  (c) current state of any negotiations on salary reviews; and

 

  (d) basis upon which salaries are reviewed (e.g. cost of living merit, changed
responsibilities, incremental).

 

3.10 Outstanding Employment Litigation

 

3.10.1 Full details of all existing, pending or threatened litigation and of all
matters which could give rise to such litigation on the following types of
claims:

 

  (a) employment Tribunal claims (e.g. for unfair dismissal, redundancy pay, sex
/ race / disability discrimination, equal pay);

 

  (b) County Court or High Court Litigation (e.g. wrongful dismissal, breach of
contract, enforcing or resisting breach of restrictive covenant, inducement to
breach of contract);

 

  (c) litigation with existing and former employees over intellectual property
rights or other rights;

 

  (d) all claims and applications relating to health and safety and personal
injury (and details of all incidents which could give rise to such a claim); and

 

  (e) details of all judgements against the Contractor and in favour of any
Contract worker by any court or tribunal or arbitrator in the past five
(5) years.

 

Page 9 of 10



--------------------------------------------------------------------------------

3.11 Disciplinary and Grievance

 

  (a) details of any disciplinary and grievance procedures; and

 

  (b) details of any disciplinary action taken against an Employee or formal
grievance raised by an Employee in the previous twelve (12) Months.

 

Page 10 of 10



--------------------------------------------------------------------------------

LOGO [g538801g17v02.jpg]

UK Search & Rescue Helicopter Service

Schedule 10 – Exit Schedule

Approved by

 

Name

      Name   

Position

   Date    Position    Date

 

Page 1 of 12



--------------------------------------------------------------------------------

DOCUMENT INFORMATION

 

Master Location

   Data Site

File Name

   23821902.X

Distribution

  

CHANGE HISTORY

 

Version No.

  

Date

  

Details of Changes included

in Update

  

Author(s)

  

Ref.

2.0    20.12.12    ISFT    DFT    18866344.12 1.0    17.01.13    ISFT Draft   
BRS    2.2    15.03.13    Proposed Final Version    DFT    23821902.1 4.0   
26.03.13    Execution Version    DFT    23821902.2       Redacted Version      

 

Page 2 of 12



--------------------------------------------------------------------------------

1. Overview

 

1.1 The Contractor is required to ensure the orderly transition of the Services
from the Contractor to the Department and/or any Replacement Contractor in the
event of termination (including partial termination) or expiry of this Contract.
This Schedule 10 (Exit Schedule) sets out the principles of the exit and service
transfer arrangements that are intended to achieve such orderly transition and
which shall form the basis of the Exit Plan. For the avoidance of doubt, the
Contractor shall be responsible for the overall management of the exit and
service transfer arrangements. This Schedule is in addition to the obligations
of Condition 47, and does not reduce the requirements on the Contractor under
that condition.

 

2. Contract Life Obligations

 

2.1 During the Term the Contractor will:

 

  (a) maintain a register of all of the Assets, detailing their ownership and
the Net Book Value of such Assets, and detailing all Sub-contracts and other
relevant agreements (including relevant software licences, maintenance and
support agreements and equipment rental and lease agreements) required for the
performance of the Services;

 

  (b) maintain a document detailing how the Contractor provides the Services.
This document should be of sufficient detail to permit the Department and/or
Replacement Contractor to understand how the Contractor provides the Services
and to enable the smooth transition of the Services with the minimum of
disruption,

 

     (collectively the “Registers”). The Contractor shall maintain the Registers
in such format as is agreed between the Parties and shall update the Registers
from time to time and in particular in the event that Assets, Sub-contracts or
other relevant agreements are added to or removed from the Services.

 

2.2 The Contractor will appoint an Exit Manager and provide written notification
of such appointment to the Department within three (3) Months of the
Commencement Date. The Contractor’s Exit Manager will be responsible for
ensuring that the Contractor and its Employees, agents and Sub-contractors
comply with this schedule. The Contractor will ensure that its Exit Manager has
the requisite authority to arrange and procure any resources of the Contractor
as are reasonably necessary to enable the Contractor to comply with the
requirements set out in this Schedule. The Contractor’s Exit Manager will liaise
with the Department representative in relation to all issues relevant to the
termination of this Contract and all matters connected with this Schedule and
each Party’s compliance with it.

 

3. Obligations To Assist On Re-Tendering Of Services

 

3.1 On reasonable notice, the Contractor shall provide to the Department and/or
(subject to the potential Replacement Contractor entering into reasonable
written confidentiality undertakings) to its potential Replacement Contractor,
the following material and information in order to facilitate the preparation by
the Department of any invitation to tender and/or to facilitate any potential
Replacement Contractor undertaking due diligence:

 

  (a) details of the Service(s);

 

  (b) details of the Assets (including make, model and asset number) and of the
Net Book Value of such Assets and details of their condition and physical
location;

 

Page 3 of 12



--------------------------------------------------------------------------------

  (c) details of and information relating to the use of the Assets (including
technical specifications);

 

  (d) an inventory of Department Data in the Contractor’s possession or control;

 

  (e) a copy of the Registers, updated by the Contractor up to the date of
delivery of such Registers; and

 

  (f) all information relating to Transferring Employees required to be provided
by the Contractor under this Contract.

 

4. Exit Plan

 

4.1 The Contractor will, within three (3) Months after the Commencement Date,
deliver to the Department an Exit Plan which sets out the Contractor’s proposed
methodology for achieving an orderly transition of Services from the Contractor
to the Department and/or its Replacement Contractor on the expiry or termination
of this Contract and which complies with the requirements set out in paragraphs
4.2 and 4.3 below. Within thirty (30) days after the submission of the Exit
Plan, the Parties will use their respective reasonable endeavours to agree the
contents of the Exit Plan. If the Parties are unable to agree the contents of
the Exit Plan then such dispute shall be resolved in accordance with the Dispute
Resolution Procedure.

 

4.2 The Exit Plan will contain, as a minimum:

 

  (a) separate mechanisms for dealing with Ordinary Exit and Emergency Exit, the
provisions relating to Emergency Exit being prepared on the assumption that the
Contractor may be unable to provide the full level of assistance which is
required by the provisions relating to Ordinary Exit, and in the case of
Emergency Exit, provision for the supply by the Contractor of all such
reasonable assistance as the Department shall require to enable the Department
or its subcontractors to provide the Services;

 

  (b) the management structure to be employed during both transfer and cessation
of the Services in an Ordinary Exit and an Emergency Exit; and

 

  (c) a detailed description of both the transfer and cessation processes,
including a timetable, applicable in the case of an Ordinary Exit and an
Emergency Exit.

 

4.3 In addition, the Exit Plan shall:

 

  (a) document how the Services will transfer to the Replacement Contractor
and/or the Department, including details of the processes, documentation, data
transfer, systems migration, security and the segregation of the Department’s
technology components from any technology components operated by the Contractor
or its Sub-contractors (where applicable);

 

  (b) specify the scope of the Termination Services that may be required for the
benefit of the Department (including such of the services set out in paragraph
5.13 below as are applicable) and detail how such services would be provided (if
required), during the Termination Assistance Period;

 

  (c) set out procedures to deal with requests made by the Department and/or a
Replacement Contractor for Staffing Information pursuant to Schedule 9
(Employment and Pensions);

 

Page 4 of 12



--------------------------------------------------------------------------------

  (d) address each of the issues set out in this Schedule to facilitate the
transition of the Services from the Contractor to the Replacement Contractor
and/or the Department with the aim of ensuring that there is no disruption to or
degradation of the Services during the Termination Assistance Period;

 

  (e) provide a timetable and identify critical issues for providing the
Termination Services;

 

  (f) set out the management structure to be put in place and employed during
the Termination Assistance Period; and

 

  (g) include detail on the following issues:

 

  (i) transition out programme including:

 

  (A) proposed start date; and

 

  (B) proposed method;

 

  (ii) continuity of service;

 

  (iii) proposals for the continuity of service during the Exit Period,
including but not limited to:

 

  (A) Aircraft production, delivery and certification and maintenance programme;

 

  (B) SAR specific Aircraft role equipment production, delivery and
certification and maintenance;

 

  (C) Aircrew conversion training;

 

  (D) engineer type training and licensing; and

 

  (E) infrastructure building / refurbishment requirements;

 

  (iv) interface with a Replacement Contractor including:

 

  (A) proposals for managing the interface;

 

  (B) proposals for maintenance of full service during the Exit Period;

 

  (C) run down;

 

  (D) release of current Crews for training;

 

  (E) shared use of infrastructure; and

 

  (F) anticipated role of the Department in the process; and

 

  (v) exit management, including:

 

  (A) exit timetable; and

 

  (B) anticipated risks relevant to the exit period.

 

Page 5 of 12



--------------------------------------------------------------------------------

4.4 The Contractor will review and (if appropriate) update the Exit Plan in the
first Month of each Contract Year (commencing with the Second Contract Year) to
reflect any changes in the Services. Following such update the Contractor will
submit the revised Exit Plan to the Department for review. Within thirty
(30) days following submission of the revised Exit Plan, the Parties shall meet
and use reasonable endeavours to agree the contents of the revised Exit Plan,
based on the principles set out in this Schedule and the changes that have
occurred in the Services since the Exit Plan was last agreed. If the Parties are
unable to agree the contents of the revised Exit Plan within that thirty
(30) day period, such dispute shall be resolved in accordance with the Dispute
Resolution Procedure.

 

5. Termination Services

General

 

5.1 During the Termination Assistance Period or such shorter period as the
Department may require, the Contractor will continue to provide the Services (as
applicable) and will, at the request of the Department pursuant to paragraph
5.10, provide the Termination Services.

 

5.2 The costs of providing Termination Services is included within the Contract
Price.

 

5.3 During the Termination Assistance Period, the Contractor will, in addition
to providing the Services and the Termination Services, provide to the
Department any reasonable assistance requested by the Department to allow the
Services to continue without interruption following the termination or expiry of
this Contract and to facilitate the orderly transfer of responsibility for and
conduct of the Services to the Department and/or its Replacement Contractor.

 

5.4 During the Termination Assistance Period, the Services and the Termination
Services will be provided at no detriment to the Service Levels, save to the
extent that the Parties agree otherwise in accordance with paragraph 5.5.

 

5.5 Where the Contractor demonstrates to the Department’s reasonable
satisfaction that transition of the Services and provision of the Termination
Services during the Termination Assistance Period will have a material,
unavoidable adverse effect on the Contractor’s ability to meet a particular
Service Level(s), the Parties shall agree to vary the relevant Service Level(s)
and/or the applicable Service Credits to take account of such adverse effect.

 

5.6 At the Department’s request and on reasonable notice, the Contractor will
deliver up-to-date Registers to the Department.

 

5.7 The Parties acknowledge that the migration of the Services from the
Contractor to the Department and/or its Replacement Contractor may be phased,
such that certain of the Services are handed over before others.

 

5.8 Within thirty (30) days after service of notice of termination by either
Party or no less than six (6) Months prior to the expiry of this Contract, the
Contractor will submit for the Department’s approval the Exit Plan in a final
form that could be implemented immediately.

 

5.9 The Parties will meet and use their respective reasonable endeavours to
agree the contents of the final form Exit Plan. If the Parties are unable to
agree the contents of the Exit Plan within thirty (30) days following its
delivery to the Department then such dispute shall be resolved in accordance
with the Dispute Resolution Procedure. Until the agreement of the final form
Exit Plan, the Contractor will provide the Termination Services in accordance
with the principles set out in this Schedule and the last approved version of
the Exit Plan (insofar as this still applies).

 

 

Page 6 of 12



--------------------------------------------------------------------------------

Notification of Requirement for Termination Services

 

5.10 The Department shall be entitled to require the provision of Termination
Services by notifying the Contractor in writing (“Termination Assistance
Notice”). The Termination Assistance Notice shall specify the:

 

  (a) date from which Termination Services are required;

 

  (b) the nature of the Termination Services required; and

 

  (c) the period during which it is anticipated that Termination Services will
be required, and which the Department may alter by notification to the
Contractor in writing.

Termination Obligations

 

5.11 The Contractor shall comply with all of its obligations contained in the
Exit Plan.

 

5.12 At the end of the Termination Assistance Period (or earlier if this does
not adversely affect the Contractor’s performance of the Services and the
Termination Services and its compliance with the other provisions of this
Schedule):

 

  (a) the Contractor will erase all Department Data from any computers, storage
devices and storage media that are to be retained by the Contractor after the
end of the Termination Assistance Period (other than that which the Contractor
is obliged to retain pursuant to the Contract);

 

  (b) the Contractor will return to the Department such of the following as is
in the Contractor’s possession or control:

 

  (i) all copies of software licensed by the Department to the Contractor under
this Contract;

 

  (ii) all materials created by the Contractor under this Contract, the IPRs in
which are owned by the Department; and

 

  (iii) any items that have been on-charged to the Department, such as
consumables;

 

  (c) the Contractor shall vacate any Department Premises;

 

  (d) each Party will return to the other Party all Confidential Information of
the other Party and will certify that it does not retain the other party’s
Confidential Information save to the extent (and for the limited period) that
such information needs to be retained by the Party in question for the purposes
of providing or receiving any Services or Termination Services.

 

5.13 Except where this Contract provides otherwise, all licences, leases and
authorisations granted by the Department to the Contractor in relation to the
Services shall be terminated with effect from the end of the Termination
Assistance Period.

Scope of the Termination Services

 

5.14 The Termination Services to be provided by the Contractor shall include
(without limitation) such of the following services as the Department may
specify:

 

Page 7 of 12



--------------------------------------------------------------------------------

  (a) notifying the Sub-contractors of procedures to be followed during the
Termination Assistance Period and providing management to ensure these
procedures are followed;

 

  (b) providing assistance and expertise as necessary to examine all operational
and business processes (including all supporting documentation) in place and
re-writing and implementing processes and procedures such that they are
appropriate for use by the Department and/or Replacement Contractor after the
end of the Termination Assistance Period;

 

  (c) delivering to the Department the existing systems support profiles,
monitoring or system logs, problem tracking/resolution documentation and status
reports;

 

  (d) providing details of work volumes and staffing requirements over the
twelve (12) Month period immediately prior to the commencement of the
Termination Services;

 

  (e) providing the Department with any problem logs which have not previously
been provided to the Department;

 

  (f) providing assistance and expertise as necessary to examine all relevant
roles and responsibilities in place for the provision of the Services and
re-writing and implementing these such that they are appropriate for the
continuation of the Services after the Termination Assistance Period;

 

  (g) reviewing all software libraries used in connection with the Services and
providing details of these to the Department and/or its Replacement Contractor;

 

  (h) delivering copies of the Department’s Data to the Department’s and/or the
Replacement Contractor’s operations staff (on appropriate media) as reasonably
requested by the Department;

 

  (i) assisting in the execution of a parallel operation until the effective
date of expiry or termination of this Contract;

 

  (j) the provision of an information pack listing and describing the Services
for use by the Department in the procurement of the Replacement Services;

 

  (k) answering all reasonable questions from the Department and/or its
Replacement Contractor regarding the Services;

 

  (l) agreeing with the Department and/or the Replacement Contractor a plan for
the migration of the Services to the Department and/or the Replacement
Contractor. The Contractor will fully co-operate in the execution of the agreed
plan, providing skills and expertise of a reasonably acceptable standard;

 

  (m) the provision of access to the Department and/or the Replacement
Contractor during the Termination Assistance Period and for a period not
exceeding six (6) Months afterwards for the purpose of the smooth transfer of
the Services to the Department and/or the Replacement Contractor:

 

  (i) to information and documentation relating to the Services that is in the
possession or control of the Contractor or its Sub-contractors (and the
Contractor agrees and shall procure that its Sub-contractors do not destroy or
dispose of that information within this period) including the right to take
reasonable copies of that material; and

 

Page 8 of 12



--------------------------------------------------------------------------------

  (ii) following reasonable notice and during the Contractor’s normal business
hours, to the Contractor’s Employees who have been involved in the provision or
management of the Services and who are still employed or engaged by the
Contractor or its Sub-contractors.

Disputes Relating to Termination Services

 

5.15 Where there is any dispute between the Parties regarding the manner in
which the Termination Services are to be performed, such dispute shall be
resolved in accordance with the Dispute Resolution Procedure.

 

6. Knowledge Transfer

 

6.1 During the Termination Assistance Period, the Contractor will:

 

  (a) transfer all training material to those Department and/or Replacement
Contractor staff responsible for internal training in connection with the
provision of the Services;

 

  (b) provide for transfer to the Department and/or the Replacement Contractor
of all knowledge reasonably required for the provision of the Services which
may, as appropriate, include information, records and documents; and

 

  (c) provide the Contractor and/or Replacement Contractor with access to such
members of the Contractor’s or its Sub-contractors’ personnel as have been
involved in the design, development, provision or management of the Services and
who are still employed or engaged by the Contractor or its Sub-contractors.

 

6.2 To facilitate the transfer of knowledge from the Contractor to the
Department and/or its Replacement Contractor, the Contractor shall provide a
detailed explanation of the procedures and operations used to provide the
Services, the change management process and other standards and procedures to
the operations personnel of the Department and/or the Replacement Contractor.

 

6.3 The information which the Contractor shall provide to the Department and/or
its Replacement Contractor pursuant to paragraph 6.1 above will include:

 

  (a) copies of up-to-date procedures and operations manuals;

 

  (b) product information, including full maintenance service schedules on
equipment and airframes;

 

  (c) agreements with third party suppliers of goods and services which are to
be transferred to the Department;

 

  (d) key support contact details for third party supplier personnel under
contracts which are to be assigned or novated to the Department pursuant to this
schedule; and

 

  (e) details of physical and logical security processes and tools which will be
available to the Department.

 

6.4 During the Termination Assistance Period the Contractor shall grant any
agent or personnel (including employees, consultants and contractors) of the
Replacement Contractor and/or the Department access, during business hours and
upon reasonable prior written notice, to any sites for the purpose of effecting
a prompt knowledge transfer provided that:

 

Page 9 of 12



--------------------------------------------------------------------------------

  (a) any such agent or personnel (including employees, consultants and
contractors) having access to any sites under this paragraph shall sign a
confidentiality undertaking in favour of the Contractor (in such form as the
Contractor shall reasonably require); and

 

  (b) the Department and/or the Replacement Contractor shall pay the reasonable,
proven and proper costs of the Contractor incurred in facilitating such access.

 

7. Assets, Sub-Contracts And Software

 

7.1 Following notice of termination of this Contract and during the Termination
Assistance Period, the Contractor will not, without the Department’s prior
written consent:

 

  (a) terminate, enter into or vary any Sub-contract;

 

  (b) (subject to normal maintenance requirements) make material modifications
to, or dispose of, any existing Assets or acquire any new Assets; or

 

  (c) terminate, enter into or vary any licence for software in connection with
the Services.

 

7.2 Within thirty (30) days of receipt of the up-to-date Registers provided by
the Contractor pursuant to paragraph 5.6 above, the Department will provide
written notice to the Contractor setting out:

 

  (a) which Assets the Department requires to be transferred to the Department
and/or its Replacement Contractor; and

 

  (b) which Sub-contracts and other agreements specified in Schedule 8.1
(Governance and Contract Management) the Department requires to be assigned or
novated to the Department and/or its Replacement Contractor (the “Transferring
Contracts”),

in order for the Department and/or its Replacement Contractor to provide the
Services at the expiry of the Termination Assistance Period. Where requested by
the Department and/or its Replacement Contractor, the Contractor will provide
all reasonable assistance to the Department and/or its Replacement Contractor to
enable it to determine which Assets and Transferring Contracts the Department
and/or its Replacement Contractor requires in order to provide the Services.

 

7.3 With effect from the expiry of the Termination Assistance Period, the
Contractor shall assign to the Department (and/or its nominated Replacement
Contractor), free from all liens, charges, options, encumbrances and third party
rights, title to and all rights and interests in those Assets identified by the
Department pursuant to paragraph 7.2 above. Such Assets will be acquired by the
Department (or its nominated Replacement Contractor) for a consideration equal
to their Net Book Value, except for the Aircraft which will be acquired for the
relevant Option Exercise Fee, and except where a Compensation Payment is payable
by the Department to the Contractor in which case payment for such Assets shall
be included within the Compensation Payment.

 

7.4 The Contractor shall assign or procure the novation to the Department or the
Replacement Contractor of the Transferring Contracts. The Contractor shall
execute such documents and provide such other assistance as the Department
reasonably requires to effect this novation or assignment.

 

7.5 The Department shall:

 

  (a) accept assignments from the Contractor or join with the Contractor in
procuring a novation of each Transferring Contract;

 

Page 10 of 12



--------------------------------------------------------------------------------

  (b) once a Transferring Contract is novated or assigned to the Department
and/or the Replacement Contractor, carry out, perform and discharge all the
obligations and liabilities created by or arising under that Transferring
Contract and exercise its rights arising under that Transferring Contract, or as
applicable, procure that a Replacement Contractor does the same.

 

7.6 The Contractor shall hold any Transferring Contracts on trust for the
Department until such time as the transfer of the contract to the Department
and/or the Replacement Contractor has been effected.

 

7.7 The Contractor shall indemnify the Department (and/or the Replacement
Contractor, as applicable) against each loss, liability and cost arising out of
any claims made by a counterparty to a Sub-contract which is assigned or novated
to the Department (and/or Replacement Contractor) pursuant to paragraph 7.5
above in relation to any matters arising prior to the date of assignment or
novation of such Sub-contract.

 

8. Contractor Personnel

 

8.1 The Department and Contractor agree and acknowledge that in the event of the
Contractor ceasing to provide the Services or part of them for any reason,
Schedule 9 (Employment and Pensions) will apply.

 

8.2 The Contractor will not take any step (expressly or implicitly and directly
or indirectly by itself or through any other person) to dissuade or discourage
any Employees engaged in the provision of the Services from transferring their
employment to the Department and/or its Replacement Contractor.

 

8.3 During the Termination Assistance Period, the Contractor will give the
Department and/or its Replacement Contractor reasonable access to the
Contractor’s personnel to present the case for transferring their employment to
the Department and/or its Replacement Contractor.

 

8.4 The Contractor will immediately notify the Department or, at the direction
of the Department, the Replacement Contractor of any period of notice given by
the Contractor or received from any person referred to in the Staffing
Information, regardless of when such notice takes effect.

 

8.5 The Contractor will not re-employ or re-engage or entice any employees,
contractors or Sub-contractors whose employment or engagement is transferred to
the Department and/or its Replacement Contractor for a period of twelve
(12) Months from the date of transfer.

 

9. Charges And Apportionments

 

9.1 All outgoings and expenses (including any remuneration due) and all rents,
royalties and other periodical payments receivable in respect of the Assets and
Sub-contracts transferred to the Department and/or the Replacement Contractor
pursuant to paragraph 7 above shall be apportioned between the Department and
the Contractor and/or the Replacement Contractor and the Contractor, as
applicable.

 

9.2 This apportionment will be carried out as follows:

 

  (a) the payments will be annualised and divided by 365 to reach a daily rate;

 

Page 11 of 12



--------------------------------------------------------------------------------

  (b) the Department shall be responsible for or shall procure that the
Replacement Contractor shall be responsible for or entitled to (as the case may
be) that part of the value of the invoice pro rata to the number of complete
days following the transfer, multiplied by the daily rate; and

 

  (c) the Contractor will be responsible for or entitled to (as the case may be)
the rest of the invoice.

 

9.3 Each Party shall pay and/or the Department shall procure that the
Replacement Contractor shall pay any monies due under paragraph 9.1 as soon as
reasonably practicable.

 

Page 12 of 12



--------------------------------------------------------------------------------

 

LOGO [g538801g17v02.jpg]

UK Search & Rescue Helicopter Service

Schedule 11 – Parent Company Guarantee

 

Approved by Name         Name       Date         Date Position         Position
  

 

Page 1 of 7



--------------------------------------------------------------------------------

DOCUMENT INFORMATION

 

Master Location    Data Site File Name    23821967.X Distribution   

CHANGE HISTORY

 

Version No.

  

Date

  

Details of Changes included

in Update

  

Author(s)

  

Ref.

3.0    20.12.12    ISFT    DFT    18820549.10 1.0    17.01.13    ISFT Draft   
BRS    3.2    15.03.13    Proposed Final Version    DFT    23821967.1 4.0   
26.03.13    Execution Version    DFT    23821967.2       Redacted Version      

 

Page 2 of 7



--------------------------------------------------------------------------------

Contents

 

No.    Heading    Page  

1.

   Parent Company Guarantee      4   

Annex A – Executed Bristow Parent Company Guarantee

 

Page 3 of 7



--------------------------------------------------------------------------------

1. Parent Company Guarantee

THIS AGREEMENT is made this                                 day of

BETWEEN:

 

(1) BRISTOW GROUP INC. whose registered office is situated at Corporation Trust
Center, 1209 Orange Street, Wilmington, Delaware, 19801, United States of
America (hereinafter called “the Guarantor”) of the one part; and

 

(2) THE SECRETARY OF STATE FOR TRANSPORT whose office is at 33 Horseferry Road,
London SW1P 2AA (hereinafter called “the Department”) of the other part.

WHEREAS:

 

(A) Bristow Helicopters Limited (hereinafter called “the Contractor”) has
submitted a tender dated 17 January 2013 offering to carry out certain services
for UK Search and Rescue Services for the Department pursuant to Contract
reference NRP10045.

 

(B) The Guarantor has agreed in the event of the Contractor’s tender being
accepted, to guarantee the due performance by the Contractor of such services
(hereinafter called “the Contract”) in manner hereinafter appearing:

NOW THE GUARANTOR AGREES WITH THE DEPARTMENT as follows:

 

1. If the Contractor (unless relieved from the performance by any clause of the
Contract or by statute or by the decision of a tribunal of competent
jurisdiction) shall in any respect fail to execute the Contract or shall commit
any breach of its obligations thereunder then the Guarantor will pay to the
Department and its successors the amount of all losses, damages, costs and
expenses which may be incurred by the Department by reason of any default on the
part of the Contractor in performing and observing the agreements and provisions
contained in the Contract to the extent that such losses, damages, costs and
expenses are or would otherwise be recoverable by the Department.

 

2. THE GUARANTOR FURTHER AGREES with the Department that it shall not in any way
be released from liability hereunder by any alteration in the terms of the
Contract made by agreement between the Department and the Contractor or in the
extent or nature of the services to be completed and maintained thereunder or by
any allowance of time or forbearance or forgiveness in or in respect of any
matter or thing concerning the Contract or by any other matter or thing whereby
(in the absence of this present provision) the Guarantor would or might be
released from liability hereunder, and for the purposes of this Agreement any
such alteration shall be deemed to have been made with the consent of the
Guarantor and Paragraph 1 hereof shall apply in respect of the Contract so
altered.

 

3. The Guarantor warrants that this Guarantee shall not be affected by any
amalgamation, reconstruction, change of name, change of directorship, status or
ownership of the Contractor and the Guarantor will perform or take whatever
steps may be necessary to procure the performance of the obligations of the
Contractor under the Contract.

 

4. Before the terms of this Guarantee are brought into effect the Department
shall have taken all reasonable steps against the Contractor in respect of any
breach of the Contract. Where such breach is capable of remedy the Department
shall afford the Contractor every opportunity and assistance to remedy such
breach.

 

Page 4 of 7



--------------------------------------------------------------------------------

5. This Guarantee shall become null and void and of no effect and the Guarantor
shall be released from all liability hereunder immediately upon the occurrence
of whatever event signifies completion of the Contract.

 

6. The Guarantee shall be construed and governed in accordance with English law
as interpreted in English courts.

AS WITNESS of which the Guarantor has executed this Agreement as a deed and has
delivered it on the day and year first before written.

THE COMMON SEAL OF BRISTOW GROUP INC. was affixed

to this deed in the presence of:

 

   Director   Director/Secretary

 

Page 5 of 7



--------------------------------------------------------------------------------

Annex A – Executed Bristow Parent Company Guarantee

 

LOGO [g538801g07y11.jpg]

PARENT COMPANY GUARANTEE FOR UK SAR

THIS AGREEMENT is made the 20th day of March 2013 BETWEEN Bristow Group Inc.
whose registered office is situated at Corporation Trust Center, 1209 Orange
Street, Wilmington, Delaware, 19801, United States of America (hereinafter
called ‘the Guarantor’) of the one part and THE SECRETARY OF STATE FOR TRANSPORT
whose office is situated at 33 Horseferry Road, London SW1P 4DR (hereinafter
called ‘the Department’) of the other part.

WHEREAS

A. Bristow Helicopters Limited (hereinafter called ‘the Contractor’) has been
awarded a contract executed on or about 26 March 2013 to carry out certain UK
Search and Rescue Helicopter Services for the Department pursuant to Contract
reference NRP 10045 (hereinafter called ‘the Contract’).

B. The Guarantor has agreed in the event of the Contractor being awarded the
Contract, to guarantee the due performance by the Contractor of such services
contemplated by the Contract in manner hereinafter appearing:

NOW THE GUARANTOR AGREES WITH THE DEPARTMENT as follows:

1. If the Contractor (unless relieved from the performance by any clause of the
Contract or by statute or by the decision of a tribunal of competent
jurisdiction) shall in any respect fail to execute the Contract or shall commit
any breach of its obligations thereunder then the Guarantor will pay to the
Department and its successors the amount of all losses, damages, costs and
expenses which may be incurred by the Department by reason of any default on the
part of the Contractor in performing and observing the agreements and provisions
contained in the Contract to the extent that such losses, damages, costs and
expenses are or would otherwise be recoverable by the Department.

2. The Guarantor FURTHER AGREES with the Department that it shall not in any way
be released from liability hereunder by any alteration in the terms of the
Contract made by agreement between the Department and the Contractor or in the
extent or nature of the services to be completed and maintained thereunder or by
any allowance of time or forbearance or forgiveness in or in respect of any
matter or thing concerning the Contract or by any other matter or thing whereby
(in the absence of this present provision) the Guarantor would or might be
released from liability hereunder, and for the purposes of this Agreement any
such alteration shall be deemed to have been made with the consent of the
Guarantor and Clause 1 hereof shall apply in respect of the contract so altered.

3. The Guarantor warrants that this Guarantee shall not be affected by any
amalgamation, reconstruction, change of name, change of directorship, status or
ownership of the Contractor and the Guarantor will perform or take whatever
steps may be necessary to procure the performance of the obligations of the
Contractor under the Contract.

4. Before the terms of this Guarantee are brought into effect the Department
shall have taken all reasonable steps against the Contractor in respect of any
breach of the Contract. Where such breach is capable of remedy the Department
shall afford the Contractor every opportunity and assistance to remedy such
breach.

 

Page 6 of 7



--------------------------------------------------------------------------------

 

LOGO [g538801g24m17.jpg]

5. This Guarantee shall become null and void and of no effect and the Guarantor
shall be released from all liability hereunder immediately upon the occurrence
of whatever event signifies completion of the Contract.

6. The Guarantee shall be construed and governed in accordance with English Law
as interpreted in English Courts.

As Witness of which the Guarantor has executed this Agreement as a deed and has
delivered it on the day and year first before written.

THE COMMON SEAL OF Bristow Group Inc. was affixed to this deed in the presence
of:

 

By:   /s/ William E. Chiles   William E. Chiles   Director, President and Chief
Executive Officer

 

By:   /s/ E. Chipman Earle   E. Chipman Earle   Senior Vice President, General
Counsel and Corporate Secretary

 

LOGO [g538801g06k61.jpg]

 

Page 7 of 7